Exhibit 10.12
STERLING CHEMICALS, INC. EIGHTH AMENDED AND RESTATED SAVINGS AND INVESTMENT PLAN

 



--------------------------------------------------------------------------------



 



Nonstandardized 401(k) Plan
ADOPTION AGREEMENT #005
NONSTANDARDIZED 401(k) PLAN
[Related Employers only]
     The undersigned Employer, by executing this Adoption Agreement, establishes
a retirement plan and trust (collectively “Plan”) under the Prudential
Retirement Prototype Plan (basic plan document #03). The Employer, subject to
the Employer’s Adoption Agreement elections, adopts fully the Prototype Plan and
Trust provisions. This Adoption Agreement, the basic plan document and any
attached Appendices or agreements permitted or referenced therein, constitute
the Employer’s entire plan and trust document. All “Election” references within
this Adoption Agreement are Adoption Agreement Elections. All “Article” or
“Section” references are basic plan document references. Numbers in parentheses
which follow election numbers are basic plan document references. Where an
Adoption Agreement election calls for the Employer to supply text, the Employer
(without altering the content of any existing printed text) may lengthen any
space or line, or create additional tiers. When Employer-supplied text uses
terms substantially similar to existed printed options, all clarifications and
caveats applicable to the printed options apply to the Employer-supplied text
unless the context requires otherwise. The Employer makes the following
elections granted under the corresponding provisions of the basic plan document.
ARTICLE I
DEFINITIONS

     
1.
  EMPLOYER (1.23).
 
  Name: Sterling Chemicals, Inc.
 
  Address: 333 Clay Street, Houston, Texas 77002
 
  Phone number: 713 650 3700

 
  E-mail (optional):    
 
       

 
  Employer’s Taxable Year: ends each 12/31
 
  EIN: 76-0502785  
2.
  PLAN (1.40).
 
  Name: Sterling Chemicals, Inc. Eighth Amended and Restated Savings and
Investment Plan
 
  Plan number: 003                                               (3-digit number
for Form 5500 reporting)

 
  Trust EIN (optional):    
 
       

3. PLAN/LIMITATION YEAR (1.42/1.33). Plan Year and Limitation Year mean the 12
consecutive month period (except for a short Plan/Limitation Year) ending every
(Complete (a) and (b)):
[Note: Complete any applicable blanks under Election 3 with a specific date,
e.g., “June 30” OR “the last day of February” OR “the first Tuesday in January.”
In the case of a Short Plan Year or a Short Limitation Year, include the year,
e.g., “May 1, 2008.”]

              (a)   Plan Year (Choose one of (1) or (2) and choose (3) if
applicable):
 
           
 
  (1)    þ   December 31.
 
           
 
  (2)    [n/a]   Fiscal Plan Year: ending:                     .
 
           
 
  (3)    [n/a]   Short Plan Year: commencing:                      and ending:
                    .
 
            (b)   Limitation Year (Choose one of (1) or (2) and choose (3) if
applicable):
 
           
 
  (1)    þ   Generally same as Plan Year. The Limitation Year is the same as the
Plan Year except where the Plan Year is a short year in which event the
Limitation Year is always a 12 month period, unless the short Plan Year (and
short Limitation Year) result from a Plan amendment.
 
           
 
  (2)    [n/a]   Different Limitation Year: ending:                      .
 
           
 
  (3)    [n/a]   Short Limitation Year: commencing:                      and
ending:                      .
 
            4.   EFFECTIVE DATE (1.19). The Employer’s adoption of the Plan is a
(Choose one of (a), (b), or (c). Choose (d) if applicable):
 
            (a)   [n/a]   New Plan. The Plan’s Effective Date is:
                     .
 
            (b)   þ   Restated Plan. The Plan’s restated Effective Date is:
January 1, 2009 . The Plan’s original Effective Date was: August 1, 1986 .

[Note: See Section 1.51 for the definition of Restated Plan. If this Plan is an
EGTRRA restatement: (i) the EGTRRA restatement Effective Date must be the later
of the beginning of the 2002 Plan Year or the Plan’s original Effective Date;
and (ii) if specific Plan provisions, as reflected in this Adoption Agreement,
do not date back to the EGTRRA restatement Effective Date, indicate as such in
Appendix A.]
© 2008 Prudential

1



--------------------------------------------------------------------------------



 



Nonstandardized 401(k) Plan

              (c)   [n/a]   Restatement of surviving and merging plans. The Plan
restates two (or more) plans (Complete (1) and (2). Choose (3) as applicable):
 
                (1)    This (surviving) Plan. The Plan’s restated Effective Date
is:                     . The Plan’s original Effective Date was:
                    .

[Note: If this Plan is an EGTRRA restatement: (i) the EGTRRA restatement
Effective Date must be the later of the beginning of the 2002 Plan Year or the
Plan’s original Effective Date; and (ii) if specific Plan provisions, as
reflected in this Adoption Agreement, do not date back to the EGTRRA restatement
Effective Date, indicate as such in Appendix A.]

                  (2)    Merging plan. The
                                         Plan was or will be merged into this
surviving Plan as of:                      . The merging plan’s restated
Effective Date is:                      . The merging plan’s original Effective
Date was:                     .
 
                [See the Note under Election 4(c)(1) if this document is the
merging plan’s EGTRRA restatement.]
 
                (3)    [n/a] Additional merging plans. The following additional
plans were or will be merged into this surviving Plan (Complete a. and b. as
applicable):

                                                      Restated     Original    
 
Name of merging plan
    Merger date     Effective Date     Effective Date  
a.
                               
 
                       
b.
                               
 
                       

              (d)   [n/a]   Special Effective Date for Elective Deferral
provisions:                                                             
 
            5.   TRUSTEE (1.65). The Trustee executing this Adoption Agreement
is (Choose one of (a), (b), (c), (d), or (e). Choose (f) if applicable):
 
            (a)   [n/a]   A discretionary Trustee. See Section 8.02(A).
 
            (b)   [n/a]   A nondiscretionary (directed) Trustee or Custodian.
See Section 8.02(B).
 
            (c)   [n/a]   A Trustee under the Prudential Trust Company Trust
Agreement, a separate trust agreement the Trustee has executed and that the IRS
has approved for use with this Plan. Under this Election 5(c): (i) the Trustee
is not executing the Adoption Agreement; and (ii) Article VIII of the basic plan
document and any other basic plan document provisions which affect the Trustee
do not apply, except as indicated otherwise in the separate trust agreement. See
Section 8.11(C).
 
            (d)   þ   A Trustee under the Prudential Bank & Trust Company, FSB
Trust Agreement, a separate trust agreement the Trustee has executed and that
the IRS has approved for use with this Plan. Under this Election 5(d): (i) the
Trustee is not executing the Adoption Agreement; and (ii) Article VIII of the
basic plan document and any other basic plan document provisions which affect
the Trustee do not apply, except as indicated otherwise in the separate trust
agreement. See Section 8.11(C).
 
            (e)   [n/a]   A Trustee under the Pre-Approved Trust Agreement, a
separate trust agreement the Trustee has executed and that the IRS has approved
for use with this Plan. Under this Election 5(e): (i) the Trustee is not
executing the Adoption Agreement; and (ii) Article VIII of the basic plan
document and any other basic plan document provisions which affect the Trustee
do not apply, except as indicated otherwise in the separate trust agreement. See
Section 8.11(C).
 
            (f)   [n/a]   Permitted Trust amendments apply. Under Section 8.11
the Employer in Appendix C has made certain permitted amendments to the Trust.
Such amendments do not constitute a separate trust under Election 5(c), 5(d), or
5(e).
 
            6. CONTRIBUTION TYPES (1.12). The Employer and/or Participants, in
accordance with the Plan terms, make the following Contribution Types to the
Plan/Trust (Choose one or more of (a) through (h) as applicable. Choose (i) if
applicable):
 
            (a)   þ   Pre-Tax Deferrals. See Section 3.02 and Elections 20-23.
 
            (b)   [n/a]   Roth Deferrals. See Section 3.02(E) and Elections 20,
21, and 23. [Note: The Employer may not limit Elective Deferrals to Roth
Deferrals only.]
 
            (c)   þ   Matching. See Sections 1.34 and 3.03 and Elections 24-26.
[Note: The Employer may make an Operational QMAC without electing 6(c). See
Section 3.03(C)(2).]
 
            (d)   [n/a]   Nonelective. See Sections 1.37 and 3.04 and Elections
27-29. [Note: The Employer may make an Operational QNEC without electing 6(d).
See Section 3.04(C)(2).]
 
            (e)   [n/a]   Safe Harbor/Additional Matching. The Plan is (or
pursuant to a delayed election, may be) a safe harbor 401(k) Plan. The Employer
will make (or under a delayed election, may make) Safe Harbor Contributions as
it elects in Election 30. The Employer may or may not make Additional Matching
Contributions as it elects in Election 30. See Election 26 as to matching
Catch-Up Deferrals. See Section 3.05.
 
            (f)   þ   Employee (after-tax). See Section 3.09 and Election 35.
 
            (g)   [n/a]   SIMPLE 401(k). The Plan is a SIMPLE 401(k) Plan. See
Section 3.10. The Employer operationally will elect for each Plan Year to make a
SIMPLE Matching Contribution or a SIMPLE Nonelective Contribution as described
in Section 3.10(E). The

© 2008 Prudential

2



--------------------------------------------------------------------------------



 



Nonstandardized 401(k) Plan

                      Employer must notify Participants of the Employer’s SIMPLE
contribution election and of the Participants’ deferral election rights and
limitations within a reasonable period of time before the 60th day prior to the
beginning of the Plan Year. [Note: The Employer electing 6(g) may not elect any
other Contribution Types except under Elections 6(a), 6(b), and 6(h).]
 
            (h)   [n/a]   Designated IRA. See Section 3.12 and Election 36.
 
            (i)   [n/a]   None (frozen plan). The Plan is/was frozen effective
as of:                                          . See Sections 3.01(J) and
11.04.
 
            [Note: Elections 20 through 30 and Elections 35 through 37 do not
apply to any Plan Year in which the Plan is frozen.]
 
            7.   DISABILITY (1.15). Disability means (Choose one of (a) or (b)):
 
            (a)   þ   Basic Plan. Disability as defined in Section 1.15(A).

             
(b)
  [n/a]   Describe:    
 
           

[Note: The Employer may elect an alternative definition of Disability for
purposes of Plan distributions. However, the use of an alternative definition
may result in loss of favorable tax treatment of the Disability distribution.]
8. EXCLUDED EMPLOYEES (1.21(D)). The following Employees are not Eligible
Employees but are Excluded Employees (Choose one of (a) or (b)):
[Note: Regardless of the Employer’s elections under Election 8: (i) Employees of
any Related Employers (excluding the Signatory Employer) are Excluded Employees
unless the Related Employer becomes a Participating Employer; and
(ii) Reclassified Employees and Leased Employees are Excluded Employees unless
the Employer in Appendix B elects otherwise. See Sections 1.21(B), 1.21(D)(3)
and 1.23(D).]

              (a)   [n/a]   No Excluded Employees. All Employees are Eligible
Employees as to all Contribution Types.
 
            (b)   þ   Exclusions. The following Employees are Excluded Employees
(either as to all Contribution Types or to the designated Contribution Type)
(Choose one or more of (1) through (7) as applicable):

[Note: For this Election 8, unless described otherwise in Election 8(b)(7),
Elective Deferrals includes Pre-Tax Deferrals, Roth Deferrals, Employee
Contributions and Safe Harbor Contributions. Matching includes all Matching
Contributions except Safe Harbor Matching Contributions. Nonelective includes
all Nonelective Contributions except Safe Harbor Nonelective Contributions.]

                                          (1)       (2)   (3)   (4)            
All       Elective                     Contributions       Deferrals   Matching
  Nonelective (1)    [n/a]  
No exclusions. No exclusions as to the designated Contribution Type.
  N/A
(See Election 8(a))       o   o   o        
 
                    (2)    þ  
Collective Bargaining (union) Employees. As described in Code §410(b)(3)(A). See
Section 1.21(D)(1).
  þ   OR   o   o   o        
 
                    (3)    [n/a]  
Non-Resident Aliens. As described in Code §410(b)(3)(C). See Section 1.21(D)(2).
  o   OR   o   o   o        
 
                    (4)    [n/a]  
HCEs. See Section 1.21(E). See Election 30(e) as to exclusion of some or all
HCEs from Safe Harbor Contributions.
  o   OR   o   o   o        
 
                    (5)    [n/a]  
Hourly paid Employees.
  o   OR   o   o   o        
 
                    (6)    [n/a]  
Part-Time/Temporary/Seasonal Employees.
  o   OR   o   o   o        
See Section 1.21(D)(4). A Part-Time, Temporary or Seasonal Employee is an
Employee whose regularly scheduled Service is less than              (specify a
maximum of 1,000) Hours of Service in the relevant Eligibility Computation
Period.
                           
 
                    [Note: If the Employer under Election 8(b)(6) elects to
treat Part-Time, Temporary and Seasonal Employees as Excluded Employees and any
such an Employee actually completes at least 1,000 Hours of Service during the
relevant Eligibility Computation Period, the Employee becomes an Eligible
Employee. See Section 1.21(D)(4).]        
 
                    (7)    þ   Describe exclusion category and/or Contribution
Type: exclude Employees regularly scheduled to work outside of the US (e.g.,
Exclude Division B Employees OR Exclude salaried Employees from Discretionary
Matching Contributions.)

© 2008 Prudential

3



--------------------------------------------------------------------------------



 



Nonstandardized 401(k) Plan
[Note: Any exclusion under Election 8(b)(7), except as to
Part-Time/Temporary/Seasonal Employees, may not be based on age or Service or
level of Compensation. See Election 14 for eligibility conditions based on age
or Service.]
9. COMPENSATION (1.11(B)). The following base Compensation (as adjusted under
Elections 10 and 11) applies in allocating Employer Contributions (or the
designated Contribution Type) (Choose one or more of (a) through (d) as
applicable):
[Note: For this Election 9 all definitions include Elective Deferrals unless
excluded under Election 11. See Section 1.11(D). Unless described otherwise in
Election 9(d), Elective Deferrals includes Pre-Tax Deferrals, Roth Deferrals and
Employee Contributions, Matching includes all Matching Contributions and
Nonelective includes all Nonelective Contributions. In applying any Plan
definition which references Section 1.11 Compensation, where the Employer in
this Election 9 elects more than one Compensation definition for allocation
purposes, the Plan Administrator will use W-2 Wages for such other Plan
definitions if the Employer has elected W-2 Wages for any Contribution Type or
Participant group under Election 9. If the Employer has not elected W-2 Wages,
the Plan Administrator for such other Plan definitions will use 415
Compensation.]

                                          (1)       (2)   (3)   (4)            
All       Elective                     Contributions       Deferrals   Matching
  Nonelective (a)   [n/a]  
W-2 Wages (plus Elective Deferrals).
  o   OR   o   o   o        
See Section 1.11(B)(1).
                           
 
                    (b)   [n/a]  
Code §3401 Federal Income Tax Withholding Wages (plus Elective Deferrals). See
Section 1.11(B)(2).
  o   OR   o   o   o        
 
                    (c)   [n/a]  
415 Compensation (simplified). See Section 1.11(B)(3).
  o   OR   o   o   o        
 
                           
[Note: The Employer may elect an alternative “general 415 Compensation”
definition by electing 9(c) and by electing the alternative definition in
Appendix B. See Section 1.11(B)(4).]
                           
 
                    (d)   þ   Describe Compensation by Contribution Type or by
Participant group: cash compensation paid for services rendered including
elective salary reduction, but only to the extent that such cash compensation
does not exceed straight time pay plus overtime plus shift differential

[Note: Under Election 9(d), the Employer may: (i) elect Compensation from the
elections available under Elections 9(a), (b), or (c), or a combination thereof
as to a Participant group (e.g., W-2 Wages for Matching Contributions for
Division A Employees and 415 Compensation in all other cases); and/or
(ii) define the Contribution Type column headings in a manner which differs from
the “all-inclusive” description in the Note immediately preceding Election 9(a)
(e.g., Compensation for Safe Harbor Matching Contributions means W-2 Wages and
for Additional Matching Contributions means 415 Compensation).]
10. PRE-ENTRY/POST-SEVERANCE COMPENSATION (1.11(H)/(I)). Compensation under
Election 9 (Complete (a). Choose (b). if applicable):
[Note: The Plan does not take into account Post-Severance Compensation unless
the Employer elects otherwise in Appendix B or except as otherwise specified in
a Plan amendment. For this Election 10, unless described otherwise in Election
10(b), Elective Deferrals includes Pre-Tax Deferrals, Roth Deferrals and
Employee Contributions, Matching includes all Matching Contributions and
Nonelective includes all Nonelective Contributions.]

                                                  (1)       (2)   (3)   (4)    
            All       Elective                         Contributions      
Deferrals   Matching   Nonelective (a)   [n/a]   Pre-Entry Compensation.
Includes (Choose (1) and (2) as applicable):                                
 
                        (1)    [n/a]  
Plan Year. Compensation for the entire Plan Year which includes the
Participant’s Entry Date.
  o   OR   o   o   o            
 
                        (2)    [n/a]  
Participating Compensation. Only Participating
  o   OR   o   o   o            
Compensation. See Section 1.11(H)(1).
                   

[Note: Under a Participating Compensation election, in applying any Adoption
Agreement elected contribution limit or formula, the Plan Administrator will
count only the Participant’s Participating Compensation. See Section 1.11(H)(1)
as to plan disaggregation.]
(b) [n/a] Describe Pre-Entry Compensation by Contribution Type or by Participant
group:                                      
[Note: Under Election 10(b), the Employer may: (i) elect Compensation from the
elections available under Election 10(a) or a combination thereof as to a
Participant group (e.g., Participating Compensation for all Contribution Types
as to Division A Employees, Plan Year Compensation for all Contribution Types to
Division B Employees); and/or (ii) define the Contribution Type column headings
in a manner
© 2008 Prudential

4



--------------------------------------------------------------------------------



 



Nonstandardized 401(k) Plan
which differs from the “all-inclusive” description in the Note immediately
preceding Election 10(a) (e.g., Compensation for Nonelective Contributions is
Participating Compensation and for Safe Harbor Nonelective Contributions is Plan
Year Compensation).]
11. EXCLUDED COMPENSATION (1.11(G)). Apply the following Compensation exclusions
to Elections 9 and 10 (Choose one of (a) or (b)):

              (a)   þ   No exclusions. Compensation as to all Contribution Types
means Compensation as elected in Elections 9 and 10.
 
            (b)   [n/a]   Exclusions. Exclude the following (Choose one or more
of (1) through (9) as applicable):

[Note: In a safe harbor 401(k) plan, allocations qualifying for the ADP or ACP
test safe harbors must be based on a non-discriminatory definition of
Compensation. If the Plan applies permitted disparity, allocations also must be
based on a non-discriminatory definition of Compensation if the Plan is to avoid
more complex testing. Elections 11(b)(4) through (b)(9) may cause allocation
Compensation to fail to be non-discriminatory. In a non-safe harbor 401(k) plan,
Elections 11(b)(4) through (b)(9) which result in Compensation failing to be
non-discriminatory may result in more complex nondiscrimination testing. For
this Election 11, unless described otherwise in Election 11(b)(9), Elective
Deferrals includes Pre-Tax Deferrals, Roth Deferrals and Employee Contributions,
Matching includes all Matching Contributions and Nonelective includes all
Nonelective Contributions.]

                                                  (1)       (2)   (3)   (4)    
            All       Elective                         Contributions      
Deferrals   Matching   Nonelective (1)    [n/a]   No exclusions-limited. No
exclusions as to the designated Contribution Type(s).   N/A
(See
Election 11(a))       o   o   o        
 
                        (2)    [n/a]   Elective Deferrals. See Section 1.20.  
N/A       N/A   o   o        
 
                        (3)    [n/a]   Fringe benefits. As described in Treas.
Reg. §1.414(s)-1(c)(3).   o   OR   o   o   o        
 
                        (4)    [n/a]   Compensation exceeding $     .   o   OR  
o   o   o         Apply this election to (Choose one of a. or b.):              
             
 
                            a.  
[n/a]
  All Participants. [Note: If the Employer elects Safe Harbor Contributions
under Election 6(e), the Employer may not elect 11(b)(4)a. to limit the Safe
Harbor Contribution allocation to the NHCEs.]                            
 
                            b.  
[n/a]
  HCE Participants only.                            
 
                        (5)    [n/a]   Bonus.   o   OR   o   o   o        
 
                        (6)    [n/a]   Commission.   o   OR   o   o   o        
 
                        (7)    [n/a]   Overtime.   o   OR   o   o   o        
 
                        (8)    [n/a]   Related Employers. See Section 1.23(C).  
                          (If there are Related Employers, choose one or both of
a. and b. as applicable):                            
 
                            a.  
[n/a]
  Non-Participating. Compensation paid to Employees by a Related Employer that
is not a Participating Employer.   o   OR   o   o   o        
 
                            b.  
[n/a]
  Participating. As to the Employees of any Participating Employer, Compensation
paid by any other Participating Employer to its Employees. See Election
28(g)(2)a.   o   OR   o   o   o

              (9)    [n/a]   Describe Compensation exclusion(s):  
 
           

[Note: Under Election 11(b)(9), the Employer may: (i) describe Compensation from
the elections available under Elections 11(b)(1) through (8), or a combination
thereof as to a Participant group (e.g., No exclusions as to Division A
Employees and exclude bonus as to Division B Employees); (ii) define the
Contribution Type column headings in a manner which differs from the
“all-inclusive” description in the Note immediately preceding Election 11(b)(1)
(e.g., Elective Deferrals means §125 cafeteria deferrals only OR No exclusions
as to Safe Harbor Contributions and exclude bonus as to Nonelective
Contributions); and/or (iii) describe another exclusion (e.g., Exclude shift
differential pay).]
© 2008 Prudential

5



--------------------------------------------------------------------------------



 



Nonstandardized 401(k) Plan
12. HOURS OF SERVICE (1.31). The Plan credits Hours of Service for the following
purposes (and to the Employees described in Elections 12(d) or (e)) as follows
(Choose one or more of (a) through (e) as applicable):

                                          (1)       (2)   (3)   (4)            
All               Allocation             Purposes       Eligibility   Vesting  
Conditions (a)   [n/a]  
Actual Method. See Section 1.31(A)(1).
  o   OR   o   o   o        
 
                    (b)   þ  
Equivalency Method: 95 Hours of Service for each semi monthly payroll period
(e.g., daily, weekly, etc.). See Section 1.31(A)(2).
  o   OR   þ   þ   o        
 
                    (c)   [n/a]  
Elapsed Time Method. See Section 1.31(A)(3).
  o   OR   o   o   o        
 
                    (d)   [n/a]  
Actual (hourly) and Equivalency (salaried). Actual Method for hourly paid
Employees and Equivalency Method:
                                                  
  o   OR   o   o   o        
(e.g., daily, weekly, etc.) for salaried Employees.
                   

             
(e)
  [n/a]   Describe method:    
 
           

[Note: Under Election 12(e), the Employer may describe Hours of Service from the
elections available under Elections 12(a) through (d), or a combination thereof
as to a Participant group and/or Contribution Type (e.g., For all purposes,
Actual Method applies to office workers and Equivalency Method applies to truck
drivers).]
13. ELECTIVE SERVICE CREDITING (1.56(C)). The Plan must credit Related Employer
Service under Section 1.23(C) and also must credit certain Predecessor
Employer/Predecessor Plan Service under Section 1.56(B). The Plan also elects
under Section 1.56(C) to credit as Service the following Predecessor Employer
service (Choose one of (a) or (b)):

              (a)   þ   Not applicable. No elective Predecessor Employer Service
crediting applies.
 
            (b)   [n/a]   Applies. The Plan credits the specified service with
the following designated Predecessor Employers as Service for the Employer for
the purposes indicated (Choose (1) and (2) as applicable. Complete (3). Choose
(4) if applicable):

[Note: Any elective Service crediting under this Election 13 must be
nondiscriminatory.]

                 
 
  (1)    [n/a]   All purposes. Credit Service for all purposes with Predecessor
Employer(s):    
 
               
 
          (insert as many names as needed).    

                                  (1)   (2)   (3)                    
Contribution             Eligibility   Vesting   Allocation (2)    [n/a]  
Designated purposes. Credit Service with the following Predecessor Employer(s)
for the designated purpose(s):
                   
 
                a.  
Employer:                                                             
  o   o   o        
 
                b.  
Employer:                                                             
  o   o   o        
 
                c.  
Employer:                                                             
  o   o   o        
 
            (3)    Time period. Under Elections 13(b)(1) or (2), the Plan
credits (Choose one or more of a., b., and c. as applicable):        
 
                a.   [n/a] All. All Service under Election(s) 13(b)      ,
regardless of when rendered.        
 
                b.   [n/a] Service after. All Service under Election(s) 13(b)
                    , which is or was rendered after:
                                         (specify date).        
 
                c.   [n/a] Service before. All Service under Election(s) 13(b)
                    , which is or was rendered before:
                                          (specify date).

              (4)    [n/a]   Describe elective Predecessor Employer Service
crediting:                                                             .

[Note: Under Election 13(b)(4), the Employer may describe service crediting from
the elections available under Elections 13(b)(1) through (3), or a combination
thereof as to a Participant group and/or Contribution Type (e.g., For all
purposes credit service with X only on/after 1/1/05 OR Credit all service for
all purposes with entities the Employer acquires after 12/31/04 OR Service
crediting for X Company applies only for purposes of Nonelective Contributions
and not for Matching Contributions).]
© 2008 Prudential

6



--------------------------------------------------------------------------------



 



Nonstandardized 401(k) Plan
ARTICLE II
ELIGIBILITY REQUIREMENTS
14. ELIGIBILITY (2.01). To become a Participant in the Plan, an Eligible
Employee must satisfy (Choose one of (a) or (b)):
[Note: If the Employer under a safe harbor plan elects “early” eligibility for
Elective Deferrals (e.g., less than one Year of Service and age 21), but does
not elect early eligibility for any Safe Harbor Contributions, also see Election
30(f).]

              (a)   þ   No conditions. No eligibility conditions as to all
Contribution Types. Entry is on the Employment Commencement Date (if that date
is also an Entry Date), or if later, upon the next following Plan Entry Date.
 
            [Note: No eligibility conditions apply to Prevailing Wage
Contributions unless the Prevailing Wage Contract provides otherwise. See
Section 2.01(D).]
 
            (b)   [n/a]   Conditions. The following eligibility conditions
(either as to all Contribution Types or as to the designated Contribution Type)
(Choose one or more of (1) through (8) as applicable):

[Note: For this Election 14, unless described otherwise in Election 14(b)(8)),
or the context otherwise requires, Elective Deferrals includes Pre-Tax
Deferrals, Roth Elective Deferrals and Employee Contributions, Matching includes
all Matching Contributions (except Safe Harbor Matching Contributions under
Section 3.05(E)(3) and Operational QMACs under Section 3.03(C)(2)) and
Nonelective includes all Nonelective Contributions (except Safe Harbor
Nonelective Contributions under Section 3.05(E)(2) and Operational QNECs under
Section 3.04(C)(2)). Safe Harbor includes Safe Harbor Nonelective and Safe
Harbor Matching Contributions. If the Employer elects more than one Year of
Service as to Additional Matching, the Plan will not satisfy the ACP test safe
harbor. See Section 3.05(F)(3).]

                                                      (1)       (2)   (3)   (4)
  (5)                 All       Elective           Safe                
Contributions       Deferrals   Matching   Nonelective   Harbor (1)    [n/a]  
None. Entry on the Employment Commencement Date (if that date is also an Entry
Date) or if later, upon the next following Plan Entry Date.
  N/A
(See Election
14(a))       o   o   o   o            
 
                        (2)    [n/a]  
Age      (not to exceed age 21).
  o   OR   o   o   o   o            
 
                        (3)    [n/a]  
One Year of Service. See Election 16(a).
  o   OR   o   o   o   o            
 
                        (4)    [n/a]  
Two Years of Service (without an intervening Break in Service). 100% vesting is
required. [Note: Two Years of Service does not apply to Elective Deferrals, Safe
Harbor Contributions or SIMPLE Contributions.]
  N/A       N/A   o   o   N/A            
 
                        (5)    [n/a]  
      month(s) (not exceeding 12 months for Elective Deferrals, Safe Harbor
Contributions and SIMPLE Contributions and not exceeding 24 months for other
contributions). If more than 12 months, 100% vesting is required. Service need
not be continuous (no minimum Hours of Service required, and is mere passage of
time).
  o   OR   o   o   o   o            
 
                        (6)    [n/a]  
      month(s) with at least            Hours of Service in each month (not
exceeding 12 months for Elective Deferrals, Safe Harbor Contributions and SIMPLE
Contributions and not exceeding 24 months for other contributions). If more than
12 months, 100% vesting is required. If the Employee does not complete the
designated Hours of Service each month during the specified monthly time period,
the Employee is subject to the one Year of Service (or two Years of Service if
elect more than 12 months) requirement with 1,000 Hours of Service per Year of
Service. The months during which the Employee completes the specified Hours of
Service (Choose one of a. or b.):
  o   OR   o   o   o   o            
 
                                a.  
[n/a] Consecutive. Must be consecutive.
                       

© 2008 Prudential

7



--------------------------------------------------------------------------------



 



Nonstandardized 401(k) Plan

                                                      (1)       (2)   (3)   (4)
  (5)                 All       Elective           Safe                
Contributions       Deferrals   Matching   Nonelective   Harbor         b.  
[n/a]Not consecutive. Need not be consecutive.
                                   
 
                               (7 )   [n/a]  
     Hours of Service within the            time period following the Employee’s
Employment Commencement Date (not exceeding 12 months for Elective Deferrals,
Safe Harbor Contributions and SIMPLE Contributions and not exceeding 24 months
for other contributions). If more than 12 months, 100% vesting is required. If
the Employee does not complete the designated Hours of Service during the
specified time period (if any), the Employee is subject to the one Year of
Service (or two Years of Service if elect more than 12 months) requirement with
1,000 Hours of Service per Year of Service.
  o   OR   o   o   o   o

[Note: The Employer may complete the second blank in Election 14(b)(7) with
“N/A” if the Employer wishes to impose an Hour of Service requirement without
specifying a time period within which an Employee must complete the required
Hours of Service.]

                 
 
  (8)    [n/a]   Describe eligibility conditions:    
 
               

[Note: The Employer may use Election 14(b)(8) to describe different eligibility
conditions as to different Contribution Types or Employee groups (e.g., As to
all Contribution Types, no eligibility requirements for Division A Employees and
one Year of Service as to Division B Employees). The Employer also may elect
different ages for different Contribution Types and/or to specify different
months or Hours of Service requirements under Elections 14(b)(5), (b)(6), or
(b)(7) as to different Contribution Types. Any election must satisfy Code
§410(a).]
15. SPECIAL ELIGIBILITY EFFECTIVE DATE (DUAL ELIGIBILITY) (2.01(E)). The
eligibility conditions of Election 14 (Choose (a) or choose (b) and (c) as
applicable):

              (a)   þ   No exceptions. Apply to all Employees.
 
            [Note: Elections 15(b) or (c) may trigger a coverage failure under
Code §410(b).]
 
            (b)   [n/a]   Waiver of eligibility conditions for certain
Employees. For all Contribution Types, apply solely to an Eligible Employee
employed or reemployed by the Employer after                      (specify
date). If the Eligible Employee was employed or reemployed by the Employer by
the specified date, the Employee will become a Participant on the latest of:
(i) the Effective Date; (ii) the restated Effective Date; (iii) the Employee’s
Employment Commencement Date or Re-Employment Commencement Date; or (iv) on the
date the Employee attains age       (not exceeding age 21).

[Note: If the Employer does not wish to impose an age condition under clause
(iv) as part of the requirements for the eligibility conditions waiver, leave
the age blank.]

             
(c)
  [n/a]   Describe special eligibility Effective Date(s):    
 
           

[Note: Under Election 15(c), the Employer may describe special eligibility
Effective Dates as to a Participant group and/or Contribution Type (e.g.,
Eligibility conditions apply only as to Nonelective Contributions and solely as
to the Eligible Employees of Division B who were hired or reemployed by the
Employer after January 1, 2007).]
16. YEAR OF SERVICE — ELIGIBILITY (2.02(A)). (Choose (a), (b), and (c) as
applicable):
[Note: If the Employer under Election 14 elects a one or two Year(s) of Service
condition (including any requirement which defaults to such conditions under
Elections 14(b)(6), (7), and (8)) or elects to apply a Year of Service for
eligibility under any other Adoption Agreement election, the Employer should
complete Election 16. The Employer should not complete Election 16 if it elects
the Elapsed Time Method for eligibility.]

              (a)   þ   Year of Service. An Employee must complete 1000 Hour(s)
of Service during the relevant Eligibility Computation Period to receive credit
for one Year of Service under Article II. [Note: The number may not exceed
1,000. If left blank, the requirement is 1,000 Hours of Service. Under Elections
14(b)(6) and (b)(7) and under Election 14(b)(8) if it incorporates Elections
14(b)(6) or (7), the number is 1,000 and the Employer should not supply any
other number in the blank.]
 
            (b)   [n/a]   Subsequent Eligibility Computation Periods. After the
Initial Eligibility Computation Period described in Section 2.02(C)(2), the Plan
measures Subsequent Eligibility Computation Periods as (Choose one of (1), (2),
or (3)):
 
           
 
  (1)    [n/a]   Plan Year. The Plan Year, beginning with the Plan Year which
includes the first anniversary of the Employee’s Employment Commencement Date.
 
           
 
  (2)    [n/a]   Anniversary Year. The Anniversary Year, beginning with the
Employee’s second Anniversary Year.
 
           
 
  (3)    [n/a]   Split. The Plan Year as described in Election 16(b)(1) as to:
                                (describe Contribution Type(s)) and the
Anniversary Year as described in Election 16(b)(2) as to:
                                (describe Contribution Type(s)).

© 2008 Prudential

8



--------------------------------------------------------------------------------



 



Nonstandardized 401(k) Plan
[Note: To maximize delayed entry under a two Years of Service condition for
Nonelective Contributions or Matching Contributions, the Employer should elect
to remain on the Anniversary Year for such contributions.]

             
(c)
  [n/a]   Describe:  
                                                                              
(e.g., Anniversary Year as to Division A and Plan Year as to Division B.)

17. ENTRY DATE (2.02(D)). Entry Date means the Effective Date and (Choose one or
more of (a) through (f) as applicable):
[Note: For this Election 17, unless described otherwise in Election 17(f),
Elective Deferrals includes Pre-Tax Deferrals, Roth Elective Deferrals and
Employee Contributions, Matching includes all Matching Contributions (except
Operational QMACs under Section 3.03(C)(2)) and Nonelective includes all
Nonelective Contributions (except Operational QNECs under Section 3.04(C)(2)).
Entry as to Prevailing Wage Contributions is on the Employment Commencement Date
unless the Prevailing Wage Contract provides otherwise. See Section 2.02(D).]

                                          (1)       (2)   (3)   (4)            
All       Elective                     Contributions       Deferrals   Matching 
Nonelective (a)   [n/a]  
Semi-annual. The first day of the first month and of the seventh month of the
Plan Year.
  o   OR   o   o   o        
 
                    (b)   [n/a]  
First day of Plan Year
  o   OR   o   o   o        
 
                    (c)   [n/a]  
First day of each Plan Year quarter
  o   OR   o   o   o        
 
                    (d)   [n/a]  
The first day of each month
  o   OR   o   o   o        
 
                    (e)   þ  
Immediate. Upon Employment Commencement Date or if later, upon satisfaction of
eligibility conditions.
  þ   OR   o   o   o        
 
                   

             
(f)
  [n/a]   Describe Entry Date(s):    
 
           

[Note: Under Election 17(f), the Employer may describe Entry Dates from the
elections available under Elections 17(a) through (e), or a combination thereof
as to a Participant group and/or Contribution Type or may elect additional Entry
Dates (e.g., As to Matching Contributions excluding Additional Matching,
immediate as to Division A Employees and semi-annual as to Division B Employees
OR the earlier of the Plan’s semi-annual Entry Dates or the entry dates under
the Employer’s medical plan).]
18. PROSPECTIVE/RETROACTIVE ENTRY DATE (2.02(D)). An Employee after satisfying
the eligibility conditions in Election 14 will become a Participant (unless an
Excluded Employee under Election 8) on the Entry Date (if employed on that date)
(Choose one or more of (a) through (f) as applicable):
[Note: Unless otherwise excluded under Election 8, an Employee who remains
employed by the Employer on the relevant date must become a Participant by the
earlier of: (i) the first day of the Plan Year beginning after the date the
Employee completes the age and service requirements of Code §410(a); or
(ii) 6 months after the date the Employee completes those requirements. For this
Election 18, unless described otherwise in Election 18(f), Elective Deferrals
includes Pre-Tax Deferrals, Roth Deferrals and Employee Contributions, Matching
includes all Matching Contributions (except Operational QMACs under
Section 3.03(C)(2)) and Nonelective includes all Nonelective Contributions,
(except Operational QNECs under Section 3.04(C)(2)).]

                                          (1)       (2)   (3)   (4)            
All       Elective                     Contributions       Deferrals   Matching
  Nonelective (a)   þ  
Immediately following or coincident with the date the Employee completes the
eligibility conditions.
  þ   OR   o   o   o        
 
                    (b)   [n/a]  
Immediately following the date the Employee completes the eligibility
conditions.
  o   OR   o   o   o        
 
                    (c)   [n/a]  
Immediately preceding or coincident with the date the Employee completes the
eligibility conditions.
  N/A       N/A   o   o        
 
                    (d)   [n/a]  
Immediately preceding the date the Employee completes the eligibility
conditions.
  N/A       N/A   o   o        
 
                    (e)   [n/a]  
Nearest the date the Employee completes the eligibility conditions.
  N/A       N/A   o   o

             
(f)
  [n/a]     Describe retroactive/prospective entry relative to Entry Date:    
 
           

[Note: Under Election 18(f), the Employer may describe the timing of entry
relative to an Entry Date from the elections available under Elections 18(a)
through (e), or a combination thereof as to a Participant group and/or
Contribution Type (e.g., As to Matching Contributions excluding Additional
Matching nearest as to Division A Employees and immediately following as to
Division B Employees).]
© 2008 Prudential

9



--------------------------------------------------------------------------------



 



Nonstandardized 401(k) Plan
19. BREAK IN SERVICE – PARTICIPATION (2.03). The one year hold-out rule
described in Section 2.03(C) (Choose one of (a), (b), or (c)):

(a)   þ Does not apply.   (b)   [n/a] Applies. Applies to the Plan and to all
Participants.   (c)   [n/a] Limited application. Applies to the Plan, but only
to a Participant who has incurred a Severance from Employment.

[Note: The Plan does not apply the rule of parity under Code §410(a)(5)(D)
unless the Employer in Appendix B specifies otherwise. See Section 2.03(D).]
ARTICLE III
PLAN CONTRIBUTIONS AND FORFEITURES
20. ELECTIVE DEFERRAL LIMITATIONS (3.02(A)). The following limitations apply to
Elective Deferrals under Elections 6(a) and 6(b), which are in addition to those
limitations imposed under the basic plan document (Choose (a) or choose (b) and
(c) as applicable):

(a)   [n/a] None. No additional Plan imposed limits.

[Note: The Employer under Election 20 may not impose a lower deferral limit
applicable only to Catch-Up Eligible Participants and the Employer’s elections
must be nondiscriminatory. The elected limits apply to Pre-Tax Deferrals and to
Roth Deferrals unless described otherwise. Under a safe harbor plan: (i) NHCEs
must be able to defer enough to receive the maximum Safe Harbor Matching and
Additional Matching Contribution under the plan and must be permitted to defer
any lesser amount; and (ii) the Employer may limit Elective Deferrals to a whole
percentage of Compensation or to a whole dollar amount. See Section 1.54(C) as
to administrative limitations on Elective Deferrals.]

(b)  þ   Additional Plan limit(s). (Choose (1) and (2) as applicable. Complete
(3) if (1) or (2) is chosen):     (1)   þ Maximum deferral amount. A
Participant’s Elective Deferrals may not exceed:   100%   (specify dollar amount
or percentage of Compensation).     (2)   þ Minimum deferral amount. A
Participant’s Elective Deferrals may not be less than:   1%   (specify dollar
amount or percentage of Compensation).     (3)   Application of limitations. The
Election 20(b)(1) and (2) limitations apply based on Elective Deferral
Compensation described in Elections 9 – 11. If the Employer elects Plan
Year/Participation Compensation under column (1) and in Election 10 elects
Participating Compensation, in the Plan Years commencing after an Employee
becomes a Participant, apply the elected minimum or maximum limitations to the
Plan Year. Apply the elected limitation based on such Compensation during the
designated time period and only to HCEs as elected below. (Choose a. or choose
b. and c. as applicable. Under each of a., b. or c. choose one of (1) or (2).
Choose (3) if applicable):

                                                          (1)                  
        Plan Year/Participating   (2)   (3)                   Compensation  
Payroll period   HCEs only       a.   [n/a]  
Both. Both limits
    o       o       o                
under Elections 20(b)(1) and (2).
                                     
 
                              b.   [n/a]  
Maximum limit. The maximum
    o       o       o                
amount limit under Election 20(b)(1).
                                     
 
                              c.   [n/a]  
Minimum limit. The minimum
    o       o       o                
amount limit under Election 20(b)(2).
                       

(c)   [n/a] Describe Elective Deferral limitation(s):                           
                                                                               

[Note: Under Election 20(c), the Employer: (i) may describe limitations on
Elective Deferrals from the elections available under Elections 20(a) and (b) or
a combination thereof as to a Participant group (e.g., No limit applies to
Division A Employees. Division B Employees may not defer in excess of 10% of
Plan Year Compensation); (ii) may elect a different time period to which the
limitations apply; and/or (iii) may apply a different limitation to Pre-Tax
Deferrals and to Roth Deferrals.]
© 2008 Prudential

10



--------------------------------------------------------------------------------



 



Nonstandardized 401(k) Plan
21. AUTOMATIC DEFERRAL (3.02(B)). The Automatic Deferral provisions of
Section 3.02(B) (Choose one of (a) or (b)):

(a)   [n/a] Do not apply.   (b)   þ Apply. The Automatic Deferral Effective Date
is:   9/1/2007   (specify date). (Complete (1), (2), and (3). Choose (4) as
applicable):

  (1)   Automatic Deferral Amount. The Employer, as to each Participant
affected, will withhold as the Automatic Deferral Amount,   3  % from the
Participant’s Compensation each payroll period unless the Participant makes a
Contrary Election.     (2)   Participants affected. The Automatic Deferral
applies to (Choose one of a., b., c., or d.):

             
 
  a.   [n/a]   All Participants. All Participants, regardless of any prior
Salary Reduction Agreement, unless and until they make a Contrary Election after
the Automatic Deferral Effective Date.
 
           
 
  b.   [n/a]   Election of at least Automatic Deferral amount. All Participants,
except those who have in effect a Salary Reduction Agreement on the Automatic
Deferral Effective Date provided that the Elective Deferral amount under the
Agreement is at least equal to the Automatic Deferral Amount.
 
           
 
  c.   þ   No existing Salary Reduction Agreement. All Participants, except
those who have in effect a Salary Reduction Agreement on the Automatic Deferral
Effective Date regardless of the Elective Deferral amount under the Agreement.
 
           
 
  d.   [n/a]   New Participants. Each Employee whose Entry Date is on or
following the Automatic Deferral Effective Date.

  (3)   Scheduled increases. The Automatic Deferral Amount will or will not
increase (as a percentage of Compensation) in Plan Years following the Plan Year
containing the Automatic Deferral Effective Date (or, if later, the Plan Year in
which the Automatic Deferral first applies to a Participant) as follows (Choose
one of a., b., or c.):

  a.   [n/a] No scheduled increase. The Automatic Deferral Amount applies in all
Plan Years.     b.   [n/a] Scheduled increase. The Automatic Deferral Amount
will increase as follows:

          Plan Year of application to a Participant   Automatic Deferral Amount
1
    3 %
2
    3 %
3
    4 %
4
    5 %
5 and thereafter
    6 %

  c.   þ Other scheduled increase. The Automatic Deferral Amount will increase
as follows:

          Plan Year of application to a Participant   Automatic Deferral Amount
  1  
      3   %
  2  
      4   %
  3  
      5   %
  4  
      6   %
  5  
      6   %
  6  
      6   %
  7  
      6   %

  (4)   [n/a] Describe Automatic Deferral:  

[Note: Under Election 21(b)(4), the Employer may describe Automatic Deferral
provisions from the elections available under Election 21 and/or a combination
thereof as to a Participant group (e.g., Automatic Deferrals do not apply to
Division A Employees. All Division B Employee/Participants are subject to an
Automatic Deferral Amount equal to 3% of Compensation effective as of January 1,
2008).]
22. CODA (3.02(C)). The CODA provisions of Section 3.02(C) (Choose one of (a) or
(b)):

         
(a)
  þ   Do not apply.
 
       
(b)
  [n/a]   Apply. For each Plan Year for which the Employer makes a designated
CODA contribution under Section 3.02(C), a Participant may elect to receive
directly in cash not more than the following portion (or, if less, the Elective
Deferral Limit) of his/her proportionate share of that CODA contribution (Choose
one of (1) or (2)):

  (1)   [n/a] All or any portion.     (2)   [n/a]                      %

© 2008 Prudential

11



--------------------------------------------------------------------------------



 



Nonstandardized 401(k) Plan
23. CATCH-UP DEFERRALS (3.02(D)). A Catch-Up Eligible Participant (Choose one of
(a) or (b)):

(a)   þ Permitted. May make Catch-Up Deferrals to the Plan.   (b)   [n/a] Not
Permitted. May not make Catch-Up Deferrals to the Plan.

24. MATCHING CONTRIBUTIONS (EXCLUDING SAFE HARBOR MATCH AND ADDITIONAL MATCH
UNDER SECTION 3.05) (3.03(A)). The Employer Matching Contributions under
Election 6(c) are subject to the following additional elections regarding type
(discretionary/fixed), rate/amount, limitations and time period (collectively,
such elections are “the matching formula”) and the allocation of Matching
Contributions is subject to Section 3.06 except as otherwise provided (Choose
one or more of (a) through (g) as applicable; then, for the elected match,
complete (1), (2), and/or (3) as applicable. If the Employer completes (2) or
(3), also complete one of (4), (5), or (6)):
[Note: If the Employer wishes to make any Matching Contributions that satisfy
the ADP or ACP safe harbor, the Employer should make these Elections under
Election 30, and not under this Election 24.]

                              (1)   (2)   (3)   (4)   (5)   (6)         Limit on
      Apply   Apply     Match   Deferrals   Limit on   Apply   limit(s) per  
limit(s) per     Rate/Amt   Matched   Match Amount   limit(s) per   payroll  
designated     [$/% of Elective   [$/% of   [$/% of   Plan Year   period [no  
time period     Deferrals]   Compensation]   Compensation]   [“true-up”]  
“true-up”]   [no “true-up”]
(a) [n/a] Discretionary – see Section 1.34(B) (The Employer may, but is not
required to complete (a)(1)-(6). See the “Note” following Election 24.)
                                                                       o   o  
o                    
 
                       
(b) þ Fixed – uniform rate/amount
  100   6                          o   þ   o                    
(c) [n/a] Fixed – tiered
  Elective
Deferral %   Matching
Rate                                                 o   o  
o                    
 
                       %                         %                    
 
                       %                         %                    
 
                       %                         %                    
 
                       %                         %                    
 
                           
(d) [n/a] Fixed – Years of Service
  Years
of Service                        Matching
Rate
                       %                                                 o   o  
o                    
 
                                                %                    
 
                                                %                    
 
                                                %                    

  (1)   “Years of Service” under this Election 24(d) means (Choose one of a. or
b.):

  a.   [n/a] Eligibility. Years of Service for eligibility in Election 16.    
b.   [n/a] Vesting. Years of Service for vesting in Elections 42 and 43.

                         
(e) [n/a] Fixed – multiple formulas
 
Formula 1:                    
                                                o   o   o          
Formula 2:                    
                                                o   o   o          
Formula 3:                    
                                                o   o   o      

(f)   [n/a] Related and Participating Employers. If any Related and
Participating Employers contribute Matching Contributions to the Plan, the
following apply (Complete (1) and (2)):

  (1)   Matching formula. The matching formula for the Participating Employer(s)
(Choose one of a. or b.):

  a.   [n/a] All the same. Is (are) the same as for the Signatory Employer under
this Election 24.     b.   [n/a] At least one different. Is (are) as
follows:                                                                    
             .

  (2)   Allocation sharing. The Plan Administrator will allocate the Matching
Contributions made by the Signatory Employer and by any Participating Employer
(Choose one of a. or b.):

  a.   [n/a] Employer by Employer. Only to the Participants directly employed by
the contributing Employer.

© 2008 Prudential

12



--------------------------------------------------------------------------------



 



Nonstandardized 401(k) Plan

  b.  
[n/a] Across Employer lines. To all Participants regardless of which Employer
directly employs them and regardless of whether their direct Employer made
Matching Contributions for the Plan Year.

[Note: The Employer should not elect 24(f) unless there are Related Employers
which are also Participating Employers. See Section 1.23(D).]

(g)  
[n/a] Describe:                                                   
                                                       (e.g., A Discretionary
Matching Contribution applies to Division A Participants. A Fixed Matching
Contribution equal to 50% of Elective Deferrals not exceeding 6% of Plan Year
Compensation applies to Division B Participants.)

[Note: See Section 1.34(A) as to Fixed Matching Contributions. A Participant’s
Elective Deferral percentage is equal to the Participant’s Elective Deferrals
divided by his/her Compensation. The matching rate/amount is the specified
rate/amount of match for the corresponding Elective Deferral amount/percentage.
Any Matching Contributions apply to Pre-Tax Deferrals and to Roth Deferrals
unless described otherwise in Election 24(g). Matching Contributions for
nondiscrimination testing purposes are subject to the targeting limitations. See
Section 4.10(D). The Employer under Election 24(a) in its discretion may
determine the amount of a Discretionary Matching Contribution and the matching
contribution formula. Alternatively, the Employer in Election 24(a) may specify
the Discretionary Matching Contribution formula.]
25. QMAC (PLAN-DESIGNATED) (3.03(C)(1)). The following provisions apply
regarding Plan-Designated QMACs (Choose one of (a) or (b)):
[Note: Regardless of its elections under this Election 25, the Employer under
Section 3.03(C)(2) may elect for any Plan Year where the Plan is using Current
Year Testing to make Operational QMACs which the Plan Administrator will
allocate only to NHCEs for purposes of correction of an ADP or ACP test
failure.]

(a)   þ Not applicable. There are no Plan-Designated QMACs.   (b)   [n/a]
Applies. There are Plan-Designated QMACs to which the following provisions apply
(Complete (1) and (2)):

  (1)   Matching Contributions affected. The following Matching Contributions
(as allocated to the designated allocation group under Election 25(b)(2)) are
Plan-Designated QMACs (Choose one of a. or b.):

  a.   [n/a] All. All Matching Contributions.     b.   [n/a] Designated. Only
the following Matching Contributions under Election 24:
                              .

  (2)   Allocation Group. Subject to Section 3.06, allocate the Plan-Designated
QMAC (Choose one of a. or b.):

  a.   [n/a] NHCEs only. Only to NHCEs who make Elective Deferrals subject to
the Plan-Designated QMAC.     b.   [n/a] All Participants. To all Participants
who make Elective Deferrals subject to the Plan-Designated QMAC.

The Plan Administrator will allocate all other Matching Contributions as Regular
Matching Contributions under Section 3.03(B), except as provided in
Sections 3.03(C)(2) or 3.05.
[Note: See Section 4.10(D) as to targeting limitations applicable to QMAC
nondiscrimination testing.]
26. MATCHING CATCH-UP DEFERRALS (3.03(D)). If a Participant makes a Catch-Up
Deferral, the Employer (Choose one of (a) or (b)):

(a)   þ Match. Will apply to the Catch-Up Deferral (Choose one of (1) or (2)):

  (1)   þ All. All Matching Contributions.     (2)   [n/a] Designated. The
following Matching Contributions in Election 24:
                                                            .

(b)   [n/a] No Match. Will not match any Catch-Up Deferrals.

[Note: Election 26 does not apply to a safe harbor 401(k) plan unless the
Employer will apply the ACP test. See Elections 37(a)(2)b. and 37(a)(2)c.(ii).
In this case, Election 26 applies only to Additional Matching, if any. A safe
harbor 401(k) Plan will apply the Basic Match or Enhanced Match to Catch-Up
Deferrals. If the Employer elects to apply the ACP test safe harbor under
Election 37(a)(2)a. or 37(a)(2)c.(i), Election 26 does not apply and the Plan
also will apply any Additional Match to Catch-Up Deferrals.]
27. NONELECTIVE CONTRIBUTIONS (TYPE/AMOUNT INCLUDING PREVAILING WAGE
CONTRIBUTIONS) (3.04(A)). The Employer Nonelective Contributions under Election
6(d) are subject to the following additional elections as to type and amount
(Choose one or more of (a) through (e) as applicable):

(a)   [n/a] Discretionary. An amount the Employer in its sole discretion may
determine.   (b)   [n/a] Fixed. (Choose one or more of (1), (2), and (3) as
applicable):

  (1)   [n/a] Uniform %.                     % of each Participant’s
Compensation, per                      (e.g., Plan Year, month).     (2)   [n/a]
Fixed dollar amount. $                      , per                      (e.g.,
Plan Year, month, HOS, per Participant per month).     (3)   [n/a]
Describe:                                                                     
               (specify time period, e.g., per Plan Year quarter. If not
specified, the time period is the Plan Year).

© 2008 Prudential

13



--------------------------------------------------------------------------------



 



Nonstandardized 401(k) Plan
[Note: The Employer under Election 27(b)(3) may specify any Fixed Nonelective
Contribution formula not described under Elections 27(b)(1) or (2) (e.g., For
each Plan Year, 2% of net profits exceeding $50,000) and/or the Employer may
describe different Fixed Nonelective Contributions as applicable to different
Participant groups (e.g., A Fixed Nonelective Contribution equal to 5% of Plan
Year Compensation applies to Division A Participants and a Fixed Nonelective
Contribution equal to $500 per Participant each Plan Year applies to Division B
Participants).]

(c)  
[n/a] Prevailing Wage Contribution. The Prevailing Wage Contribution amount(s)
specified for the Plan Year or other applicable period in the Employer’s
Prevailing Wage Contract(s). The Employer will make a Prevailing Wage
Contribution only to Participants covered by the Contract and only as to
Compensation paid under the Contract. If the Participant accrues an allocation
of Employer Contributions (including forfeitures) under the Plan or any other
Employer plan in addition to the Prevailing Wage Contribution, the Plan
Administrator will (Choose one of (1) or (2)):

  (1)   [n/a] No offset. Not reduce the Participant’s Employer Contribution
allocation by the amount of the Prevailing Wage Contribution.     (2)   [n/a]
Offset. Reduce the Participant’s Employer Contribution allocation by the amount
of the Prevailing Wage Contribution.

(d)  
[n/a] Related and Participating Employers. If any Related and Participating
Employers contribute Nonelective Contributions to the Plan, the contribution
formula(s) (Choose one of (1) or (2)):

  (1)   [n/a] All the same. Is (are) the same as for the Signatory Employer
under this Election 27.     (2)   [n/a] At least one different. Is (are) as
follows:                                                              .

[Note: The Employer should not elect 27(d) unless there are Related Employers
which are also Participating Employers. See Section 1.23(D). The Employer
electing 27(d) also must complete Election 28(g) as to the allocation methods
which apply to the Participating Employers.]

(e)   [n/a] Describe:                                                      
                                                   

[Note: Under Election 27(e), the Employer may describe the amount and type of
Nonelective Contributions from the elections available under Election 27 and/or
a combination thereof as to a Participant group (e.g., A Discretionary
Nonelective Contribution applies to Division A Employees. A Fixed Nonelective
Contribution equal to 5% of Plan Year Compensation applies to Division B
Employees).]
28. NONELECTIVE CONTRIBUTION ALLOCATION (3.04(B)). The Plan Administrator,
subject to Section 3.06, will allocate to each Participant any Nonelective
Contribution (excluding QNECs) under the following contribution allocation
formula (Choose one or more of (a) through (h) as applicable):

(a)   [n/a] Pro rata. As a uniform percentage of Participant Compensation.   (b)
 
[n/a] Permitted disparity. In accordance with the permitted disparity allocation
provisions of Section 3.04(B)(2), under which the following permitted disparity
formula and definition of “Excess Compensation” apply (Complete (1) and (2)):

  (1)   Formula (Choose one of a. or b.):

  a.   [n/a] Two-tiered.     b.   [n/a] Four-tiered.

  (2)   Excess Compensation. For purposes of Section 3.04(B)(2), “Excess
Compensation” means Compensation in excess of (Choose one of a. or b.):

  a.  
[n/a] Percentage amount.                      % (not exceeding 100%) of the
taxable wage base in effect on the first day of the Plan Year, rounded to the
next highest $                     (not exceeding the taxable wage base).
    b.  
[n/a] Dollar amount. The following amount: $                     (not exceeding
the taxable wage base in effect on the first day of the Plan Year).

(c)  
[n/a] Incorporation of contribution formula. The Plan Administrator will
allocate any Fixed Nonelective Contribution under Elections 27(b), 27(d) or
27(e), or any Prevailing Wage Contribution under Election 27(c), in accordance
with the contribution formula the Employer adopts under those Elections.
  (d)  
[n/a] Classifications of Participants. In accordance with the classifications
allocation provisions of Section 3.04(B)(3). The classifications are (Choose one
of (1), (2), or (3)):

[Note: Typically, the Employer would elect 28(d) where it intends to satisfy
nondiscrimination requirements using “cross-testing” under Treas. Reg.
§1.401(a)(4)-8. However, choosing this election does not necessarily require
application of cross-testing and the Plan may be able to satisfy
nondiscrimination as to its classification-based allocations by testing
allocation rates.]

  (1)   [n/a] Each in own classification. Each Participant constitutes a
separate classification.     (2)   [n/a] NHCEs/HCEs. Nonhighly Compensated
Employee/Participants and Highly Compensated Employee/Participants.     (3)  
[n/a] Describe the classifications:                             
                                                       

© 2008 Prudential

14



--------------------------------------------------------------------------------



 



Nonstandardized 401(k) Plan
[Note: Any classifications under Election 28(d) must result in a definitely
determinable allocation under Treas. Reg. §1.401-1(b)(1)(ii) and must constitute
a reasonable classification within the meaning of Treas. Reg. §1.410(b)-4(b).
The number of allocation rates is subject to the limitations in
Section 3.04(B)(3)(b). Standard interest and mortality assumptions under Treas.
Reg. §1.401(a)(4)-12 apply. In the case of a self-employed Participant, the
requirements of Treas. Reg. §1.401(k)-1(a)(6) apply and the allocation method
should not result in a cash or deferred election for the self-employed
Participant. The Employer by the due date of its tax return (including
extensions) must advise the Plan Administrator or Trustee in writing as to the
allocation rate applicable to each Participant under Election 28(d)(1) or
applicable to each classification under Elections 28(d)(2) or (3) for the
allocation Plan Year. Under Election 28(d)(1), the Employer may decide from year
to year the classification (allocation rate) applicable to each Participant,
without the need to amend the Plan to change the classification.]

(e)  
[n/a] Age-based. In accordance with the age-based allocation provisions of
Section 3.04(B)(5). The Plan Administrator will use the Actuarial Factors based
on the following assumptions (Complete both (1) and (2)):

  (1)   Interest rate. (Choose one of a., b., or c.):

  a.   [n/a] 7.5%                     b.           [n/a]
8.0%                     c.           [n/a] 8.5%

  (2)   Mortality table. (Choose one of a. or b.):

  a.   [n/a] UP-1984. See Appendix D.     b.  
[n/a]
Alternative:                                                           (Specify
1983 GAM, 1983 IAM, 1971 GAM or 1971 IAM and attach applicable tables using such
mortality table and the specified interest rate as replacement Appendix D.)

(f)  
[n/a] Uniform points. In accordance with the uniform points allocation
provisions of Section 3.04(B)(6). Under the uniform points allocation formula, a
Participant receives (Choose one or both of (1) and (2). Choose (3) if
applicable):

  (1)  
[n/a] Years of Service.                                                         
    point(s) for each Year of Service. The maximum number of Years of Service
counted for points is
                                                            .

“Year of Service” under this Election 28(f) means (Choose one of a. or b.):

  a.   [n/a] Eligibility. Years of Service for eligibility in Election 16.    
b.   [n/a] Vesting. Years of Service for vesting in Elections 42 and 43.

      [Note: A Year of Service must satisfy Treas. Reg. §1.401(a)(4)-11(d)(3)
for the uniform points allocation to qualify as a safe harbor allocation under
Treas. Reg. §1.401(a)(4)-2(b)(3).]

  (2)   [n/a] Age.                                         point(s) for each
year of age attained during the Plan Year.     (3)  
[n/a] Compensation.                                          point(s) for each
$                    (not to exceed $200) increment of Plan Year Compensation.

(g)   [n/a] Related and Participating Employers. If any Related and
Participating Employers contribute Nonelective Contributions to the Plan, the
Plan Administrator will allocate the Nonelective Contributions made by the
Participating Employer(s) under Election 27(d) (Complete (1) and (2)):

  (1)   Allocation Method. (Choose one of a. or b.):

  a.   [n/a] All the same. Using the same allocation method as applies to the
Signatory Employer under this Election 28.     b.   [n/a] At least one
different. Under the following allocation
method(s):                                                            .

  (2)   Allocation sharing. The Plan Administrator will allocate the Nonelective
Contributions made by the Signatory Employer and by any Participating Employer
(Choose one of a. or b.):

  a.   [n/a] Employer by Employer. Only to the Participants directly employed by
the contributing Employer.     b.  
[n/a] Across Employer lines. To all Participants regardless of which Employer
directly employs them and regardless of whether their direct Employer made
Nonelective Contributions for the Plan Year.

[Note: The Employer should not elect 28(g) unless there are Related Employers
which are also Participating Employers. See Section 1.23(D) and Election 27(d).
If the Employer elects 28(g)(2)a., the Employer should also elect 11(b)(8)b., to
disregard the Compensation paid by “Y” Participating Employer in determining the
allocation of the “X” Participating Employer contribution to a Participant (and
vice versa) who receives Compensation from both X and Y. If the Employer elects
28(g)(2)b., the Employer should not elect 11(b)(8)b. Election 28(g)(2)a. does
not apply to Safe Harbor Nonelective Contributions.]

(h)  
[n/a] Describe:                                                               
                                              (e.g., Pro rata as to Division A
Participants and Permitted Disparity (two-tiered at 100% of the SSTWB) as to
Division B Participants.)

© 2008 Prudential

15



--------------------------------------------------------------------------------



 



Nonstandardized 401(k) Plan
29. QNEC (PLAN-DESIGNATED) (3.04(C)(1)). The following provisions apply
regarding Plan-Designated QNECs (Choose one of (a) or (b)):
[Note: Regardless of its elections under this Election 29, the Employer under
Section 3.04(C)(2) may elect for any Plan Year where the Plan is using Current
Year Testing to make Operational QNECs which the Plan Administrator will
allocate only to NHCEs for purposes of correction of an ADP or ACP test
failure.]

(a)   [n/a] Not applicable. There are no Plan-Designated QNECs.   (b)   [n/a]
Applies. There are Plan-Designated QNECs to which the following provisions apply
(Complete (1), (2), and (3)):

  (1)   Nonelective Contributions affected. The following Nonelective
Contributions (as allocated to the designated allocation group under Election
29(b)(2)) are Plan-Designated QNECs (Choose one of a. or b.):

  a.   [n/a] All. All Nonelective Contributions.     b.   [n/a] Designated. Only
the following Nonelective Contributions under Election
27:                                        .

  (2)   Allocation Group. Subject to Section 3.06, allocate the Plan-Designated
QNEC (Choose one of a. or b.):

  a.   [n/a] NHCEs only. Only to NHCEs under the method elected in Election
29(b)(3).     b.   [n/a] All Participants. To all Participants under the method
elected in Election 29(b)(3).

  (3)   Allocation Method. The Plan Administrator will allocate a
Plan-Designated QNEC using the following method (Choose one of a., b., c., or
d.):

  a.   [n/a] Pro rata.     b.   [n/a] Flat dollar.     c.   [n/a] Reverse. See
Section 3.04(C)(3).     d.   [n/a]
Describe:                                                                                                                       

[Note: Any allocation method the Employer elects under Election 29(b)(3)d. must
be definitely determinable. See Section 4.10(D) as to targeting limitations
applicable to QNEC nondiscrimination testing.]
30. SAFE HARBOR 401(k) PLAN (SAFE HARBOR CONTRIBUTIONS/ADDITIONAL MATCHING
CONTRIBUTIONS) (3.05). The Employer under Election 6(e) will (or in the case of
the Safe Harbor Nonelective Contribution may) contribute the following Safe
Harbor Contributions described in Section 3.05(E) and will or may contribute
Additional Matching Contributions described in Section 3.05(F) (Choose one of
(a), (b), (c), or (d) when and as applicable. Complete (e) and (h). Choose (f),
(g), and (i) as applicable):

(a)  
[n/a] Safe Harbor Nonelective Contribution. The Safe Harbor Nonelective
Contribution equals                    % of a Participant’s Compensation [Note:
The amount in the blank must be at least 3%. The Safe Harbor Nonelective
Contribution applies toward (offsets) most other Employer Nonelective
Contributions. See Section 3.05(E)(11).]
  (b)  
[n/a] Safe Harbor Nonelective Contribution/delayed year-by-year election (maybe
and supplemental notices). In connection with the Employer’s provision of the
maybe notice under Section 3.05(I)(1), the Employer elects into safe harbor
status by giving the supplemental notice and by making this Election 30(b) to
provide for a Safe Harbor Nonelective Contribution equal to                    %
(specify amount at least equal to 3%) of a Participant’s Compensation. This
Election 30(b) and safe harbor status applies for the Plan Year
ending:                                                            (specify Plan
Year end), which is the Plan Year to which the Employer’s maybe and supplemental
notices apply.

[Note: If the Employer makes a delayed election into safe harbor status under
Section 3.05(I)(1), the Employer must amend the Plan to provide for a Safe
Harbor Nonelective Contribution equal to at least 3% of each Participant’s
Compensation. The Employer may make this amendment by substitute Adoption
Agreement page (electing Election 30(b)) or by another form of amendment under
Section 11.02(B). An Employer using the maybe notice should not elect a Safe
Harbor Nonelective Contribution under Election 30(a) unless the Employer intends
to continue safe harbor status under this election in the subsequent Plan Year.
By making its amendment into safe harbor status under Election 30(b), the
Employer avoids the need to further amend the Plan if the Employer is not
certain that it will apply the safe harbor in the subsequent Plan Year. By
contrast, an Employer which gave the maybe notice and has decided to make the
Safe Harbor Nonelective Contribution for that year and for future years should
use Election 30(a). The Employer only elects 30(a) and should not elect 30(b) if
prior to the Plan Year the Employer unequivocally decides to elect safe harbor
status for the Plan Year and provides a safe harbor notice consistent with this
election rather than giving the maybe notice. If the Employer gives the maybe
notice and the Employer will or may make Matching Contributions, the Employer
should elect Additional Matching under Election 30(h)(and should not elect
Matching Contributions under Election 24) if it wishes to avoid ACP testing.]
© 2008 Prudential

16



--------------------------------------------------------------------------------



 



Nonstandardized 401(k) Plan

(c)  
[n/a] Basic Matching Contribution. A Matching Contribution equal to 100% of each
Participant’s Elective Deferrals not exceeding 3% of the Participant’s
Compensation, plus 50% of each Participant’s Elective Deferrals in excess of 3%
but not in excess of 5% of the Participant’s Compensation. See Sections 1.34(E)
and 3.05(E)(4). (Complete (1)):

  (1)   Time period. For purposes of this Election 30(c), “Compensation” and
“Elective Deferrals” mean Compensation and Elective Deferrals
for:                                                             .[ Note: The
Employer must complete the blank line with the applicable time period for
computing the Basic Match, such as “each payroll period,” “each calendar month,”
“each Plan Year quarter” or “the Plan Year.”]

(d)  
[n/a] Enhanced Matching Contribution. See Sections 1.34(F) and 3.05(E)(5).
(Choose one of (1) or (2) and complete (3) for any election):

  (1)  
[n/a] Uniform percentage. A Matching Contribution equal to                     %
of each Participant’s Elective Deferrals but not as to Elective Deferrals
exceeding                     % of the Participant’s Compensation.
    (2)  
[n/a] Tiered formula. A Matching Contribution equal to the specified matching
rate for the corresponding level of each Participant’s Elective Deferral
percentage. A Participant’s Elective Deferral percentage is equal to the
Participant’s Elective Deferrals divided by his/her Compensation.

                  Elective Deferral Percentage       Matching Rate     %  
 
      %        
 
            %  
 
      %        
 
            %  
 
      %        
 
       

  (3)   Time period. For purposes of this Election 30(d), “Compensation” and
“Elective Deferrals” mean Compensation and Elective Deferrals
for:                                                            .[Note: The
Employer must complete the blank line with the applicable time period for
computing the Enhanced Match, such as “each payroll period,” “each calendar
month,” “each Plan Year quarter” or “the Plan Year.”]

[Note: The matching rate may not increase as the Elective Deferral percentage
increases and the Enhanced Matching formula otherwise must satisfy the
requirements of Code §§401(k)(12)(B)(ii) and (iii). If the Employer elects to
satisfy the ACP safe harbor under Election 37(a)(2)a., the Employer also must
limit Elective Deferrals taken into account for the Enhanced Matching
Contribution to a maximum of 6% of Plan Year Compensation.]

(e)   Participants who will receive Safe Harbor Contributions. The allocation of
Safe Harbor Contributions (Choose one of (1), (2), or (3)):

  (1)   [n/a] Applies to all Participants. Applies to all Participants except as
may be limited under Election 30(f).     (2)  
[n/a] NHCEs only. Is limited to NHCE Participants only and may be limited
further under Election 30(f). No HCE will receive a Safe Harbor Contribution
allocation.
    (3)  
[n/a] NHCEs and designated HCEs. Is limited to NHCE Participants and to the
following HCE Participants and may be limited further under Election
30(f):                                                            .

[Note: Any HCE allocation group the Employer describes under Election 30(e)(3)
must be definitely determinable. (e.g., Division “A” HCEs OR HCEs who own more
than 5% of the Employer without regard to attribution rules).]

(f)  
[n/a] Early Elective Deferrals/delay of Safe Harbor Contribution. The Employer
may elect this Election 30(f) only if the Employer in Election 14 elects
eligibility requirements for Elective Deferrals of less than age 21 and one Year
of Service but elects age 21 and one Year of Service for Safe Harbor Matching or
for Safe Harbor Nonelective Contributions. The Employer under this Election
30(f) limits the allocation of any Safe Harbor Contribution under Election 30
for a Plan Year to those Participants: (i) who have attained age 21; (ii) who
have completed one Year of Service; and (iii) who the Plan Administrator in
applying the OEE rule described in Section 4.06(C), treats as benefiting in the
disaggregated plan covering the Includible Employees. Those Participants in the
Plan Year whom the Plan Administrator treats as Otherwise Excludable Employees
will not receive any Safe Harbor Contribution allocation and the Plan
Administrator will apply the ADP (and, as applicable the ACP) test(s) to the
disaggregated plan benefiting the Otherwise Excludable Employees. If the
Employer in Election 10(a)(2) has elected “Participating Compensation” for
allocating Elective Deferrals, Nonelective Contributions or Matching
Contributions (as relevant to the allocation under this Election 30 based on the
Contribution Type), the Plan Administrator, in allocating the Safe Harbor
Contribution for the Plan Year in which the Participant crosses over to the
Includible Employees group, will count Compensation and Elective Deferrals only
on and following the Cross-Over Date. See Section 3.05(D).
  (g)   [n/a] Another plan. The Employer will make the Safe Harbor Contribution
to the following plan:                                         .   (h)  
Additional Matching Contributions. See Sections 1.34(G) and 3.05(F). (Choose one
of (1) or (2)):

  (1)   [n/a] No Additional Matching Contributions. The Employer will not make
any Additional Matching Contributions to its safe harbor Plan.

© 2008 Prudential

17



--------------------------------------------------------------------------------



 



Nonstandardized 401(k) Plan

(2)  
[n/a] Additional Matching Contributions. The Employer will or may make the
following Additional Matching Contributions to its safe harbor Plan. (Choose a.
and b. as applicable):

  a.  
[n/a] Fixed Additional Matching Contribution. The following Fixed Additional
Matching Contribution (Choose (i) and (ii) as applicable and complete (iii) for
any election):

  (i)  
[n/a] Uniform percentage. A Matching Contribution equal to                     %
of each Participant’s Elective Deferrals but not as to Elective Deferrals
exceeding                     % of the Participant’s Compensation.
    (ii)  
[n/a] Tiered formula. A Matching Contribution equal to the specified matching
rate for the corresponding level of each Participant’s Elective Deferral
percentage. A Participant’s Elective Deferral percentage is equal to the
Participant’s Elective Deferrals divided by his/her Compensation.

                  Elective Deferral Percentage       Matching Rate     %  
 
      %        
 
            %  
 
      %        
 
            %  
 
      %        
 
       

  (iii)   Time period. For purposes of this Election 30(h)(2)a., “Compensation”
and “Elective Deferrals” mean Compensation and Elective Deferrals
for:                                                                                
. [Note: The Employer must complete the blank line with the applicable time
period for computing the Additional Match, e.g., “each payroll period,” “each
calendar month,” “each Plan Year quarter” OR “the Plan Year.” If the Employer
elects a match under both (i) and (ii) and will apply a different time period to
each match, the Employer may indicate as such in the blank line.]

  b.  
[n/a] Discretionary Additional Matching Contribution. The Employer may make a
Discretionary Additional Matching Contribution. If the Employer makes a
Discretionary Matching Contribution, the Discretionary Matching Contribution
will not apply as to Elective Deferrals exceeding                     % of the
Participant’s Compensation (complete the blank if applicable or leave blank).

[Note: If the Employer elects to satisfy the ACP safe harbor under Election
37(a)(2)a. or 37(a)(2)c.(i), then as to any and all Matching Contributions,
including Fixed Additional Matching Contributions and Discretionary Additional
Matching Contributions: (i) the matching rate may not increase as the Elective
Deferral percentage increases; (ii) no HCE may be entitled to a greater rate of
match than any NHCE; (iii) the Employer must limit Elective Deferrals taken into
account for the Additional Matching Contributions to a maximum of 6% of Plan
Year Compensation; (iv) the Plan must apply all Matching Contributions to
Catch-Up Deferrals; and (v) in the case of a Discretionary Additional Matching
Contribution, the contribution amount may not exceed 4% of the Participant’s
Plan Year Compensation.]

(i)  
[n/a] Multiple Safe Harbor Contributions in disaggregated Plan. The Employer
elects to make different Safe Harbor Contributions and/or Additional Matching
Contributions to disaggregated parts of its Plan under Treas. Reg.
§1.401(k)-1(b)(4) as
follows:                                                                                                                                           (Specify
contributions for disaggregated plans, e.g., as to Collectively Bargained
Employees a 3% Nonelective Safe Harbor Contribution applies and as to
non-Collectively Bargained Employees, the Basic Matching Contribution applies).

31. ALLOCATION CONDITIONS (3.06(B)/(C)). The Plan does not apply any allocation
conditions to: (i) Elective Deferrals; (ii) Safe Harbor Contributions;
(iii) commencing as of the Final 401(k) Regulations Effective Date, Additional
Matching Contributions which will satisfy the ACP test safe harbor;
(iv) Employee Contributions; (v) Rollover Contributions; (vi) Designated IRA
Contributions; (vii) SIMPLE Contributions; or (viii) Prevailing Wage
Contributions, except as may be required by the Prevailing Wage Contract. To
receive an allocation of Matching Contributions, Nonelective Contributions or
Participant forfeitures, a Participant must satisfy the following allocation
condition(s) (Choose one of (a) or (b). Choose (c) if applicable):

(a)   þ No conditions. No allocation conditions apply to Matching Contributions,
to Nonelective Contributions or to forfeitures.   (b)  
[n/a] Conditions. The following allocation conditions apply to the designated
Contribution Type and/or forfeitures (Choose one or more of (1) through (7) as
applicable):

[Note: For this Election 31, except as the Employer describes otherwise in
Election 31(b)(7) or as provided in Sections 3.03(C)(2) and 3.04(C)(2) regarding
Operational QMACs and Operational QNECs, Matching includes all Matching
Contributions and Nonelective includes all Nonelective Contributions to which
allocation conditions may apply. The Employer under Election 31(b)(7) may not
impose an Hour of Service condition exceeding 1,000 Hours of Service in a Plan
Year.]
© 2008 Prudential

18



--------------------------------------------------------------------------------



 



Nonstandardized 401(k) Plan

                                                          (1)       (2)   (3)  
(4)                     Matching,                                    
Nonelective                                     and Forfeitures       Matching  
Nonelective   Forfeitures
 
    (1 )   [n/a]   None.   N/A       o   o   o
 
                  (See Election                
 
                  31(a))                
 
    (2 )   [n/a]   501 HOS/terminees (91 consecutive days if   o   OR   o   o  
o
 
              Elapsed Time). See Section 3.06(B)(1)(b).                    
 
    (3 )   [n/a]   Last day of the Plan Year.   o   OR   o   o   o
 
    (4 )   [n/a]   Last day of the Election 31(c) time period.   o   OR   o   o
  o
 
    (5 )   [n/a]   1,000 HOS in the Plan Year (182 consecutive   o   OR   o   o
  o
 
              days in Plan Year if Elapsed Time).                    
 
    (6 )   [n/a]                       (specify) HOS within the Election   o  
OR   o   o   o
 
              31(c) time period, (but not exceeding 1,000 HOS                  
 
 
              in a Plan Year).                    

       (7)   [n/a] Describe conditions:                              
                                             
                                             (e.g., Last day of the Plan Year as
to Nonelective Contributions for Participating Employer “A” Participants. No
allocation conditions for Participating Employer “B” Participants).

(c)  
[n/a] Time period. Under Section 3.06(C), apply Elections 31(b)(4), (b)(6) or
(b)(7) to the specified contributions/forfeitures based on each (Choose one of
(1) through (5)):

                                     
 
    (1 )   [n/a]   Plan Year   o   OR   o   o   o
 
    (2 )   [n/a]   Plan Year quarter   o   OR   o   o   o
 
    (3 )   [n/a]   Calendar month   o   OR   o   o   o
 
    (4 )   [n/a]   Payroll period   o   OR   o   o   o

  (5)   [n/a] Describe time period:                                      
                                                                                
  

[Note: If the Employer elects 31(b)(4) or (b)(6), the Employer must choose (c).
If the Employer elects 31(b)(7), choose (c) if applicable.]
32. ALLOCATION CONDITIONS — APPLICATION/WAIVER/SUSPENSION (3.06(D)/(F)). Under
Section 3.06(D), in the event of Severance from Employment as described below,
apply or do not apply Election 31(b) allocation conditions to the specified
contributions/forfeitures as follows (If the Employer elects 31(b), the Employer
must complete Election 32. Choose one of (a) or (b). Complete (c)):
[Note: For this Election 32, except as the Employer describes otherwise in
Election 31(b)(7) or as provided in Sections 3.03(C)(2) and 3.04(C)(2) regarding
Operational QMACs and Operational QNECs, Matching includes all Matching
Contributions and Nonelective includes all Nonelective Contributions to which
allocation conditions may apply.]

(a)  
[n/a] Total waiver or application. If a Participant incurs a Severance from
Employment on account of or following death, Disability, attainment of Normal
Retirement Age, or attainment of Early Retirement Age as specified (Choose one
of (1) or (2)):

  (1)   [n/a] Do not apply. Do not apply elected allocation conditions to
Matching Contributions, to Nonelective Contributions or to forfeitures.     (2)
  [n/a] Apply. Apply elected allocation conditions to Matching Contributions, to
Nonelective Contributions and to forfeitures.

© 2008 Prudential

19



--------------------------------------------------------------------------------



 



Nonstandardized 401(k) Plan

                                                  (1)       (2)   (3)   (4)    
            Matching,                                 Nonelective              
                  and Forfeitures       Matching   Nonelective   Forfeitures
(b)
    [n/a]     Application/waiver as to Contribution Types events. If a
Participant incurs a Severance from Employment, apply allocation conditions
except such conditions are waived if Severance is on account of or following
death, Disability, attainment of Normal Retirement Age, or attainment of Early
Retirement Age as specified, and as applied to the specified Contribution
Types/forfeitures (Choose (1), (2), (3) and (4) as applicable):                
   
 
                               
 
    (1)     [n/a] Death   o   OR   o   o   o
 
                               
 
    (2)     [n/a] Disability   o   OR   o   o   o
 
                               
 
    (3)     [n/a] Normal Retirement Age   o   OR   o   o   o
 
                               
 
    (4)     [n/a] Early Retirement Age   o   OR   o   o   o
 
                               

(c)   Suspension. The suspension of allocation conditions of Section 3.06(F)
(Choose one of (1) or (2)):

  (1)   [n/a] Applies. Applies as follows (Choose one of a., b., or c.):

  a.   [n/a]      Both. Applies both to Nonelective Contributions and to
Matching Contributions.     b.   [n/a]      Nonelective. Applies only to
Nonelective Contributions.     c.   [n/a]      Match. Applies only to Matching
Contributions.

  (2)   [n/a]      Does not apply.

33. FORFEITURE ALLOCATION METHOD (3.07). The Plan Administrator will allocate a
Participant forfeiture attributable to all Contribution Types or attributable to
all Nonelective Contributions or to all Matching Contributions as follows
(Choose one or more of (a) through (g) as applicable. Choose (e) only in
conjunction with at least one other election):
[Note: Even if the Employer elects immediate vesting, the Employer should
complete Election 33. See Section 7.07.]

                                      (1)       (2)   (3)             All      
Nonelective   Matching             Forfeitures       Forfeitures   Forfeitures
(a)
  [n/a]   Additional Nonelective. Allocate as additional Discretionary
Nonelective Contribution.   o   OR   o   o
 
                       
(b)
  [n/a]   Additional Match. Allocate as additional Discretionary Matching
Contribution.   o   OR   o   o
 
                       
(c)
  [n/a]   Reduce Nonelective. Apply to Nonelective Contribution.   o   OR   o  
o
 
                       
(d)
  [n/a]   Reduce Match. Apply to Matching Contribution.   o   OR   o   o
 
                       
(e)
  [n/a]   Plan expenses. Pay reasonable Plan expenses first (See Section
7.04(C)), then allocate in the manner described above.   o   OR   o   o
 
                        (f)   [n/a]   Safe harbor/top-heavy exempt. Apply all
forfeitures to Safe Harbor Contributions and Plan expenses in accordance with
Section 3.07(A)(4).
 
                        (g)   þ   Describe: forfeitures first used to reinstate
forfeited account balances of former participants. Remaining forfeitures applied
to reduce the matching contributions (e.g., Forfeitures attributable to
transferred balances from Plan X are allocated only to former Plan X
participants.)

34. FORFEITURE ALLOCATION TIMING (3.07(B)). See Sections 3.07, 5.07 and 7.07 as
to when a forfeiture occurs. Once a forfeiture occurs, this Election 34
determines the timing of the forfeiture allocation. The Plan Administrator will
allocate a Participant’s forfeiture (Choose one or both of (a) and (b) as
applicable):

                                      (1)       (2)   (3)             All      
Nonelective   Matching             Forfeitures       Forfeitures   Forfeitures
(a)
  þ   Same Plan Year. In the same Plan Year in which the designated forfeiture
occurs.   þ   OR   o   o

© 2008 Prudential

20



--------------------------------------------------------------------------------



 



Nonstandardized 401(k) Plan

                                      (1)       (2)   (3)             All      
Nonelective   Matching             Forfeitures       Forfeitures   Forfeitures
(b)
  [n/a]   Next Plan Year. In the Plan Year following the Plan Year in which the
designated forfeiture occurs.   o   OR   o   o

[Note: The elected forfeiture allocation timing applies irrespective of when the
Employer makes its contribution(s), if any, for a Plan Year. Even if the
Employer elects immediate vesting, the Employer should complete Election 34. See
Sections 3.07 and 7.07.]
35. EMPLOYEE (AFTER-TAX) CONTRIBUTIONS (3.09). The following additional
elections apply to Employee Contributions under Election 6(f). (Complete (a) and
(b)):

(a)   Limitations. The Plan permits Employee Contributions subject to the
following limitations, if any, in addition to those already imposed under the
Plan (Choose one of (1) or (2)):

  (1)   [n/a] None. No additional limitations.     (2)   þ Additional
limitations. The following additional limitations: 1% — 100% of compensation .  
  [Note: Any designated limitation(s) must be the same for all Participants and
must be definitely determinable.]

(b)   Matching Contributions. (Choose one of (1) or (2)):

  (1)   [n/a] None. The Employer will not make any Matching Contributions based
on Employee Contributions.     (2)   þ Applies. For each Plan Year, the
Employer’s Matching Contribution made as to Employee Contributions is:      
identical to the match on the elective deferral contribution 100% for each $1.00
deferred up to 6% of Compensation .

36. DESIGNATED IRA CONTRIBUTIONS (3.12). Under Election 6(h), a Participant may
make Designated IRA Contributions effective for Plan Years beginning after
                     (date specified must be no earlier than December 31, 2002).
(Complete (a) and (b)):

(a)   Type of IRA contribution. A Participant’s Designated IRA Contributions
will be (Choose one of (1), (2), or (3)):

  (1)   [n/a] Traditional.     (2)   [n/a] Roth.     (3)   [n/a]
Traditional/Roth. As the Participant elects at the time of contribution.

(b)   Type of Account. A Participant’s Designated IRA Contributions will be held
in the following form of Account(s) (Choose one of (1), (2), or (3)):

  (1)   [n/a] IRA.     (2)   [n/a] Individual Retirement Annuity.     (3)  
[n/a] IRA/Individual Retirement Annuity. As the Participant elects at the time
of contribution.

ARTICLE IV
LIMITATIONS AND TESTING
[Note: The Employer, in the “Effective as of execution” column under Election
37, must elect those testing elections which are: (i) in effect as of date of
the Employer’s execution of this Adoption Agreement; and (ii) if the Adoption
Agreement restates the Plan, also are retroactive to the later of the Plan’s
original Effective Date or EGTRRA restated Effective Date, except as indicated
in Appendix A. If the Employer wishes to change any testing election after it
executes this Adoption Agreement, the Employer must elect the changes in the
“Changes post-execution” column under Election 37, and the Employer must specify
the Plan Year Effective Date(s) of any changed election. The Employer may
complete the Effective Date blanks specifying the changed election applies to a
single Plan Year (e.g., “2011 only”), or a range of Plan Years (e.g.,
“2011-2015”) or may specify the change as becoming effective in a specified Plan
Year (e.g., “commencing 2010”). If the Employer specifies a single Plan Year
only or specifies a range of Plan Years, the Plan becomes subject to the
election in the “Effective as of execution” column in the Plan Years commencing
after the specified Year(s), unless the Employer subsequently changes the
election. If the Employer specifies the change as commencing in a Plan Year, the
election applies in the specified Plan Year and in all following Plan Years
unless the Employer subsequently changes the election.]
© 2008 Prudential

21



--------------------------------------------------------------------------------



 



Nonstandardized 401(k) Plan
37. ANNUAL TESTING ELECTIONS (4.06(B)). The Employer makes the following Plan
specific annual testing elections under Section 4.06(B). (Complete (a) and (b)):

                                                      (1)     (2)              
              Effective as of execution     Changes post-execution              
              (and retroactively     (specify Plan Year                        
    if restatement)     Effective Date(s))

(a)   Nondiscrimination testing. (Choose one or more of (1), (2), or (3)):

          (1) þ   Traditional 401(k) Plan/ADP/ACP test.
The following testing method(s) apply
(Choose a. and b. as applicable):

[Note: The Plan may “split test” for Plan Years commencing in 2005.]

                         
 
  a.   [n/a]   Current Year Testing. See Section 4.11(E). Current Year Testing
applies to the ADP/ACP tests as elected below (Choose one or both of (i) and
(ii)):            
 
                       
 
      (i)   [n/a] ADP test.   o   o   Effective Date(s):
 
                       
 
                       
 
      (ii)   [n/a] ACP test.   o   o   Effective Date(s):
 
                       

[Note: The Employer may leave (ii) blank if the Plan does not permit Matching
Contributions or Employee Contributions and the Plan Administrator will not
recharacterize Elective Deferrals as Employee Contributions for testing.]

                         
 
  b.   þ   Prior Year Testing. See Section 4.11(I). Prior Year Testing applies
to the ADP/ACP tests as elected below. See Sections 4.10(B)(4)(f)(iv) and
4.10(C)(5)(e)(iv) as to the first Plan Year. (Choose one or both of (i) and
(ii)):            
 
                       
 
      (i)   þ ADP test.   þ   þ   Effective Date(s):
 
                      1/1/09
 
                       
 
                       
 
      (ii)   þ ACP test.   þ   o   Effective Date(s):
 
                       

[Note: The Employer may leave (ii) blank if the Plan does not permit Matching
Contributions or Employee Contributions and the Plan Administrator will not
recharacterize Elective Deferrals as Employee Contributions for testing.]

                         
     (2)
    [n/a]   Safe Harbor Plan/No testing or ACP test only.
(Choose one of a., b., or c.):            
 
                       
 
  a.   [n/a]   No testing.   o   o   Effective Date(s):
 
                       
 
          ADP test safe harbor applies and if applicable,            
 
          ACP test safe harbor applies.            
 
                       
 
  b.   [n/a]   ACP test only.            
 
          ADP test safe harbor applies, but Plan will perform            
 
          ACP test as follows (Choose one of (i) or (ii)):            
 
                       
 
      (i)   [n/a] Current Year Testing.   o   o   Effective Date(s):
 
                       
 
                       
 
      (ii)   [n/a] Prior Year Testing.   o   o   Effective Date(s):
 
                       

[Note: The Employer may elect Prior Year Testing under Election 37(a)(2)b.(ii)
only for Plan Years after the Final 401(k) Regulations Effective Date.]

                         
 
       c.   [n/a]   Possible delayed election.   o   o   Effective Date(s):
 
          (maybe notice/supplemental notice)            
 
                       

                  The Employer under Section 3.05(I)(1) may treat the Plan as a
Traditional 401(k) Plan or may make a delayed election to treat the Plan as a
Safe Harbor 401(k) Plan. If the Employer gives the maybe and supplemental
notices and amends the Plan to provide for the Safe Harbor Nonelective
Contribution, the Plan is an ADP test safe harbor plan for the Plan Year to
which the maybe and supplemental notices and the amendment apply. If the
Employer does not give the supplemental notice, the Plan is a Traditional 401(k)
Plan, subject to ADP Current Year Testing and, if applicable, to ACP Current
Year Testing. If the Employer gives the supplemental notice and amends the Plan
to provide for the Safe Harbor Nonelective Contribution, and the Employer has
elected Additional Matching Contributions under Election 30(h) (Choose one of
(i) or (ii)):
 
           
 
  (i)   [n/a]   No testing. ADP and ACP test safe harbors apply. The Employer’s
elections under 30(h) as to Additional Matching Contributions satisfy the ACP
safe harbor requirements and the Employer elects to apply the Election 30(h)
stated ACP test safe harbor conditions (see the Note following Election 30(h))
as to all Additional Matching Contributions.
 
           
 
  (ii)   [n/a]   ACP test only. ADP safe harbor applies, but the Plan will
perform the ACP test as to all Additional Matching Contributions using Current
Year Testing.

© 2008 Prudential

22



--------------------------------------------------------------------------------



 



Nonstandardized 401(k) Plan

                  [Note: Even if the Employer does not elect 37(a)(2)c., the
Employer still may make a delayed election into safe harbor status under
Section 3.05(I)(1) using the maybe and supplemental notices and by amending the
plan to provide for the Safe Harbor Nonelective Contribution. However, in this
case, the Employer also must amend the Plan to make its testing elections under
this Election 37 consistent with its delayed election into safe harbor status.
The Employer then may elect any election under 37(a)(2), including 37(a)(2)c. An
Employer’s election of 37(a)(2)c. permits the Plan to remain in perpetual
possible delayed safe harbor election status, while minimizing the number of
Plan amendments required to do so.]

                         
 
    (3 )   [n/a] SIMPLE 401(k) Plan/No testing.   o   o   Effective Date(s):
 
                       
 
                       
(b)
      HCE determination. (Complete both (1) and (2)):            
 
    (1 )   Top-paid group election. (Choose one of a. or b.):            
 
          a. [n/a] Does not apply.   o   o   Effective Date(s):
 
                       
 
                       
 
          b. þ Applies.   o   o   Effective Date(s):
 
                       
 
                       
 
    (2 )   Calendar year data election (fiscal year Plan only).
(Choose one of a. or b.):            
 
          a. [n/a] Does not apply.   o   o   Effective Date(s):
 
                       
 
                       
 
          b. [n/a] Applies.   o   o   Effective Date(s):
 
                       

ARTICLE V
VESTING REQUIREMENTS
38. NORMAL RETIREMENT AGE (5.01). A Participant attains Normal Retirement Age
under the Plan on the following date (Choose one of (a) or (b)):

         
(a)
  [n/a]   Specific age. The date the Participant attains
age                                        . [Note: The age may not exceed age
65.]
 
       
(b)
  þ   Age/participation. The later of the date the Participant attains age
     65      or the      5th      anniversary of the first day of the Plan Year
in which the Participant commenced participation in the Plan. [Note: The age may
not exceed age 65 and the anniversary may not exceed the 5th.]

39. EARLY RETIREMENT AGE (5.01). (Choose one of (a) or (b)):

         
(a)
  þ   Not applicable. The Plan does not provide for an Early Retirement Age.
 
       
(b)
  [n/a]   Early Retirement Age. Early Retirement Age is the later of: (i) the
date a Participant attains age                     ; (ii) the date a Participant
reaches his/her                     anniversary of the first day of the Plan
Year in which the Participant commenced participation in the Plan; or (iii) the
date a Participant completes                     Years of Service.

[Note: The Employer should leave blank any of clauses (i), (ii), and (iii) which
are not applicable.]
“Years of Service” under this Election 39 means (Choose one of (1) or (2) as
applicable):

             
 
    (1 )   [n/a] Eligibility. Years of Service for eligibility in Election 16.
 
           
 
    (2 )   [n/a] Vesting. Years of Service for vesting in Elections 42 and 43.

[Note: Election of an Early Retirement Age does not affect the time at which a
Participant may receive a Plan distribution. However, a Participant becomes 100%
vested at Early Retirement Age.]
40. ACCELERATION ON DEATH OR DISABILITY (5.02). Under Section 5.02, if a
Participant incurs a Severance from Employment as a result of death or
Disability (Choose one of (a), (b), or (c)):

         
(a)
  þ   Applies. Apply 100% vesting.
 
       
(b)
  [n/a]   Not applicable. Do not apply 100% vesting. The Participant’s vesting
is in accordance with the applicable Plan vesting schedule.
 
       
(c)
  [n/a]   Limited application. Apply 100% vesting, but only if a Participant
incurs a Severance from Employment as a result of (Choose one of (1) or (2)):
 
       
 
  (1)    [n/a] Death.
 
       
 
  (2)    [n/a] Disability.

© 2008 Prudential

23



--------------------------------------------------------------------------------



 



Nonstandardized 401(k) Plan
41. VESTING SCHEDULE (5.03). A Participant has a 100% Vested interest at all
times in his/her Accounts attributable to: (i) Elective Deferrals; (ii) Employee
Contributions; (iii) QNECs; (iv) QMACs; (v) Safe Harbor Contributions;
(vi) SIMPLE Contributions; (vii) Rollover Contributions; (viii) Prevailing Wage
Contributions unless the Prevailing Wage Contract provides otherwise; (ix) DECs;
and (x) Designated IRA Contributions. The following vesting schedule applies to
Regular Matching Contributions, to Additional Matching Contributions
(irrespective of ACP testing status) and to Nonelective Contributions (other
than Prevailing Wage Contributions) (Choose (a) or choose one or both of (b) and
(d) as applicable. Choose (c) if elect a non-top-heavy schedule under (b) or
(d)):
(a)      [n/a]      Immediate vesting. 100% Vested at all times in all Accounts.
[Note: Unless all Contribution Types are 100% Vested, the Employer should not
elect 41(a). If the Employer elects immediate vesting under 41(a), the Employer
should not complete the balance of Election 41 or Elections 42 and 43 (except as
noted therein). The Employer must elect 41(a) if the eligibility Service
condition under Election 14 as to all Contribution Types (except Elective
Deferrals and Safe Harbor Contributions) exceeds one Year of Service or more
than 12 months. The Employer must elect 41(b)(1) as to any Contribution Type
where the eligibility service condition exceeds one Year of Service or more than
12 months. The Employer should elect 41(b) if any Contribution Type is subject
to a vesting schedule.]
(b)      þ      Vesting schedules: Apply the following vesting schedules (Choose
one or more of (1) through (7) as applicable):

                                                          (1)       (2)   (3)  
(4)                                     Additional                     All      
    Regular   Matching(See                     Contributions       Nonelective  
Matching   Section 3.05(F))
 
    (1 )   [n/a]   Immediate vesting   N/A
(See Election 42(a))       o   o   o
 
                                   
 
    (2 )   [n/a]   Top-heavy: 6-year graded   o   OR   o   o   o
 
                                   
 
    (3 )   [n/a]   Top-heavy: 3-year cliff   o   OR   o   o   o
 
                                   
 
    (4 )   þ   Modified top-heavy:   o   OR   o   þ   o

                  Years of Service   Vested %
Less than 1
    a.       0 %
 
               
1
    b.       20 %
 
               
2
    c.       40 %
 
               
3
    d.       60 %
 
               
4
    e.       80 %
 
               
5
    f.       100 %
 
               
6 or more
            100 %

                                     
 
    (5 )   [n/a]   Non-top-heavy: 7-year graded   N/A       o   N/A   N/A
 
                                   
 
    (6 )   [n/a]   Non-top-heavy: 5-year cliff   N/A       o   N/A   N/A
 
                                   
 
    (7 )   [n/a]   Modified non-top-heavy:   N/A       o   N/A   N/A

                  Years of Service   Vested %
Less than 1
    a.          
 
               
1
    b.          
 
               
2
    c.          
 
               
3
    d.          
 
               
4
    e.          
 
               
5
    f.          
 
               
6
    g.          
 
               
7 or more
            100 %

[Note: If the Employer does not elect 41(a), the Employer under 41(b) must elect
immediate vesting or must elect a top-heavy or modified top-heavy vesting
schedule. The modified top-heavy schedule of Election 41(b)(4) must satisfy Code
§416. A top-heavy schedule must apply to Regular Matching Contributions and to
Additional Matching Contributions. See Section 5.03(A)(1). The Employer as to
Nonelective Contributions only may elect one of Elections 41(b)(5), (6), or
(7) in addition to electing a top-heavy schedule. The Employer must complete
Election 41(c) if it elects any non-top-heavy schedule. If the Employer does not
elect a non-top-heavy schedule, the elected top-heavy schedule(s) applies to all
Plan Years. If the Employer elects 41(b)(7), the modified non-top-heavy schedule
must satisfy Code §411(a)(2). If the Employer elects Additional Matching under
Election 30(h), the Employer should elect vesting under the Additional Matching
column in this Election 41(b). That election applies to the Additional Matching
even if the Employer has given the maybe notice but does not give the
supplemental notice for any Plan Year and as to such Plan Years, the Plan is not
a safe harbor plan and the Matching Contributions are not Additional Matching
Contributions. If the Plan’s Effective Date is after December 31, 2006, do not
complete Elections 41(b)(5), (b)(6), or (b)(7).]
© 2008 Prudential

24



--------------------------------------------------------------------------------



 



Nonstandardized 401(k) Plan

(c)   [n/a] Nonelective Contributions: application of top-heavy schedule (Choose
one of (1) or (2)):

  (1)  
[n/a] Apply in all Plan Years once top-heavy. Apply the top-heavy vesting
schedule under Election 41(b) for the first Plan Year in which the Plan is
top-heavy and then in all subsequent Plan Years.
    (2)  
[n/a] Apply only in top-heavy Plan Years. Apply the non-top-heavy schedule under
Election 41(b) in all Plan Years in which the Plan is not a top-heavy plan.

(d)   [n/a] Special vesting provisions: .

[Note: The Employer under Election 41(d) may describe special vesting provisions
from the elections available under Election 41 and/or a combination thereof as
to a: (i) Participant group (e.g., Full vesting applies to Division A Employees
OR to Employees hired on/before “x” date. 6-year graded vesting applies to
Division B Employees OR to Employees hired after “x” date.); and/or (ii)
Contribution Type (e.g., Full vesting applies as to Discretionary Nonelective
Contributions. 6-year graded vesting applies to Fixed Nonelective
Contributions). Any special vesting provision must satisfy Code §411(a) and must
be nondiscriminatory.]

42.   YEAR OF SERVICE — VESTING (5.05). (Complete both (a) and (b)):

[Note: If the Employer elects the Elapsed Time Method for vesting the Employer
should not complete this Election 42. If the Employer elects immediate vesting,
the Employer should not complete Election 42 or Election 43 unless it elects to
apply a Year of Service for vesting under any other Adoption Agreement
election.]

  (a)   Year of Service. An Employee must complete at least 1000 Hours of
Service during a Vesting Computation Period to receive credit for a Year of
Service under Article V. [Note: The number may not exceed 1,000. If left blank,
the requirement is 1,000.]     (b)   Vesting Computation Period. The Plan
measures a Year of Service based on the following 12-consecutive month period
(Choose one of (1) or (2)):

(1)   þ Plan Year.   (2)   [n/a] Anniversary Year.

43. EXCLUDED YEARS OF SERVICE — VESTING (5.05(C)). The Plan excludes the
following Years of Service for purposes of vesting (Choose (a) or choose one or
more of (b) through (e) as applicable):

(a)   þ None. None other than as specified in Section 5.05(C)(1).   (b)   [n/a]
Age 18. Any Year of Service before the Vesting Computation Period during which
the Participant attained the age of 18.   (c)   [n/a] Prior to Plan
establishment. Any Year of Service during the period the Employer did not
maintain this Plan or a predecessor plan.   (d)   [n/a] Rule of Parity. Any Year
of Service excluded under the rule of parity. See Plan Section 5.06(C).   (e)  
[n/a] Additional exclusions. The following Years of
Service:                                        .

[Note: The Employer under Election 43(e) may describe vesting service exclusions
provisions available under Election 43 and/or a combination thereof as to a:
(i) Participant group (e.g., No exclusions apply to Division A Employees OR to
Employees hired on/before “x” date. The age 18 exclusion applies to Division B
Employees OR to Employees hired after “x” date.); or (ii) Contribution Type
(e.g., No exclusions apply as to Discretionary Nonelective Contributions. The
age 18 exclusion applies to Fixed Nonelective Contributions). Any exclusion
specified under Election 43(e) must comply with Code §411(a)(4). Any exclusion
must be nondiscriminatory.]
ARTICLE VI
DISTRIBUTION OF ACCOUNT BALANCE
44. MANDATORY DISTRIBUTION (6.01(A)(1)/6.08(D)). The Plan provides or does not
provide for Mandatory Distribution of a Participant’s Vested Account Balance
following Severance from Employment, as follows (Choose one of (a) or (b)):

(a)   [n/a] No Mandatory Distribution. The Plan will not make a Mandatory
Distribution following Severance from Employment.   (b)   þ Mandatory
Distribution. The Plan will make a Mandatory Distribution following Severance
from Employment. (Complete (1) and (2). Choose (3) unless the Employer elects to
limit Mandatory Distributions to $1,000 including Rollover Contributions under
Elections 44(b)(1)b. and 44(b)(2)b.):

  (1)   Amount limit. As to a Participant who incurs a Severance from Employment
and who will receive distribution before attaining the later of age 62 or Normal
Retirement Age, the Mandatory Distribution maximum amount is equal to (Choose
one of a., b., or c.):

  a.   [n/a] $5,000.     b.   þ $1,000.     c.   [n/a] Specify amount: $
                     (may not exceed $5,000).

© 2008 Prudential

25



--------------------------------------------------------------------------------



 



Nonstandardized 401 (k) Plan

  (2)   Application of Rollovers to amount limit. In determining whether a
Participant’s Vested Account Balance exceeds the Mandatory Distribution dollar
limit in Election 44(b)(1), the Plan (Choose one of a. or b.):

  a.   [n/a] Disregards Rollover Contribution Account.     b.   þ Includes
Rollover Contribution Account.

  (3)   [n/a] Amount of Mandatory Distribution subject to Automatic Rollover. A
Mandatory Distribution to a Participant before attaining the later of age 62 or
Normal Retirement Age is subject to Automatic Rollover under Section 6.08(D)
(Choose one of a. or b.):

  a.   [n/a] Only if exceeds $1,000. Only if the amount of the Mandatory
Distribution exceeds $1,000, which for this purpose must include any Rollover
Contributions Account.     b.   [n/a] Specify lesser amount. Only if the amount
of the Mandatory Distribution is at least: $                     (specify $1,000
or less).

45. SEVERANCE DISTRIBUTION TIMING (6.01). Subject to the timing limitations of
Section 6.01(A)(1) in the case of a Mandatory Distribution, or in the case of
any Distribution Requiring Consent under Section 6.01(A)(2), for which consent
is received, the Plan Administrator will instruct the Trustee to distribute a
Participant’s Vested Account Balance as soon as is administratively practical
following the time specified below (Choose one or more of (a) through (k) as
applicable):
[Note: If a Participant dies after Severance from Employment but before
receiving distribution of all of his/her Account, the elections under this
Election 45 no longer apply. See Section 6.01(B) and Election 49.]

                                      (1)   (2)                 Mandatory  
Distribution                 Distribution   Requiring Consent
(a)
    þ     Immediate. Immediately following Severance from Employment.   þ   þ
 
                   
 
                   
(b)
    [n/a]     Next Valuation Date. After the next Valuation Date following
Severance from Employment.   o   o
 
                   
(c)
    [n/a]     Plan Year. In the     Plan Year following Severance from
Employment (e.g., next or fifth).   o   o
 
                   
(d)
    [n/a]     Plan Year quarter. In the     Plan Year quarter following
Severance from Employment (e.g., next or fifth).   o   o
 
                   
(e)
    [n/a]     Contribution Type Accounts.                     as to the
Participant’s                    Account(s) and                     as to the
Participant’s                     Account(s) (e.g., As soon as is practical
following Severance from Employment as to the Participant’s Elective Deferral
Account and as soon as is practical in the next Plan Year following Severance
from Employment as to the Participant’s Nonelective and Matching Accounts).   o
  o
 
                   
(f)
    [n/a]     Vesting controlled timing. If the Participant’s total Vested
Account Balance exceeds $     , distribute                     (specify timing)
and if the Participant’s total Vested Account Balance does not exceed $      ,
distribute      (specify timing).   o   o
 
                   
(g)
    [n/a]     Distribute at Normal Retirement Age. As to a Mandatory
Distribution, distribute not later than 60 days after the beginning of the Plan
Year following the Plan Year in which the previously severed Participant attains
the earlier of Normal Retirement Age or age 65. [Note: An election under column
(2) only will have effect if the Plan’s NRA is less than age 62.]   o   o
 
                   
(h)
    [n/a]     Acceleration. Notwithstanding any later specified distribution
date in Election 45, a Participant may elect an earlier distribution following
Severance from Employment (Choose (1) and (2) as applicable):   o   o
 
                   
 
    (1 )  
[n/a]Disability. If Severance from Employment is on account of Disability or if
the Participant incurs a Disability following Severance from Employment.
       
 
                   
 
    (2 )  
[n/a]Hardship. If the Participant incurs a hardship under Section 6.07 following
Severance from Employment.
       

© 2008 Prudential

26



--------------------------------------------------------------------------------



 



Nonstandardized 401 (k) Plan

                                      (1)   (2)                 Mandatory  
Distribution                 Distribution   Requiring Consent
(i)
    [n/a]     Required distribution at Normal Retirement Age. A severed
Participant may not elect to delay distribution beyond the later of age 62 or
Normal Retirement Age.   N/A   o
 
                   
(j)
    [n/a]     No buy-back/vesting controlled timing.   o   o
 
          Distribute as soon as is practical following Severance from Employment
if the Participant is fully Vested. Distribute as soon as is practical following
a Forfeiture Break in Service if the Participant is not fully Vested.        

(k)     [n/a] Describe Severance from Employment distribution
timing:                                         
[Note: The Employer under Election 45(k) may describe Severance from Employment
distribution timing provisions from the elections available under Election 45
and/or a combination thereof as to any: (i) Participant group (e.g., Immediate
distribution after Severance of Employment applies to Division A Employees OR to
Employees hired on/before “x” date. Distribution after the next Valuation Date
following Severance from Employment applies to Division B Employees OR to
Employees hired after “x” date.); (ii) Contribution Type (e.g., As to Division A
Employees, immediate distribution after Severance of Employment applies as to
Elective Deferral Accounts and distribution after the next Valuation Date
following Severance from Employment applies to Nonelective Contribution
Accounts); and/or (iii) merged plan account now held in the Plan (e.g., The
accounts from the X plan merged into this Plan continue to be distributable in
accordance with the X plan terms [supply terms] and not in accordance with the
terms of this Plan). An Employer’s election under Election 45(k) must: (i) be
objectively determinable; (ii) not be subject to Employer discretion;
(iii) comply with Code §401(a)(14) timing requirements; (iv) be
nondiscriminatory and (v) preserve Protected Benefits as required.]
46. IN-SERVICE DISTRIBUTIONS/EVENTS (6.01(C)). A Participant may elect an
In-Service Distribution of the designated Contribution Type Accounts based on
any of the following events in accordance with Section 6.01(C) (Choose one of
(a) or (b)):
[Note: If the Employer elects any In-Service Distribution option, a Participant
may elect to receive as many In-Service Distributions per Plan Year (with a
minimum of one per Plan Year) as the Plan Administrator’s In-Service
Distribution form or policy may permit. If the form or policy is silent, the
number of In-Service Distributions is not limited. Prevailing Wage Contributions
are treated as Nonelective Contributions unless the Prevailing Wage Contract
provides otherwise. See Section 6.01(C)(4)(d) if the Employer elects to use
Prevailing Wage Contributions to offset other contributions.]

         
(a)
  [n/a]   None. The Plan does not permit any In-Service Distributions except as
to any of the following (if applicable): (i) RMDs under Section 6.02;
(ii) Protected Benefits; and (iii) under Section 6.01(C)(4) as to Employee
Contributions, Rollover Contributions, DECs, Transfers, and Designated IRA
Contributions.
 
       
(b)
  þ   Permitted. In-Service Distributions are permitted as follows from the
designated Contribution Type Accounts (Choose one or more of (1) through (9)):

[Note: Unless the Employer elects otherwise in Election 46(b)(9), Elective
Deferrals under Election 46(b) includes Pre-Tax and Roth Deferrals and Matching
Contributions includes Additional Matching Contributions, irrespective of the
Plan’s ACP testing status.]

                                                      (1)       (2)   (3)   (4)
  (5)   (6)   (7)             All       Elective   Safe Harbor          
Matching   Nonelective/             Contributions       Deferrals  
Contributions   QNECs   QMACs   Contrib.   SIMPLE
(1)
  [n/a]   None. Except for Election 46(a)exceptions.   N/A
(See Election 46(a))       o   o   o   o   o   o
 
                                       
(2)
  þ   Age 59 1/2 (must be at least 59 1/2).   þ   OR   o   o   o   o   o   o
 
                                       
(3)
  þ   Age under age 59 1/2 (less than 59 1/2).   N/A       N/A   N/A   N/A   N/A
  þ   o
 
                                       
(4)
  þ   Hardship (safe harbor). See Section 6.07(A).   N/A       þ   N/A   N/A  
N/A   o   o
 
                                       
(5)
  [n/a]   Hardship (non- safe harbor). See Section 6.07(B).   N/A       N/A  
N/A   N/A   N/A   o   o
 
                                       
(6)
  [n/a]   Disability.   o   OR   o   o   o   o   o   o
 
                                       
(7)
  [n/a]        year contributions. (specify minimum of two years) See
Section 6.01(C)(4)(a)(i).   N/A       N/A   N/A   N/A   N/A   o   o

© 2008 Prudential

27



--------------------------------------------------------------------------------



 



Nonstandardized 401 (k) Plan

                                                      (1)       (2)   (3)   (4)
  (5)   (6)   (7)             All       Elective   Safe Harbor          
Matching   Nonelective/             Contributions       Deferrals  
Contributions   QNECs   QMACs   Contrib.   SIMPLE
(8)
  [n/a]        months of participation. (specify minimum of 60 months) See
Section 6.01(C)(4)(a)(ii).   N/A       N/A   N/A   N/A   N/A   o   o

  (9)   þ Describe: withdrawal of Matching Contributions allowed under the age
of 59 1/2 if the Matching Contributions have been in the Plan for 24 months

[Note: The Employer under Election 46(b)(9) may describe In-Service Distribution
provisions from the elections available under Election 46 and/or a combination
thereof as to any: (i) Participant group (e.g., Division A Employee Accounts are
distributable at age 59 1/2 OR Accounts of Employees hired on/before “x” date
are distributable at age 59 1/2). No In-Service Distributions apply to Division
B Employees OR to Employees hired after “x” date.); (ii) Contribution Type
(e.g., Discretionary Nonelective Contribution Accounts are distributable on
Disability. Fixed Nonelective Contribution Accounts are distributable on
Disability or Hardship (non-safe harbor)); and/or (iii) merged plan account now
held in the Plan (e.g., The accounts from the X plan merged into this Plan
continue to be distributable in accordance with the X plan terms [supply terms]
and not in accordance with the terms of this Plan). An Employer’s election under
Election 46(b)(9) must: (i) be objectively determinable; (ii) not be subject to
Employer discretion; (iii) preserve Protected Benefits as required; (iv) be
nondiscriminatory; and (v) not permit an “early” distribution of any Restricted
401(k) Accounts or Restricted Pension Accounts. See Section 6.01(C)(4).]
In-Service Distribution of other Accounts. See Section 6.01(C)(4) as to
In-Service Distribution of Employee Contributions, Rollover Contributions, DECs,
Transfers, and Designated IRA Contributions.
47. IN-SERVICE DISTRIBUTIONS/ADDITIONAL CONDITIONS (6.01(C)). The following
additional conditions apply to In-Service Distributions under Election 46(b)
(Choose one of (a) or (b)):
[Note: The Employer should complete Election 47 if the Employer elects any
In-Service Distributions under Election 46(b).]

(a)   þ Additional conditions. (Complete (1). Choose (2) and (3) as applicable):

  (1)   Vesting. A Participant may receive an In-Service Distribution under
Election 46(b) based on vesting in the distributing Account as follows (Choose
one of a., b., or c.):

  a.  
[n/a] 100% vesting required. A Participant may not receive any In-Service
Distribution unless the Participant is 100% Vested in the distributing Account.
    b.  
[n/a] 100% vesting required except hardship. A Participant may not receive any
In-Service Distribution unless the Participant is 100% Vested in the
distributing Account, unless the distribution is based on hardship.
    c.  
[n/a] Not required. A Participant may receive an In-Service Distribution even
from a partially-Vested Account, but the amount distributed may not exceed the
Vested amount in the distributing partially-Vested Account.

  (2)   þ Minimum amount. A Participant may not receive an In-Service
Distribution in an amount which is less than: $ $500 minimum withdrawal amount
(specify amount not exceeding $1,000).     (3)   þ Describe other conditions:
withdrawal of all contributions except rollover contributions limited to 3 times
in a calendar year

[Note: An Employer’s election under Election 47(a)(3) must: (i) be objectively
determinable; (ii) not be subject to Employer discretion; (iii) preserve
Protected Benefits as required; (iv) be nondiscriminatory; and (v) not permit an
“early” distribution of any Restricted 401(k) Accounts or Restricted Pension
Accounts. See Section 6.01(C)(4).]

(b)  
[n/a] No other conditions. A Participant may elect to receive an In-Service
Distribution upon any Election 46(b) event without further condition, provided
that the amount distributed may not exceed the Vested amount in the distributing
Account.

48. POST-SEVERANCE AND LIFETIME RMD DISTRIBUTION METHODS (6.03). A Participant
whose Vested Account Balance exceeds $5,000 (or any lesser amount elected in
Appendix B, Election 54(g)(7)): (i) who has incurred a Severance from Employment
and will receive a distribution; or (ii) who remains employed but who must
receive lifetime RMDs, may elect distribution under one of the following
method(s) of distribution described in Section 6.03 and subject to any
Section 6.03 limitations. (Choose one or more of (a) through (f) as applicable):
[Note: If a Participant dies after Severance from Employment but before
receiving distribution of all of his/her Account, the elections under this
Election 48 no longer apply. See Section 6.01(B) and Election 49.]

(a)   þ Lump-Sum. See Section 6.03(A)(3).   (b)  
þ Installments only if Participant subject to lifetime RMDs. A Participant who
is required to receive lifetime RMDs may receive installments payable in
monthly, quarterly or annual installments equal to or exceeding the annual RMD
amount. See Sections 6.02(A) and 6.03(A)(4)(a).
  (c)   þ Installments. See Section 6.03(A)(4).   (d)   [n/a] Alternative
Annuity:                                         . See Section 6.03(A)(5).

© 2008 Prudential

28



--------------------------------------------------------------------------------



 



Nonstandardized 401 (k) Plan



[Note: Under a Plan which is subject to the joint and survivor annuity
distribution requirements of Section 6.04 (Election 50(b)), the Employer may
elect under 48(d) to offer one or more additional annuities (Alternative
Annuity) to the Plan’s QJSA or QPSA. If the Employer elects under Election 50(a)
to exempt Exempt Participants from the joint and survivor annuity requirements,
the Employer should not elect to provide an Alternative Annuity under 48(d).]

(e)   [n/a] Ad-Hoc distributions. See Section 6.03(A)(6).

[Note: If an Employer elects to permit Ad-Hoc distributions: (i) the option must
be available to all Participants; and (ii) the option is a Protected Benefit.]

(f)   [n/a] Describe distribution
method(s):                                         

[Note: The Employer under Election 48(f) may describe Severance from Employment
distribution methods from the elections available under Election 48 and/or a
combination thereof as to any: (i) Participant group (e.g., Division A Employee
Accounts are distributable in a Lump-Sum OR Accounts of Employees hired after
“x” date are distributable in a Lump-Sum. Division B Employee Accounts are
distributable in a Lump-Sum or in Installments OR Accounts of Employees hired
on/before “x” date are distributable in a Lump-Sum or in Installments.);
(ii) Contribution Type (e.g., Discretionary Nonelective Contribution Accounts
are distributable in a Lump-Sum. Fixed Nonelective Contribution Accounts are
distributable in a Lump-Sum or in Installments); and/or (iii) merged plan
account now held in the Plan (e.g., The accounts from the X plan merged into
this Plan continue to be distributable in accordance with the X plan terms
[supply terms] and not in accordance with the terms of this Plan). An Employer’s
election under Election 48(f) must: (i) be objectively determinable; (ii) not be
subject to Employer, Plan Administrator or Trustee discretion; (iii) be
nondiscriminatory; and (iv) preserve Protected Benefits as required.]
49. BENEFICIARY DISTRIBUTION ELECTIONS (6.01(B)/6.02(B)/6.03). Subject to the
Participant’s elections under Section 6.01(B)(1) as to the timing and method of
distribution of the Participant’s Account to the Participant’s Beneficiary
(which Participant elections must be consistent with the Plan and this Election
49), in the case of a Participant’s death, the Beneficiary will receive
distribution of the Participant’s Account (or of the Beneficiary’s share
thereof) as follows (Complete (a), (b), and (c)):
[Note: For purposes of this Election 49, unless otherwise noted, a “Beneficiary”
includes, but is not limited to a “Designated Beneficiary” under
Section 6.02(E)(1).]

                                              (1)   (2)                    
Spouse Beneficiary   Other Beneficiary (a)   Timing. The Plan will distribute to
the Beneficiary as soon as is practical at (or not later than) the following
time or date (Choose one of (1) though (4). Choose (5) if applicable):        
 
                       
 
    (1 )   [n/a]   Immediate. Immediately following the Participant’s death.   o
  o
 
                       
 
    (2 )   [n/a]   Next Calendar Year. In the calendar year which next follows
the calendar year of the Participant’s death, but not later than December 31 of
such following calendar year.   o   o
 
                       
 
    (3 )   þ   As Beneficiary elects. At such time as the Beneficiary may elect,
provided that distribution pursuant to such election (or in the absence of any
Beneficiary election) must commence no later than the Section 6.02 required
date.   þ   þ
 
                       
 
 
(4 )   [n/a]   Describe:   o   o

[Note: The Employer under Election 49(a)(4) may describe an alternative
distribution timing or afford the Beneficiary an election which is narrower than
that permitted under election 49(a)(3). However, any election under Election
49(a)(4) must require distribution to commence no later than the Section 6.02
required date.]

                         
 
    (5 )   [n/a]   Death before DCD; spousal election to delay. If the
Participant dies before his/her Distribution Commencement Date and the
Participant’s sole Designated Beneficiary is his/her spouse, the spouse may
elect to delay distribution until the end of the calendar year in which the
Participant would have attained age 70 1/2, if that date is later than the date
upon which distribution would be required to commence to a non-spouse
Beneficiary.   o   N/A

(b)   Method. The Plan will distribute to the Beneficiary under the following
distribution method(s). If more than one method is elected, the Beneficiary may
choose the method of distribution.

©2008 Prudential

29



--------------------------------------------------------------------------------



 



Nonstandardized 401(k) Plan

                          (Choose one or more of (1) through (4) but do not
elect (4) only):        
 
                   
 
  (1)   [n/a]   Lump-Sum. See Section 6.03(A)(3).   o   o
 
                   
 
  (2)   þ   Installments sufficient to satisfy RMD.   þ   o
 
          See Section 6.03(A)(4)(a). An Installment in each Distribution
Calendar Year must at least equal the RMD amount.        
 
                   
 
  (3)   [n/a]   Ad-Hoc sufficient to satisfy RMD. See Section 6.03(A)(6).The
Beneficiary must elect an Ad-Hoc distribution for each Distribution Calendar
Year at least equal to the RMD amount.   o   o
 
         
       

[Note: If an Employer elects to permit Ad-Hoc distributions: (i) the option must
be available to all Beneficiaries; and (ii) the option is a Protected Benefit.]

                     
 
  (4)   þ   QPSA. See Section 6.04(B).   þ   N/A

[Note: If the Employer elects 50(b), the Employer should elect 49(b)(4). If the
Employer elects 50(a), the Employer should not elect 49(b)(4). A surviving
spouse may elect to waive the QPSA in favor of another method.]

(c)   Death before the DCD. If a Participant dies before the Distribution
Commencement Date, the distribution to the Beneficiary will be made in
accordance with the following rule(s) (Choose one of (1), (2), or (3)):

                         
 
    (1 )   [n/a]   Beneficiary election. See Section 6.02(B)(1)(e). This
election applies only if the Beneficiary is a Designated Beneficiary under
Treas. Reg. §1.401(a)(9)-4. If not, the 5-year rule applies. In the absence of
the Designated Beneficiary’s election, the Life Expectancy rule applies. The
Employer in Appendix B may elect to change the default (no Designated
Beneficiary election) to the 5-year rule.   o   o
 
                       
 
    (2 )   [n/a]   Life Expectancy rule. See Section 6.02(B)(1)(d). This
election applies only if the Beneficiary is a Designated Beneficiary under
Treas. Reg. §1.401(a)(9)-4. If not, the 5-year rule applies.   o   o
 
                       
 
    (3 )   [n/a]   5-year rule. See Section 6.02(B)(1)(c). This election applies
regardless of whether the Beneficiary is a Designated Beneficiary under Treas.
Reg. §1.401(a)(9)-4.   o   o

50. JOINT AND SURVIVOR ANNUITY REQUIREMENTS (6.04). The joint and survivor
annuity distribution requirements of Section 6.04 (Choose one of (a) or (b)):

(a)   [n/a] Profit sharing exception. Do not apply to an Exempt Participant, as
described in Section 6.04(G)(1), but apply to any other
     Participants (or to a portion of their Account as described in
Section 6.04(G)) (Complete (1)):

  (1)   One-year marriage rule. Under Section 7.05(A)(3) relating to an Exempt
Participant’s Beneficiary designation under the profit sharing exception (Choose
one of a. or b.):

  a.   [n/a] Applies. The one-year marriage rule applies.     b.   [n/a] Does
not apply. The one-year marriage rule does not apply.

(b)   [n/a] Joint and survivor annuity applicable. Section 6.04 applies to all
Participants (Complete (1)):

  (1)   One-year marriage rule. Under Section 6.04(B) relating to the QPSA
(Choose one of a. or b.):

  a.   [n/a] Applies. The one-year marriage rule applies.     b.   [n/a] Does
not apply. The one-year marriage rule does not apply.

© 2008 Prudential

30



--------------------------------------------------------------------------------



 



Nonstandardized 401(k) Plan
ARTICLE VII
ADMINISTRATIVE PROVISIONS
51. ALLOCATION OF EARNINGS (7.04(B)). For each Contribution Type provided under
the Plan, the Plan allocates Earnings using the following method (Choose one or
more of (a) through (f) as applicable):
[Note: Elective Deferrals/Employee Contributions also includes Rollover
Contributions, Transfers, DECs and Designated IRA Contributions, Matching
Contributions includes all Matching Contributions and Nonelective Contributions
includes all Nonelective Contributions unless described otherwise in Election
51(f).]

                                          (1)       (2)   (3)   (4)            
        Elective Deferrals/                     All       Employee   Matching  
Nonelective             Contributions       Contributions   Contributions  
Contributions
(a)
  þ   Daily. See Section 7.04(B)(4)(a).   þ   OR   þ   þ   o
 
                           
(b)
  [n/a]   Balance forward.   o   OR   o   o   o
 
      See Section 7.04(B)(4)(b).                    
 
                           
(c)
  [n/a]   Balance forward with adjustment.   o   OR   o   o   o
 
      See Section 7.04(B)(4)(c). Allocate pursuant to the balance forward
method, except treat as part of the relevant Account at the beginning of the
Valuation Period                     % of the contributions made during the
following Valuation Period:                                         .          
         
 
                           
(d)
  [n/a]   Weighted average.
See Section 7.04(B)(4)(d). If not a monthly weighting period, the weighting
period is:                                        .   o   OR   o   o   o
 
                           
(e)
  [n/a]   Participant-Directed Account.   o   OR   o   o   o
 
      See Section 7.04(B)(4)(e).                    
 
                            (f)   [n/a]   Describe Earnings allocation
method:                                                                    

[Note: The Employer under Election 51(f) may describe Earnings allocation
methods from the elections available under Election 51 and/or a combination
thereof as to any: (i) Participant group (e.g., Daily applies to Division A
Employees OR to Employees hired after “x” date. Balance forward applies to
Division B Employees OR to Employees hired on/before “x” date.);
(ii) Contribution Type (e.g., Daily applies as to Discretionary Nonelective
Contribution Accounts. Participant-Directed Account applies to Fixed Nonelective
Contribution Accounts); (iii) investment type, investment vendor or Account type
(e.g., Balance forward applies to investments placed with vendor A and
Participant-Directed Account applies to investments placed with vendor B OR
Daily applies to Participant-Directed Accounts and balance forward applies to
pooled Accounts); and/or (iv) merged plan account now held in the Plan (e.g.,
The accounts from the X plan merged into this Plan continue to be subject to
Earnings allocation in accordance with the X plan terms [supply terms] and not
in accordance with the terms of this Plan). An Employer’s election under
Election 51(f) must: (i) be objectively determinable; (ii) not be subject to
Employer discretion; and (iii) be nondiscriminatory.]
ARTICLE VIII
TRUSTEE AND CUSTODIAN, POWERS AND DUTIES
52. VALUATION OF TRUST (8.02(C)(4)). In addition to the last day of the Plan
Year, the Trustee (or Named Fiduciary as applicable) must value the Trust Fund
on the following Valuation Date(s) (Choose one or more of (a) through (d) as
applicable):
[Note: Elective Deferrals/Employee Contributions also include Rollover
Contributions, Transfers, DECs and Designated IRA Contributions, Matching
Contributions includes all Matching Contributions and Nonelective Contributions
includes all Nonelective Contributions unless described otherwise in Election
52(d).]

                                          (1)       (2)   (3)   (4)            
        Elective Deferrals/                     All       Employee   Matching  
Nonelective             Contributions       Contributions   Contributions  
Contributions
(a)
  [n/a]   No additional Valuation Dates.   o   OR   o   o   o

© 2008 Prudential

31



--------------------------------------------------------------------------------



 



Nonstandardized 401(k) Plan

                                                                               
                      (1)       (2)   (3)   (4)                     Elective
Deferrals/                     All       Employee   Matching   Nonelective      
      Contributions       Contributions   Contributions   Contributions
(b)
  þ   Daily Valuation Dates. Each business   þ   OR   o   o   o
 
      day of the Plan Year on which Plan                    
 
      assets for which there is an                    
 
      established market are valued and                    
 
      the Trustee is conducting business.                    
 
                           
(c)
  [n/a]   Last day of a specified period. The   o   OR   o   o   o
 
      last day of each of the Plan Year.                    
 
                            (d)   [n/a]   Specified Valuation
Dates:                                                                         
.

[Note: The Employer under Election 52(d) may describe Valuation Dates from the
elections available under Election 52 and/or a combination thereof as to any:
(i) Participant group (e.g., No additional Valuation Dates apply to Division A
Employees OR to Employees hired after “x” date. Daily Valuation Dates apply to
Division B Employees OR to Employees hired on/before “x” date.);
(ii) Contribution Type (e.g., No additional Valuation Dates apply as to
Discretionary Nonelective Contribution Accounts. The last day of each Plan Year
quarter applies to Fixed Nonelective Contribution Accounts); (iii) investment
type, investment vendor or Account type (e.g., No additional Valuation Dates
apply to investments placed with vendor A and Daily Valuation Dates apply to
investments placed with vendor B OR Daily Valuation Dates apply to
Participant-Directed Accounts and no additional Valuation Dates apply to pooled
Accounts); and/or (iv) merged plan account now held in the Plan (e.g., The
accounts from the X plan merged into this Plan continue to be subject to Trust
valuation in accordance with the X plan terms [supply terms] and not in
accordance with the terms of this Plan). An Employer’s election under Election
52(d) must: (i) be objectively determinable; (ii) not be subject to Employer
discretion; and (iii) be nondiscriminatory.]
© 2008 Prudential

32



--------------------------------------------------------------------------------



 



Nonstandardized 401(k) Plan
EXECUTION PAGE
The Employer, by executing this Adoption Agreement, hereby agrees to the
provisions of this Plan and Trust.

              Employer: Sterling Chemicals, Inc.                              
 
       
 
  Date:    
 
       
 
       
 
  Signed:    
 
       
 
       
 
       
 
      [print name/title]

The Trustee, by executing this Adoption Agreement, hereby accepts its position
and agrees to all of the obligations, responsibilities and duties imposed upon
the Trustee under the Prototype Plan and Trust. If the Employer under Election
5(c), 5(d), or 5(e) will use a separate Trust, the Trustee need not execute this
Adoption Agreement.

              Discretionary Trustee(s):                                         
 
       
 
  Date:    
 
       
 
       
 
  Signed:    
 
       
 
       
 
       
 
      [print name/title]
 
            Nondiscretionary
Trustee(s):                                         
 
       
 
  Date:    
 
       
 
       
 
  Signed:    
 
       
 
       
 
       
 
      [print name/title]
 
            Prototype Plan Sponsor: Prudential Insurance Company of America
(PICA)                       
 
       
 
  Date:    
 
       
 
       
 
  Signed:    
 
       
 
       
 
       
 
      [print name/title]

Use of Adoption Agreement. Failure to complete properly the elections in this
Adoption Agreement may result in disqualification of the Employer’s Plan. The
Employer only may use this Adoption Agreement only in conjunction with the basic
plan document referenced by its document number on Adoption Agreement page one.
Execution for Page Substitution Amendment Only. If this paragraph is completed,
this Execution Page documents an amendment to Adoption Agreement
Election(s)                     effective      , by substitute Adoption
Agreement page number(s)                                        . The Employer
should retain all Adoption Agreement Execution Pages and amended pages. [Note:
The Effective Date may be retroactive or may be prospective as permitted under
Applicable Law.]
Prototype Plan Sponsor. The Prototype Plan Sponsor identified on the first page
of the basic plan document will notify all adopting Employers of any amendment
to this Prototype Plan or of any abandonment or discontinuance by the Prototype
Plan Sponsor of its maintenance of this Prototype Plan. For inquiries regarding
the adoption of the Prototype Plan, the Prototype Plan Sponsor’s intended
meaning of any Plan provisions or the effect of the Opinion Letter issued to the
Prototype Plan Sponsor, please contact the Prototype Plan Sponsor at the
following address and telephone number:   751 Broad Street, Newark, NJ
07102-3777 1-800-848-4015 .
Reliance on Sponsor Opinion Letter. The Prototype Plan Sponsor has obtained from
the IRS an Opinion Letter specifying the form of this Adoption Agreement and the
basic plan document satisfy, as of the date of the Opinion Letter, Code §401. An
adopting Employer may rely on the Prototype Sponsor’s IRS Opinion Letter only to
the extent provided in Rev. Proc. 2005-16. The Employer may not rely on the
Opinion Letter in certain other circumstances or with respect to certain
qualification requirements, which are specified in the Opinion Letter and in
Rev. Proc. 2005-16, Sections 19.02 and 19.03. In order to have reliance in such
circumstances or with respect to such qualification requirements, the Employer
must apply for a determination letter to Employee Plans Determinations of the
IRS.
© 2008 Prudential

33



--------------------------------------------------------------------------------



 



Nonstandardized 401(k) Plan
APPENDIX A
EGTRRA RESTATED PLANS — SPECIAL EFFECTIVE DATES
[Covering period from restated Effective Date in Election 4(b) until Employer
executes EGTRRA restatement]
53. SPECIAL EFFECTIVE DATES (1.19). The Employer elects or does not elect
Appendix A special Effective Date(s) as follows. (Choose (a) or one or more of
(b) through (r) as applicable):
[Note: If the Employer elects 53(a), do not complete the balance of this
Election 53.]

         
(a)
  [n/a]   Not applicable. The Employer does not elect any Appendix A special
Effective Dates.

[Note: The Employer should use this Appendix A where it is restating its Plan
for EGTRRA with a retroactive Effective Date, but where one or more Adoption
Agreement elections under the restated Plan became effective after the Plan’s
general restatement Effective Date under Election 4(b). For periods prior to the
below-specified special Effective Date(s), the Plan terms in effect prior to its
restatement under this Adoption Agreement control for purposes of the designated
provisions. Any special Effective Date the Employer elects must comply with
Applicable Law.]

         
(b)
  [n/a]   Contribution Types (1.12). The Contribution Types under Election(s) 6
                     are effective:                    .
 
       
 
      [Note: The Plan may not permit Roth Deferrals before January 1, 2006.]
 
       
(c)
  [n/a]   Excluded Employees (1.21(D)). The Excluded Employee provisions under
Election(s) 8                      are effective: .
 
       
(d)
  [n/a]   Compensation (1.11). The Compensation definition under Election(s)
                     (specify 9-11 as applicable) are
effective:                    .
 
       
(e)
  [n/a]   Eligibility (2.01-2.03). The eligibility provisions under Election(s)
                     (specify 14-19 as applicable) are
effective:                    .
 
       
(f)
  [n/a]   Elective Deferrals (3.02(A)-(C)). The Elective Deferral provisions
under Election(s)                      (specify 20-22 as applicable) are
effective:                      .
 
       
(g)
  [n/a]   Catch-Up Deferrals (3.02(D)). The Catch-Up Deferral provisions under
Election 23                      are effective:                      .
 
       
(h)
  [n/a]   Matching Contributions (3.03). The Matching Contribution provisions
under Election(s)                      (specify 24-26 as applicable) are
effective:                    .
 
       
(i)
  [n/a]   Nonelective Contributions (3.04). The Nonelective Contribution
provisions under Election(s)                      (specify 27-29 as applicable)
are effective:                    .
 
       
(j)
  [n/a]   401(k) safe harbor (3.05). The 401(k) safe harbor provisions under
Election(s) 30                      are effective:                    .
 
       
(k)
  [n/a]   Allocation conditions (3.06). The allocation conditions under
Election(s)                      (specify 31-32 as applicable) are
effective:                    .
 
       
(l)
  [n/a]   Forfeitures (3.07). The forfeiture allocation provisions under
Election(s)                      (specify 33-34 as applicable) are
effective:                    .
 
       
(m)
  [n/a]   Employee Contributions (3.09). The Employee Contribution provisions
under Election(s) 35                      are effective:                    .
 
       
(n)
  [n/a]   Testing elections (4.06(B)). The testing elections under Election(s)
37                      under the “Effective as of execution (and retroactively
if restatement)” column are effective:                    .
 
       
(o)
  [n/a]   Vesting (5.03). The vesting provisions under Election(s)
                     (specify 38-43 as applicable) are
effective:                    .
 
       
(p)
  [n/a]   Distributions (6.01 and 6.03). The distribution elections under
Election(s)                      (specify 44-50 as applicable) are
effective:                    .
 
       
(q)
  [n/a]   Earnings/Trust valuation (7.04(B)/8.02(C)(4)). The Earnings allocation
and Trust valuation provisions under Election(s)                      (specify
51-52 as applicable) are effective:                    .
 
       
(r)
  [X]   Special Effective Date(s) for other elections (specify elections and
dates): expenses are to be paid from plan assets as provided in the base plan
document effective January 1, 2008

© 2008 Prudential

1



--------------------------------------------------------------------------------



 



Nonstandardized 401(k) Plan
APPENDIX B
BASIC PLAN DOCUMENT OVERRIDE ELECTIONS
54. BASIC PLAN OVERRIDES. The Employer elects or does not elect to override
various basic plan provisions as follows (Choose (a) or choose one or more of
(b) through (i) as applicable):
[Note: If the Employer elects 54(a), do not complete the balance of this
Election 54.]

         
(a)
  [n/a]   Not applicable. The Employer does not elect to override any basic plan
provisions.

[Note: The Employer at the time of restating its Plan with this Adoption
Agreement may make an election on Appendix A (Election 53(r)) to specify a
special Effective Date for any override provision the Employer elects in this
Election 54. If the Employer, after it has executed this Adoption Agreement,
later amends its Plan to change any election on this Appendix B, the Employer
should document the Effective Date of the Appendix B amendment on the Execution
Page or otherwise in the amendment.]

                      (b)     þ     Definition (Article I) overrides. (Choose
one or more of (1) through (9) as applicable):
 
                          (1 )   [n/a]   W-2 Compensation exclusion of
paid/reimbursed moving expenses (1.11(B)(1)). W-2 Compensation excludes amounts
paid or reimbursed by the Employer for moving expenses incurred by an Employee,
but only to the extent that, at the time of payment, it is reasonable to believe
that the Employee may deduct these amounts under Code §217.
 
                          (2 )   [n/a]   Alternative (general) 415 Compensation
(1.11(B)(4)). The Employer elects to apply the alternative (general) 415
definition of Compensation in lieu of simplified 415 Compensation. As to amounts
received from an unfunded nonqualified deferred compensation plan which is
includible in gross income in the taxable year of receipt (Choose one of a. or
b.):
 
                   
 
          a.   [n/a]   Include. Include the nonqualified deferred compensation.
 
                   
 
          b.   [n/a]   Do not include. Do not include the nonqualified deferred
compensation.
 
                          (3 )   þ   Inclusion of Deemed 125 Compensation
(1.11(C)). Compensation under Section 1.11 includes Deemed 125 Compensation.
 
                          (4 )   [n/a]   Inclusion of Post-Severance
Compensation (1.11(I) and 4.05(C)(1)). The Plan includes Post-Severance
Compensation within the meaning of Prop. Treas. Reg. §1.415(c)-2(e) as described
in Sections 1.11(I) and 4.05(C)(1) as follows (Choose one or both of a. and b.):
 
                   
 
          a.   [n/a]   Include for 415 testing. Include for 415 testing and for
other testing which uses 415 Compensation. This provision applies effective as
of                      (specify a date which is no earlier than January 1,
2005).
 
                   
 
          b.   [n/a]   Include for allocations. Include for allocations as
follows (specify affected Contribution Type(s) and any adjustments to
Post-Severance Compensation used for
allocation):                                         . This provision applies
effective as of                      (specify a date which is no earlier than
January 1, 2002).
 
                          (5 )   [n/a]   Inclusion of Deemed Disability
Compensation (1.11(K)). Include Deemed Disability Compensation. (Choose one of
a. or b.):
 
                   
 
          a.   [n/a]   NHCEs only. Apply only to disabled NHCEs.
 
                   
 
          b.   [n/a]   All Participants. Apply to all disabled Participants. The
Employer will make Employer Contributions for such disabled Participants
for:                                         (specify a fixed or determinable
period).
 
                          (6 )   [n/a]   Early application of final 401(k)
regulations (1.28). The Employer (consistent with the Plan Administrator’s
operation of the Plan) elects to apply the final 401(k) regulations before the
beginning of the 2006 Plan Year. The Employer elects to apply the regulations
effective as of:                                         (specify Plan Year
ending after December 29, 2004, e.g., Plan Year ending December 31, 2004 OR Plan
Year beginning January 1, 2005).
 
                          (7 )   [n/a]   Leased Employees (1.21(B)). The
Employer for purposes of the following Contribution Types, does not exclude
Leased Employees:                                         (specify Contribution
Types).
 
                          (8 )   [n/a]   Offset if contributions to leasing
organization plan (1.21(B)(2)). The Employer will reduce allocations to this
Plan for any Leased Employee to the extent that the leasing organization
contributes to or provides benefits under a leasing organization plan to or for
the Leased Employee and which are attributable to the Leased Employee’s services
for the Employer. The amount of the offset is as
follows:                                         .

[Note: The election of an offset under this Election 54(b)(8) requires that the
Employer aggregate its plan with the leasing organization’s plan for coverage
and nondiscrimination testing.]

                            (9 )   [n/a]   Reclassified Employees (1.21(D)(3)).
The Employer for purposes of the following Contribution Types, does not exclude
Reclassified Employees (or the following categories of Reclassified
Employees):                                         (specify Contribution Types
and/or categories of Reclassified Employees).

© 2008 Prudential

1



--------------------------------------------------------------------------------



 



Nonstandardized 401(k) Plan

                      (c)     [n/a]     Rule of parity — participation
(Article II) override (2.03(D)). For purposes of Plan participation, the Plan
applies the “rule of parity” under Code §410(a)(5)(D).
 
                    (d)     [n/a]     Contribution/allocation (Article III)
overrides. (Choose one or more of (1) through (7) as applicable):
 
                          (1 )   [n/a]   Treatment of Automatic Deferrals as
Roth Deferrals (3.02(B)(7)). The Employer elects to treat Automatic Deferrals as
Roth Deferrals in lieu of treating Automatic Deferrals as Pre-Tax Deferrals.
 
                          (2 )   [n/a]   Application of Safe Harbor
Contributions to other allocations (3.05(E)(11)). Any Safe Harbor Nonelective
Contributions allocated to a Participant’s account will not be applied toward
(offset) any allocation to the Participant of a non-Safe Harbor Nonelective
Contribution.
 
                          (3 )   [n/a]   Short Plan Year or allocation period
(3.06(B)(1)(c)). The Plan Administrator (Choose one of a. or b.):
 
                   
 
          a.   [n/a]   No pro-ration. Will not pro-rate Hours of Service in any
short allocation period.
 
                   
 
          b.   [n/a]   Pro-ration based on months. Will pro-rate any Hour of
Service requirement based on the number of months in the short allocation
period.
 
                          (4 )   [n/a]   Limited waiver of allocation conditions
for re-hired Participants (3.06(G)). The allocation conditions the Employer has
elected in the Adoption Agreement do not apply to re-hired Participants in the
Plan Year they resume participation, as described in Section 3.06(G).
 
                          (5 )   [n/a]   Associated Match forfeiture timing
(3.07(A)(1)(c)). Forfeiture of associated matching contributions occurs in the
Testing Year.
 
                          (6 )   [n/a]   Safe Harbor top-heavy exempt fail-safe
(3.07(A)(4)). In lieu of ordering forfeitures as (a), (b), (c), and (d) under
Section 3.07(A)(4), the Employer establishes the following forfeiture ordering
rules (Specify the ordering rules, for example, (d), (a), (b), and
(c)):                    .
 
                          (7 )   [n/a]   Suspension (3.06(F)(3)). The Plan
Administrator in applying Section 3.06(F) will (Choose one or more of a., b.,
and c. as applicable):
 
                   
 
          a.   [n/a]   Re-order tiers. Apply the suspension tiers in
Section 3.06(F)(2) in the following
order:                                        (specify order).
 
                   
 
          b.   [n/a]   Hours of Service tie-breaker. Apply the greatest Hours of
Service as the tie-breaker within a suspension tier in lieu of applying the
lowest Compensation.
 
                   
 
          c.   [n/a]   Additional/other tiers. Apply the following additional or
other tiers:                                         (specify suspension tiers
and ordering).
 
                    (e)     [n/a]     Testing (Article IV) overrides. (Choose
one or both of (1) and (2) as applicable):
 
                          (1 )   [n/a]   Early application of Gap Period income
to Excess Deferrals (4.11(C)(1)). The Plan Administrator will distribute Gap
Period income allocated on Excess Deferrals as to Excess Deferrals occurring in
the                      Taxable Year and in later Taxable Years (Specify a
Taxable Year before 2008).
 
                          (2 )   [n/a]   Early application of Gap Period income
to Excess Contributions/Aggregates (4.11(C)(2)). The Plan Administrator will
distribute Gap Period income allocated on Excess Contributions and Excess
Aggregate Contributions occurring in the                      Plan Year and in
later Plan Years (Specify a Plan Year before the Final 401(k) Regulations
Effective Date).
 
                    (f)     [n/a]     Vesting (Article V) overrides. (Choose one
or more of (1) through (6) as applicable):
 
                          (1 )   [n/a]   Application of top-heavy vesting to
Matching (5.03(A)(1)). The Employer makes the following elections regarding the
application of top-heavy vesting to its Regular Matching and Additional Matching
Contributions (Choose one or both of a. and b.):
 
                   
 
          a.   [n/a]   Post-EGTRRA Matching only. Apply top-heavy vesting only
to such post-2001 Plan Year Matching Contributions.
 
                   
 
          b.   [n/a]   Waiver of Hour of Service requirement. Apply top-heavy
vesting as under the basic plan or as modified by Election 54(f)(1)a. to all
Participants even if they did not have an Hour of Service in any post-2001 Plan
Year.       (2 )   [n/a]   Alternative “grossed-up” vesting formula
(5.03(C)(2)). The Employer elects the alternative vesting formula described in
Section 5.03(C)(2).
 
                          (3 )   [n/a]   a. Source of Cash-Out forfeiture
restoration (5.04(B)(5)). To restore a Participant’s Account Balance as
described in Section 5.04(B)(5), the Plan Administrator, to the extent
necessary, will allocate from the following source(s) and in the following order
(Specify, in order, one or more of the following: Forfeitures, Earnings, and/or
Employer Contribution):                                         .

© 2008 Prudential

2



--------------------------------------------------------------------------------



 



Nonstandardized 401(k) Plan

                                  [n/a]   b. Forfeiture Restoration and
Conditions for Restoration (5.04(B). The Plan Administrator will restore a
re-employed Participant’s Account Balance under this Section 5.04(B) without
requiring repayment by the Participant of the entire amount of the Cash-Out
Distribution to the Trust.
 
                          (4 )   [n/a]   Deemed Cash-Out of 0% Vested
Participant (5.04(C)). The deemed cash-out rule of Section 5.04(C) does not
apply to the Plan.
 
                          (5 )   [n/a]   Accounting for Cash-Out repayment;
Contribution Type (5.04(D)(2)). In lieu of the accounting described in
Section 5.04(D)(2), the Plan Administrator will account for a Participant’s
Account Balance attributable to a Cash-Out repayment: (Choose one of a. or b.):
 
                   
 
          a.   [n/a]   Nonelective rule. Under the nonelective rule.
 
                   
 
          b.   [n/a]   Rollover rule. Under the rollover rule.
 
                          (6 )   [n/a]   One-year hold-out rule — vesting
(5.06(D)). The one-year hold-out Break in Service rule under Code §411(a)(6)(B)
applies.
 
                    (g)     [n/a]     Distribution (Article VI) overrides.
(Choose one or more of (1) through (7) as applicable):
 
                          (1 )   [n/a]   Election of 5-year rule
(6.02(B)(1)(e)). Under Section 6.02(B)(1)(e) relating to death before the RBD,
if a Designated Beneficiary does not make a timely election, the 5-year rule
applies in lieu of the Life Expectancy rule.
 
                          (2 )   [n/a]   2002 only special Effective Date for
Section 6.02 (6.02(D)(4)). For the 2002 DCY only, the Plan Administrator will
apply the RMD rules in effect under (Choose one of a. or b.):
 
                   
 
          a.   [n/a]   1987 proposed regulations. The 1987 proposed Treasury
regulations under Code §401(a)(9).
 
                   
 
          b.   [n/a]   2001 proposed regulations. The 2001 proposed Treasury
regulations under Code §401(a)(9).
 
                          (3 )   [n/a]   RBD definition (6.02(E)(7)(c)). In lieu
of the RBD definition in Section 6.02(E)(7)(a) and (b), the Plan Administrator
(Choose one of a. or b.):
 
                   
 
          a.   [n/a]   SBJPA definition indefinitely. Indefinitely will apply
the pre-SBJPA RBD definition.
 
                   
 
          b.   [n/a]   SBJPA definition to specified date. Will apply the
pre-SBJPA definition until                      (the stated date may not be
earlier than January 1, 1997), and thereafter will apply the RBD definition in
Section 6.02(E)(7)(a) and (b).
 
                          (4 )   [n/a]   Modification of QJSA (6.04(A)(3)). The
Survivor Annuity percentage will be                     %. (Specify a percentage
between 50% and 100%.)
 
                          (5 )   [n/a]   Modification of QPSA (6.04(B)(2)). The
QPSA percentage will be                      %. (Specify a percentage between
50% and 100%.)
 
                          (6 )   [n/a]   Restriction on hardship source;
grandfathering (6.07(E)). The hardship distribution limit includes grandfathered
amounts.
 
                          (7 )   [n/a]   Replacement of $5,000 amount (6.09).
All Plan references (except in Sections 3.02(D), 3.10 and 3.12(C)(2)) to
“$5,000” will be $                    . (Specify an amount less than $5,000.)
 
                    (h)     [n/a]     Administrative, Trust and insurance
overrides (Articles VII, VIII and IX). (Choose one or more of (1) through (9) as
applicable):
 
                          (1 )   [n/a]   Contributions prior to accrual or
precise determination (7.04(B)(5)(b)). The Plan Administrator will allocate
Earnings described in Section 7.04(B)(5)(b) as follows (Choose one of a., b., or
c.):
 
                   
 
          a.   [n/a]   Treat as contribution. Treat the Earnings as an Employer
Matching or Nonelective Contribution and allocate accordingly.
 
                   
 
          b.   [n/a]   Balance forward. Allocate the Earnings using the balance
forward method described in Section 7.04(B)(4)(b).
 
                   
 
          c.   [n/a]   Weighted average. Allocate the Earnings on Matching
Contributions using the weighted average method in a manner similar to the
method described in Section 7.04(B)(4)(d).
 
                          (2 )   [n/a]   Automatic revocation of spousal
designation (7.05(A)(1)). The automatic revocation of a spousal Beneficiary
designation in the case of divorce or legal separation does not apply.
 
                          (3 )   [n/a]   Limitation on frequency of Beneficiary
designation changes (7.05(A)(4)). Except in the case of a Participant incurring
a major life event, a period of at least                      must elapse
between Beneficiary designation changes. (Specify a period of time, e.g.,
90 days OR 12 months.)
 
                          (4 )   [n/a]   Definition of “spouse” (7.05(A)(5)).
The following definition of “spouse”
applies:                                         . (Specify a definition
consistent with Applicable Law.)

© 2008 Prudential

3



--------------------------------------------------------------------------------



 



Nonstandardized 401(k) Plan

                 
 
    (5 )   [n/a]   Administration of default provision; default Beneficiaries
(7.05(C)). The following list of default Beneficiaries will
apply:                                         . (Specify, in order, one or more
Beneficiaries who will receive the interest of a deceased Participant.)
 
               
 
    (6 )   [n/a]   Subsequent restoration of forfeiture-sources and ordering
(7.07(A)(3)). Restoration of forfeitures will come from the following sources,
in the following order                                         . (Specify, in
order, one or more of the following: Forfeitures, Employer Contribution, Trust
Fund Earnings.)
 
               
 
    (7 )   [n/a]   State law (7.10(H)). The law of the following state will
apply:                                         . (Specify one of the 50 states
or the District of Columbia, or other appropriate legal jurisdiction, such as a
territory of the United States or an Indian tribal government.)
 
               
 
    (8 )   [n/a]   Employer securities/real property in Profit Sharing
Plans/401(k) Plans (8.02(A)(13)(a)). The Plan limit on investment in qualifying
Employer securities/real property is                                         %.
(Specify a percentage which is less than 100%.)
 
               
 
    (9 )   [n/a]   Provisions relating to insurance and insurance company
(9.08). The following provisions apply:                                         
(Specify such language as necessary to accommodate life insurance Contracts the
Plan holds.)
 
                [Note: The provisions in this Election 54(h)(9) may override
provisions in Article IX of the Plan, but must be consistent with all other
provisions of the Plan and Applicable Law.]
 
                (i)     [n/a]     Code Sections 415/416 (Article XI) override
(11.02(A)(1)). Because of the required aggregation of multiple plans, to satisfy
Code §§415 and/or 416, the following overriding provisions apply: . (Specify
such language as necessary to satisfy §§415 and 416.)

© 2008 Prudential

4



--------------------------------------------------------------------------------



 



Nonstandardized 401(k) Plan
APPENDIX C
LIST OF GROUP TRUST FUNDS/PERMISSIBLE TRUST AMENDMENTS
55. [n/a] INVESTMENT IN GROUP TRUST FUND (8.09). The nondiscretionary Trustee,
as directed or the discretionary Trustee acting without direction (and in
addition to the discretionary Trustee’s authority to invest in its own funds
under Section 8.02(A)(3)), may invest in any of the following group trust funds:
. (Specify the names of one or more group trust funds in which the Plan can
invest).
[Note: A discretionary or nondiscretionary Trustee also may invest in any group
trust fund authorized by an independent Named Fiduciary.]
56. [n/a] PERMISSIBLE TRUST AMENDMENTS (8.11). The Employer makes the following
amendments to the Trust as permitted under Rev. Proc. 2005-16, Section 5.09
(Choose one or more of (a) through (c) as applicable):
[Note: Any amendment under this Election 56 must not: (i) conflict with any Plan
provision unrelated to the Trust or Trustee; or (ii) cause the Plan to violate
Code §401(a). The amendment may override, add to, delete or otherwise modify the
Trust provisions. Do not use this Election 56 to substitute another pre-approved
trust for the Trust. See Election 5(c), 5(d), and 5(e) as to a substitute
trust.]

             
 
  (a)   [n/a]   Investments. The Employer amends the Trust provisions relating
to Trust investments as follows:
 
           
 
           
 
           
 
  (b)   [n/a]   Duties. The Employer amends the Trust provisions relating to
Trustee (or Custodian) duties as follows:
 
           
 
           
 
           
 
  (c)   [n/a]   Other administrative provisions. The Employer amends the other
administrative provisions of the Trust as follows:
 
           
 
           

© 2008 Prudential

1



--------------------------------------------------------------------------------



 



Nonstandardized 401(k) Plan
APPENDIX D
TABLE I: ACTUARIAL FACTORS
UP-1984
Without Setback

                          Number of years             from attained age        
    at the end of Plan Year until             Normal Retirement Age   7.50%  
8.00%   8.50%
 0
    8.458       8.196       7.949  
 1
    7.868       7.589       7.326  
 2
    7.319       7.027       6.752  
 3
    6.808       6.506       6.223  
 4
    6.333       6.024       5.736  
 5
    5.891       5.578       5.286  
 6
    5.480       5.165       4.872  
 7
    5.098       4.782       4.491  
 8
    4.742       4.428       4.139  
 9
    4.412       4.100       3.815  
10
    4.104       3.796       3.516  
11
    3.817       3.515       3.240  
12
    3.551       3.255       2.986  
13
    3.303       3.014       2.752  
14
    3.073       2.790       2.537  
15
    2.859       2.584       2.338  
16
    2.659       2.392       2.155  
17
    2.474       2.215       1.986  
18
    2.301       2.051       1.831  
19
    2.140       1.899       1.687  
20
    1.991       1.758       1.555  
21
    1.852       1.628       1.433  
22
    1.723       1.508       1.321  
23
    1.603       1.396       1.217  
24
    1.491       1.293       1.122  
25
    1.387       1.197       1.034  
26
    1.290       1.108       0.953  
27
    1.200       1.026       0.878  
28
    1.116       0.950       0.810  
29
    1.039       0.880       0.746  
30
    0.966       0.814       0.688  
31
    0.899       0.754       0.634  
32
    0.836       0.698       0.584  
33
    0.778       0.647       0.538  
34
    0.723       0.599       0.496  
35
    0.673       0.554       0.457  
36
    0.626       0.513       0.422  
37
    0.582       0.475       0.389  
38
    0.542       0.440       0.358  
39
    0.504       0.407       0.330  
40
    0.469       0.377       0.304  
41
    0.436       0.349       0.280  
42
    0.406       0.323       0.258  
43
    0.377       0.299       0.238  
44
    0.351       0.277       0.219  
45
    0.327       0.257       0.202  

Note: A Participant’s Actuarial Factor under Table I is the factor corresponding
to the number of years until the Participant reaches his/her Normal Retirement
Age under the Plan. A Participant’s age as of the end of the current Plan Year
is his/her age on his/her last birthday. For any Plan Year beginning on or after
the Participant’s attainment of Normal Retirement Age, the factor for “zero”
years applies.
© 2008 Prudential

1



--------------------------------------------------------------------------------



 



Nonstandardized 401(k) Plan
APPENDIX D
TABLE II: ADJUSTMENT TO ACTUARIAL FACTORS FOR NORMAL RETIREMENT AGE
OTHER THAN 65
UP-1984
Without Setback

                          Normal Retirement             Age   7.50%   8.00%  
8.50%
55
    1.2242       1.2147       1.2058  
56
    1.2043       1.1959       1.1879  
57
    1.1838       1.1764       1.1694  
58
    1.1627       1.1563       1.1503  
59
    1.1411       1.1357       1.1305  
60
    1.1188       1.1144       1.1101  
61
    1.0960       1.0925       1.0891  
62
    1.0726       1.0700       1.0676  
63
    1.0488       1.0471       1.0455  
64
    1.0246       1.0237       1.0229  
65
    1.0000       1.0000       1.0000  
66
    0.9752       0.9760       0.9767  
67
    0.9502       0.9518       0.9533  
68
    0.9251       0.9274       0.9296  
69
    0.8998       0.9027       0.9055  
70
    0.8740       0.8776       0.8810  
71
    0.8478       0.8520       0.8561  
72
    0.8214       0.8261       0.8307  
73
    0.7946       0.7999       0.8049  
74
    0.7678       0.7735       0.7790  
75
    0.7409       0.7470       0.7529  
76
    0.7140       0.7205       0.7268  
77
    0.6874       0.6942       0.7008  
78
    0.6611       0.6682       0.6751  
79
    0.6349       0.6423       0.6494  
80
    0.6090       0.6165       0.6238  

Note: Use Table II only if the Normal Retirement Age for any Participant is not
65. If a Participant’s Normal Retirement Age is not 65, adjust Table I by
multiplying all factors applicable to that Participant in Table I by the
appropriate Table II factor.
© 2008 Prudential

2



--------------------------------------------------------------------------------



 



Nonstandardized 401(k) Plan
AMENDMENT FOR THE FINAL 415 REGULATIONS
ARTICLE I
PREAMBLE

1.1   Effective date of Amendment. This Amendment is effective for limitation
years and plan years beginning on or after July 1, 2007, except as otherwise
provided herein.   1.2   Superseding of inconsistent provisions. This Amendment
supersedes the provisions of the Plan to the extent those provisions are
inconsistent with the provisions of this Amendment.   1.3   Employer’s election.
The Employer adopts all Articles of this Amendment, except those Articles that
the Employer specifically elects not to adopt.   1.4   Construction. Except as
otherwise provided in this Amendment, any reference to “Section” in this
Amendment refers only to sections within this Amendment, and is not a reference
to the Plan. The Article and Section numbering in this Amendment is solely for
purposes of this Amendment, and does not relate to any Plan article, section or
other numbering designations.   1.5   Effect of restatement of Plan. If the
Employer restates the Plan, then this Amendment shall remain in effect after
such restatement unless the provisions in this Amendment are restated or
otherwise become obsolete (e.g., if the Plan is restated onto a plan document
which incorporates the final Code §415 Regulation provisions).   1.6   Adoption
by prototype sponsor. Except as otherwise provided herein, pursuant to the
provisions of the Plan and Section 5.01 of Revenue Procedure 2005-16, the
sponsor hereby adopts this Amendment on behalf of all adopting employers.

ARTICLE II
EMPLOYER ELECTIONS
The Employer only needs to complete the questions in Section 2.2 in order to
override the default provisions set forth below. If the Plan will use all of the
default provisions, then these questions should be skipped and the Employer does
not need to execute this amendment.

2.1   Default Provisions. Unless the Employer elects otherwise in Section 2.2,
the following defaults will apply:

  a.   The provisions of the Plan setting forth the definition of compensation
for purposes of Code §415 (hereinafter referred to as “415 Compensation”), as
well as compensation for purposes of determining highly compensated employees
pursuant to Code §414(q) and for top-heavy purposes under Code §416 (including
the determination of key employees), shall be modified by (1) including payments
for unused sick, vacation or other leave and payments from nonqualified unfunded
deferred compensation plans (Amendment Section 3.2(b)), (2) excluding salary
continuation payments for participants on military service (Amendment
Section 3.2(c)), and (3) excluding salary continuation payments for disabled
participants (Amendment Section 3.2(d)).     b.   The “first few weeks rule”
does not apply for purposes of 415 Compensation (Amendment Section 3.3).     c.
  The provision of the Plan setting forth the definition of compensation for
allocation purposes (hereinafter referred to as “Plan Compensation”) shall be
modified to provide for the same adjustments to Plan Compensation (for all
contribution types) that are made to 415 Compensation pursuant to this
Amendment.

2.2   In lieu of default provisions. In lieu of the default provisions above,
the following apply: (select all that apply; if no selections are made, then the
defaults apply)

415 Compensation. (select all that apply):

             
 
  a.   o   Exclude leave cashouts and deferred compensation (Section 3.2(b))
 
           
 
  b.   o   Include military continuation payments (Section 3.2(c))
 
           
 
  c.   þ   Include disability continuation payments (Section 3.2(d)):
 
           
 
          1. o For Nonhighly Compensated Employees only
 
           
 
          2. þ For all participants and the salary continuation will continue
for the following fixed or determinable period:                     
 
           
 
  d.   o   Apply the administrative delay (“first few weeks”) rule (Section 3.3)

© 2008 Prudential

1



--------------------------------------------------------------------------------



 



Nonstandardized 401(k) Plan
Plan Compensation. (select all that apply):
NOTE: Elective Deferrals includes Pre-Tax Deferrals, Roth Deferrals and Employee
Contributions, Matching includes all Matching Contributions and Nonelective
includes all Nonelective Contributions. For all Plans other than 401(k) plans,
only use column 1. or column 4. in the table below.
NOTE: Under the GUST PPD document, the plan excludes all post-severance
compensation unless the Employer had elected otherwise in its adoption
agreement.

                                                                  Elective      
                      All       Deferrals   Matching   Nonelective     e.   o  
Default provisions apply   1. N/A   OR   2. o   3. o   4. o
 
                                        f.   o   No change from existing Plan
provisions   1.o   OR   2. o   3. o   4. o
 
                                        g.   þ   Exclude all post-severance
compensation   1.þ   OR   2. o   3. o   4. o
 
                                        h.   o   Exclude post-severance regular
pay   1.o   OR   2. o   3. o   4. o
 
                                        i.   o   Exclude leave cashouts and
deferred compensation   1.o   OR   2. o   3. o   4. o
 
                                        j.   o   Include post-severance military
continuation payments   1.o   OR   2. o   3. o   4. o
 
                                        k.   o   Include post-severance
disability continuation payments:   1.o   OR   2. o   3. o   4. o
 
                                   
 
      a.   o   For Nonhighly Compensated Employees only                    
 
                                   
 
      b.   o   For all participants and the salary continuation will continue
for the following fixed or determinable period:
                                                                                
 
                                        l.   o   Other          
                                                                           
(describe)                    

Plan Compensation Special Effective Date. The definition of Plan Compensation is
modified as set forth herein effective as of the same date as the 415
Compensation change is effective unless otherwise specified:
m.                                                                          
                                (enter the effective date)
ARTICLE III
FINAL SECTION 415 REGULATIONS

3.1   Effective date. The provisions of this Article III shall apply to
limitation years beginning on and after July 1, 2007.   3.2   415 Compensation
paid after severance from employment. 415 Compensation shall be adjusted, as set
forth herein and as otherwise elected in Article II, for the following types of
compensation paid after a Participant’s severance from employment with the
Employer maintaining the Plan (or any other entity that is treated as the
Employer pursuant to Code §414(b), (c), (m) or (o)). However, amounts described
in subsections (a) and (b) below may only be included in 415 Compensation to the
extent such amounts are paid by the later of 2 1/2 months after severance from
employment or by the end of the limitation year that includes the date of such
severance from employment. Any other payment of compensation paid after
severance of employment that is not described in the following types of
compensation is not considered 415 Compensation within the meaning of Code
§415(c)(3), even if payment is made within the time period specified above.

  (a)   Regular pay. 415 Compensation shall include regular pay after severance
of employment if:

  (1)   The payment is regular compensation for services during the
participant’s regular working hours, or compensation for services outside the
participant’s regular working hours (such as overtime or shift differential),
commissions, bonuses, or other similar payments; and     (2)   The payment would
have been paid to the participant prior to a severance from employment if the
participant had continued in employment with the Employer.

© 2008 Prudential

2



--------------------------------------------------------------------------------



 



Nonstandardized 401(k) Plan



  (b)   Leave cashouts and deferred compensation. Leave cashouts shall be
included in 415 Compensation, unless otherwise elected in Section 2.2 of this
Amendment, if those amounts would have been included in the definition of 415
Compensation if they were paid prior to the participant’s severance from
employment, and the amounts are payment for unused accrued bona fide sick,
vacation, or other leave, but only if the participant would have been able to
use the leave if employment had continued. In addition, deferred compensation
shall be included in 415 Compensation, unless otherwise elected in Section 2.2
of this Amendment, if the compensation would have been included in the
definition of 415 Compensation if it had been paid prior to the participant’s
severance from employment, and the compensation is received pursuant to a
nonqualified unfunded deferred compensation plan, but only if the payment would
have been paid at the same time if the participant had continued in employment
with the Employer and only to the extent that the payment is includible in the
participant’s gross income.     (c)   Salary continuation payments for military
service participants. 415 Compensation does not include, unless otherwise
elected in Section 2.2 of this Amendment, payments to an individual who does not
currently perform services for the Employer by reason of qualified military
service (as that term is used in Code §414(u)(1)) to the extent those payments
do not exceed the amounts the individual would have received if the individual
had continued to perform services for the Employer rather than entering
qualified military service.     (d)   Salary continuation payments for disabled
Participants. Unless otherwise elected in Section 2.2 of this Amendment, 415
Compensation does not include compensation paid to a participant who is
permanently and totally disabled (as defined in Code §22(e)(3)). If elected,
this provision shall apply to either just non-highly compensated participants or
to all participants for the period specified in Section 2.2 of this Amendment.

3.3   Administrative delay (“the first few weeks”) rule. 415 Compensation for a
limitation year shall not include, unless otherwise elected in Section 2.2 of
this Amendment, amounts earned but not paid during the limitation year solely
because of the timing of pay periods and pay dates. However, if elected in
Section 2.2 of this Amendment, 415 Compensation for a limitation year shall
include amounts earned but not paid during the limitation year solely because of
the timing of pay periods and pay dates, provided the amounts are paid during
the first few weeks of the next limitation year, the amounts are included on a
uniform and consistent basis with respect to all similarly situated
participants, and no compensation is included in more than one limitation year.
  3.4   Inclusion of certain nonqualified deferred compensation amounts. If the
Plan’s definition of Compensation for purposes of Code §415 is the definition in
Regulation Section 1.415(c)-2(b) (Regulation Section 1.415-2(d)(2) under the
Regulations in effect for limitation years beginning prior to July 1, 2007) and
the simplified compensation definition of Regulation 1.415(c)-2(d)(2)
(Regulation Section 1.415-2(d)(10) under the Regulations in effect for
limitation years prior to July 1, 2007) is not used, then 415 Compensation shall
include amounts that are includible in the gross income of a Participant under
the rules of Code §409A or Code §457(f)(1)(A) or because the amounts are
constructively received by the Participant. [Note if the Plan’s definition of
Compensation is W-2 wages or wages for withholding purposes, then these amounts
are already included in Compensation.]   3.5   Definition of annual additions.
The Plan’s definition of “annual additions” is modified as follows:

  (a)   Restorative payments. Annual additions for purposes of Code §415 shall
not include restorative payments. A restorative payment is a payment made to
restore losses to a Plan resulting from actions by a fiduciary for which there
is reasonable risk of liability for breach of a fiduciary duty under ERISA or
under other applicable federal or state law, where participants who are
similarly situated are treated similarly with respect to the payments.
Generally, payments are restorative payments only if the payments are made in
order to restore some or all of the plan’s losses due to an action (or a failure
to act) that creates a reasonable risk of liability for such a breach of
fiduciary duty (other than a breach of fiduciary duty arising from failure to
remit contributions to the Plan). This includes payments to a plan made pursuant
to a Department of Labor order, the Department of Labor’s Voluntary Fiduciary
Correction Program, or a court-approved settlement, to restore losses to a
qualified defined contribution plan on account of the breach of fiduciary duty
(other than a breach of fiduciary duty arising from failure to remit
contributions to the Plan). Payments made to the Plan to make up for losses due
merely to market fluctuations and other payments that are not made on account of
a reasonable risk of liability for breach of a fiduciary duty under ERISA are
not restorative payments and generally constitute contributions that are
considered annual additions.     (b)   Other Amounts. Annual additions for
purposes of Code §415 shall not include: (1) The direct transfer of a benefit or
employee contributions from a qualified plan to this Plan; (2) Rollover
contributions (as described in Code §§401(a)(31), 402(c)(1), 403(a)(4),
403(b)(8), 408(d)(3), and 457(e)(16)); (3) Repayments of loans made to a
participant from the Plan; and (4) Repayments of amounts described in Code
§411(a)(7)(B) (in accordance with Code §411(a)(7)(C)) and Code §411(a)(3)(D) or
repayment of contributions to a governmental plan (as defined in Code §414(d))
as described in Code §415(k)(3), as well as Employer restorations of benefits
that are required pursuant to such repayments.     (c)   Date of tax-exempt
Employer contributions. Notwithstanding anything in the Plan to the contrary, in
the case of an Employer that is exempt from Federal income tax (including a
governmental employer), Employer contributions are treated as credited to a
participant’s account for a particular limitation year only if the contributions
are actually made to the plan no later than the 15th day of the tenth calendar
month following the end of the calendar year or fiscal year (as applicable,
depending on the basis on which the employer keeps its books) with or within
which the particular limitation year ends.

© 2008 Prudential

3



--------------------------------------------------------------------------------



 



Nonstandardized 401(k) Plan



3.6   Change of limitation year. The limitation year may only be changed by a
Plan amendment. Furthermore, if the Plan is terminated effective as of a date
other than the last day of the Plan’s limitation year, then the Plan is treated
as if the Plan had been amended to change its limitation year.   3.7   Excess
Annual Additions. Notwithstanding any provision of the Plan to the contrary, if
the annual additions (within the meaning of Code §415) are exceeded for any
participant, then the Plan may only correct such excess in accordance with the
Employee Plans Compliance Resolution System (EPCRS) as set forth in Revenue
Procedure 2006-27 or any superseding guidance, including, but not limited to,
the preamble of the final §415 regulations.   3.8   Aggregation and
Disaggregation of Plans.

  (a)   For purposes of applying the limitations of Code §415, all defined
contribution plans (without regard to whether a plan has been terminated) ever
maintained by the Employer (or a “predecessor employer”) under which the
participant receives annual additions are treated as one defined contribution
plan. The “Employer” means the Employer that adopts this Plan and all members of
a controlled group or an affiliated service group that includes the Employer
(within the meaning of Code §§414(b), (c), (m) or (o)), except that for purposes
of this Section, the determination shall be made by applying Code §415(h), and
shall take into account tax-exempt organizations under
Regulation Section 1.414(c)-5, as modified by
Regulation Section 1.415(a)-1(f)(1). For purposes of this Section:

  (1)   A former Employer is a “predecessor employer” with respect to a
participant in a plan maintained by an Employer if the Employer maintains a plan
under which the participant had accrued a benefit while performing services for
the former Employer, but only if that benefit is provided under the plan
maintained by the Employer. For this purpose, the formerly affiliated plan rules
in Regulation Section 1.415(f)-1(b)(2) apply as if the Employer and predecessor
Employer constituted a single employer under the rules described in
Regulation Section 1.415(a)-1(f)(1) and (2) immediately prior to the cessation
of affiliation (and as if they constituted two, unrelated employers under the
rules described in Regulation Section 1.415(a)-1(f)(1) and (2) immediately after
the cessation of affiliation) and cessation of affiliation was the event that
gives rise to the predecessor employer relationship, such as a transfer of
benefits or plan sponsorship.     (2)   With respect to an Employer of a
participant, a former entity that antedates the Employer is a “predecessor
employer” with respect to the participant if, under the facts and circumstances,
the Employer constitutes a continuation of all or a portion of the trade or
business of the former entity.

  (b)   Break-up of an affiliate employer or an affiliated service group. For
purposes of aggregating plans for Code §415, a “formerly affiliated plan” of an
employer is taken into account for purposes of applying the Code §415
limitations to the employer, but the formerly affiliated plan is treated as if
it had terminated immediately prior to the “cessation of affiliation.” For
purposes of this paragraph, a “formerly affiliated plan” of an employer is a
plan that, immediately prior to the cessation of affiliation, was actually
maintained by one or more of the entities that constitute the employer (as
determined under the employer affiliation rules described in
Regulation Section 1.415(a)-1(f)(1) and (2)), and immediately after the
cessation of affiliation, is not actually maintained by any of the entities that
constitute the employer (as determined under the employer affiliation rules
described in Regulation Section 1.415(a)-1(f)(1) and (2)). For purposes of this
paragraph, a “cessation of affiliation” means the event that causes an entity to
no longer be aggregated with one or more other entities as a single employer
under the employer affiliation rules described in
Regulation Section 1.415(a)-1(f)(1) and (2) (such as the sale of a subsidiary
outside a controlled group), or that causes a plan to not actually be maintained
by any of the entities that constitute the employer under the employer
affiliation rules of Regulation Section 1.415(a)-1(f)(1) and (2) (such as a
transfer of plan sponsorship outside of a controlled group).     (c)   Midyear
Aggregation. Two or more defined contribution plans that are not required to be
aggregated pursuant to Code §415(f) and the Regulations thereunder as of the
first day of a limitation year do not fail to satisfy the requirements of Code
§415 with respect to a participant for the limitation year merely because they
are aggregated later in that limitation year, provided that no annual additions
are credited to the participant’s account after the date on which the plans are
required to be aggregated.

ARTICLE IV
PLAN COMPENSATION

4.1   Compensation limit. Notwithstanding Amendment Section 4.2 or any election
in Amendment Section 2.2., if the Plan is a 401(k) plan, then participants may
not make elective deferrals with respect to amounts that are not 415
Compensation. However, for this purpose, 415 Compensation is not limited to the
annual compensation limit of Code §401(a)(17).   4.2   Compensation paid after
severance from employment. Compensation for purposes of allocations (hereinafter
referred to as Plan Compensation) shall be adjusted, unless otherwise elected in
Amendment Section 2.2, in the same manner as 415 Compensation pursuant to
Article III of this Amendment if those amounts would have been included in
Compensation if they were paid prior to the Participant’s severance from
employment, except in applying Article III, the term “limitation year” shall be
replaced with the term “plan year” and the term “415 Compensation” shall be
replaced with the term “Plan Compensation.”

© 2008 Prudential

4



--------------------------------------------------------------------------------



 



Nonstandardized 401(k) Plan



4.3   Option to apply Plan Compensation provisions early. The provisions of this
Article shall apply for Plan Years beginning on and after July 1, 2007, unless
another effective date is specified in Section 2.2. of this Amendment.

Except with respect to any election made by the employer in Section 2.2, this
amendment is hereby adopted by the prototype sponsor on behalf of all adopting
employers on:

     
 
 
  (signature and date) 

NOTE: The Employer only needs to execute this Amendment if an election has been
made in Section 2.2 of this Amendment.
This amendment has been executed this                                         
day of                                                                 ,
                     .
Name of Plan: Sterling Chemicals, Inc. Eighth Amended and Restated Savings and
Investment Plan
Name of Employer: Sterling Chemicals, Inc.

         
By:
       
 
 
 
EMPLOYER    

© 2008 Prudential

5



--------------------------------------------------------------------------------



 



Nonstandardized 401(k) Plan
ADOPTION AGREEMENT
ADMINISTRATIVE CHECKLIST
                     [date]
This Administrative Checklist (“AC”) is not part of the Adoption Agreement or
Plan but is for the use of the Plan Administrator in administering the Plan.
Relius software also uses the AC and the following Supporting Forms Checklist
(“SFC”) in preparing the Plan’s SPD and some administrative forms, such as the
Loan Policy, if applicable.
The plan document preparer need not complete the AC but may find it useful to do
so. The preparer may modify the AC, including adding items, without affecting
reliance on the Plan’s opinion or advisory letter since the AC is not part of
the approved Plan. Any change to this AC is not a Plan amendment and is not
subject to any Plan provision or to Applicable Law regarding the timing or form
of Plan amendments. However, the Plan Administrator’s administration of any AC
item must be in accordance with applicable Plan terms and with Applicable Law.
The AC reflects the Plan policies and operation as of the date set forth above
and may also reflect Plan policies and operation pre-dating the specified date.
AC1. PLAN LOANS (7.06). The Plan permits or does not permit Participant Loans as
follows (Choose one of (a) or (b)):

             
 
  (a)   o   Does not permit.
 
           
 
  (b)   þ   Permitted pursuant to the Loan Policy. See SFC Election 69 to
complete Loan Policy.

AC2. PARTICIPANT DIRECTION OF INVESTMENT (7.03(B)). The Plan permits Participant
direction of investment or does not permit Participant direction of investment
as to some or all Accounts as follows (Choose one of (a) or (b)):

                                  (a)   o   Does not permit. The Plan does not
permit Participant direction of investment of any Account.
 
                                (b)   þ   Permitted as follows. The Plan permits
Participant direction of investment. (Complete (1) through (4)):
 
                                          (1 )   Accounts affected. (Choose a.
or choose one or more of b. through f.):
 
                           
 
                  a.   þ   All Accounts.
 
                           
 
                  b.   þ   Elective Deferral Accounts (Pre-tax and Roth) and
Employee Contributions.
 
                           
 
                  c.   o   All Nonelective Contribution Accounts.
 
                           
 
                  d.   þ   All Matching Contribution Accounts.
 
                           
 
                  e.   þ   All Rollover Contribution and Transfer Accounts.
 
                           
 
                  f.   o   Specify Accounts:                           
                                                                               
 
                                          (2 )   Restrictions on Participant
direction (Choose one of a. or b.):
 
                           
 
                  a.   þ   None. Provided the investment does not result in a
prohibited transaction, give rise to UBTI, create administrative problems or
violate the Plan terms or Applicable Law.
 
                           
 
                  b.   o   Restrictions:                            
                                                                              
 
                                          (3 )   ERISA §404(c). (Choose one of
a. or b.):
 
                           
 
                  a.   o   Applies.
 
                           
 
                  b.   o   Does not apply.
 
                                          (4 )   QDIA (Qualified Default
Investment Alternative). (Choose one of a. or b.):
 
                           
 
                  a.   þ   Applies. See SFC Election 112 for details.
 
                           
 
                  b.   o   Does not apply.

AC3. ROLLOVER CONTRIBUTIONS (3.08). The Plan permits or does not permit Rollover
Contributions as follows (Choose one of (a) or (b)):

                                  (a)   o   Does not permit.
 
                                (b)   þ   Permits. Subject to approval by the
Plan Administrator and as further described below (Complete (1) and (2)):
 
                                          (1 )   Who may roll over. (Choose one
of a. or b.):
 
                           
 
                  a.   o   Participants only.
 
                           
 
                  b.   þ   Eligible Employees or Participants.
 
                                          (2 )   Sources/Types. The Plan will
accept a Rollover Contribution (Choose one of a. or b.):
 
                           
 
                  a.   þ   All. From any Eligible Retirement Plan and as to all
Contribution Types eligible to be rolled into this Plan.
 
                           
 
                  b.   o   Limited. Only from the following types of Eligible
Retirement Plans and/or as to the following Contribution Types:
                                                                            
        .

AC4. PLAN EXPENSES (7.04(C)). The Employer will pay or the Plan will be charged
with non-settlor Plan expenses as follows (Choose one of (a) or (b)):

             
 
  (a)   o   Employer pays all expenses except those intrinsic to Trust assets
which the Plan will pay (e.g., brokerage commissions).
 
           
 
  (b)   þ   Plan pays some or all non-settlor expenses. See SFC Election 126 for
details.

© 2008 Prudential

1



--------------------------------------------------------------------------------



 



Nonstandardized 401(k) Plan
AC5. RELATED AND PARTICIPATING EMPLOYERS (1.23(C)/(D)). There are or are not
Related Employers and Participating Employers as follows (Complete (a) through
(c)):

                                  (a)   Related Employers. (Choose one of (1) or
(2)):
 
                                      (1 )   þ   None.
 
                                      (2 )   o   Name(s) of Related Employers:
                                                            
 
                                (b)   Participating (Related) Employers. (Choose
one of (1) or (2)):
 
                                      (1 )   þ   None.
 
                                      (2 )   o   Name(s) of Participating
Employers:                                                              See SFC
Election 71 for details.
 
                                (c)   Former Participating Employers. (Choose
one of (1) or (2)):
 
                                      (1 )   þ   None.
 
                                      (2 )   o   Applies.

             
 
  Name(s)   Date of cessation    
 
           
 
           
 
           
 
           

AC6. TOP-HEAVY MINIMUM-MULTIPLE PLANS (10.03). If the Employer maintains another
plan, this Plan provides that the Plan Administrator operationally will
determine in which plan the Employer will satisfy the Top-Heavy Minimum
Contribution (or benefit) requirement as to Non-Key Employees who participate in
such plans and who are entitled to a Top-Heavy Minimum Contribution (or
benefit). This Election documents the Plan Administrator’s operational election.
(Choose (a) or choose one of (b) or (c)):

                                  (a)     þ     Does not apply.
 
                                (b)   o   If only another Defined Contribution
Plan. Make the Top-Heavy Minimum Allocation (Choose one of (1) or (2)):
 
                                      (1 )   o   To this Plan.
 
                                      (2 )   o   To another Defined Contribution
Plan:                                                              (plan name)
 
                                (c)   o   If one or more Defined Benefit Plans.
Make the Top-Heavy Minimum Allocation or provide the top-heavy minimum benefit
(Choose one of (1), (2), or (3)):
 
                                      (1 )   o   To this Plan. Increase the
Top-Heavy Minimum Allocation to 5%.
 
                                      (2 )   o   To another Defined Contribution
Plan. Increase the Top-Heavy Minimum Allocation to 5% and provide under the:
                                                             (name of other
Defined Contribution Plan).
 
                                      (3 )   o   To a Defined Benefit Plan.
Provide the 2% top-heavy minimum benefit under the:                      (name
of Defined Benefit Plan) and applying the following interest rate and mortality
assumptions:                      .

AC7. SELF-EMPLOYED PARTICIPANTS (1.21(A)). One or more self-employed
Participants with Earned Income benefits in the Plan as follows (Choose one of
(a) or (b)):

             
 
  (a)   þ   None.
 
           
 
  (b)   o   Applies.

     AC8. PROTECTED BENEFITS (11.02(C)). The following Protected Benefits no
longer apply to all Participants or do not apply to designated
amounts/Participants as indicated, having been eliminated by a Plan amendment
(Choose one of (a) or (b)):

             
 
  (a)   þ   Does not apply. No Protected Benefits have been eliminated.
 
           
 
  (b)   o   Applies. Protected Benefits have been eliminated as follows (Choose
one or more of rows (1) through (4) as applicable. Choose one of columns (1),
(2), or (3), and complete column (4)):

                                          (1)   (2)   (3)   (4)              
All   Post-E.D.   Post-E.D.   Effective               Participants/  
Contribution   Participants   Date               Accounts   Accounts only   only
  (E.D.)  
(1)
  o   QJSA/QPSA distributions   o   o   o                           
(2)
  o   Installment distributions   o   o   o                           
(3)
  o   In-kind distributions   o   o   o                           
(4)
  o   Specify:                                  

AC9. LIFE INSURANCE (9.01). The Trust invests or does not invest in life
insurance Contracts as follows (Choose one of (a) or (b)):

             
 
  (a)   þ   Does not apply.
 
           
 
  (b)   o   Applies. Subject to the limitations and other provisions in
Article IX and/or Appendix B.

AC10. DISTRIBUTION OF CASH OR PROPERTY (8.04). The Plan provides for
distribution in the form of (Choose one of (a) or (b)):

             
 
  (a)   þ   Cash only. Except where property distribution is required or
permitted under Section 8.04.
 
           
 
  (b)   o   Cash or property. At the distributee’s election and consistent with
any Plan Administrator policy under Section 8.04.

AC11. EMPLOYER SECURITIES/EMPLOYER REAL PROPERTY (8.02(A)(13)). The Trust
invests or does not invest in qualifying Employer securities and/or qualifying
Employer real property as follows (Choose one of (a) or (b)):

             
 
  (a)   þ   Does not apply.
 
           
 
  (b)   o   Applies. Such investments are subject to the limitations of
Section 8.02(A)(13) and/or Appendix B.

© 2008 Prudential

2



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
PRUDENTIAL RETIREMENT
DEFINED CONTRIBUTION PROTOTYPE AND VOLUME SUBMITTER PLAN AND TRUST AGREEMENT
BASIC PLAN DOCUMENT # 03
Prudential Retirement , in its capacity as Prototype Plan Sponsor or as Volume
Submitter Practitioner, establishes this Prototype Plan or this Volume Submitter
Plan intended to conform to and qualify under §401 and §501 of the Internal
Revenue Code of 1986, as amended. An Employer establishes a Plan and Trust under
this Prototype Plan or this Volume Submitter Plan by executing an Adoption
Agreement.
ARTICLE I
DEFINITIONS
     1.01 Account. Account means the separate Account(s) which the Plan
Administrator or the Trustee maintains under the Plan for a Participant.
     1.02 Account Balance or Accrued Benefit. Account Balance or Accrued Benefit
means the amount of a Participant’s Account(s) as of any relevant date derived
from Plan contributions and from Earnings.
     1.03 Accounting Date. Accounting Date means the last day of the Plan Year.
The Plan Administrator will allocate Employer Contributions and forfeitures for
a particular Plan Year as of the Accounting Date of that Plan Year, and on such
other dates, if any, as the Plan Administrator determines, consistent with the
Plan’s allocation conditions and other provisions.
     1.04 Adoption Agreement. Adoption Agreement means the document executed by
each Employer adopting this Plan. References to Adoption Agreement within this
basic plan document are to the Adoption Agreement as completed and executed by a
particular Employer unless the context clearly indicates otherwise. An adopting
Employer‘s Adoption Agreement and this basic plan document together constitute a
single Plan and Trust of the Employer. Each elective provision of the Adoption
Agreement corresponds (by its parenthetical section reference) to the section of
the Plan which grants the election. All “Section” references within an Adoption
Agreement are to the basic plan document. All “Election” references within an
Adoption Agreement are Adoption Agreement references. The Employer or Plan
Administrator to facilitate Plan administration or to generate written policies
or forms for use with the Plan may maintain one or more administrative
checklists as an attachment to the Adoption Agreement or otherwise. Any such
checklists are not part of the Plan.
(A) Prototype/Standardized Plan or Nonstandardized Plan. Each Adoption Agreement
offered under this Prototype Plan is either a Nonstandardized Plan or a
Standardized Plan, as identified in that Adoption Agreement, under Rev. Proc
2005-16 §§4.10 and 4.11. The provisions of this Plan apply in the same manner to
Nonstandardized Plans and to Standardized Plans unless otherwise specified. If
the Employer maintains its Plan pursuant to a Nonstandardized Adoption Agreement
or a Standardized Adoption Agreement, the Plan is a Prototype Plan and all
provisions in this basic plan which expressly or by their context refer to a
“Volume Submitter Plan” are not applicable.
(B) Volume Submitter Adoption Agreement. A Volume Submitter Adoption Agreement
for purposes of this Volume Submitter Plan is subject to the same provisions as
apply to a Nonstandardized Plan, except as the Plan or Volume Submitter Adoption
Agreement otherwise indicates. If the Employer maintains its Plan pursuant to a
Volume Submitter Adoption Agreement, the Plan is a Volume Submitter Plan and all
provisions in this basic plan which expressly or by their context refer to a
“Prototype Plan” are not applicable.
(C) Participation Agreement. Participation Agreement, in the case of a Prototype
Plan means the Adoption Agreement page or pages executed by one or more Related
Employers to become a Participating Employer. In the case of a Volume Submitter
Plan, Participation Agreement means the Adoption Agreement page or pages
executed by one or more Related Employers or in the case of a Multiple Employer
Plan, by one or more Employers which are not Related Employers (see Section
12.02(C)) to become a Participating Employer.
     1.05 Advisory Letter. Advisory Letter means an IRS issued letter as to the
acceptability in form of a Volume Submitter Plan as defined in Section 13.03 of
Rev. Proc. 2005-16.
     1.06 Annuity Contract. Annuity Contract means an annuity contract that the
Trustee purchases with the Participant’s Vested Account Balance. An Annuity
Contract includes a QJSA, a QPSA and an Alternative Annuity. If the Plan
Administrator elects or is required to provide an Annuity Contract, such annuity
must be a Nontransferable Annuity and otherwise must comply with the Plan terms.
(A) Annuity Starting Date. A Participant’s Annuity Starting Date means the first
day of the first period for which the Plan pays an amount as an annuity or in
any other form.
(B) Alternative Annuity. See Section 6.03(A)(5).
(C) Nontransferable Annuity. Nontransferable Annuity means an Annuity Contract
which by its terms provides that it may not be sold, assigned, discounted,
pledged as collateral for a loan or security for the performance of an
obligation or for any purpose to any person other than the insurance company. If
the Plan distributes an Annuity Contract, the Annuity Contract must be a
Nontransferable Annuity.
(D) QJSA. See Sections 6.04(A)(1) and (2).
(E) QPSA. See Section 6.04(B)(1).
© Copyright 2008 PRUDENTIAL RETIREMENT

1



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
     1.07 Appendix. Appendix means one of the Appendices to an Adoption
Agreement designated as “A”, “B,” “C” or “D” which are expressly authorized by
the Plan and as part of the Plan, are covered by the Advisory Letter or Opinion
Letter.
     1.08 Applicable Law. Applicable Law means the Code, ERISA, USERRA,
Treasury, IRS and DOL regulations, rulings, notices, and other written guidance,
case law and any other applicable federal, state or local law affecting the Plan
and which is binding upon the Plan or upon which the Employer, the Plan
Administrator, the Trustee and other Plan fiduciaries may rely in the operation,
administration and management of the Plan and Trust. If Applicable Law
supersedes or modifies any authority the Plan specifically references, the
reference includes such Applicable Law.
     1.09 Beneficiary. Beneficiary means a person designated by a Participant, a
Beneficiary or by the Plan who is or may become entitled to a benefit under the
Plan. A Beneficiary who becomes entitled to a benefit under the Plan remains a
Beneficiary under the Plan until the Trustee has fully distributed to the
Beneficiary his/her Plan benefit. A Beneficiary‘s right to (and the Plan
Administrator’s or a Trustee‘s duty to provide to the Beneficiary) information
or data concerning the Plan does not arise until the Beneficiary first becomes
entitled to receive a benefit under the Plan.
     1.10 Code. Code means the Internal Revenue Code of 1986, as amended and
includes applicable Treasury regulations.
     1.11 Compensation.
(A) Uses and Context. Any reference in the Plan to Compensation is a reference
to the definition in this Section 1.11, unless the Plan reference, or the
Employer in its Adoption Agreement, modifies this definition. Except as the Plan
otherwise specifically provides, the Plan Administrator will take into account
only Compensation actually paid during (or as permitted under the Code, paid
for) the relevant period. A Compensation payment includes Compensation paid by
the Employer through another person under the common paymaster provisions in
Code §§3121 and 3306. In the case of a Self-Employed Individual, Compensation
means Earned Income as defined in Section 1.11(J). However, if the Plan must use
an equivalent alternative compensation amount (pursuant to Treas. Reg.
§1.414(s)-1(g)(1)(i) or other Applicable Law) in performing nondiscrimination
testing relating to Matching Contributions, Nonelective Contributions and other
Employer Contributions (excluding Elective Deferrals), the Compensation of such
Self-Employed Individual will be limited to such equivalent alternative
compensation amount.
(B) Base Definitions and Modifications. The Employer in its Adoption Agreement
must elect one of the following base definitions of Compensation: W-2 Wages,
Code §3401(a) Wages, or 415 Compensation. The Employer may elect a different
base definition as to different Contribution Types. The Employer in its Adoption
Agreement may specify any modifications thereto, for purposes of contribution
allocations under Article III. If the Employer fails to elect one of the
above-referenced definitions, the Employer is deemed to have elected the W-2
Wages definition.
     (1) W-2 Wages. W-2 Wages means wages for federal income tax withholding
purposes, as defined under Code §3401(a), plus all other payments to an Employee
in the course of the Employer’s trade or business, for which the Employer must
furnish the Employee a written statement under Code §§6041, 6051 and 6052, but
determined without regard to any rules that limit the remuneration included in
wages based on the nature or location of the employment or services performed
(such as the exception for agricultural labor in Code §3401(a)(2)). The Employer
in Appendix B may elect to exclude from W-2 Compensation certain Employer paid
or reimbursed moving expenses as described therein.
     (2) Code §3401(a) Wages (income tax wage withholding). Code §3401(a) Wages
means wages within the meaning of Code §3401(a) for the purposes of income tax
withholding at the source, but determined without regard to any rules that limit
the remuneration included in wages based on the nature or the location of the
employment or the services performed (such as the exception for agricultural
labor in Code
§3401(a)(2)).
     (3) Code §415 Compensation (current income definition/ simplified
compensation under Treas. Reg. §1.415-2(d)(10) and Prop. Treas. Reg.
§1.415(c)-2(d)(2)). Code §415 Compensation means the Employee’s wages, salaries,
fees for professional service and other amounts received (without regard to
whether or not an amount is paid in cash) for personal services actually
rendered in the course of employment with the Employer maintaining the Plan to
the extent that the amounts are includible in gross income (including, but not
limited to, commissions paid salespersons, compensation for services on the
basis of a percentage of profits, commissions on insurance premiums, tips,
bonuses, fringe benefits and reimbursements or other expense allowances under a
nonaccountable plan as described in Treas. Reg. §1.62-2(c)).
Code §415 Compensation does not include:
          (a) Deferred compensation/ SEP/ SIMPLE. Employer contributions (other
than Elective Deferrals) to a plan of deferred compensation (including a
simplified employee pension plan under Code §408(k) or to a simple retirement
account under Code §408(p)) to the extent the contributions are not included in
the gross income of the Employee for the Taxable Year in which contributed, and
any distributions from a plan of deferred compensation (whether or not
qualified), regardless of whether such amounts are includible in the gross
income of the Employee when distributed.
          (b) Option exercise. Amounts realized from the exercise of a
non-qualified stock option (an option other than a statutory option under Treas.
Reg. §1.421-1(b)), or when restricted stock or other property held by an
Employee either becomes freely transferable or is no longer subject to a
substantial risk of forfeiture under Code §83.
          (c) Sale of option stock. Amounts realized from the sale, exchange or
other disposition of stock acquired under a statutory stock option as defined
under Treas. Reg. §1.421-1(b).
© Copyright 2008 PRUDENTIAL RETIREMENT

2



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
          (d) Other amounts that receive special tax benefits. Other amounts
that receive special tax benefits, such as premiums for group term life
insurance (but only to the extent that the premiums are not includible in the
gross income of the Employee and are not salary reduction amounts under Code
§125).
          (e) Other similar items. Other items of remuneration which are similar
to any of the items in Sections 1.11(B)(3)(a) through (d).
     (4) Alternative (general) 415 Compensation. The Employer in Appendix B may
elect to apply the 415 definition of Compensation in Treas. Reg. §1.415-2(d)(1)
and Prop. Treas. Reg. §1.415(c)-2(a). Under this definition, Compensation means
as defined in Section 1.11(B)(3) but with the addition of: (a) amounts described
in Code §§104(a)(3), 105(a) or 105(h) but only to the extent that these amounts
are includible in Employee’s gross income; (b) amounts paid or reimbursed by the
Employer for moving expenses incurred by the Employee, but only to the extent
that at the time of payment it is reasonable to believe these amounts are not
deductible by the Employee under Code §217; (c) the value of a nonstatutory
option (an option other than a statutory option under Treas. Reg. §1.421-1(b))
granted by the Employer to the an Employee, but only to the extent that the
value of the option is includible in the Employee’s gross income for the Taxable
Year of the grant; and (d) the amount includible in the Employee’s gross income
upon the Employee’s making of an election under Code §83(b). The Employer in
Appendix B also must elect whether to include as Compensation amounts received
from a nonqualified unfunded deferred compensation plan in the Taxable Year
received but only to extent includible in gross income.
(C) Deemed 125 Compensation. Deemed 125 Compensation means, in the case of any
definition of Compensation which includes a reference to Code §125, amounts
under a Code §125 plan of the Employer that are not available to a Participant
in cash in lieu of group health coverage, because the Participant is unable to
certify that he/she has other health coverage. Compensation under this
Section 1.11 does not include Deemed 125 Compensation, unless the Employer in
Appendix B elects to include Deemed 125 Compensation under this Section 1.11.
(D) Elective Deferrals. Compensation under Section 1.11 includes Elective
Deferrals unless the Employer in its Adoption Agreement elects to exclude
Elective Deferrals.
(E) Compensation Dollar Limitation. For any Plan Year, the Plan Administrator in
allocating contributions under Article III or in testing the Plan for
nondiscrimination, cannot take into account more than $200,000 (or such larger
or smaller amount as the Commissioner of Internal Revenue may prescribe pursuant
to an adjustment made in the same manner as under Code §415(d)) of any
Participant‘s Compensation. Notwithstanding the foregoing, an Employee under a
401(k) Plan may make Elective Deferrals with respect to Compensation which
exceeds the Plan Year Compensation limitation, provided such Elective Deferrals
otherwise satisfy the Elective Deferral Limit and other applicable Plan
limitations. In applying any Plan limitation on the amount of Matching
Contributions or any Plan limit on Elective Deferrals which are subject to
Matching Contributions, where such limits are expressed as a percentage of
Compensation, the Plan Administrator may apply the Compensation limit under this
Section 1.11(E) annually, even if the Matching Contribution formula is applied
on a per pay period basis or is applied over any other time interval which is
less than the full Plan Year or the Plan Administrator may pro rate the
Compensation limit.
(F) Nondiscrimination. For purposes of determining whether the Plan
discriminates in favor of HCEs, Compensation means as the Plan Administrator
operationally determines provided that any such nondiscrimination testing
definition which the Plan Administrator applies must satisfy Code §414(s) and
the regulations thereunder. For this purpose the Plan Administrator may, but is
not required, to apply for nondiscrimination testing purposes the Plan’s
allocation definition of Compensation under this Section 1.11 or Annual
Additions Limit definition of Compensation under Section 4.05(C). The Employer’s
election in its Adoption Agreement relating to Pre-Entry Compensation (to limit
Compensation to Participating Compensation or to include Plan Year Compensation)
is nondiscriminatory.
(G) Excluded Compensation Excluded Compensation means such Compensation as the
Employer in its Adoption Agreement elects to exclude for purposes of this
Section 1.11.
(H) Pre-Entry Compensation. The Employer in its Adoption Agreement for
allocation purposes must elect Participating Compensation or Plan Year
Compensation as to some or all Contribution Types.
     (1) Participating Compensation. Participating Compensation for purposes of
this Section 1.11 means Compensation only for the period during the Plan Year in
which the Participant is a Participant in the overall Plan, or under the plan
resulting from disaggregation under the OEE or EP rules under
Section 4.06(C)(1), or as to a Contribution Type as applicable. If the Employer
in its Adoption Agreement elects Participating Compensation, the Employer will
elect whether to apply the election to all Contribution Types or only to
particular Contribution Type(s).
     (2) Plan Year Compensation. Plan Year Compensation for purposes of this
Section 1.11 means Compensation for a Plan Year, including Compensation for any
period prior to the Participant’s Entry Date in the overall Plan or as to a
Contribution Type as applicable. If the Employer in its Adoption Agreement
elects Plan Year Compensation, the Employer will elect whether to apply the
election to all Contribution Types or only to particular Contribution Type(s).
(I) Post-Severance Compensation. The Plan excludes Post-Severance Compensation
unless the Employer in Appendix B elects to include Post–Severance Compensation
as described in this Section 1.11(I). If the Employer elects to include
Post-Severance Compensation, the Employer in Appendix B will specify the
Effective Date thereof which for purposes of 415 testing (or other testing
requiring use of 415 Compensation) cannot be earlier than January 1, 2005.
© Copyright 2008 PRUDENTIAL RETIREMENT

3



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
     (1) Post-Severance Compensation under Proposed 415 Regulations.
          (a) Payment timing. Post–Severance Compensation includes certain
payments described below made after Severance from Employment, and within 21/2
months following Severance from Employment (whether paid in the same Plan or
Limitation Year or paid in the Plan or Limitation Year following the Severance
from Employment). The Employer in Appendix B also may elect (for allocation
purposes only) to include amounts which would be Post-Severance Compensation but
for being paid after the time limit described herein (except as to Elective
Deferrals) or may elect to limit Post- Severance Compensation to any lesser
period of time.
          (b) Limitation as to type. Post-Severance Compensation means:
(i) Payments that, absent a Severance from Employment, would have been paid to
the Employee while the Employee continued in employment with the Employer and
which consist of regular compensation for services during the Employee’s regular
working hours or for services outside the Employee’s regular working hours (such
as overtime or shift differential), commissions, bonuses and other similar
compensation; and (ii) payments for bona fide sick, vacation or other leave, but
only if the Employee would have been able to use the leave if employment had
continued. The Employer in Appendix B may elect (for allocation purposes only)
to exclude certain of the above amounts which would be Post-Severance
Compensation.
          (c) Exclusions. Post-Severance Compensation under Section 1.11(I)(1)
does not include any payment not described in Section 1.11(I)(1)(b) even if paid
within the time period described in Section 1.11(I)(1)(a), including severance
pay, unfunded non-qualified deferred compensation or parachute payments under
Code §280G(b)(2).
     (2) Qualified Military Service. Post-Severance Compensation includes
(without regard to the timing requirement of Section 1.11(I)(1)(a), including
for Elective Deferrals) amounts paid to individuals not currently performing
Service for the Employer by reason of Qualified Military Service, to the extent
that those payments do not exceed what the Employer would have paid to the
Employee had the Employee not entered Qualified Military Service. The Employer
in Appendix B may elect (for allocation purposes only) to exclude the above
amounts from Post-Severance Compensation.
(J) Earned Income. Earned Income means net earnings from self-employment in the
trade or business with respect to which the Employer has established the Plan,
provided personal services of the Self-Employed Individual are a material
income-producing factor. Earned Income also includes gains and earnings (other
than capital gain) from the sale or licensing of property (other than goodwill)
by the individual who created that property, even if those gains would not
ordinarily be considered net earnings from self-employment. The Plan
Administrator will determine net earnings without regard to items excluded from
gross income and the deductions allocable to those items. The Plan Administrator
will determine net earnings after the deduction allowed to the Self-Employed
Individual for all contributions made by the Employer to a qualified plan and
after the deduction allowed to the Self-Employed Individual under Code §164(f)
for self-employment taxes.
(K) Deemed Disability Compensation. The Plan does not include Deemed Disability
Compensation under Code §415(c)(3)(C) unless the Employer in Appendix B elects
to include Deemed Disability Compensation under this Section 1.11(K). Deemed
Disability Compensation is the Compensation the Participant would have received
for the year if the Participant were paid at the same rate as applied
immediately prior to Disability if such deemed compensation is greater than
actual Compensation as determined without regard to this Section 1.11(K). This
Section 1.11(K) applies only if the affected Participant is an NHCE immediately
prior to becoming disabled (or the Appendix B election provides for the
continuation of contributions on behalf of all such disabled participants for a
fixed or determinable period) and all contributions made with respect to
Compensation under this Section 1.11(K) are immediately Vested.
     1.12 Contribution Types. Contribution Types means the contribution types
required or permitted under the Plan as the Employer elects in its Adoption
Agreement.
     1.13 Defined Contribution Plan. Defined Contribution Plan means a
retirement plan which provides for an individual account for each Participant
and for benefits based solely on the amount contributed to the Participant’s
Account, and on any Earnings, expenses, and forfeitures which the Plan
Administrator may allocate to such Participant’s Account.
     1.14 Defined Benefit Plan. Defined Benefit Plan means a retirement plan
which does not provide for individual accounts for Employer contributions and
which provides for payment of determinable benefits in accordance with the
plan’s formula.
     1.15 Disability. Disability means, as the Employer elects in its Adoption
Agreement, the basic plan definition or an alternative definition. A Participant
who incurs a Disability is “disabled.”
(A) Basic Plan Definition. Disability means the inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or which has lasted or
can be expected to last for a continuous period of not less than twelve months.
The permanence and degree of such impairment must be supported by medical
evidence.
(B) Alternative Definition. The Employer in its Adoption Agreement may specify
any alternative definition of Disability which is not inconsistent with
Applicable Law.
(C) Administration. For purposes of this Plan, a Participant is disabled on the
date the Plan Administrator determines the Participant satisfies the definition
of Disability. The Plan Administrator may require a Participant to submit to a
physical examination in order to confirm the Participant’s Disability. The Plan
Administrator will apply the provisions of this Section 1.15 in a
nondiscriminatory, consistent and uniform manner.
© Copyright 2008 PRUDENTIAL RETIREMENT

4



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
     1.16 Designated IRA Contribution. Designated IRA Contribution means a
Participant’s IRA contribution to the Plan made in accordance with the Adoption
Agreement.
     1.17 DOL. DOL means the U.S. Department of Labor.
     1.18 Earnings. Earnings means the net income, gain or loss earned by a
particular Account, by the Trust, or with respect to a contribution or to a
distribution, as the context requires.
     1.19 Effective Date. The Effective Date of this Plan is the date the
Employer elects in its Adoption Agreement, but not earlier that January 1, 2002.
However, as to a particular provision or action taken by any party pursuant to
the Plan (such as a Plan amendment or termination, or the giving of any notice),
a different Effective Date may apply such as the basic plan document may
provide, as the Employer may elect in its Adoption Agreement, in a Participation
Agreement or in an Appendix, or as indicated in any other document which
evidences the action taken.
     1.20 Elective Deferrals. Elective Deferrals means a Participant’s Pre-Tax
Deferrals, Roth Deferrals, Automatic Deferrals and, as the context requires,
Catch-Up Deferrals under the Plan, and which the Employer contributes to the
Plan at the Participant’s election (or automatically) in lieu of cash
compensation. As to other plans, elective deferrals means amounts excludible
from the Employee’s gross income under Code §§125, 132(f)(4), 402(e)(3),
402(h)(1)(B), 403(b), 408(p) or 457(b), and includes amounts included in the
Employee’s gross income under Code §402A, and contributed by the Employer, at
the Employee’s election, to a cafeteria plan, a qualified transportation fringe
benefit plan, a 401(k) plan, a SARSEP, a tax-sheltered annuity, a SIMPLE plan or
a Code §457(b) plan.
(A) Pre-Tax Deferral. Pre-Tax Deferral means an Elective Deferral (including a
Catch-Up Deferral or an Automatic Deferral) which is not subject to income tax
when made.
(B) Roth Deferral. Roth Deferral means an Elective Deferral (including a
Catch-Up Deferral or an Automatic Deferral) which a Participant irrevocably
designates as a Roth Deferral under Code §402A at the time of deferral and which
is subject to income tax when made to the Plan. In the case of an Automatic
Deferral, see Section 3.02(B)(7).
(C) Automatic Deferral. See Section 3.02(B)(1).
(D) Catch-Up Deferral. See Section 3.02(D)(2).
     1.21 Employee. Employee means any common law employee, Self-Employed
Individual, Leased Employee or other person the Code treats as an employee of
the Employer for purposes of the Employer’s qualified plan. An Employee is
either an Eligible Employee or an Excluded Employee. An Employee is either an
HCE or an NHCE.
(A) Self-Employed Individual. Self-Employed Individual means an individual who
has Earned Income (or who would have had Earned Income but for the fact that the
trade or business did not have net profits) for the Taxable Year from the trade
or business for which the Plan is established.
(B) Leased Employee. Leased Employee means an individual (who otherwise is not
an Employee of the Employer) who, pursuant to an agreement between the Employer
and any other person (the “leasing organization”), has performed services for
the Employer (or for the Employer and any persons related to the Employer within
the meaning of Code §144(a)(3)) on a substantially full-time basis for at least
one year and who performs such services under primary direction or control of
the Employer within the meaning of Code §414(n)(2). Except as described in
Section 1.21(B)(1), a Leased Employee is an Employee for purposes of the Plan.
However, under a Nonstandardized Plan or under a Volume Submitter Plan, a Leased
Employee is an Excluded Employee unless the Employer in Appendix B elects not to
treat Leased Employees as Excluded Employees as to any or all Contribution
Types. “Compensation” in the case of an out-sourced worker who is an Employee or
a Leased Employee includes Compensation from the leasing organization which is
attributable to services performed for the Employer.
     (1) Safe Harbor Plan Exception. A Leased Employee is not an Employee for
Plan purposes if the leasing organization covers the employee in a safe harbor
plan and, prior to application of this safe harbor plan exception, 20% or fewer
of the NHCEs, excluding those NHCEs who do not satisfy the “substantially
full-time” standard of Code §414(n)(2)(B), are Leased Employees. A safe harbor
plan is a Money Purchase Pension Plan providing immediate participation, full
and immediate vesting, and a nonintegrated contribution formula equal to at
least 10% of the employee‘s compensation, without regard to employment by the
leasing organization on a specified date. The safe harbor plan must determine
the 10% contribution on the basis of compensation as defined in Code §415(c)(3)
including Elective Deferrals.
     (2) Other Requirements. The Plan Administrator must apply this Section 1.21
in a manner consistent with Code §§414(n) and 414(o) and the regulations issued
under those Code sections. The Plan Administrator for 415 testing under
Article IV, for satisfaction of the Top-Heavy Minimum Allocation under Article X
and otherwise as required under Applicable Law will treat contributions or
benefits provided to a Leased Employee under a plan of the leasing organization,
and which are attributable to services performed by the Leased Employee for the
Employer, as provided by the Employer. However, the Employer will not offset
(reduce) contributions to this Plan by such contributions or benefits provided
to the Leased Employee under the leasing organization’s plan unless the Employer
in Appendix B elects to do so.
(C) Eligible Employee. Eligible Employee means an Employee other than an
Excluded Employee.
(D) Excluded Employee. Excluded Employee means, as the Plan provides or as the
Employer elects in its Adoption Agreement, any Employee, or class or group of
Employees, not eligible to participate in the Plan, or as to any Contribution
Type, as the context requires.
     (1) Collective Bargaining Employees. If the Employer elects in its Adoption
Agreement to exclude Collective Bargaining Employees from eligibility to
participate, the exclusion applies to any Employee included in a unit of
Employees covered by an agreement which the
© Copyright 2008 PRUDENTIAL RETIREMENT

5



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
Secretary of Labor finds to be a collective bargaining agreement between
employee representatives and one or more employers if: (a) retirement benefits
were the subject of good faith bargaining; and (b) two percent or fewer of the
employees covered by the agreement are “professional employees” as defined in
Treas. Reg. §1.410(b)-9, unless the collective bargaining agreement requires the
Employee to be included within the Plan. The term “employee representatives”
does not include any organization more than half the members of which are
owners, officers, or executives of the Employer.
     (2) Nonresident Aliens. If the Employer elects in its Adoption Agreement to
exclude Nonresident Aliens from eligibility to participate, the exclusion
applies to any Nonresident Alien Employee who does not receive any earned
income, as defined in Code §911(d)(2), from the Employer which constitutes
United States source income, as defined in Code §861(a)(3).
     (3) Reclassified Employees. A Reclassified Employee under a Nonstandardized
Plan or a Volume Submitter Plan is an Excluded Employee unless the Employer in
Appendix B elects: (a) to include all Reclassified Employees as Eligible
Employees; (b) to include one or more categories of Reclassified Employees as
Eligible Employees; or (c) to include Reclassified Employees (or one or more
groups of Reclassified Employees) as Eligible Employees as to one or more
Contribution Types. A Reclassified Employee is any person the Employer does not
treat as a common law employee or as a self-employed individual (including, but
not limited to, independent contractors, persons the Employer pays outside of
its payroll system and out-sourced workers) for federal income tax withholding
purposes under Code §3401(a), irrespective of whether there is a binding
determination that the individual is an Employee or a Leased Employee of the
Employer. Self-Employed Individuals are not Reclassified Employees.
     (4) Part-Time/Temporary/Seasonal Employees. The Employer in its Adoption
Agreement may elect to exclude any Employees who it defines in the Adoption
Agreement as “part-time,” “temporary” or “seasonal” based on their regularly
scheduled Service being less than a specified number of Hours of Service during
a relevant Eligibility Computation Period. Notwithstanding any such exclusion,
if the Part-Time, Temporary or Seasonal Excluded Employee actually completes at
least 1,000 Hours of Service in the relevant Eligibility Computation Period, the
affected Excluded Employee is no longer an Excluded Employee and will enter the
Plan on the next Entry Date following completion of the Eligibility Computation
Period in which he/she completed 1,000 Hours of Service, provided the Employee
is employed by the Employer on that Entry Date.
(E) HCE. HCE means a highly compensated Employee, defined under Code §414(q) as
an Employee who satisfies one of Sections 1.21(E)(1) or (2) below.
     (1) More than 5% owner. During the Plan Year or during the preceding Plan
Year, the Employee is a more than 5% owner of the Employer (applying the
constructive ownership rules of Code §318 as modified by Code
§416(i)(1)(B)(iii)(I), and applying the principles of Code §318 as modified by
Code §416(i)(1)(B)(iii)(I), for an unincorporated entity).
     (2) Compensation Threshold. During the preceding Plan Year (or in the case
of a short Plan Year, the immediately preceding 12 month period) the Employee
had Compensation in excess of $80,000 (as adjusted for the relevant year by the
Commissioner of Internal Revenue at the same time and in the same manner as
under Code §415(d), except that the base period is the calendar quarter ending
September 30, 1996) and, if the Employer under its Adoption Agreement makes the
top-paid group election, was part of the top-paid 20% group of Employees (based
on Compensation for the preceding Plan Year).
     (3) Compensation Definition. For purposes of this Section 1.21(E),
“Compensation” means Compensation as defined in Section 4.05(C).
     (4) Top-paid Group and Calendar Year Data. The Plan Administrator must make
the determination of who is an HCE, including the determinations of the number
and identity of the top-paid 20% group, consistent with Code §414(q) and
regulations issued under that Code section. The Employer in its Adoption
Agreement may make a calendar year data election to determine the HCEs for the
Plan Year, as prescribed by Treasury regulations or by other guidance published
in the Internal Revenue Bulletin. A calendar year data election must apply to
all plans of the Employer which reference the HCE definition in Code §414(q).
For purposes of this Section 1.21(E), if the current Plan Year is the first year
of the Plan, then the term “preceding Plan Year” means the 12-consecutive month
period immediately preceding the current Plan Year.
     (5) Highly compensated former employee. The determination of highly
compensated former employee status and the rules applicable thereto are
determined in accordance with Temporary Reg. §1.414(q)-1T, A-4 and Notice 97-45.
(F) NHCE. NHCE means a nonhighly compensated employee, which is any Employee who
is not an HCE.
     1.22 Employee Contribution and DECs. Employee Contribution means a
Participant’s after-tax contribution to the Trust and which the Participant
designates as an Employee Contribution at the time of contribution. An Elective
Deferral (Pre-Tax or Roth) is not an Employee Contribution. A deductible
employee contribution (DEC) means certain pre-1987 contributions described in
Section 3.13.
     1.23 Employer. Employer means each Signatory Employer, Lead Employer,
Related Employer and Participating Employer as the Plan indicates or as the
context requires.
(A) Signatory Employer. The Signatory Employer is the Employer who establishes a
Plan under this Prototype Plan or under this Volume Submitter Plan by executing
an Adoption Agreement. The Employer for purposes of acting as Plan
Administrator, making Plan amendments, restating the Plan, terminating the Plan
or performing other ERISA settlor functions, means the Signatory Employer and
does not include any Related Employer or Participating Employer.
© Copyright 2008 PRUDENTIAL RETIREMENT

6



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
The Signatory Employer also may terminate the participation in the Plan of any
Participating Employer upon written notice. The Signatory Employer will provide
such notice not less than 30 days prior to the date of termination unless the
Signatory Employer determines that the interest of Plan Participants requires
earlier termination. See Article XII if the Plan is a Volume Submitter Plan and
is a Multiple Employer Plan.
(B) Lead Employer. Lead Employer means the Signatory Employer under a Volume
Submitter Plan which is a Multiple Employer Plan. See Section 12.02(B).
(C) Related Group/Related Employer. A Related Group is a controlled group of
corporations (as defined in Code §414(b)), trades or businesses (whether or not
incorporated) which are under common control (as defined in Code §414(c)), an
affiliated service group (as defined in Code §414(m)) or an arrangement
otherwise described in Code §414(o). Each Employer/member of the Related Group
is a Related Employer. The term “Employer” includes every Related Employer for
purposes of crediting Service and Hours of Service, determining Years of Service
and Breaks in Service under Articles II and V, determining Separation from
Service, applying the coverage test under Code Section 410(b), applying the
Annual Additions Limit and nondiscrimination testing in Article IV, applying the
top-heavy rules and the minimum allocation requirements of Article X, applying
the definitions of Employee, HCE, Compensation (except as the Employer may elect
in its Adoption Agreement relating to allocations) and Leased Employee, applying
the safe harbor 401(k) provisions of Article III, applying the SIMPLE 401(k)
provisions of Article III and for any other purpose the Code or the Plan
require.
     (D) Participating Employer. Participating Employer means a Related Employer
(to the Signatory Employer or another Related Employer) which signs the
Execution Page of the Adoption Agreement or a Participation Agreement to the
Adoption Agreement. Only a Participating Employer (or Employees thereof) may
contribute to the Plan. A Participating Employer is an Employer for all purposes
of the Plan except as provided in Sections 1.23(A) or (B).
     (1) Standardized/Nonstandardized Plan. If the Employer‘s Plan is a
Standardized Plan, all Employees of the Employer or of any Related Employer, are
Eligible Employees, irrespective of whether the Related Employer directly
employing the Employee is a Participating Employer. Notwithstanding the
immediately preceding sentence, individuals who become Employees of a Related
Employer as a result of a transaction described in Code §410(b)(6)(C) are
Excluded Employees during the Plan Year in which such transaction occurs nor in
the following Plan Year, unless: (a) the Related Employer which employs such
Employees becomes during such period a Participating Employer by executing a
Participation Agreement to the Adoption Agreement; or (b) as described under
Applicable Law, the Plan benefits or coverage change significantly during the
transition period resulting in the termination of the transition period. If the
Plan is a Nonstandardized Plan, the Employees of a Related Employer are Excluded
Employees unless the Related Employer is a Participating Employer.
     (2) Volume Submitter/Multiple Employer Plan. If Article XII applies, a
Participating Employer includes an unrelated Employer who executes a
Participation Agreement. See Section 12.02(C).
     1.24 Employer Contribution. Employer Contribution means a Nonelective
Contribution, a Matching Contribution, an Elective Deferral, a Prevailing Wage
Contribution, a Money Purchase Pension Contribution or a Target Benefit
Contribution, as the context may require.
     1.25 Entry Date. Entry Date means the date(s) the Employer elects in its
Adoption Agreement upon which an Eligible Employee who has satisfied the Plan’s
eligibility conditions and who remains employed by the Employer on the Entry
Date, commences participation in the Plan or in a part of the Plan.
     1.26 EPCRS. EPCRS means the IRS’ Employee Plans Compliance Resolution
System for resolving plan defects, or any successor program.
     1.27 ERISA. ERISA means the Employee Retirement Income Security Act of
1974, as amended, and includes applicable DOL regulations.
     1.28 Final 401(k) Regulations Effective Date. Final 401(k) Regulations
Effective Date means the Plan Year beginning in 2006 (or such earlier Plan Year
ending after December 29, 2004 as the Plan Administrator operationally applied
and as the Employer elects in Appendix B). A reference to the Final 401(k)
Regulations Effective Date also includes the final 401(m) regulations as the
context requires.
     1.29 401(k) Plan. 401(k) Plan means the 401(k) Plan the Employer
establishes under a 401(k) Plan Adoption Agreement. The Plan as the Employer
elects under its 401(k) Adoption Agreement may be a Traditional 401(k) Plan, a
Safe Harbor 401(k) Plan or a SIMPLE 401(k) Plan. A 401(k) Plan is also a Profit
Sharing Plan for purposes of applying the Plan terms, except as to Elective
Deferrals, Matching Contributions or otherwise where the Plan specifies
provisions which apply either to such Contributions Types or to the overall Plan
on account of its status as a 401(k) Plan.
(A) Traditional 401(k) Plan. A Traditional 401(k) Plan is a 401(k) Plan under
which Elective Deferrals are subject to nondiscrimination testing under the ADP
test and any Matching Contributions and Employee Contributions also are subject
to nondiscrimination testing under the ACP test.
(B) Safe Harbor 401(k) Plan. A Safe Harbor 401(k) Plan is a 401(k) Plan under
which Elective Deferrals are not subject to nondiscrimination testing under the
ADP test because the Plan satisfies the ADP test safe harbor. Any Matching
Contributions are subject to the ACP test unless the Plan also satisfies the ACP
test safe harbor. Any Employee Contributions are subject to the ACP test.
(C) SIMPLE 401(k) Plan. A SIMPLE 401(k) Plan is a 401(k) Plan which satisfies
the contribution and other requirements in Section 3.10 and which is not subject
to nondiscrimination testing or certain other requirements as provided in
Section 3.10.
     1.30 401(m) Plan. 401(m) Plan means the 401(m) plan, if any, the Employer
establishes under its Adoption Agreement. The definitions under
Sections 1.29(A), (B) and (C) also apply as to a 401(m) Plan.
© Copyright 2008 PRUDENTIAL RETIREMENT

7



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
     1.31 Hour of Service. Hour of Service means:
          (i) Paid and duties. Each Hour of Service for which the Employer,
either directly or indirectly, pays an Employee, or for which the Employee is
entitled to payment, for the performance of duties. The Plan Administrator
credits Hours of Service under this Paragraph (i) to the Employee for the
computation period in which the Employee performs the duties, irrespective of
when paid;
          (ii) Back pay. Each Hour of Service for back pay, irrespective of
mitigation of damages, to which the Employer has agreed or for which the
Employee has received an award. The Plan Administrator credits Hours of Service
under this Paragraph (ii) to the Employee for the computation period(s) to which
the award or the agreement pertains rather than for the computation period in
which the award, agreement or payment is made; and
          (iii) Payment but no duties. Each Hour of Service for which the
Employer, either directly or indirectly, pays an Employee, or for which the
Employee is entitled to payment (irrespective of whether the employment
relationship is terminated), for reasons other than for the performance of
duties during a computation period, such as leave of absence, vacation, holiday,
sick leave, illness, incapacity (including disability), layoff, jury duty or
military duty. The Plan Administrator will credit no more than 501 Hours of
Service under this Paragraph (iii) to an Employee on account of any single
continuous period during which the Employee does not perform any duties (whether
or not such period occurs during a single computation period). The Plan
Administrator credits Hours of Service under this Paragraph (iii) in accordance
with the rules of paragraphs (b) and (c) of Labor Reg. §2530.200b-2, which the
Plan, by this reference, specifically incorporates in full within this Paragraph
(iii).
          (iv) Crediting and computation. The Plan Administrator will not credit
an Hour of Service under more than one of the above Paragraphs (i), (ii) or
(iii). A computation period for purposes of this Section 1.31 is the Plan Year,
Year of Service period, Break in Service period or other period, as determined
under the Plan provision for which the Plan Administrator is measuring an
Employee‘s Hours of Service. The Plan Administrator will resolve any ambiguity
with respect to the crediting of an Hour of Service in favor of the Employee.
(A) Method of Crediting Hours of Service. The Employer must elect in its
Adoption Agreement the method the Plan Administrator will use in crediting an
Employee with Hours of Service and the purpose for which the elected method will
apply.
     (1) Actual Method. Under the Actual Method as determined from records, an
Employee receives credit for Hours of Service for hours worked and hours for
which the Employer makes payment or for which payment is due from the Employer.
     (2) Equivalency Method. Under an Equivalency Method, for each equivalency
period for which the Plan Administrator would credit the Employee with at least
one Hour of Service, the Plan Administrator will credit the Employee with:
(a) 10 Hours of Service for a daily equivalency; (b) 45 Hours of Service for a
weekly equivalency; (c) 95 Hours of Service for a semimonthly payroll period
equivalency; and (d) 190 Hours of Service for a monthly equivalency.
     (3) Elapsed Time Method. Under the Elapsed Time Method, an Employee
receives credit for Service for the aggregate of all time periods (regardless of
the Employee’s actual Hours of Service) commencing with the Employee’s
Employment Commencement Date, or with his/her Re-Employment Commencement Date,
and ending on the date a Break in Service begins. See Section 2.02(C)(4). In
applying the Elapsed Time Method, the Plan Administrator will credit an
Employee’s Service for any Period of Severance of less than 12-consecutive
months and will express fractional periods of Service in days.
          (i) Elapsed Time – Break in Service. Under the Elapsed Time Method, a
Break in Service is a Period of Severance of at least 12 consecutive months. In
the case of an Employee who is absent from work for maternity or paternity
reasons, the 12-consecutive month period beginning on the first anniversary of
the first date the Employee is otherwise absent from Service does not constitute
a Break in Service.
          (ii) Elapsed Time – Period of Severance. A Period of Severance is a
continuous period of time during which the Employee is not employed by the
Employer. The continuous period begins on the date the Employee retires, quits,
is discharged, or dies or if earlier, the first 12-month anniversary of the date
on which the Employee otherwise is absent from Service for any other reason
(including disability, vacation, leave of absence, layoff, etc.).
(B) Maternity/Paternity Leave/Family and Medical Leave Act. Solely for purposes
of determining whether an Employee incurs a Break in Service under any provision
of this Plan, the Plan Administrator must credit Hours of Service during the
Employee’s unpaid absence period: (1) due to maternity or paternity leave; or
(2) as required under the Family and Medical Leave Act. An Employee is on
maternity or paternity leave if the Employee’s absence is due to the Employee’s
pregnancy, the birth of the Employee‘s child, the placement with the Employee of
an adopted child, or the care of the Employee’s child immediately following the
child’s birth or placement. The Plan Administrator credits Hours of Service
under this Section 1.31(B) on the basis of the number of Hours of Service for
which the Employee normally would receive credit or, if the Plan Administrator
cannot determine the number of Hours of Service the Employee would receive
credit for, on the basis of 8 hours per day during the absence period. The Plan
Administrator will credit only the number (not exceeding 501) of Hours of
Service necessary to prevent an Employee‘s Break in Service. The Plan
Administrator credits all Hours of Service described in this Section 1.31(B) to
the computation period in which the absence period begins or, if the Employee
does not need these Hours of Service to prevent a Break in Service in the
computation period in which his/her absence period begins,
© Copyright 2008 PRUDENTIAL RETIREMENT

8



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
the Plan Administrator credits these Hours of Service to the immediately
following computation period.
(C) Qualified Military Service. Hour of Service also includes any Service the
Plan must credit for contributions and benefits in order to satisfy the
crediting of Service requirements of Code §414(u).
     1.32 IRS. IRS means the Internal Revenue Service.
     1.33 Limitation Year. Limitation Year means the consecutive month period
the Employer specifies in its Adoption Agreement as applicable to allocations
under Article IV. If the Employer elects the same Plan Year and Limitation Year,
the Limitation Year is always a 12-consecutive month period even if the Plan
Year is a short period, unless the short Plan Year results from an amendment, in
which case, the Limitation Year also is a short year. If the Employer amends the
Limitation Year to a different 12-consecutive month period, the new Limitation
Year must begin on a date within the Limitation Year for which the Employer
makes the amendment, creating a short Limitation Year.
     1.34 Matching Contribution. Matching Contribution means a fixed or
discretionary contribution the Employer makes on account of Elective Deferrals
under a 401(k) Plan or on account of Employee Contributions. Matching
contributions also include Participant forfeitures allocated on account of such
Elective Deferrals or Employee Contributions.
(A) Fixed Matching Contribution. Fixed Matching Contribution means a Matching
Contribution which the Employer, subject to satisfaction of allocation
conditions, if any, must make pursuant to a formula in the Adoption Agreement.
Under the formula, the Employer contributes a specified percentage or dollar
amount on behalf of a Participant based on that Participant’s Elective Deferrals
or Employee Contributions eligible for a match.
(B) Discretionary Matching Contribution. Discretionary Matching Contribution
means a Matching Contribution which the Employer in its sole discretion elects
to make to the Plan. The Employer retains discretion over the Discretionary
Matching Contribution rate or amount, the limit(s) on Elective Deferrals or
Employee Contributions subject to match, the per Participant match allocation
limit(s), the Participants who will receive the allocation, and the time period
applicable to any matching formula(s)(collectively, the “matching formula”),
except as the Employer otherwise elects in its Adoption Agreement.
(C) QMAC. QMAC means a qualified matching contribution which is 100% Vested at
all times and which is subject to the distribution restrictions described in
Section 6.01(C)(4)(b). Matching Contributions are not 100% Vested at all times
if the Employee has a 100% Vested interest solely because of his/her Years of
Service taken into account under a vesting schedule. Any Matching Contributions
allocated to a Participant’s QMAC Account under the Plan automatically satisfy
and are subject to the QMAC definition.
(D) Regular Matching Contribution. A Regular Matching Contribution is a Matching
Contribution which is not a QMAC a Safe Harbor Matching Contribution or an
Additional Matching Contribution.
(E) Basic Matching Contribution. See Section 3.05(E)(4).
(F) Enhanced Matching Contribution. See Section 3.05(E)(5).
(G) Additional Matching Contribution. See Section 3.05(F)(1).
(H) SIMPLE Matching Contribution. See Section 3.10(E)(1).
(I) Safe Harbor Matching Contribution. See Section 3.05(E)(3).
     1.35 Money Purchase Pension Plan/Money Purchase Pension Contribution. Money
Purchase Pension Plan means the Money Purchase Pension Plan the Employer
establishes under a Money Purchase Pension Plan Adoption Agreement. The Employer
Contribution to its Money Purchase Pension Plan is a Money Purchase Pension
Contribution. The Employer will make its Money Purchase Pension Contribution as
the Employer elects in its Adoption Agreement.
     1.36 Named Fiduciary. The Named Fiduciary is the Employer. The Employer in
writing also may designate the Plan Administrator (if the Plan Administrator is
not the Employer) and other persons as additional Named Fiduciaries. See
Section 8.03. If the Plan is a restated Plan and under the prior plan document a
different Named Fiduciary is in place, this Section 1.36 becomes effective on
the date the Employer executes this restated Plan unless the Employer designates
otherwise in writing.
     1.37 Nonelective Contribution. Nonelective Contribution means a fixed or
discretionary Employer Contribution which is not a Matching Contribution, a
Money Purchase Pension Contribution or a Target Benefit Contribution.
(A) Fixed Nonelective Contribution. Fixed Nonelective Contribution means a
Nonelective Contribution which the Employer subject to satisfaction of
allocation conditions, if any, must make pursuant to a formula (based on
Compensation of Participants who will receive an allocation of the contributions
or otherwise) in the Adoption Agreement. See 3.04(A)(2).
(B) Discretionary Nonelective Contribution. Discretionary Nonelective
Contribution means a Nonelective Contribution which the Employer in its sole
discretion elects to make to the Plan. See 3.04(A)(1).
(C) QNEC. QNEC means a qualified nonelective contribution which is 100% Vested
at all times and which is subject to the distribution restrictions described in
Section 6.01(C)(4)(b). Nonelective Contributions are not 100% Vested at all
times if the Employee has a 100% Vested interest solely because of his/her Years
of Service taken into account under a vesting schedule. Any Nonelective
Contributions allocated to a Participant’s QNEC Account under the Plan
automatically satisfy and are subject to the QNEC definition.
© Copyright 2008 PRUDENTIAL RETIREMENT

9



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
(D) SIMPLE Nonelective Contribution. See Section 3.10(E)(1).
(E) Safe Harbor Nonelective Contribution. See Section 3.05(E)(2).
     1.38 Opinion Letter. Opinion Letter means an IRS issued letter as to the
acceptability of the form of a Prototype Plan as defined in Section 4.06 of Rev.
Proc. 2005-16.
     1.39 Participant. Participant means an Eligible Employee who becomes a
Participant in the Plan or as to any Contribution Type as the context requires,
in accordance with the provisions of Section 2.01.
     1.40 Plan. Plan means the retirement plan established or continued by the
Employer in the form of this Prototype Plan or Volume Submitter Plan, including
the Adoption Agreement under which the Employer has elected to establish this
Plan. The Employer must designate the name of the Plan in its Adoption
Agreement. An Employer may execute more than one Adoption Agreement offered
under this Plan, each of which will constitute a separate Plan and Trust
established or continued by that Employer. All section references within this
basic plan document are Plan section references unless the context clearly
indicates otherwise. The Plan includes any Appendix permitted by the basic plan
document or by the Employer’s Adoption Agreement and which the Employer attaches
to its Adoption Agreement.
(A) Multiple Employer Plan (Article XII). Multiple Employer Plan means a Plan in
which at least one Employer which is not a Related Employer participates. This
Plan may be a Multiple Employer Plan only if maintained on a Volume Submitter
Adoption Agreement. Article XII of the Plan applies to a Multiple Employer Plan,
but otherwise does not apply to the Plan.
(B) Frozen Plan. See Section 3.01(J).
     1.41 Plan Administrator. Plan Administrator means the Employer unless the
Employer designates another person or persons to hold the position of Plan
Administrator. Any person(s) the Employer appoints as Plan Administrator may or
may not be Participants in the Plan. In addition to its other duties, the Plan
Administrator has full responsibility for the Plan’s compliance with the
reporting and disclosure rules under ERISA. If the Employer is the Plan
Administrator, any requirement under the Plan for communication between the
Employer and the Plan Administrator automatically is deemed satisfied, and the
Employer has discretion to determine the manner of documenting any decision
deemed to be communicated under this provision.
     1.42 Plan Year. Plan Year means the consecutive month period the Employer
specifies in its Adoption Agreement.
     1.43 Practitioner. Practitioner means the sponsor as to its Employer
clients of the Volume Submitter Plan and as defined in Section 13.04 of Rev.
Proc. 2005-16.
     1.44 Predecessor Employer/Predecessor Plan.
(A) Predecessor Employer. A Predecessor Employer is an employer that previously
employed one or more of the Employees.
(B) Predecessor Plan. A Predecessor Plan is a Code §401(a) or §403(a) qualified
plan the Employer terminated within the five-year period beginning before or
after the Employer establishes this Plan, as described in Treas. Reg.
§1.411(a)-5(b)(3)(v)(B).
     1.45 Prevailing Wage Contract/Contribution. Prevailing Wage Contract means
a contract under which Employees are performing services subject to the
Davis-Bacon Act, the McNamara-O’Hara Contract Service Act or any other federal,
state or municipal prevailing wage law. A Prevailing Wage Contribution is a
contribution the Employer makes to the Plan in accordance with a Prevailing Wage
Contract. A Prevailing Wage Contribution is trated as a Nonelective Contribution
or other Employer Contribution except as the Plan otherwise provides.
     1.46 Profit Sharing Plan. Profit Sharing Plan means the Profit Sharing Plan
the Employer establishes under a Profit Sharing Plan Adoption Agreement.
     1.47 Protected Benefit. Protected Benefit means any accrued benefit
described in Treas. Reg. §1.411(d)-4, including any optional form of benefit
provided under the Plan which may not (except in accordance with such
Regulations) be reduced, eliminated or made subject to Employer discretion.
     1.48 Prototype Plan/Master Plan (M&P Plan). Prototype Plan means as
described in Section 4.02 of Rev. Proc. 2005-16 or in any successor thereto
under which each adopting Employer establishes a separate Trust. This Plan is
not a Master Plan as described in Section 4.01 of Rev. Proc. 2005-16 under which
unrelated adopting employers participate in a single funding medium (trust or
custodial account). However, the Plan could be a Master Trust under DOL Reg.
§2525.103-2(e). A Prototype Plan or a Master Plan must have an Opinion Letter as
described in Section 4.06 of Rev. Proc. 2005-16.
     1.49 QDRO. QDRO means a qualified domestic relations order under Code
§414(p).
     1.50 Qualified Military Service. Qualified Military Service means qualified
military service as defined in Code §414(u)(5). Notwithstanding any provision in
the Plan to the contrary, as to Qualified Military Service, the Plan will credit
Service under Section 1.31(C), the Employer will make contributions to the Plan
and the Plan will provide benefits in accordance with Code §414(u).
     1.51 Restated Plan. A Restated Plan means a plan the Employer adopts in
substitution for, and in amendment of, an existing plan, as the Employer elects
in its Adoption Agreement. If a Participant incurs a Separation from Service or
Severance from Employment before the Employer executes the Adoption Agreement as
a Restated Plan, the provisions of the Restated Plan do not apply to the
Participant unless he/she has an Account Balance as of the execution date or
unless the Employer re-hires the Participant.
     1.52 Rollover Contribution. A Rollover Contribution means an amount of cash
or property (including a participant loan from another plan) which the Code
permits an Eligible Employee or Participant to transfer directly or indirectly
to this Plan from another Eligible Retirement Plan (or vice versa) within the
meaning of Code §402(c)(8)(B) and Section 6.08(F)(2). A Rollover Contribution
will be made to the Plan and not to a Designated IRA within the Plan under
Section 3.12, if any.
© Copyright 2008 PRUDENTIAL RETIREMENT

10



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
     1.53 Safe Harbor Contribution. Safe Harbor Contribution means a Safe Harbor
Nonelective Contribution or a Safe Harbor Matching Contribution as the Employer
elects in its Adoption Agreement. See Sections 3.05(E)(2) and (3).
     1.54 Salary Reduction Agreement. A Salary Reduction Agreement means a
Participant’s written election to make Elective Deferrals to the Plan (including
a Contrary Election under Section 3.02(B)(4)), made on the form the Plan
Administrator provides for this purpose.
(A) Effective Date. A Salary Reduction Agreement may not be effective earlier
than the following date which occurs last: (1) under Article II, the
Participant’s Entry Date or, in the case of a re-hired Employee, his/her
re-participation date; (2) the execution date of the Salary Reduction Agreement;
(3) the date the Employer adopts the 401(k) Plan; or (4) the Effective Date of
the 401(k) Plan (or Elective Deferral provision within the Plan).
(B) Compensation. A Salary Reduction Agreement must specify the dollar amount of
Compensation or the percentage of Compensation the Participant wishes to defer.
The Salary Reduction Agreement: (1) applies only to Compensation for Elective
Deferral allocation as the Employer elects in its Adoption Agreement and which
becomes currently available after the effective date of the Salary Reduction
Agreement; and (2) applies to all or to such Elective Deferral Compensation as
the Salary Reduction Agreement indicates, including any Participant elections
made in the Salary Reduction Agreement,
(C) Additional Rules. The Plan Administrator in the Plan’s Salary Reduction
Agreement form, or in a Salary Reduction Agreement policy will specify
additional rules and restrictions applicable to a Participant’s Salary Reduction
Agreement, including but not limited to those rules regarding changing or
revoking a Salary Reduction Agreement. Any such rules and restrictions must be
consistent with the Plan and with Applicable Law.
     1.55 Separation from Service/Severance from Employment. Separation from
Service means an event after which the Employee no longer has an employment
relationship with the Employer maintaining this Plan or with a Related Employer.
The Plan applies Separation from Service for all purposes except as otherwise
provided. For purposes of distribution of Restricted 401(k) Accounts, the
application of Post-Severance Compensation and top-heavy look-back period
distributions, the plan will apply the definition of Severance from Employment
under EGTRRA §646 (as modified for Code §415 purposes in applying the
parent-subsidiary controlled group rules).
     1.56 Service. Service means any period of time the Employee is in the
employ of the Employer, including any period the Employee is on an unpaid leave
of absence authorized by the Employer under a uniform, nondiscriminatory policy
applicable to all Employees.
(A) Related Employer Service. See Section 1.23(C).
(B) Predecessor Employer/Plan Service. See Section 1.44. If the Employer
maintains (by adoption, plan merger or Transfer) the plan of a Predecessor
Employer, service of the Employee with the Predecessor Employer is Service with
the Employer. If the Employer maintained a Predecessor Plan, for purposes of
vesting Service, the Plan Administrator must count service credited to any
Employee covered under the Predecessor Plan. If the Employer in its Adoption
Agreement elects to disregard vesting Service prior to the time that the
Employer maintained the Plan, the Plan Administrator will treat a Predecessor
Plan as the Plan for purposes of such election.
(C) Elective Service Crediting. If the Employer does not maintain the plan of a
Predecessor Employer, the Plan does not credit Service with the Predecessor
Employer, unless the Employer in its Adoption Agreement (or in a Participation
Agreement, if applicable) elects to credit designated Predecessor Employer
Service and specifies the purposes for which the Plan will credit service with
that Predecessor Employer. Unless the Employer under its Adoption Agreement
provides for this purpose specific Entry Dates, an Employee who satisfies the
Plan’s eligibility condition(s) by reason of the crediting of predecessor
service will enter the Plan in accordance with the provisions of Article II as
if the Employee were a re-employed Employee on the first day the Plan credits
predecessor service.
(D) Standardized Plan. If the Employer’s Plan is a Standardized Plan, the Plan
limits the elective crediting of past Predecessor Employer Service to the period
which does not exceed 5 years immediately preceding the year in which an
amendment crediting such service becomes effective, such credit must be granted
to all Employees on a reasonably uniform basis, and the crediting must otherwise
comply with Treas. Reg. §1.401(a)(4)-5(a)(3).
     1.57 SIMPLE Contribution. SIMPLE Contribution means a SIMPLE Nonelective
Contribution or a SIMPLE Matching Contribution. See Section 3.10(E).
     1.58 Sponsor. Sponsor means the sponsor of this Prototype Plan as to the
Sponsor’s adopting Employer clients and as defined in Section 4.07 of Rev. Proc.
2005-16.
     1.59 Successor Plan. Successor Plan means a plan in which at least 50% of
the Eligible Employees for the first Plan Year were eligible under a cash or
deferred arrangement maintained by the Employer in the prior year, as described
in Treas. Reg. §1.401k-2(c)(2)(iii).
     1.60 Target Benefit Plan./Target Benefit Contribution Target Benefit Plan
means the Target Benefit Plan the Employer establishes under the Target Benefit
Plan Adoption Agreement. The Employer Contribution to its Target Benefit Plan is
a Target Benefit Contribution. The Employer will make its Target Benefit
Contribution as the Employer elects in its Adoption Agreement.
     1.61 Taxable Year. Taxable Year means the taxable year of a Participant or
of the Employer as the context requires.
     1.62 Transfer. Transfer means the Trustee’s movement of Plan assets from
the Plan to another plan (or vice versa) directly as between the trustees and
not by means of a distribution. A Transfer may be an Elective Transfer or a
Nonelective Transfer. See Section 11.06. A Direct Rollover under
Section 6.08(F)(1) is not a Transfer.
     1.63 Trust. Trust means the separate Trust created under the Plan.
     1.64 Trust Fund. Trust Fund means all property of every kind acquired by
the Plan and held by the Trust, other than incidental benefit insurance
contracts.
     1.65 Trustee/Custodian. Trustee or Custodian means the person or persons
who as Trustee or Custodian execute the Adoption Agreement, or any successor in
office who in writing accepts the position of Trustee or Custodian. The
© Copyright 2008 PRUDENTIAL RETIREMENT

11



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
Employer must designate in its Adoption Agreement whether the Trustee will
administer the Trust as a discretionary Trustee or as a nondiscretionary
Trustee. See Article VIII. If the Sponsor or Practitioner is a bank, savings and
loan association, credit union, mutual fund, insurance company, or other
institution qualified to serve as Trustee, a person other than the Sponsor or
Practitioner (or its affiliate) may not serve as Trustee or as Custodian of the
Plan without the written consent of the Sponsor or Practitioner.
     1.66 Valuation Date. Valuation Date means the Accounting Date, such
additional dates as the Employer in its Adoption Agreement may elect and any
other date that the Plan Administrator designates for the valuation of the Trust
Fund.
     1.67 Vested. Vested means a Participant or a Beneficiary has an
unconditional claim, legally enforceable against the Plan, to the Participant’s
Account Balance or Accrued Benefit or to a portion thereof if not 100% Vested.
Vesting means the degree to which a Participant is Vested in one or more
Accounts.
     1.68 USERRA. USERRA means the Uniformed Services Employment and
Reemployment Rights Act of 1994, as amended.
     1.69 Volume Submitter Plan. Volume Submitter Plan means as described in
Section 13.01 of Rev. Proc. 2005-16 or in any successor thereto. A Volume
Submitter Plan must have an Advisory Letter as described in Section 13.03 of
Rev. Proc. 2005-16.
© Copyright 2008 PRUDENTIAL RETIREMENT

12



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
ARTICLE II
ELIGIBILITY AND PARTICIPATION
     2.01 ELIGIBILITY. Each Eligible Employee becomes a Participant in the Plan
in accordance with the eligibility conditions the Employer elects in its
Adoption Agreement. The Employer may elect different age and service conditions
for different Contribution Types under the Plan.
(A) Maximum Age and Years of Service. For purposes of an Eligible Employee’s
participation in the Plan, the Plan may not impose an age condition exceeding
age 21 and may not require completion of more than one Year of Service, except
under Section 2.02(E).
(B) New Plan. Any Eligible Employee who has satisfied the Plan’s eligibility
conditions and who has reached his/her Entry Date as of the Effective Date is
eligible to participate as of the Effective Date, assuming the Employer
continues to employ the Employee on that date. Any other Eligible Employee
becomes eligible to participate: (1) upon satisfaction of the eligibility
conditions and reaching his/her Entry Date; or (2) upon reaching his/her Entry
Date if such Employee had already satisfied the eligibility conditions prior to
the Effective Date.
(C) Restated Plan. If this Plan is a Restated Plan, each Employee who was a
Participant in the Plan on the day before the restated Effective Date continues
as a Participant in the Restated Plan, irrespective of whether he/she satisfies
the eligibility conditions of the Restated Plan, unless the Employer provides
otherwise in its Adoption Agreement.
(D) Prevailing Wage Contribution. If the Employer makes Prevailing Wage
Contributions to the Plan, except as the Prevailing Wage Contract otherwise
provides, no minimum age or service conditions apply to an Eligible Employee’s
eligibility to receive Prevailing Wage Contributions under the Plan. The
Employer’s Adoption Agreement elections imposing age and service eligibility
conditions apply to such an Employee as to non-Prevailing Wage Contributions
under the Plan.
(E) Special Eligibility Effective Date (Dual Eligibility). The Employer in its
Adoption Agreement may elect to provide a special Effective Date for the Plan’s
eligibility conditions, with the effect that such conditions may apply only to
Employees who are employed by the Employer after a specified date.
     2.02 APPLICATION OF SERVICE CONDITIONS. The Plan Administrator will apply
this Section 2.02 in administering the Plan’s eligibility service condition(s),
if any.
(A) Definition of Year of Service. A Year of Service for purposes of an
Employee’s participation in the Plan, means the applicable Eligibility
Computation Period under Section 2.02(C), during which the Employee completes
the number of Hours of Service (not exceeding 1,000) the Employer specifies in
its Adoption Agreement, without regard to whether the Employer continues to
employ the Employee during the entire Eligibility Computation Period.
(B) Counting Years of Service. For purposes of an Employee’s participation in
the Plan, the Plan counts all of an Employee’s Years of Service, except as
provided in Section 2.03.
(C) Initial and Subsequent Eligibility Computation Periods. If the Plan requires
one Year of Service for eligibility and an Employee does not complete one Year
of Service during the Initial Eligibility Computation Period, the Plan measures
Subsequent Eligibility Computation Periods in accordance with the Employer’s
election in its Adoption Agreement. If the Plan measures Subsequent Eligibility
Computation Periods on a Plan Year basis, an Employee who receives credit for
the required number of Hours of Service during the Initial Eligibility
Computation Period and also during the first applicable Plan Year receives
credit for two Years of Service under Article II.
     (1) Definition of Eligibility Computation Period. An Eligibility
Computation Period is a 12-consecutive month period.
     (2) Definition of Initial Eligibility Computation Period. The Initial
Eligibility Computation Period is the Employee’s Anniversary Year which begins
on the Employee’s Employment Commencement Date.
     (3) Definition of Anniversary Year. An Employee’s Anniversary Year is the
12-consecutive month period beginning on the Employee’s Employment Commencement
Date or beginning on anniversaries thereof.
     (4) Definitions of Employment Commencement Date/Re-Employment Commencement
Date. An Employee’s Employment Commencement Date is the date on which the
Employee first performs an Hour of Service for the Employer. An Employee’s
Re-Employment Commencement Date is the date on which the Employee first performs
an Hour of Service for the Employer after the Employer re-employs the Employee.
     (5) Definition of Subsequent Eligibility Computation Period. A Subsequent
Eligibility Computation Period is any Eligibility Computation Period after the
Initial Eligibility Computation Period, as the Employer elects in its Adoption
Agreement.
(D) Entry Date. The Employer in its Adoption Agreement elects the Entry Date(s)
and elects whether such Entry Date(s) are retroactive, coincident with or next
following an Employee’s satisfaction of the Plan’s eligibility conditions. The
Employer may elect to apply different Entry Dates to different Contribution
Types. If the Employer makes Prevailing Wage Contributions to the Plan, except
as the Prevailing Wage Contract otherwise provides, an eligible Employee’s Entry
Date with regard to such contributions is the Employee’s Employment Commencement
Date. The Employer’s Adoption Agreement elections regarding Entry Dates apply to
such an Employee as to non-Prevailing Wage Contributions under the Plan.
© Copyright 2008 PRUDENTIAL RETIREMENT

13



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
     (1) Definition of Entry Date. See Section 1.25.
     (2) Maximum delay in participation. An Entry Date may not result in an
Eligible Employee who has satisfied the Plan’s eligibility conditions being held
out of Plan participation longer than six months, or if earlier, the first day
of the next Plan Year, following completion of the Code §410(a) maximum
eligibility requirements.
(E) Alternative Service Conditions. The Employer in its Adoption Agreement may
elect to impose for eligibility a condition of less than one Year of Service or
of more than one Year of Service, but not exceeding two Years of Service. If the
Employer elects an alternative Service condition to one Year of Service or two
Years of Service, the Employer must elect in its Adoption Agreement the Hour of
Service and other requirement(s), if any, after the Employee completes one Hour
of Service. Under any alternative Service condition election, the Plan may not
require an Employee to complete more than one Year of Service (1,000 Hours of
Service in 12-consecutive months) or two Years of Service if applicable.
     (1) Vesting requirement. If the Employer elects to impose more than a one
Year of Service eligibility condition, the Plan Administrator must apply 100%
vesting on any Employer Contributions (and the resulting Accounts) subject to
that eligibility condition.
     (2) One Year of Service maximum for specified Contributions. The Plan may
not require more than one Year of Service for eligibility for an Eligible
Employee to make Elective Deferrals, to receive Safe Harbor Contributions or to
receive SIMPLE Contributions.
(F) Equivalency or Elapsed Time. If the Employer in its Adoption Agreement
elects to apply the Equivalency Method or the Elapsed Time Method in applying
the Plan’s eligibility Service condition, the Plan Administrator will credit
Service in accordance with Sections 1.31(A)(2) and (3).
     2.03 BREAK IN SERVICE – PARTICIPATION. The Plan Administrator will apply
this Section 2.03 if any Break in Service rule applies under the Plan.
(A) Definition of Break in Service. For purposes of this Article II, an Employee
incurs a Break in Service if during any applicable Eligibility Computation
Period he/she does not complete more than 500 Hours of Service with the
Employer. The Eligibility Computation Period under this Section 2.03(A) is the
same as the Eligibility Computation Period the Plan uses to measure a Year of
Service under Section 2.02. If the Plan applies the Elapsed Time Method of
crediting Service under Section 1.31(A)(3), a Participant incurs a Break in
Service if the Participant has a Period of Severance of at least 12 consecutive
months.
(B) Two Year Eligibility. If the Employer under the Adoption Agreement elects a
two Years of Service eligibility condition, an Employee who incurs a one year
Break in Service prior to completing two Years of Service: (1) is a new Employee
on the date he/she first performs an Hour of Service for the Employer after the
Break in Service; (2) the Plan disregards the Employee’s Service prior to the
Break in Service; and (3) the Employee establishes a new Employment Commencement
Date for purposes of the Initial Eligibility Computation Period under
Section 2.02(C).
(C) One Year Hold-Out Rule-Participation. The Employer in its Adoption Agreement
must elect whether to apply the “one year hold-out” rule under Code
§410(a)(5)(C). Under this rule, a Participant will incur a suspension of
participation in the Plan after incurring a one year Break in Service and the
Plan disregards a Participant’s Service completed prior to a Break in Service
until the Participant completes one Year of Service following the Break in
Service. The Plan suspends the Participant’s participation in the Plan as of the
first day of the Plan Year following the Plan Year in which the Participant
incurs the Break in Service.
     (1) Completion of one Year of Service. If a Participant completes one Year
of Service following his/her Break in Service, the Plan restores the
Participant’s pre-break Service and the Participant resumes active participation
in the Plan retroactively to the first day of the Eligibility Computation Period
in which the Participant first completes one Year of Service following his/her
Break in Service.
     (2) Eligibility Computation Period. The Plan Administrator measures the
Initial Eligibility Computation period under this Section 2.03(C) from the date
the Participant first receives credit for an Hour of Service following the one
year Break in Service. The Plan Administrator measures any Subsequent
Eligibility Computation Periods, if necessary, in a manner consistent with the
Employer’s Eligibility Computation Period election in its Adoption Agreement,
using the Re-Employment Commencement Date in determining the Anniversary Year if
applicable.
     (3) Election to limit application to separated Employees. If the Employer
elects to apply the one year hold-out rule, the Employer also may elect in its
Adoption Agreement to limit application of the rule only to a Participant who
has incurred a Separation from Service.
     (4) Application to Employee who did not enter. The Plan Administrator also
will apply the one year hold-out rule, if applicable, to an Employee who
satisfies the Plan’s eligibility conditions, but who incurs a Separation from
Service and a one year Break in Service prior to becoming a Participant.
     (5) No effect on vesting or Earnings. This Section 2.03(C) does not affect
a Participant’s vesting credit under Article V and, during a suspension period,
the Participant’s Account continues to share fully in Earnings under
Article VII.
     (6) No restoration under two year break rule. The Plan Administrator in
applying this Section 2.03(C) does not restore any Service disregarded under the
Break in Service rule of Section 2.03(B).
     (7) No application to Elective Deferrals in 401(k) Plan. If the Plan is a
401(k) Plan and the Employer in its Adoption Agreement elects to apply the
Section 2.03(C) one year hold-out rule, the Plan Administrator will not apply
such provisions to the Elective Deferral portion of the Plan.
© Copyright 2008 PRUDENTIAL RETIREMENT

14



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
     (8) USERRA. An Employee who has completed Qualified Military Service and
who the Employer has rehired under USERRA, does not incur a Break in Service
under the Plan by reason of the period of such Qualified Military Service.
(D) Rule of Parity – Participation. For purposes of Plan participation, the Plan
does not apply the “rule of parity” under Code §410(a)(5)(D), unless the
Employer in Appendix B elects to apply the rule of parity.
     2.04 PARTICIPATION UPON RE-EMPLOYMENT.
(A) Rehired Participant/ Immediate Re-Entry. A Participant who incurs a
Separation from Service will re-enter the Plan as a Participant on his/her
Re-Employment Commencement Date (provided he/she is not an Excluded Employee),
subject to any Break in Service rule, if applicable, under Section 2.03.
(B) Rehired Eligible Employee Who Had Satisfied Eligibility. An Eligible
Employee who satisfies the Plan’s eligibility conditions, but who incurs a
Separation from Service prior to becoming a Participant, subject to any Break in
Service rule, if applicable, under Section 2.03, will become a Participant on
the later of: (1) the Entry Date on which he/she would have entered the Plan had
he/she not incurred a Separation from Service; or (2) his/her Re-Employment
Commencement Date.
(C) Rehired Eligible Employee Who Had Not Satisfied Eligibility. An Eligible
Employee who incurs a Separation from Service prior to satisfying the Plan’s
eligibility conditions becomes a Participant in accordance with the Employer’s
Adoption Agreement elections. The Plan Administrator, for purposes of applying
any shift in the Eligibility Computation Period, takes into account the
Employee’s prior Service and the Employee is not treated as a new hire.
     2.05 CHANGE IN EMPLOYMENT STATUS. The Plan Administrator will apply this
Section 2.05 if the Employer in its Adoption Agreement elected to exclude any
Employees as Excluded Employees.
(A) Participant Becomes an Excluded Employee. If a Participant has not incurred
a Separation from Service but becomes an Excluded Employee (as to any or all
Contribution Types), during the period of exclusion the Excluded Employee:
(i) will not share in the allocation of the applicable Employer Contributions
(including a Top-Heavy Minimum Allocation under Section 10.02 if the Employee is
excluded as to all Contribution Types) or Participant forfeitures, based on
Compensation paid to the Excluded Employee during the period of exclusion;
(ii) may not make Employee Contributions, Rollover Contributions or Designated
IRA Contributions; and (iii) if the Plan is a 401(k) Plan and the Participant is
an Excluded Employee as to Elective Deferrals, may not make Elective Deferrals
as to Compensation paid to the Excluded Employee during the period of exclusion.
     (1) Vesting, accrual, Break in Service and Earnings. A Participant who
becomes an Excluded Employee under this Section 2.05(A) continues: (a) to
receive Service credit for vesting under Article V for each included vesting
Year of Service; (b) to receive Service credit for applying any allocation
conditions under Section 3.06 as to Employer Contributions accruing for any
non-excluded period and as to Contribution Types for which the Participant is
not an Excluded Employee; (c) to receive Service credit in applying the Break in
Service rules; and (d) to share fully in Earnings under Article VII.
     (2) Resumption of Eligible Employee status. If a Participant who becomes an
Excluded Employee subsequently resumes status as an Eligible Employee, the
Participant will participate in the Plan immediately upon resuming eligible
status, subject to the Break in Service rules, if applicable, under
Section 2.03.
(B) Excluded Employee Becomes Eligible. If an Excluded Employee who is not a
Participant becomes an Eligible Employee, he/she will participate immediately in
the Plan if he/she has satisfied the Plan’s eligibility conditions and would
have been a Participant had he/she not been an Excluded Employee during his/her
period of Service. An Excluded Employee receives Service credit for eligibility,
for allocation conditions under Section 3.06 (but the Plan disregards
Compensation paid while excluded) and for vesting under Article V for each
included vesting Year of Service, notwithstanding the Employee’s Excluded
Employee status.
     2.06 PARTICIPATION OPT-OUT.
(A) Volume Submitter Plan. If the Plan is a Volume Submitter Plan, the Plan
Administrator may elect to permit an Eligible Employee to elect irrevocably to
not participate in the Plan (to “opt-out”). The Eligible Employee prior to
his/her Entry Date and prior to first becoming eligible under any plan of the
Employer as described in Code §219(g)(5)(A), including terminated plans, must
file an opt-out election in writing with the Plan Administrator on a form the
Plan Administrator provides for this purpose. An Employee’s election not to
participate, pursuant to this Section 2.06(A), includes his/her right to make
Elective Deferrals, Employee Contributions, Rollover Contributions or Designated
IRA Contributions, unless the Plan Administrator’s opt-out form permits an
Eligible Employee to opt-out of specified Contribution Types prior to becoming
eligible to participate in such Contribution Type. A Participant’s mere failure
to make Elective Deferrals or Employee Contributions is not an opt-out under
this Section 2.06(A).
(B) Prototype Plan. If the Plan is a Prototype Plan, the Plan does not permit an
otherwise Eligible Employee or any Participant to elect to opt-out. However, if
the Plan is a Nonstandardized Plan, an Eligible Employee may opt-out in
accordance with Section 2.06(A) provided: (1) the Plan terms as in effect prior
to restatement under this Plan permitted the opt-out; and (2) the Employee
executes the opt-out prior to the date of the Employer’s execution of this Plan
as a Restated Plan.
© Copyright 2008 PRUDENTIAL RETIREMENT

15



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
ARTICLE III
PLAN CONTRIBUTIONS AND FORFEITURES
     3.01 CONTRIBUTION TYPES. The Employer in its Adoption Agreement will elect
the Contribution Type(s) and any formulas, allocation methods, conditions and
limitations applicable thereto, except where the Plan expressly reserves
discretion to the Employer or to the Plan Administrator.
(A) Application of Limits. The Employer’s contribution to the Trust for any Plan
Year is subject to Article IV limits and other Plan limits.
(B) Compensation for Allocations/Limit. The Plan Administrator will allocate all
Employer Contributions and Elective Deferrals based on the definition of
Compensation under Section 1.11 the Employer elects in its Adoption Agreement
for a particular Contribution Type. The Plan Administrator in allocating such
contributions must limit each Participant’s Compensation to the amount described
in Section 1.11(E).
(C) Allocation Conditions. The Plan Administrator will allocate Employer
Contributions only to those Participants who satisfy the Plan’s allocation
conditions under Section 3.06, if any, for the Contribution Type being
allocated.
(D) Top-Heavy. If the Plan is top-heavy, the Employer will satisfy the Top-Heavy
Minimum Allocation requirements in accordance with Article X.
(E) Net Profit Not Required. The Employer need not have net profits to make a
contribution under the Plan, unless the Employer in its Adoption Agreement
specifies a fixed formula based on net profits.
(F) Form of Contribution. Subject to the consent of the Trustee under
Article VIII, the Employer may make Employer Contributions to a Profit Sharing
Plan, to a 401(k) Plan or to a 401(m) Plan (excluding Elective Deferrals or
Employee Contributions) in the form of property instead of cash, provided the
contribution of property is not a prohibited transaction under Applicable Law.
The Employer may not make contributions in the form of property to its Money
Purchase Pension Plan or to its Target Benefit Plan.
(G) Time of Payment of Contribution. The Employer may pay to the Trust its
Employer Contributions for any Plan Year in one or more installments, without
interest. Unless otherwise required by applicable contract or Applicable Law,
the Employer may make an Employer Contribution to the Plan for a particular Plan
Year at such time(s) as the Employer in its sole discretion determines. If the
Employer makes a contribution for a particular Plan Year after the close of that
Plan Year, the Employer will designate to the Plan Administrator and to the
Trustee the Plan Year for which the Employer is making the Employer
Contribution. The Plan Administrator will allocate the contribution accordingly.
(H) Return of Employer Contribution. The Employer contributes to the Plan on the
condition its contribution is not due to a mistake of fact and the IRS will not
disallow the deduction of the Employer Contribution.
     (1) Request for contribution return/timing. The Trustee, upon written
request from the Employer, must return to the Employer the amount of the
Employer Contribution made by the Employer by mistake of fact or the amount of
the Employer Contribution disallowed as a deduction under Code §404. The Trustee
will not return any portion of the Employer Contribution under the provisions of
this Section 3.01(H) more than one year after: (a) the Employer made the
contribution by mistake of fact; or (b) the IRS’s disallowance of the
contribution as a deduction, and then, only to the extent of the disallowance.
     (2) Earnings. The Trustee will not increase the amount of the Employer
Contribution returnable under this Section 3.01(H) for any Earnings increases
attributable to the contribution, but the Trustee will decrease the Employer
Contribution returnable for any Earnings losses attributable thereto.
     (3) Evidence. The Trustee may require the Employer to furnish the Trustee
whatever evidence the Trustee deems necessary to enable the Trustee to confirm
the amount the Employer has requested be returned is properly returnable under
Applicable Law.
(I) Money Purchase Pension and Defined Benefit Plans. If the Employer’s Plan is
a Money Purchase Pension Plan and the Employer also maintains a defined benefit
pension plan, notwithstanding the Money Purchase Pension Contribution formula in
the Employer’s Adoption Agreement, the Employer’s required contribution to its
Money Purchase Pension Plan for a Plan Year is limited to the amount which the
Employer may deduct under Code §404(a)(7). If the Employer under Code §404(a)(7)
must reduce its Money Purchase Pension Plan contribution, the Plan Administrator
will allocate the reduced contribution amount in accordance with the Plan’s
allocation formula.
(J) Frozen Plan. The Employer in its Adoption Agreement may elect to treat the
Plan as a Frozen Plan. Under a Frozen Plan, the Employer and the Participants
will not make any contributions to the Plan. A Frozen Plan remains subject to
all qualification and reporting requirements except as Applicable Law otherwise
provides and the Plan provisions (other than those relating to ongoing permitted
or required contributions) continue in effect until the Employer terminates the
Plan. An Eligible Employee will not become a Participant in a Frozen Plan.
     3.02 ELECTIVE DEFERRALS. If the Plan is a 401(k) Plan and the Employer in
its Adoption Agreement elects to permit Elective Deferrals, the Plan
Administrator will apply the provisions of this Section 3.02. A Participant’s
Elective Deferrals will be made pursuant to a Salary Reduction Agreement unless
the Employer elects in its Adoption Agreement to apply the Automatic Deferral
provision under Section 3.02(B) or the CODA provision under Section 3.02(C).
(A) Limitations. Except as described below regarding Catch-Up Deferrals, the
Employer in its Adoption Agreement must elect the Plan limitations, if any,
which apply to

16



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
Elective Deferrals (or separately to Pre-Tax Deferrals or to Roth Deferrals, if
applicable). Such Plan limitations are in addition to those mandatory
limitations imposed under Article IV and under Applicable Law. In applying any
such additional Plan limitation, the Plan Administrator will take into account
the Compensation for Elective Deferral purposes the Employer elects in the
Adoption Agreement. The Plan Administrator in the Salary Reduction Agreement
form or in a Salary Reduction Agreement policy (see Section 1.54(C)) may specify
additional rules and restrictions applicable to Salary Reduction Agreements. The
Employer in a SIMPLE 401(k) Plan may not impose any Plan limit on Elective
Deferrals except as provided under Code §408(p). See Section 3.05(C)(2)
regarding limits on Elective Deferrals under a safe harbor plan. The Employer
may elect a Plan limit in its Adoption Agreement, but if the Employer does not
so elect, the Plan Administrator may establish or change a Plan limit on
Elective Deferrals from time to time by providing notice to the Participants as
is consistent with Applicable Law. Any such limit change made during a Plan Year
applies only prospectively.
(B) Automatic Deferrals. The Employer in its Adoption Agreement will elect
whether to apply or not apply the Automatic Deferral provisions of this
Section 3.02(B).
     (1) Definition of Automatic Deferral. An Automatic Deferral is an Elective
Deferral that results from the operation of this Section 3.02(B). Under the
Automatic Deferral, the Employer automatically will reduce by the Automatic
Deferral Amount the Compensation of each Participant affected by the Automatic
Deferral under Section 3.02(B)(3), except those Participants who timely make a
Contrary Election under Section 3.02(B)(4).
     (2) Definition of Automatic Deferral Amount/Increases. The Automatic
Deferral Amount is the amount of Automatic Deferral which the Employer elects in
its Adoption Agreement. The Employer in its Adoption Agreement may elect to
apply a scheduled increase to the Automatic Deferral Amount. If a Participant
subject to the Automatic Deferral elected, before the Effective Date of the
Automatic Deferral, to defer an amount which is less than the Automatic Deferral
Amount the Employer has elected in its Adoption Agreement, the Automatic
Deferral Amount under this Section 3.02(B) includes only the incremental amount
necessary to increase the Participant’s Elective Deferral to equal the Automatic
Deferral Amount, including any scheduled increases thereto.
     (3) Employees or Participants subject to Automatic Deferral. If the
Employer elects to apply the Automatic Deferral, the Employer in its Adoption
Agreement will elect which Participants or Employees are affected by the
Automatic Deferral on the Effective Date thereof and which Participants, if any,
are not subject to the Automatic Deferral.
     (4) Definition of Contrary Election. A Contrary Election is a Participant’s
election made after the Effective Date of the Automatic Deferral not to defer
any Compensation or to defer an amount which is more or less than the Automatic
Deferral Amount.
     (5) Effective Date of Contrary Election. A Participant’s Contrary Election
generally is effective as of the first payroll period which follows the
Participant’s Contrary Election. However, a Participant may make a Contrary
Election which is effective: (a) for the first payroll period in which he/she
becomes a Participant if the Participant makes a Contrary Election within a
reasonable period following the Participant’s Entry Date and before the
Compensation to which the Election applies becomes currently available; or
(b) for the first payroll period following the Effective Date of the Automatic
Deferral, if the Participant makes a Contrary Election not later than the
Effective Date of the Automatic Deferral. A Participant who makes a Contrary
Election is not thereafter subject to the Automatic Deferral or to any scheduled
increases thereto, even if the Participant later revokes or modifies the
Contrary Election. A Participant’s Contrary Election continues in effect until
the Participant subsequently changes his/her Salary Reduction Agreement.
     (6) Automatic Deferral election notice. If the Employer in its Adoption
Agreement elects the Automatic Deferral, the Plan Administrator must provide a
notice (consistent with Applicable Law) to each Eligible Employee which explains
the effect of the Automatic Deferral and a Participant’s right to make a
Contrary Election, including the procedure and timing applicable to the Contrary
Election. The Plan Administrator must provide the notice to an Eligible Employee
a reasonable period prior to that Employee’s commencement of participation in
the Plan subject to the Automatic Deferral. The Plan Administrator also must
provide Participants with the effective opportunity to make a Contrary Election
at least once during each Plan Year.
     (7) Treatment of Automatic Deferrals/Roth or Pre-Tax. The Plan
Administrator will treat Automatic Deferrals as Elective Deferrals for all
purposes under the Plan, including application of limitations, nondiscrimination
testing and distributions. If the Employer in its Adoption Agreement has elected
to permit Roth Deferrals, Automatic Deferrals are Pre-Tax Deferrals unless the
Employer in Appendix B elects otherwise.
(C) Cash or Deferred Arrangement (CODA). The Employer in its Adoption Agreement
may elect to apply the CODA provisions of this Section 3.02(C). Under a CODA, a
Participant may elect to receive in cash his/her proportionate share of the
Employer’s cash or deferred contribution, in accordance with the Employer’s
Adoption Agreement election. A Participant’s proportionate share of the
Employer’s cash or deferred contribution is the percentage of the total cash or
deferred contribution which bears the same ratio that the Participant’s
Compensation for the Plan Year bears to the total Compensation of all
Participants for the Plan Year. For purposes of determining each Participant’s
proportionate share of the cash or deferred contribution, a Participant’s
Compensation is his/her Compensation for Nonelective Contribution allocations
(unless the Employer elects otherwise in its Adoption Agreement) as determined
under Section 1.11, excluding any effect the proportionate share may have on the
Participant’s Compensation for the Plan Year. The Plan Administrator will
determine the proportionate share prior to the Employer’s actual contribution to
the Trust, to provide the Participants with the opportunity to file cash
elections. The Employer will pay directly to the Participant the portion of
his/her proportionate share the Participant has elected to receive in cash.
© Copyright 2008 PRUDENTIAL RETIREMENT

17



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
(D) Catch-Up Deferrals. The Employer in its Adoption Agreement will elect
whether or not to permit Catch-Up Eligible Participants to make Catch-Up
Deferrals to the Plan under this Section 3.02(D).
     (1) Definition of Catch-Up Eligible Participant. A Catch-Up Eligible
Participant is a Participant who is eligible to make Elective Deferrals and who
has attained at least age 50 or who will attain age 50 before the end of the
Taxable Year in which he/she will make a Catch-Up Deferral. A Participant who
dies or who incurs a Separation from Service before actually attaining age 50 in
such Taxable Year is a Catch-Up Eligible Participant.
     (2) Definition of Catch-Up Deferral. A Catch-Up Deferral is an Elective
Deferral by a Catch-up Eligible Participant and which exceeds: (a) a Plan limit
on Elective Deferrals under Section 3.02(A); (b) the Annual Additions Limit
under Section 4.05(B); (c) the Elective Deferral Limit under Section 4.10(A); or
(d) the ADP Limit under Section 4.10(B).
     (3) Limit on Catch-Up Deferrals. A Participant’s Catch-Up Deferrals for a
Taxable Year may not exceed the lesser of: (a) 100% of the Participant’s
Compensation for the Taxable Year when added to the Participant’s other Elective
Deferrals; or (b) the Catch-Up Deferral dollar limit in effect for the Taxable
Year as set forth below:

                  Year   Non-SIMPLE Plan   SIMPLE Plan
2002
  $ 1,000     $ 500  
2003
  $ 2,000     $ 1,000  
2004
  $ 3,000     $ 1,500  
2005
  $ 4,000     $ 2,000  
2006
  $ 5,000     $ 2,500  

     (4) Adjustment after 2006. After the 2006 Taxable Year, the Secretary of
the Treasury will adjust the Catch-Up Deferral dollar limit in multiples of $500
under Code §414(v)(2)(C).
     (5) Treatment of Catch-Up Deferrals. Catch-Up Deferrals are not:
(a) subject to the Annual Additions Limit under Section 4.05(B); (b) subject to
the Elective Deferral Limit under Section 4.10(A); (c) included in a
Participant’s ADR in calculating the Plan’s ADP under Section 4.10(B); or
(d) taken into account in determining the Highest Contribution Rate under
Section 10.06(E). Catch-Up Deferrals are taken into account in determining the
Plan’s Top-Heavy Ratio under Section 10.06(K). Otherwise, Catch-Up Deferrals are
treated as other Elective Deferrals.
     (6) Universal availability. If the Employer permits Catch-Up Deferrals to
its Plan, the right of all Catch-Up Eligible Participants to make Catch-Up
Deferrals must satisfy the universal availability requirement of Treas. Reg.
§1.414(v)-1(e). If the Employer maintains more than one applicable plan within
the meaning of Treas. Reg. §1.414(v)-1(g)(1), and any of the applicable plans
permit Catch-Up Deferrals, then any Catch-up Eligible Participant in any such
plans must be permitted to have the same effective opportunity to make the same
dollar amount of Catch-Up Deferrals. Any Plan-imposed limit on total Elective
Deferrals including Catch-Up Deferrals may not be less than 75% of a
Participant’s gross Compensation.
(E) Roth Deferrals. Effective for Taxable Years beginning in 2006, the Employer
in its 401(k) Plan Adoption Agreement may elect to permit Roth Deferrals. The
Employer must also elect to permit Pre-Tax Deferrals if the Employer elects to
permit Roth Deferrals. The Plan Administrator will administer Roth Deferrals in
accordance with this Section 3.02(E).
     (1) Treatment of Roth Deferrals. The Plan Administrator will treat Roth
Deferrals as Elective Deferrals for all purposes of the Plan, except where the
Plan or Applicable Law indicate otherwise.
     (2) Separate accounting. The Plan Administrator will establish a Roth
Deferral Account for each Participant who makes any Roth Deferrals and Earnings
thereon in accordance with Section 7.04(A)(1). The Plan Administrator will
establish a Pre-Tax Account and Earnings thereon for each Participant who makes
any Pre-Tax Deferrals in accordance with Section 7.04(A)(1). The Plan
Administrator will credit only Roth Deferrals and Earnings thereon (allocated on
a reasonable and consistent basis) to a Participant’s Roth Deferral Account.
     (3) No re-classification. An Elective Deferral contributed to the Plan
either as a Pre-Tax Deferral or as a Roth Deferral may not be re-classified as
the other type of Elective Deferral.
(F) Elective Deferrals as Employer Contributions. Where the context requires
under the Plan, Elective Deferrals are Employer Contributions except: (1) under
Section 3.04 relating to allocation of Employer Contributions; (2) under
Section 3.06 relating to allocation conditions; (3) under Section 5.03 relating
to vesting; and (4) where the Code prohibits the use of Elective Deferrals to
satisfy qualified plan requirements.
     3.03 MATCHING CONTRIBUTIONS. If the Employer elects in its Adoption
Agreement to provide for Matching Contributions (or if Section 3.03(C)(2)
applies), the Plan Administrator will apply the provisions of this Section 3.03.
(A) Matching Formula: Type, Rate/Amount, Limitations and Time Period. The
Employer in its Adoption Agreement must elect the type(s) of Matching
Contributions (Fixed or Discretionary Matching Contributions), and as
applicable, the Matching Contribution rate(s)/amount(s), the limit(s) on
Elective Deferrals or Employee Contributions subject to match, the limit(s) on
the amount of Matching Contributions, and the time period the Plan Administrator
will apply in the computation of any Matching Contributions. If the Employer in
its Adoption Agreement elects to apply any limit on Matching Contributions based
on pay periods or on any other time period which is less than the Plan Year, the
Plan Administrator will determine the limits in accordance with the time period
specified and will not take into account any other Compensation or Elective
Deferrals not within the applicable time period, even in the case of a
Participant who becomes eligible for the match mid-Plan Year and regardless of
the Employer’s election as to Pre-Entry Compensation.
© Copyright 2008 PRUDENTIAL RETIREMENT

18



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
     (1) Fixed Match. The Employer in its Adoption Agreement may elect to make a
Fixed Matching Contribution to the Plan under one or more formulas.
          (a) Allocation. The Employer may contribute on a Participant’s behalf
under a Fixed Matching Contribution formula only to the extent that the
Participant makes Elective Deferrals or Employee Contributions which are subject
to the formula and if the Participant satisfies the allocation conditions for
Fixed Matching Contributions, if any, the Employer elects in its Adoption
Agreement.
     (2) Discretionary Match. The Employer in its Adoption Agreement may elect
to make a Discretionary Matching Contribution to the Plan.
          (a) Allocation. To the extent the Employer makes Discretionary
Matching Contributions, the Plan Administrator will allocate the Discretionary
Matching Contributions to the Account of each Participant entitled to the match
under the Employer’s discretionary matching allocation formula and who satisfies
the allocation conditions for Discretionary Matching Contributions, if any, the
Employer elects in its Adoption Agreement. The Employer under a Discretionary
Matching Contribution retains discretion over the amount of its Matching
Contributions, and, except as the Employer otherwise elects in its Adoption
Agreement, the Employer also retains discretion over the matching formula. See
Section 1.34(B).
     (3) Roth Deferrals. Unless the Employer elects otherwise in its Adoption
Agreement, the Employer’s Matching Contributions apply in the same manner to
Roth Deferrals as they apply to Pre-Tax Deferrals.
     (4) Contribution timing. Except as described in Section 3.05 regarding a
Safe Harbor 401(k) Plan, the time period that the Employer elects for computing
its Matching Contributions does not require that the Employer actually
contribute the Matching Contribution at any particular time. As to Matching
Contribution timing and the ACP test, see Section 4.10(C)(5)(e)(iii).
     (5) Participating Employers. If any Participating Employers contribute
Matching Contributions to the Plan, the Employer in its Adoption Agreement must
elect: (a) whether each Participating Employer will be subject to the same or
different Matching Contribution formulas than the Signatory Employer; and
(b) whether the Plan Administrator will allocate Matching Contributions only to
Participants directly employed by the contributing Employer or to all
Participants regardless of which Employer contributes or how much any Employer
contributes. The allocation of Matching Contributions under this
Section 3.03(A)(5) also applies to the allocation of any forfeiture attributable
to Matching Contributions and which the Plan allocates to Participants.
(B) Regular Matching Contributions. If the Employer in its Adoption Agreement
elects to make Matching Contributions, such contributions are Regular Matching
Contributions unless: (i) the Employer in its Adoption Agreement elects to treat
some or all Matching Contributions as a Plan-Designated QMAC under
Section 3.03(C)(1); or (ii) the Employer makes an Operational QMAC under
Section 3.03(C)(2).
     (1) Separate Account. The Plan Administrator will establish a separate
Regular Matching Contribution Account for each Participant who receives an
allocation of Regular Matching Contributions in accordance with
Section 7.04(A)(1).
(C) QMAC. The provisions of this Section 3.03(C) apply to QMAC contributions.
     (1) Plan –Designated QMAC. The Employer in its 401(k) Plan Adoption
Agreement will elect whether or not to treat some or all Matching Contributions
as a QMAC (“Plan-Designated QMAC”). If The Employer elects any Plan-Designated
QMAC, the Employer in its Adoption Agreement will elect whether to allocate the
QMAC to all Participants or only to NHCE Participants. The Plan Administrator
will allocate a Plan-Designated QMAC only to those Participants who have
satisfied eligibility conditions under Article II to receive Matching
Contributions (or if applicable, to receive QMACs) and who have satisfied any
allocation conditions under Section 3.06 the Employer has elected in the
Adoption Agreement as applicable to QMACs.
     (2) Operational QMAC. The Employer, to facilitate the Plan Administrator’s
correction of test failures under Section 4.10, (or to lessen the degree of such
failures), but only if the Plan is using Current Year Testing, also may make
Discretionary Matching Contributions as QMACs to the Plan (“Operational QMAC”),
irrespective of whether the Employer in its Adoption Agreement has elected to
provide for any Matching Contributions or Plan-Designated QMACs. The Plan
Administrator, in its discretion, will allocate the Operational QMAC, but will
limit the allocation of any Operational QMAC only to some or all NHCEs who are
ADP Participants or ACP Participants under Sections 4.11(A) and (B). The Plan
Administrator may allocate an Operational QMAC to any such NHCE Participants who
are eligible to make (and who actually make) Elective Deferrals or Employee
Contributions even if such Participants have not satisfied any eligibility
conditions under Article II applicable to Matching Contributions (including
QMACs) or have not satisfied any allocation conditions under Section 3.06
applicable to Matching Contributions (or to QMACs). Where the Plan Administrator
disaggregates the Plan for coverage and for nondiscrimination testing under the
“otherwise excludible employees” rule described in Section 4.06(C), the Plan
Administrator also may limit the QMAC allocation to those NHCEs in any
disaggregated plan which actually is subject to ADP and ACP testing (because
there are HCEs in that disaggregated plan).
     (3) Separate Account. The Plan Administrator will establish a separate QMAC
Account for each Participant who receives an allocation of QMACs in accordance
with Section 7.04(A)(1).
(D) Matching Catch-Up Deferrals. The Employer in its 401(k) Plan Adoption
Agreement must elect whether or not to match any Catch-Up Deferrals if the Plan
permits Catch-Up Deferrals. The Employer’s election to match Catch-Up Deferrals
will apply to all Matching Contributions or will specify the Fixed Matching
Contributions or Discretionary Matching Contributions which apply to the
Catch-Up Deferrals. Regardless of the Employer’s Adoption Agreement
© Copyright 2008 PRUDENTIAL RETIREMENT

19



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
election, in a Safe Harbor 401(k) Plan, the Plan will apply the Basic Matching
Contribution or Enhanced Matching Contribution to Catch-Up Deferrals and if the
Plan will satisfy the ACP test safe harbor under Section 3.05(G), the Employer
will apply, any Additional Matching Contribution to Catch-Up Deferrals.
(E) Targeting Limitations. Matching Contributions, for nondiscrimination testing
purposes, are subject to the targeting limitations in Section 4.10(D). The
Employer will not make an Operational QMAC in an amount which exceeds the
targeting limitations.
     3.04 NONELECTIVE/ EMPLOYER CONTRIBU-TIONS. If the Employer elects to
provide for Nonelective Contributions to a Profit Sharing Plan or 401(k) Plan
(or if Section 3.04(C)(2) applies), or the Plan is a Money Purchase Pension Plan
or a Target Benefit Plan, the Plan Administrator will apply the provisions of
this Section 3.04.
(A) Amount and Type. The Employer in its Adoption Agreement must elect the type
and amount of Nonelective Contributions or other Employer Contributions.
     (1) Discretionary Nonelective Contribution. The Employer in its Adoption
Agreement may elect to make Discretionary Nonelective Contributions.
     (2) Fixed Nonelective or other Employer Contributions. The Employer in its
Adoption Agreement may elect to make Fixed Nonelective Contributions or Money
Purchase Pension Plan or Target Benefit Plan Contributions. The Employer must
specify the time period to which any fixed contribution formula will apply
(which is deemed to be the Plan Year if the Employer does not so specify) and
must elect the allocation method which may be the same as the contribution
formula or may be a different allocation method under Section 3.04(B).
     (3) Prevailing Wage Contribution. The Employer in its Nonstandardized Plan
or Volume Submitter Plan may elect to make fixed Employer Contributions pursuant
to a Prevailing Wage Contract. In such event, the Employer’s Prevailing Wage
Contributions will be made in accordance with the Prevailing Wage Contract,
based on hourly rate, employment category, employment classification and such
other factors as such contract specifies. The Employer in its Adoption Agreement
must elect whether to offset the Employer Contributions (which are not
Prevailing Wage Contributions) to this Plan or to another Employer plan, by the
amount of the Participant’s Prevailing Wage Contributions. To offset any
Employer Contribution, the Prevailing Wage Contribution must comply with any
distribution restriction under Section 6.01(C)(4) otherwise applicable to the
Employer Contribution being offset and the Plan Administrator must account for
the Prevailing Wage Contribution accordingly. See Section 5.03(E) regarding
vesting of Prevailing Wage Contributions.
     (4) Participating Employers. If any Participating Employers contribute
Nonelective Contributions or other Employer Contributions to the Plan, the
Employer in its Adoption Agreement must elect: (a) whether each Participating
Employer will be subject to the same or different Nonelective/Employer
Contribution formulas under Section 3.04(A) and allocation methods under
Section 3.04(B) than the Signatory Employer; and (b) whether, under
Section 3.04(B), the Plan Administrator will allocate Nonelective/Employer
Contributions only to Participants directly employed by the contributing
Employer or to all Participants regardless of which Employer contributes or how
much any Employer contributes. The allocation of Nonelective/Employer
Contributions under this Section 3.04(A)(4) also applies to the allocation of
any forfeiture attributable to Nonelective/Employer Contributions and which the
Plan allocates to Participants.
(B) Method of Allocation. The Employer in its Adoption Agreement must specify
the method of allocating Nonelective Contributions or other Employer
Contributions to the Trust. The Plan Administrator will apply this
Section 3.04(B) by including in the allocation only those Participants who have
satisfied the Plan’s allocation conditions under Section 3.06, if any,
applicable to the contribution. The Plan Administrator, in allocating a
contribution under any allocation formula which is based in whole or in part on
Compensation, will take into account Compensation under Section 1.11 as the
Employer elects in its Adoption Agreement and only will take into account the
Compensation of the Participants entitled to an allocation. In addition, if the
Employer has elected in its Adoption Agreement to define allocation Compensation
over a time period which is less than a full Plan Year, the Plan Administrator
will apply the allocation methods in this Section 3.04(B) based on Participant
Compensation within the relevant time period.
     (1) Pro rata allocation formula. The Employer in its Adoption Agreement may
elect a pro rata allocation formula. Under a pro rata allocation formula, the
Plan Administrator will allocate the Employer Contributions for a Plan Year in
the same ratio that each Participant’s Compensation for the Plan Year bears to
the total Compensation of all Participants for the Plan Year.
     (2) Permitted disparity allocation formula. The Employer in its Adoption
Agreement may elect a two-tiered or a four-tiered permitted disparity formula,
providing allocations described in (a) or (b) below, respectively.
          (a) Two-tiered.
               (i) Tier one. Under the first tier, the Plan Administrator will
allocate the Employer Contributions for a Plan Year in the same ratio that each
Participant’s Compensation plus Excess Compensation (as the Employer defines
that term in its Adoption Agreement) for the Plan Year bears to the total
Compensation plus Excess Compensation of all Participants for the Plan Year. The
allocation under this first tier, as a percentage of each Participant’s
Compensation plus Excess Compensation, must not exceed the applicable percentage
(5.7%, 5.4% or 4.3%) listed under Section 3.04(B)(2)(c).
               (ii) Tier two. Under the second tier, the Plan Administrator will
allocate any remaining Employer Contributions for a Plan Year in the same ratio
that each Participant’s Compensation for the Plan Year bears to the total
Compensation of all Participants for the Plan Year.
          (b) Four-tiered.
© Copyright 2008 PRUDENTIAL RETIREMENT

20



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
               (i) Tier one. Under the first tier, the Plan Administrator will
allocate the Employer Contributions for a Plan Year in the same ratio that each
Participant’s Compensation for the Plan Year bears to the total Compensation of
all Participants for the Plan Year, but not exceeding 3% of each Participant’s
Compensation. Solely for purposes of this first tier allocation, a “Participant”
means, in addition to any Participant who satisfies the allocation conditions of
Section 3.06 for the Plan Year, any other Participant entitled to a Top-Heavy
Minimum Allocation.
               (ii) Tier two. Under the second tier, the Plan Administrator will
allocate the Employer Contributions for a Plan Year in the same ratio that each
Participant’s Excess Compensation (as the Employer defines that term in its
Adoption Agreement) for the Plan Year bears to the total Excess Compensation of
all Participants for the Plan Year, but not exceeding 3% of each Participant’s
Excess Compensation.
               (iii) Tier three. Under the third tier, the Plan Administrator
will allocate the Employer Contributions for a Plan Year in the same ratio that
each Participant’s Compensation plus Excess Compensation for the Plan Year bears
to the total Compensation plus Excess Compensation of all Participants for the
Plan Year. The allocation under this third tier, as a percentage of each
Participant’s Compensation plus Excess Compensation, must not exceed the
applicable percentage (2.7%, 2.4% or 1.3%) listed under Section 3.04(B)(2)(c).
               (iv) Tier four. Under the fourth tier, the Plan Administrator
will allocate any remaining Employer Contributions for a Plan Year in the same
ratio that each Participant’s Compensation for the Plan Year bears to the total
Compensation of all Participants for the Plan Year.
          (c) Maximum disparity table. For purposes of the permitted disparity
allocation formulas under this Section 3.04(B)(2), the applicable percentage is:

                  Integration level %   Applicable % for   Applicable % for of
taxable wage base   2-tiered formula   4-tiered formula
100%
    5.7 %     2.7 %
More than 80% but less than 100%
    5.4 %     2.4 %
More than 20% (but not less than $10,001) and not more than 80%
    4.3 %     1.3 %
20% (or $10,000, if greater) or less
    5.7 %     2.7 %

          (d) Overall permitted disparity limits.
               (i) Annual overall permitted disparity limit. Notwithstanding
Sections 3.04(B)(2)(a) and (b), for any Plan Year the Plan benefits any
Participant who benefits under another qualified plan or under a simplified
employee pension plan (as defined in Code §408(k)) maintained by the Employer
that provides for permitted disparity (or imputes disparity), the Plan
Administrator will allocate Employer Contributions to the Account of each
Participant in the same ratio that each Participant’s Compensation bears to the
total Compensation of all Participants for the Plan Year.
               (ii) Cumulative permitted disparity limit. Effective for Plan
Years beginning after December 31, 1994, the cumulative permitted disparity
limit for a Participant is 35 total cumulative permitted disparity years. “Total
cumulative permitted disparity years” means the number of years credited to the
Participant for allocation or accrual purposes under the Plan, any other
qualified plan or simplified employee pension plan (whether or not terminated)
ever maintained by the Employer. For purposes of determining the Participant’s
cumulative permitted disparity limit, the Plan Administrator will treat all
years ending in the same calendar year as the same year. If the Participant has
not benefited under a Defined Benefit Plan or under a Target Benefit Plan of the
Employer for any year beginning after December 31, 1993, the Participant does
not have a cumulative permitted disparity limit.
     For purposes of this Section 3.04(B)(2)(d), a Participant “benefits” under
a plan for any Plan Year during which the Participant receives, or is deemed to
receive, a contribution allocation in accordance with Treas. Reg.
§1.410(b)-3(a).
          (e) Pro-ration of integration level. In the event that the Plan Year
is less than 12 months and the Plan Administrator will allocate the Employer
Contribution based on Compensation for the short Plan Year, the Plan
Administrator will pro rate the integration level based on the number of months
in the short Plan Year. The Plan Administrator will not pro rate the integration
level in the case of: (i) a Participant who participates in the Plan for less
than the entire 12 month Plan Year and whose allocation is based on
Participating Compensation; (ii) a new Plan established mid-Plan Year, but with
an Effective Date which is as of the beginning of the Plan Year; or (iii) a
terminating Plan which bases allocations on Compensation through the effective
date of the termination, but where the Plan Year continues for the balance of
the full 12 month Plan Year.
     (3) Classifications allocation formula. The Employer in its Nonstandardized
Plan or Volume Submitter Plan may elect to specify classifications of
Participants to whom the Plan Administrator will allocate any Employer
Contribution.
          (a) Volume Submitter. The Employer in its Volume Submitter Plan may
elect to specify any number of classifications and a classification may consist
of any number of Participants. The Employer also may elect to put each
Participant in his/her own classification. The Plan Administrator will apportion
the Employer Contribution for a Plan Year to the classifications as the Employer
designates at the time that the Employer makes the contribution. If there is
more than one Participant in a classification, the Plan Administrator will
allocate the Employer Contribution for the Plan Year within each classification
as the Employer elects in its Adoption Agreement which may be: (i) in the same
ratio that each Participant’s Compensation for the Plan Year bears to the total
Plan Year Compensation for all Participants within the same classification (pro
rata); or (ii) the same dollar amount to each Participant within a
classification. If a
© Copyright 2008 PRUDENTIAL RETIREMENT

21



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
Participant during a Plan Year shifts from one classification to another, the
Plan Administrator will apportion the Participant’s allocation during that Plan
Year pro rata based on the Participant’s Compensation while a member of each
classification, unless the Employer in Appendix B: (i) specifies apportionment
based on the number of months or days a Participant spends in a classification;
or (ii) elects that the Employer in a nondiscriminatory manner will direct the
Plan Administrator as to which classification the Participant will participate
in during that entire Plan Year.
          (b) Nonstandardized Plan. The Employer in its Nonstandardized Plan may
elect to specify any number of classifications and a classification may consist
of any number of Participants. The Employer also may elect to put each
Participant in his/her own classification. Notwithstanding the foregoing, each
NHCE classification must be reasonable as described in Treas. Reg.
§1.410(b)-4(b) and the maximum number of HCE and NHCE allocation rates is
restricted as described below. The Plan Administrator will apportion the
Employer Contribution for a Plan Year to the classifications as the Employer
designates at the time that the Employer makes the contribution. If there is
more than one Participant in a classification, the Plan Administrator will
allocate the Employer Contribution for the Plan Year within each classification
in the same ratio that each Participant’s Compensation for the Plan Year bears
to the total Plan Year Compensation for all Participants within the same
classification (pro rata). The maximum number of allocation rates that the Plan
may have during a Plan Year: (i) in the case of HCEs, is the number of eligible
HCEs with a limit of 25 allocation rates; and (ii) in the case of the NHCEs, is
as follows:

          Number of eligible NHCEs               Allocation rates
2 or less
    1  
3-8
    2  
9-11
    3  
12-19
    4  
20-29
    5  
30 or more
             see below

If there are 30 or more eligible NHCEs, the maximum number of allocation rates
is equal to the number of eligible NHCEs, divided by the number 5 (rounded to
the next lowest whole number if the result is not a whole number), with a
maximum of 25 allocation rates. For this purpose, an “allocation rate” is the
Participant’s allocation under this Section 3.04(B)(3)(b), divided by
Compensation for nondiscrimination testing under Section 1.11(F). If, in any
Plan Year, the number of classifications the Employer has elected in the
Adoption Agreement exceeds the maximum number of allocation rates, the Employer
will direct the Plan Administrator to allocate the Employer Contribution in a
manner that results in more than one classification receiving the same
allocation rate, and as is sufficient to bring the number of allocation rates
within limits. If a Participant during a Plan Year shifts from one
classification to another, the Employer in a nondiscriminatory manner will
direct the Plan Administrator as to which classification the Participant will
participate in during that entire Plan Year; a Participant may not participate
in more than one classification during a Plan Year. The limitations of this
Section 3.04(B)(3)(b) apply if the Employer’s adoption of this Plan is a new
Plan and in the case of a Restated Plan, these limitations apply for Plan Years
which begin after the date the Employer executes the Restated Plan, For Plan
Years up to and including the Plan year in which the Employer adopts the Plan as
a Restated Plan, the Employer will apply the Plan terms as in effect under the
prior Plan.
     (4) Super-integrated allocation formula. The Employer in its Volume
Submitter Plan may elect a super-integrated allocation formula. The Plan
Administrator will allocate the Employer Contribution for the Plan Year in
accordance with the tiers of priority that the Employer elects in its Adoption
Agreement. The Plan Administrator will not allocate to the tier with the next
lower priority until the Employer has contributed an amount sufficient to
maximize the allocation under the immediately preceding tier.
     (5) Age-based allocation formula. The Employer in its Nonstandardized Plan
or Volume Submitter Plan may elect an age-based allocation formula. The Plan
Administrator will allocate the Employer Contribution for the Plan Year in the
same ratio that each Participant’s Benefit Factor for the Plan Year bears to the
sum of the Benefit Factors of all Participants for the Plan Year.
          (a) Definition of Benefit Factor. A Participant’s Benefit Factor is
his/her Compensation for the Plan Year multiplied by the Participant’s Actuarial
Factor.
          (b) Definition of Actuarial Factor. A Participant’s Actuarial Factor
is the factor that the Plan Administrator establishes based on the interest rate
and mortality table the Employer elects in its Adoption Agreement. If the
Employer elects to use the UP-1984 table, a Participant’s Actuarial Factor is
the factor in Table I of Appendix D to the Adoption Agreement or is the product
of the factors in Tables I and II of Appendix D to the Adoption Agreement if the
Plan’s Normal Retirement Age is not age 65. If the Employer in its Adoption
Agreement elects to use a table other than the UP-1984 table, the Plan
Administrator will determine a Participant’s Actuarial Factor in accordance with
the designated table (which the Employer will attach to the Adoption Agreement
as a substituted Appendix D) and the Adoption Agreement elected interest rate.
     (6) Uniform points allocation formula. The Employer in its Nonstandardized
Plan or Volume Submitter Plan may elect a uniform points allocation formula. The
Plan Administrator will allocate any Employer Contribution for a Plan Year in
the same ratio that each Participant’s points bear to the total points of all
Participants for the Plan Year. The Plan Administrator determines a
Participant’s points in accordance with the Employer’s Adoption Agreement
elections under which the Employer will elect to define points based on Years of
Service, Compensation and/or age.
     (7) Incorporation of fixed or Prevailing Wage Contribution formula. The
Employer in its Adoption Agreement may elect to allocate Employer Contributions
in accordance with the Plan’s fixed Employer Contribution formula. In such
event, the Plan Administrator will allocate the Employer Contributions for a
Plan Year in accordance with the Fixed Nonelective or other Employer
Contribution formula or in accordance with the Prevailing Wage
© Copyright 2008 PRUDENTIAL RETIREMENT

22



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
Contribution formula the Employer has elected under Sections 3.04(A)(2) or (3).
     (8) Target Benefit/Money Purchase allocation formula. The Plan
Administrator will allocate the Employer Contributions for a Plan Year to its
Money Purchase Pension Plan or to its Target Benefit Plan as provided in the
Employer’s Adoption Agreement.
(C) QNEC. The provisions of this Section 3.04(C) apply to QNEC contributions.
     (1) Plan –Designated QNEC. The Employer in its 401(k) Plan Adoption
Agreement will elect whether or not to treat some or all Nonelective
Contributions as a QNEC (“Plan-Designated QNEC”). If The Employer elects any
Plan-Designated QNECs, the Employer in its Adoption Agreement will elect whether
to allocate a Plan-Designated QNEC to all Participants or only to NHCE
Participants and the Employer in its Adoption Agreement also must elect a QNEC
allocation method as follows: (a) pro rata in relation to Compensation; (b) in
the same dollar amount without regard to Compensation (flat dollar); (c) under
the reverse allocation method; or (d) under any other method subject to the
testing limitations of Section 3.04(C)(5). The Plan Administrator will allocate
an QNEC under this Section 3.04(C)(1) only to those Participants who have
satisfied eligibility conditions under Article II to receive Nonelective
Contributions (or if applicable, to QNECs) and who have satisfied any allocation
conditions under Section 3.06 the Employer has elected in the Adoption Agreement
as applicable to QNECs.
     (2) Operational QNEC. The Employer, to facilitate the Plan Administrator’s
correction of test failures under Section 4.10, (or to lessen the degree of such
failures), but only if the Plan is using Current Year Testing, also may make
Discretionary Nonelective Contributions as QNECs to the Plan (“Operational
QNEC”), irrespective of whether the Employer in its Adoption Agreement has
elected to provide for any Nonelective Contributions or Plan-Designated QNECs.
The Plan Administrator, in its discretion, will allocate the Operational QNEC,
but will limit the allocation of any Operational QNEC only to some or all NHCE
Participants who are ADP Participants or ACP Participants) under
Sections 4.11(A) and (B). The Plan Administrator operationally must elect
whether to allocate an Operational QNEC to NHCE ADP Participants: (a) pro rata
in relation to Compensation; (b) in the same dollar amount without regard to
Compensation (flat dollar); (c) under the reverse allocation method; or
(d) under any other method; provided, that any QNEC allocation is subject to the
limitations of Section 3.04(C)(5). The Plan Administrator may allocate an
Operational QNEC to any NHCE ADP or ACP Participants even if such Participants
have not satisfied any eligibility conditions under Article II applicable to
Nonelective Contributions (including QNECs) or have not satisfied any allocation
conditions under Section 3.06 applicable to Nonelective Contributions (or to
QNECs). Where the Plan Administrator disaggregates the Plan for coverage and for
nondiscrimination testing under the “otherwise excludible employees” rule
described in Section 4.06(C), the Plan Administrator also may limit the QNEC
allocation to those NHCEs in any disaggregated “plan” which actually is subject
to ADP and ACP testing (because there are HCEs in that disaggregated plan), The
Employer may designate all or any part of its Prevailing Wage Contribution as a
QNEC, provided that the Prevailing Wage Contribution qualifies as a QNEC and
that QNEC treatment is not inconsistent with the Prevailing Wage Contract.
     (3) Reverse QNEC allocation. Under the reverse QNEC allocation method, the
Plan Administrator (subject to Section 3.06 if applicable), will allocate a QNEC
first to the NHCE Participant(s) with the lowest Compensation for the Plan Year
in an amount not exceeding the Annual Additions Limit for each Participant, with
any remaining amounts allocated to the next highest paid NHCE Participant(s) not
exceeding his/her Annual Additions Limit and continuing in this manner until the
Plan Administrator has fully allocated the QNEC.
     (4) Separate Account. The Plan Administrator will establish a separate QNEC
Account for each Participant who receives an allocation of QNECs in accordance
with Section 7.04(A)(1).
     (5) Anti-conditioning and targeting. The Employer in its Adoption Agreement
and the Plan Administrator in operation may not condition the allocation of any
QNEC under this Section 3.04(C), on whether a Participant has made Elective
Deferrals. The nondiscrimination testing of QNECs also is subject to the
targeting limitations of Section 4.10(D). The Employer will not make an
Operational QNEC in an amount which exceeds the targeting limitations.
     (6) Standardized Plan limitation. The Employer in its Standardized Plan may
not elect a reverse QNEC allocation method or any similar QNEC allocation method
even if such allocation would comply with Section 3.04(C)(5).
(D) Qualified Replacement Plan. The Employer may establish or maintain this Plan
as a qualified replacement plan as described in Code §4980 under which the Plan
may receive a Transfer from a terminating qualified plan the Employer also
maintains. The Plan Administrator will credit the transferred amounts to a
suspense account under the Plan and thereafter the Plan Administrator will
allocate the transferred amounts under this Section 3.04(D) in the same manner
as the Plan Administrator allocates Employer Nonelective Contributions.
     3.05 SAFE HARBOR 401(k) CONTRIBUTIONS. The Employer in its 401(k) Plan
Adoption Agreement may elect to apply to its Plan the safe harbor provisions of
this Section 3.05.
(A) Prior Election and Notice/12 Month Plan Year. Except as otherwise provided
in this Plan or in accordance with Applicable Law, an Employer: (i) prior to
beginning of the Plan Year to which the safe harbor provisions apply, must elect
the safe harbor plan provisions of this Section 3.05; (ii) prior to the
beginning of the Plan Year to which the safe harbor provisions apply, must
satisfy the applicable notice requirements; and (iii) must apply the safe harbor
provisions for the entire 12 month safe harbor Plan Year.
© Copyright 2008 PRUDENTIAL RETIREMENT

23



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
     (1) Short Plan Year. An Employer’s Plan may be a Safe Harbor 401(k) Plan in
a short Plan Year: (a) as provided in Sections 3.05(I)(3) or (4), relating to
the initial safe harbor Plan Year; (b) after the Final 401(k) Regulations
Effective Date if the Employer creates a short Plan Year by changing its Plan
Year, provided that the Employer maintains the Plan as a Safe Harbor 401(k) Plan
in the Plan Years both before and after the short Plan Year as described in
Treas. Reg. §1.401(k)-3(e)(3); or (c) after the Final 401(k) Regulations
Effective Date if the short Plan Year is the result of the Employer’s
termination of the Plan under Section 3.05(I)(5).
(B) Effect/Remaining Terms/Testing Status. The provisions of this Section 3.05
apply to an electing Employer notwithstanding any contrary provision of the Plan
and all other remaining Plan terms continue to apply to the Employer’s Safe
Harbor 401(k) Plan. An Employer which elects and operationally satisfies the
safe harbor provisions of this Section 3.05 is not subject to the
nondiscrimination provisions of Section 4.10(B) (ADP test). An electing Employer
which provides for an Enhanced Matching Contribution under Section 3.05(E)(5) or
for Additional Matching Contributions under Section 3.05(F) is subject to the
nondiscrimination provisions of Section 4.10(C) (ACP test), unless the Employer
elects in its Adoption Agreement to apply the ACP test safe harbor described in
Section 3.05(G) If the Plan is a Safe Harbor 401(k) Plan, for purposes of
testing in future (non-safe harbor) Plan Years, the Plan in the safe harbor Plan
Year is deemed to be using Current Year Testing as to the ADP test and is deemed
to be using Current Year Testing for the ACP test if the Plan in the safe harbor
Plan Year satisfies the ACP test safe harbor. If a Safe Harbor 401(k) Plan is
subject to Sections 3.05(I)(1) or (2), the Plan in such Plan Year is deemed to
be using Current Year Testing for both the ADP and ACP tests..
(C) Compensation for Allocation. In allocating Safe Harbor Contributions and
Additional Matching Contributions that satisfy the ACP test safe harbor under
Section 3.05(G) and for Elective Deferral allocation under this Section 3.05,
the following provisions apply:
     (1) Safe Harbor and Additional Matching allocation. For purposes of
allocating the Employer’s Safe Harbor Contributions and ACP test safe harbor
Additional Matching Contributions, if any, Compensation is limited as described
in Section 1.11(E) and Employer must elect under its Adoption Agreement a
nondiscriminatory definition of Compensation as described in Section 1.11(F).
The Employer in its Adoption Agreement may not elect to limit NHCE Compensation
to a specified dollar amount, except as required under Section 1.11(E).
     (2) Deferral allocation. An Employer in its Adoption Agreement may elect to
limit the type of Compensation from which a Participant may make an Elective
Deferral to any reasonable definition. The Employer in its Adoption Agreement
also may elect to limit the amount of a Participant’s Elective Deferrals to a
whole percentage of Compensation or to a whole dollar amount, provided each
Eligible NHCE Participant may make Elective Deferrals in an amount sufficient to
receive the maximum Matching Contribution, if any, available under the Plan and
may defer any lesser amount. However, a Participant may not make Elective
Deferrals in the event that the Participant is suspended from doing so under
Section 6.07(A)(2), relating to hardship distributions or to the extent that the
allocation would exceed a Participant’s Annual Additions Limit in
Section 4.05(B) or the maximum Deferral Limit in Section 4.10(A). If the Plan
permits Roth Deferrals in addition to Pre-Tax Deferrals, Elective Deferrals for
purposes of Section 3.05 includes both Roth Deferrals and Pre-Tax Deferrals.
(D) “Early” Elective Deferrals/Delay of Safe Harbor Contribution. If the
Employer in its Adoption Agreement elects any age and service eligibility
requirements for Elective Deferrals that are less than age 21 and one Year of
Service (with one Year of Service being defined as completion of 1,000 Hours of
Service during the relevant Eligibility Computation Period), the Employer in its
Adoption Agreement may elect to limit Safe Harbor Contributions to the
Participants who have attained age 21 and who have satisfied the foregoing one
Year of Service requirement. The Plan Administrator under this Adoption
Agreement election will apply the OEE rule under Section 4.06(C) and will
perform the ADP (and ACP) tests as necessary for the Participants who are in the
disaggregated plan which benefits the “Otherwise Excludible Employees.” The
disaggregated plan which benefits the “Includible Employees” is a Safe Harbor
401(k) Plan under this Section 3.05. However, nothing in this Section 3.05(D)
affects the obligation of the Employer under Article X in the event that the
Plan is top-heavy, to provide a Top-Heavy Minimum Allocation for Non-Key
Employee Participants in the Elective Deferral component of the Plan who have
not satisfied the age and service requirements applicable to the Safe Harbor
Contributions. Under this Section 3.05(D), eligibility for Additional Matching
Contributions and for Nonelective Contributions which are not Safe Harbor
Nonelective Contributions is controlled by the Employer’s Adoption Agreement
elections and is not necessarily limited to age 21 and one Year of Service as is
the case for Safe Harbor Contributions. However, as to ACP test safe harbor
treatment for Additional Matching Contributions, see Section 3.05(F)(3).
(E) Safe Harbor Contributions/ADP Test Safe Harbor. An Employer which elects
under this Section 3.05(E) to apply the safe harbor provisions, must satisfy the
ADP test safe harbor contribution requirement under Code §401(k)(12) by making a
Safe Harbor Contribution to the Plan. Except as otherwise provided in this
Section 3.05, the Employer must make its Safe Harbor Contributions (and any
Additional Matching Contributions which will satisfy the ACP test safe harbor),
no later than twelve months after the end of the Plan Year to which such
contributions are allocated. If the Employer satisfies this Section 3.05(E) and
the remaining applicable provisions of Section 3.05, Elective Deferrals are not
subject to nondiscrimination testing under Section 4.10(B) (ADP test). The
Employer in its Adoption Agreement may elect to apply forfeitures toward
satisfaction of the Employer’s required Safe Harbor Contribution.
     (1) Definition of Safe Harbor Contribution. A Safe Harbor Contribution is a
Safe Harbor Nonelective Contribution or a Safe Harbor Matching Contribution as
the Employer elects in its Adoption Agreement.
© Copyright 2008 PRUDENTIAL RETIREMENT

24



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
     (2) Definition of Safe Harbor Nonelective Contribution. A Safe Harbor
Nonelective Contribution is a Fixed Nonelective Contribution in an amount the
Employer elects in its Adoption Agreement, which must equal at least 3% of each
Participant’s Compensation unless the Employer elects to limit Safe Harbor
Nonelective Contributions to NHCEs under Section 3.05(E)(8) or unless
Section 3.05(D) applies. A Safe Harbor Nonelective Contribution is a QNEC.
     (3) Definition of Safe Harbor Matching Contribution. A Safe Harbor Matching
Contribution is a Basic Matching Contribution or an Enhanced Matching
Contribution. Under a Safe Harbor Matching Contribution an HCE may not receive a
greater rate of match at any level of Elective Deferrals than any NHCE. A Safe
Harbor Matching Contribution is a QMAC.
     (4) Definition of Basic Matching Contribution. A Basic Matching
Contribution is a Fixed Matching Contribution equal to 100% of a Participant’s
Elective Deferrals which do not exceed 3% of Compensation, plus 50% of Elective
Deferrals which exceed 3%, but do not exceed 5% of Compensation.
     (5) Definition of Enhanced Matching Contribution. An Enhanced Matching
Contribution is a Fixed Matching Contribution made in accordance with any
formula the Employer elects in its Adoption Agreement under which: (a) at any
rate of Elective Deferrals, a Participant receives a Matching Contribution which
is at least equal to the match the Participant would receive under the Basic
Matching Contribution formula; and (b) the rate of match does not increase as
the rate of Elective Deferrals increases.
     (6) Time period for computing/contributing Safe Harbor Matching
Contribution.
          (a) Computation. The Employer in its Adoption Agreement must elect the
applicable time period for computing the Employer’s Safe Harbor Matching
Contributions. If the Employer fails to so elect, the Employer is deemed to have
elected to compute its Safe Harbor Matching Contribution based on the Plan Year.
          (b) Contribution deadline. If the Employer elects to compute its Safe
Harbor Matching Contribution based on a time period which is less than the Plan
Year, the Employer must contribute the Safe Harbor Matching Contributions to the
Plan no later than the end of the Plan Year quarter which follows the quarter in
which the Elective Deferral that gave rise to the Safe Harbor Matching
Contribution was made. If the Employer fails to contribute by the foregoing
deadline, the Employer will correct the operational failure by contributing the
Safe Harbor Matching Contribution as soon as is possible and will also
contribute Earnings on the Contribution. See Section 7.08. If the time period
for computing the Safe Harbor Matching Contribution is the Plan Year, the
Employer must contribute the Safe Harbor Matching Contribution to the Plan no
later than twelve months after the end of the Plan Year to which the Safe Harbor
Contribution is allocated.
     (7) No allocation conditions. The Plan Administrator must allocate the
Employer’s Safe Harbor Contribution without regard to the Section 3.06
allocation conditions, if any, the Employer has elected as to non-Safe Harbor
Contributions.
     (8) NHCEs must receive allocation; further election of allocation group.
Subject to Section 3.05(D), the Plan Administrator must allocate the Safe Harbor
Contribution to NHCE Participants which for purposes of Section 3.05 means NHCEs
who are eligible to make Elective Deferrals. The Employer in its Adoption
Agreement, must elect whether to allocate Safe Harbor Contributions: (a) to all
Participants; (b) only to NHCE Participants; or (c) to NHCE Participants and to
designated HCE Participants.
     (9) 100% vesting/distribution restrictions. A Participant’s Account Balance
attributable to Safe Harbor Contributions at all times is 100% Vested and is
subject to the distribution restrictions described in Section 6.01(C)(4)(b).
     (10) Possible application of ACP test. If the Plan’s sole Matching
Contribution is a Basic Matching Contribution, the Basic Matching Contribution
is not subject to nondiscrimination testing under Section 4.10(C) (ACP test).
The Employer in its Adoption Agreement must elect whether to satisfy the ACP
test safe harbor amount limitation under Section 3.05(G) with respect to the
Employer’s Enhanced Matching Contributions or to test its Enhanced Matching
Contributions under Section 4.10(C) (ACP test). As of the Final 401(k)
Regulations Effective Date, the Employer in its Adoption Agreement may elect to
test Enhanced Matching Contributions using Current Year Testing or Prior Year
Testing. Prior to the Final 401(k) Regulations Effective Date, the Employer was
limited to Current Year Testing under Notice 98-52.
     (11) Application to other allocations/testing. Except as the Employer
otherwise elects in Appendix B and as described below as to permitted disparity,
any Safe Harbor Nonelective Contributions will be applied toward (offset) any
other allocation to a Participant of a non-Safe Harbor Nonelective Contribution.
An Employer electing to apply the general nondiscrimination test under
Section 4.06(C), may include Safe Harbor Nonelective Contributions in applying
the general test. An Employer which has elected in its Adoption Agreement to
apply permitted disparity in allocating the Employer’s Nonelective Contributions
made in addition to Safe Harbor Nonelective Contributions may not include within
the permitted disparity formula allocation any of the Employer’s Safe Harbor
Nonelective Contributions.
     (12) Contribution to another plan. An Employer in its Adoption Agreement
may elect to make the Safe Harbor Contribution to another Defined Contribution
Plan the Employer maintains provided: (a) this Plan and the other plan have the
same Plan Years; (b) each Participant eligible for Safe Harbor Contributions
under this Plan is eligible to participate in the other plan; and (c) the other
plan provides that 100% vesting and the distribution restrictions under
Section 6.01(C)(4)(b) apply to the Safe Harbor Contribution Account maintained
within the other plan. An Employer cannot apply any Safe Harbor Contributions to
satisfy the 401(k) safe harbor requirements in more than one plan.
(F) Additional Matching Contributions. The Employer in its Adoption Agreement
may elect to make Additional
© Copyright 2008 PRUDENTIAL RETIREMENT

25



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
Matching Contributions to its safe harbor Plan under this Section 3.05(F).
     (1) Definition of Additional Matching Contributions. Additional Matching
Contributions are Fixed or Discretionary Matching Contributions (“Fixed
Additional Matching Contributions” or “Discretionary Additional Matching
Contributions”) the Employer makes to its Safe Harbor 401(k) Plan (including a
Safe Harbor 401(k) Plan the Employer elected into during the Plan Year under
Section 3.05(I)(1)) and are not Safe Harbor Matching Contributions. Additional
Matching Contributions are in addition to whatever type of Safe Harbor
Contributions the Employer makes to satisfy the ADP test safe harbor under
Section 3.05(E). If the Employer under Section 3.05(I)(1) does not elect into
the safe harbor as of a Plan Year, any Matching Contributions for that Plan Year
are not Additional Matching Contributions and as such cannot qualify for the ACP
test safe harbor.
     (2) Safe harbor or testing. The Employer in its Adoption Agreement must
elect whether to subject the Additional Matching Contributions to the ACP test
safe harbor requirements of Section 3.05(G), or for the Plan Administrator to
test the Additional Matching Contributions (and any Safe Harbor Matching
Contribution) for nondiscrimination under Section 4.10(C) (ACP test). If the
Employer under section 3.05(I)(1) elects during the Plan Year to become a Safe
Harbor 401(k) Plan, any Additional Matching which satisfies the ACP test safe
harbor requirements is not subject to the ACP test. As of the Final 401(k)
Regulations Effective Date, the Employer in its Adoption Agreement may elect to
test Additional Matching Contributions (and any Safe Harbor Matching
Contribution) using Current Year Testing or Prior Year Testing. Prior to such
Final 401(k) Regulations Effective Date, the Employer was limited to Current
Year Testing under Notice 98-52.
     (3) Eligibility, vesting, allocation conditions and distributions. The
Employer must elect in its Adoption Agreement the eligibility conditions,
vesting schedule, allocation conditions and distribution provisions applicable
to the Employer’s Additional Matching Contributions. To satisfy the ACP safe
harbor under Section 3.05(G), effective as of the Final 401(k) Regulations
Effective Date, any allocation conditions the Employer otherwise elects in its
Adoption Agreement do not apply to Additional Matching Contributions. However,
regardless of whether the Employer elects to treat the Additional Matching
Contributions as being subject to the ACP test safe harbor, the Employer may
elect: (a) to apply a vesting schedule to the Additional Matching Contributions;
and (b) to treat the Additional Matching Contributions Account as not subject to
the distribution restrictions under Section 6.01(C)(4)(b). If the Employer
wishes to apply the ACP test safe harbor to Additional Matching Contributions,
the Employer must not elect eligibility conditions applicable to the Additional
Matching Contribution which exceed age 21 and one Year of Service and the
Employer must elect eligibility conditions which are the same as it elects for
the Safe Harbor Contribution.
     (4) Time period for computing/contributing Additional Matching
Contributions.
          (a) Computation. The Employer in its Adoption Agreement must elect the
applicable time period for computing the Employer’s Additional Matching
Contributions. If the Employer fails to so elect, the Employer is deemed to have
elected to compute its Additional Matching Contribution based on the Plan Year.
          (b) Contribution deadline. This Section 3.05(F)(4)(b) applies if the
Employer in its Adoption Agreement elects to apply the ACP test safe harbor
under Section 3.05(G) to its Additional Matching Contributions. If the Employer
elects to compute its Additional Matching Contribution based on a time period
which is less than the Plan Year, the Employer must contribute the Additional
Matching Contributions to the Plan no later than the end of the Plan Year
quarter which follows the quarter in which the Elective Deferral that gave rise
to the Additional Matching Contribution was made. If the Employer fails to
contribute by the foregoing deadline, the Employer will correct the operational
failure by contributing the Additional Matching Contribution as soon as is
possible and will also contribute Earnings on the Contribution. See
Section 7.08. If the Employer elects to apply the ACP test safe harbor and
elects the Plan Year as the time period for computing the Additional Matching
Contribution, the Employer must contribute the Additional Matching Contribution
to the Plan no later than twelve months after the end of the Plan Year to which
the Additional Matching Contribution is allocated.
(G) ACP test safe harbor. The Employer in its Adoption Agreement will elect
whether (i) to apply the amount limitations under this Section 3.05(G) in order
to comply with the ACP test safe harbor as described in this Section 3.05(G); or
(ii) the Plan Administrator must test all Matching Contributions unless the
Plan’s only Matching Contribution is a Basic Matching Contribution. If the
Employer elects to test, the Employer will elect whether to perform the ACP test
using Current Year or Prior Year Testing. Prior to the Final 401(k) Regulations
Effective Date, the Employer was limited to Current Year Testing under Notice
98-52.
     (1) Amount limitations. Under the ACP test safe harbor: (a) the Employer
may not make Matching Contributions as to a Participant’s Elective Deferrals
which exceed 6% of the Participant’s Plan Year Compensation; (b) the amount of
any Discretionary Additional Matching Contribution allocated to any Participant
may not exceed 4% of the Participant’s Plan Year Compensation; (c) the rate of
Matching Contributions may not increase as the rate of Elective Deferrals
increases; and (d) an HCE may not receive a rate of match greater than any NHCE
(taking into account HCE aggregation under Section 4.10(C)(6). Requirement
(d) does not apply prior to the Final 401(k) Regulations Effective Date, where
such requirement is failed due to the application of Section 3.06 allocation
conditions.
     (2) No partial ACP test safe harbor. If the Employer’s Plan has more than
one Matching Contribution formula, each Matching Contribution formula must
satisfy the ACP test safe harbor or the Plan Administrator must test all of the
Employer’s Matching Contributions together under Section 4.10(C) (ACP test).
     (3) Employee Contributions. If the Employer in its Adoption Agreement has
elected to permit Employee Contributions under the Plan: (a) any Employee
Contributions do not satisfy the ACP test safe harbor and the
© Copyright 2008 PRUDENTIAL RETIREMENT

26



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
Plan Administrator must test the Employee Contributions under Section 4.10(C)
(ACP test) using Current Year Testing or prior Year Testing as the Employer
elects in its Adoption Agreement; and (b) if the Employer in its Adoption
Agreement elects to match the Employee Contributions, the Plan Administrator in
applying the 6% amount limit in Section 3.05(G)(1) must aggregate a
Participant’s Elective Deferrals and Employee Contributions which are subject to
the 6% limit. Prior to the Final 401(k) Regulations Effective Date, the Employer
was limited to Current Year Testing under Notice 98-52.
(H) Safe Harbor Notice. The Plan Administrator must provide a safe harbor notice
to each Participant a reasonable period prior to each Plan Year for which the
Employer in its Adoption Agreement has elected to apply the safe harbor
provisions.
     (1) Deemed reasonable notice. The Plan Administrator is deemed to provide
timely notice if the Plan Administrator provides the safe harbor notice at least
30 days and not more than 90 days prior to the beginning of the safe harbor Plan
Year.
     (2) Mid-year notice/new Participant or Plan. If: (a) an Employee becomes
eligible to participate in the Plan during a safe harbor Plan Year, but after
the Plan Administrator has provided the annual safe harbor notice for that Plan
Year; (b) the Employer adopts mid-year a new Safe Harbor 401(k) Plan; or (c) the
Employer amends mid-year its existing Profit Sharing Plan to add a 401(k)
feature and also elects safe harbor status, the Plan Administrator must provide
the safe harbor notice a reasonable period (with 90 days being deemed
reasonable) prior to and no later than the Employee’s Entry Date.
     (3) Content. The safe harbor notice must provide comprehensive information
regarding the Participants’ rights and obligations under the Plan and must be
written in a manner calculated to be understood by the average Participant. The
Plan Administrator’s notice must satisfy the content requirements of Treas. Reg.
§1.401(k)-3(d).
     (4) Election following notice. A Participant may make or modify a Salary
Reduction Agreement under the Employer’s Safe Harbor 401(k) Plan for 30 days
following receipt of the safe harbor notice, or if greater, for the period the
Plan Administrator specifies in the Salary Reduction Agreement.
     (5) Notice failure. If the Plan Administrator for any Plan Year fails to
give a timely safe harbor notice or gives a notice which does not satisfy the
safe harbor notice content requirements, the Plan is not a Safe Harbor 401(k)
Plan for that Plan Year and the Plan Administrator will test the Plan Year
Elective Deferrals and Matching Contributions, if any, under Sections 4.10(B)
and (C). In such event, notwithstanding the Plan’s failure to attain safe harbor
status, any Adoption Agreement elections related to the Safe Harbor
Contributions continue to apply unless and until the Employer amends the Plan.
Notwithstanding the foregoing, if the Employer corrects the safe harbor notice
failure under Section 7.08, the Plan is a Safe Harbor 401(k) Plan for the
applicable Plan Year.
(I) Mid-Year Changes in Safe Harbor Status.
     (1) Contingent (“maybe”) notice and supplemental notice-delayed election of
Safe Harbor Nonelective Contributions. The Employer during any Plan Year may
elect for its Plan to become a Safe Harbor 401(k) Plan under this
Section 3.05(I)(1) for that Plan Year, provided: (i) the Plan is using Current
Year Testing; (ii) the Employer amends the Plan to add the safe harbor
provisions not later than 30 days prior to the end of the Plan Year and to apply
the safe harbor provisions for the entire Plan Year; (iii) the Employer elects
to satisfy the Safe Harbor Contribution requirement using the Safe Harbor
Nonelective Contribution; and (iv) the Plan Administrator provides a notice
(“maybe notice”) to Participants prior to the beginning of the Plan Year for
which the safe harbor amendment may become effective, that the Employer later
may elect to become a Safe Harbor 401(k) Plan for that Plan Year using the Safe
Harbor Nonelective Contribution and that if the Employer does so, the Plan
Administrator will provide a supplemental notice to Participants at least
30 days prior to the end of that Plan Year informing Participants of the
Employer’s election to provide the Safe Harbor Nonelective Contribution for that
Plan Year. The Employer elects into the safe harbor by timely giving the
supplemental notice and by amending the Plan as described above. Except as
otherwise specified, the Participant notices described in this
Section 3.05(I)(1) also must satisfy the requirements applicable to safe harbor
notices under
Section 3.05(H).
          (a) Effect on Additional Matching Contributions. If the Employer gives
a maybe notice under this Section 3.05(I)(1), and then gives the supplemental
notice electing into the ADP test safe harbor for the Plan Year, any Additional
Matching Contribution the Employer elects in its Adoption Agreement will be
subject to the ACP test safe harbor or will be subject to testing under Section
4.10(C) (ACP test) using Current Year Testing, based on the Employer’s Adoption
Agreement elections relating to the Additional Matching Contributions. If the
Employer does not give a supplemental notice, any Matching Contributions are not
Additional Matching Contributions in that Plan Year and the Plan Administrator
will test all such Matching Contributions under Section 4.10(C) (ACP test) using
Current Year Testing.
     (2) Exiting safe harbor matching. The Employer may amend its Safe Harbor
401(k) Plan during a Plan Year to reduce or eliminate prospectively, any or all
Safe Harbor Matching Contributions or Additional Matching Contributions,
provided: (a) the Plan Administrator provides a notice to the Participants which
explains the effect of the amendment, specifies the amendment’s Effective Date
and informs Participants they will have a reasonable opportunity to modify their
Salary Reduction Agreements, and if applicable, Employee Contributions;
(b) Participants have a reasonable opportunity and period prior to the Effective
Date of the amendment to modify their Salary Reduction Agreements, and if
applicable, Employee Contributions; and (c) the amendment is not effective
earlier than the later of: (i) 30 days after the Plan Administrator gives notice
of the amendment; or (ii) the date the Employer adopts the amendment. An
Employer which amends its Safe Harbor 401(k) Plan to eliminate or reduce the any
Matching Contribution under this Section 3.05(I)(2), effective during
© Copyright 2008 PRUDENTIAL RETIREMENT

27



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
the Plan Year, must continue to apply all of the safe harbor requirements of
this Section 3.05 until the amendment becomes effective and also must apply for
the entire Plan Year, using Current Year Testing, the nondiscrimination test
under Section 4.10(B) (ADP test) and the nondiscrimination test under
Section 4.10(C) (ACP test). However, any Employer which eliminates only an
Additional Matching Contribution does not need to test under the ADP test
provided that the Plan still satisfies the ADP test safe harbor.
     (3) Amendment of non-401(k) Plan into safe harbor status. An Employer
maintaining a Profit Sharing Plan or pre-ERISA Money Purchase Pension Plan,
during a Plan Year, may amend prospectively its Plan to become a Safe Harbor
401(k) Plan provided: (a) the Employer’s Plan is not a Successor Plan; (b) the
Participants may make Elective Deferrals for at least 3 months during the Plan
Year; (c) the Plan Administrator provides the safe harbor notice described in
Section 3.05(H) a reasonable time prior to and not later than the Effective Date
of the 401(k) arrangement; and (d) the Plan commencing on the Effective Date of
the amendment (or such earlier date as the Employer will specify in its Adoption
Agreement), satisfies all of the safe harbor requirements of this Section 3.05.
     (4) New Plan/new Employer. An Employer (including a new Employer) may
establish a new Safe Harbor 401(k) Plan which is not a Successor Plan, provided;
(a) the Plan Year is at least 3 months long; (b) the Plan Administrator provides
the safe harbor notice described in Section 3.05(H) a reasonable time prior to
and not later than the Effective Date of the Plan; and (c) the Plan commencing
on the Effective Date of the Plan satisfies all of the safe harbor requirements
of this Section 3.05. If the Employer is new, the Plan Year may be less than
3 months provided the Plan is in effect as soon after the Employer is
established as it is administratively feasible for the Employer to establish the
Plan.
     (5) Plan termination. An Employer may terminate its Safe Harbor 401(k) Plan
mid-Plan Year in accordance with Article XI and this Section 3.05(I)(5).
          (a) Acquisition/disposition or substantial business hardship. If the
Employer terminates its Safe Harbor 401(k) Plan resulting in a short Plan Year,
and the termination is on account of an acquisition or disposition transaction
described in Code §410(b)(6)(C), or if termination is on account the Employer’s
substantial business hardship, within the meaning of Code §412(d), the Plan
remains a Safe Harbor 401(k) Plan for the short Plan Year provided that the
Employer satisfies this Section 3.05 through the Effective Date of the Plan
termination.
          (b) Other termination. If the Employer terminates its Safe Harbor
401(k) Plan for any reason other than as described in Section 3.05(I)(5)(a), and
the termination results in a short Plan Year, the Employer must conduct the
termination under the provisions of Section 3.05(I)(2), except that the Employer
need not provide Participants with the right to change their Salary Reduction
Agreements.
     3.06 ALLOCATION CONDITIONS. The Employer in its Adoption Agreement will
elect the allocation conditions, if any, which the Plan Administrator will apply
in allocating Employer Contributions (except for those contributions described
below) and in allocating forfeitures allocated as an Employer Contribution under
the Plan.
(A) Contributions Not Subject to Allocation Conditions. The Employer may not
elect to impose any allocation conditions on: (1) Elective Deferrals; (2) Safe
Harbor Contributions; (3) commencing as of the Final 2004 401(k) Regulations
Effective Date, Additional Matching Contributions to which the Employer elects
to apply the ACP test safe harbor; (4) Employee Contributions; (5) Rollover
Contributions; (6) Designated IRA Contributions; (7) SIMPLE Contributions; or
(8) Prevailing Wage Contributions, except as may be required by the Prevailing
Wage Contract. The Plan Administrator also may elect under Sections 3.03(C)(2)
and 3.04(C)(2), not to apply to any Operational QMAC or Operational QNEC any
allocation conditions otherwise applicable to Matching Contributions (including
QMACs) or to Nonelective Contributions (including QNECs).
(B) Conditions. The Employer in its Adoption Agreement may elect to impose
allocation conditions based on Hours of Service or employment at a specified
time (or both), in accordance with this Section 3.06(B). The Employer may elect
to impose different allocation conditions to different Employer Contribution
Types under the Plan. A Participant does not accrue an Employer Contribution or
forfeiture allocated as an Employer Contribution with respect to a Plan Year or
other applicable period, until the Participant satisfies the allocation
conditions for that Employer Contribution Type.
     (1) Hours of Service requirement. Except as required to satisfy the
Top-Heavy Minimum Allocation, the Plan Administrator will not allocate any
portion of an Employer Contribution for a Plan Year to any Participant’s Account
if the Participant does not complete the applicable minimum Hours of Service (or
consecutive calendar days of employment under the Elapsed Time Method)
requirement the Employer specifies in its Adoption Agreement for the relevant
period.
          (a) 1,000 HOS in Plan Year/other HOS requirement. The Employer in its
Nonstandardized Plan or Volume Submitter Plan may elect to require a Participant
to complete: (i) 1,000 Hours of Service during the Plan Year (or to be employed
for at least 182 consecutive calendar days under the Elapsed Time Method);
(ii) a specified number of Hours of Service during the Plan Year which is less
than 1,000 Hours of Service; or (iii) a specified number of Hours of Service
within the time period the Employer elects in its Adoption Agreement, but not
exceeding 1,000 Hours of Service in a Plan Year.
          (b) 501 HOS/terminees. The Employer in its Adoption Agreement may
elect to require a Participant to complete during a Plan Year 501 Hours of
Service (or to be employed for at least 91 consecutive calendar days under the
Elapsed Time Method) to share in the allocation of Employer Contributions for
that Plan Year where the Participant is not employed by the Employer on the last
day of that Plan Year, including the Plan Year in which the Employer terminates
the Plan.
© Copyright 2008 PRUDENTIAL RETIREMENT

28



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
          (c) Short Plan Year or allocation period. This Section 3.06(B)(1)(c)
applies to any Plan Year or to any other allocation time period under the
Adoption Agreement which is less than 12 months, where in either case, the
Employer creates a short allocation period on account of a Plan amendment, the
termination of the Plan or the adoption of the Plan with an initial short Plan
Year. In the case of any short allocation period, the Plan Administrator will
prorate any Hour of Service requirement based on the number of days in the short
allocation period divided by the number of days in the normal allocation period,
using 365 days in the case of Plan Year allocation period. The Employer in
Appendix B may elect not to pro-rate Hours of Service in any short allocation
period or to apply a monthly pro-ration method.
     (2) Last day requirement.
          (a) Standardized Plan. If the Plan is a Standardized Plan, a
Participant who is employed by the Employer on the last day of a Plan Year will
share in the allocation of Employer Contributions for that Plan Year without
regard to the Participant’s Hours of Service completed during that Plan Year.
          (b) Nonstandardized or Volume Submitter Plan. The Employer in its
Nonstandardized or Volume Submitter Plan may elect to require a Participant to
be employed by the Employer on the last day of the Plan Year or other specified
period or on a specified date. If the Plan is a Nonstandardized or Volume
Submitter Money Purchase Pension Plan or Target Benefit Plan, the Plan expressly
conditions Employer Contribution allocations on a Participant’s employment with
the Employer on the last day of the Plan Year for the Plan Year in which the
Employer terminates or freezes the Plan, even if the Employer in its Adoption
Agreement did not elect the “last day of the Plan Year” allocation condition.
(C) Time Period. The Employer in its Adoption Agreement will elect the time
period to which the Plan Administrator will apply any allocation condition. The
Employer may elect to apply the same time period to all Contribution Types or to
elect a different time period based on Contribution Type.
(D) Death, Disability or Normal Retirement Age. The Employer in its Adoption
Agreement will elect whether any elected allocation condition applies or is
waived for a Plan Year if a Participant incurs a Separation from Service during
the Plan Year on account of the Participant’s death, Disability or attainment of
Normal Retirement Age in the current Plan Year or on account of the
Participant’s Disability or attainment of Normal Retirement Age in a prior Plan
Year. The Employer’s election may be based on Contribution Type or may apply to
all Contribution Types.
(E) No Other Conditions. In allocating Employer Contributions under the Plan,
the Plan Administrator will not apply any other allocation conditions except
those the Employer elects in its Adoption Agreement or otherwise as the Plan may
require.
(F) Suspension of Allocation Conditions in a Nonstandardized or Volume Submitter
Plan. The Employer in its Nonstandardized Plan or Volume Submitter Plan will
elect whether to apply the suspension provisions of this Section 3.06(F). If:
(i) Section 3.06(F) applies ; (ii) the Plan (or any component part of the Plan)
in any Plan Year must perform coverage testing; and (iii) the Plan (or component
part of the Plan) fails to satisfy coverage under the ratio percentage test
under Treas. Reg. §1.410(b)-2(b)(2), the Plan suspends for that Plan Year any
Plan (or component part of the Plan) allocation conditions in accordance with
this Section 3.06(F). If the Plan Administrator must perform coverage testing,
the Administrator will apply testing separately as required to each component
part of the Plan after applying the aggregation and disaggregation rules under
Treas. Reg. §§1.410(b)-6 and -7.
     (1) No average benefit test. If the Employer elects to apply this
Section 3.06(F), the Plan Administrator may not apply the average benefit test
under Treas. Reg. §1.410(b)-2(b)(3), to determine satisfaction of coverage or to
correct a coverage failure, as to the Plan or to the component part of the Plan
to which this Section 3.06(F) applies, unless the Plan or component still fails
coverage after application of this Section 3.06(F). The restriction in this
Section 3.06(F)(1) does not apply as to application of the average benefit test
in performing nondiscrimination testing.
     (2) Methodology. If this Section 3.06(F) applies for a Plan Year, the Plan
Administrator, in the manner described herein, will suspend the allocation
conditions for the NHCEs who are included in the coverage test and who are
Participants in the Plan (or component part of the Plan) but who are not
benefiting thereunder (within the meaning of Treas. Reg. §1.410(b)-3), such that
enough additional NHCEs are benefiting under the Plan (or component part of the
Plan) to pass coverage under the ratio percentage test. The ordering of
suspension of allocation conditions is in the following priority tiers and if
more than one NHCE in any priority tier satisfies the conditions for suspension
(but all are not needed to benefit to pass coverage), the Plan Administrator
will apply the suspension beginning first with the NHCE(s) in that suspension
tier with the lowest Compensation during the Plan Year:
          (a) Last day. Those NHCE(s) employed by the Employer on the last day
of the Plan Year, without regard to the number of Hours of Service in the Plan
Year. If necessary to pass coverage, the Plan Administrator then will apply
Section 3.06(F)(2)(b).
          (b) Latest Separation. Those NHCE(s) who have the latest Separation
from Service date during the Plan Year, without regard to the number of Hours of
Service in the Plan Year. If necessary to pass coverage, the Plan Administrator
then will apply Section 3.06(F)(2)(c).
          (c) Most Hours of Service (more than 500). Those NHCE(s) with the
greatest number of Hours of Service during the Plan Year but who have more than
500 Hours of Service.
     (3) Appendix B. The Employer in Appendix B may elect a different order of
the suspension tiers, may elect to use Hours of Service (in lieu of
Compensation) as a tiebreaker within any tier or may elect additional or other
suspension tiers which are objective and not subject to Employer discretion.
© Copyright 2008 PRUDENTIAL RETIREMENT

29



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
     (4) Separate Application to Nonelective and Matching. If applicable under
the Plan, the Employer in its Adoption Agreement will elect whether to apply
this Section 3.06(F): (a) to both Nonelective Contributions and to Matching
Contributions if both components fail the ratio percentage test; (b) only to
Nonelective Contributions if this component fails the ratio percentage test; or
(c) only to Matching Contributions if this component fails the ratio percentage
test.
(G) Conditions Apply to Re-Hired Employees. If a Participant incurs a Separation
from Service and subsequently is re-hired and resumes participation in the same
Plan Year as the Separation from Service or in any subsequent Plan Year, the
allocation conditions under this Section 3.06, if any, continue to apply to the
re-hired Employee/Participant in the Plan Year in which he/she is re-hired,
unless the Employer elects otherwise in Appendix B.
     3.07 FORFEITURE ALLOCATION. The amount of a Participant’s Account forfeited
under the Plan is a Participant forfeiture. The Plan Administrator, subject to
Section 3.06 as applicable, will allocate Participant forfeitures at the time
and in the manner the Employer specifies in its Adoption Agreement.
(A) Allocation Method. The Employer in its Adoption Agreement must specify the
method the Plan Administrator will apply to allocate forfeitures.
     (1) 401(k) forfeiture source. If the Plan is a 401(k) Plan, the Employer in
its Adoption Agreement may elect a different allocation method based on the
forfeiture source (from Nonelective Contributions or from Matching
Contributions) or may elect to apply the same allocation method to all
forfeitures.
          (a) Attributable to Matching. A Participant’s forfeiture is
attributable to Matching Contributions if the forfeiture is: (i) from the
non-Vested portion of a Matching Contribution Account forfeited in accordance
with Section 5.07 or, if applicable, Section 7.07; (ii) a non-Vested Excess
Aggregate Contribution (including Allocable Income) forfeited in correcting for
nondiscrimination failures under Section 4.10(C); or (iii) an Associated
Matching Contribution.
          (b) Definition of Associated Matching Contribution. An Associated
Matching Contribution includes any Vested or non-Vested Matching Contribution
(including Allocable Income) made as to Elective Deferrals or Employee
Contributions the Plan Administrator distributes under Section 4.01(E) (Excess
Amount), Section 4.10(A) (Excess Deferrals), Section 4.10(B) (ADP test), Section
4.10(C) (ACP test) or Section 7.08 relating to Plan correction.
          (c) Forfeiture or distribution of Associated Match. An Employee
forfeits an Associated Matching Contribution unless the Matching Contribution is
a Vested Excess Aggregate Contribution distributed in accordance with
Section 4.10(C) (ACP test). A forfeiture under this Section 3.07(A)(1)(c) occurs
in the Plan Year following the Testing Year (unless the Employer in Appendix B
elects that the forfeiture occurs in the Testing Year) and the forfeiture is
allocated in the Plan Year described in Section 3.07(B). See Section 3.07(B)(1)
as to nondiscrimination testing of allocated forfeitures. In the event of
correction under Section 7.08 resulting in forfeiture of Associated Matching
Contributions, the forfeiture occurs in the Plan Year of correction.
     (2) Application of “reduce” option/excess forfeitures. If the Employer
elects to allocate forfeitures to reduce Nonelective or Matching Contributions
and the allocable forfeitures for the forfeiture allocation Plan Year described
in Section 3.07(B) exceed the amount of the applicable contribution for that
Plan Year to which the Plan Administrator would apply the forfeitures (or there
are no applicable contributions under the Plan), the Plan Administrator will
allocate the remaining forfeitures in the forfeiture allocation Plan Year. In
such event, the Plan Administrator will allocate the remaining forfeitures as an
additional Discretionary Nonelective Contribution or as a Discretionary Matching
Contribution, as the Plan Administrator determines.
     (3) Plan expenses. If the Employer in its Adoption Agreement elects to
apply forfeitures to the payment of Plan expenses under Section 7.04(C), which
for this purpose may also include any Earnings on the forfeitures, the Employer
must elect a secondary allocation method so that if the forfeitures exceed the
Plan’s expenses, the Plan Administrator will apply any remaining forfeitures
under the secondary method the Employer has elected in its Adoption Agreement.
     (4) Safe harbor-top-heavy exempt fail-safe. If the Employer has a Safe
Harbor 401(k) Plan which otherwise qualifies for exemption from the top-heavy
requirements of Article X, the Employer in its Adoption Agreement may elect to
limit the allocation of all Plan forfeitures in such a manner as to avoid
inadvertent application of the top-heavy requirements on account of a forfeiture
allocation. If the Employer in its Adoption Agreement elects this “fail-safe”
provision, the Plan Administrator will allocate forfeitures in the following
order of priority: (a) first to reduce Safe Harbor Contributions; (b) then to
reduce Fixed Additional Matching Contributions if any, which satisfy the ACP
test safe harbor under Section 3.05(G); (c) then as Discretionary Additional
Matching Contributions which satisfy the ACP safe harbor (without regard to
whether the Employer in its Adoption Agreement has elected Discretionary
Additional Matching Contributions); and (d) then to pay Plan expenses. If the
Employer elects to allocate forfeitures under this Section 3.07(A)(4), the Plan
Administrator will apply this Section 3.07(A)(4) regardless of whether the
Employer in any Plan Year actually satisfies all conditions necessary for the
Plan to be top-heavy exempt. The Employer in Appendix B may elect to alter the
forfeiture allocation ordering rules of this Section 3.07(A)(4).
     (5) No allocation to Elective Deferral Accounts. The Plan Administrator
will not allocate forfeitures to any Participant’s Elective Deferral Account,
including his/her Roth Deferral Account.
     (6) Allocation under classifications. If the Employer in its Adoption
Agreement has elected to allocate its Nonelective Contributions based on
classifications of
© Copyright 2008 PRUDENTIAL RETIREMENT

30



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
Participants, the Plan Administrator will allocate any forfeitures which under
the Plan are allocated as additional Nonelective Contributions: (a) first to
each classification pro rata in relation to the Employer’s Nonelective
Contribution to that classification for the forfeiture allocation Plan Year
described in Section 3.07(B); and (b) second, the total amount of forfeitures
allocated to each classification under (a) are allocated in the same manner as
are the Nonelective Contributions to be allocated to that classification.
(B) Timing (forfeiture allocation Plan Year). The Employer in its Adoption
Agreement must elect as to forfeitures occurring in a Plan Year, whether the
Plan Administrator will allocate the forfeitures in the same Plan Year in which
the forfeitures occur or will allocate the forfeitures in the Plan Year which
next follows the Plan Year in which the forfeitures occur. See Sections
3.07(A)(1)(c), 5.07 and 7.07 as to when a forfeiture occurs.
     (1) 401(k) Plans/allocation timing and re-testing. If the Plan is a 401(k)
Plan, the Employer may elect different allocation timing based on the forfeiture
source (from Nonelective Contributions or from Matching Contributions) or may
elect to apply the same allocation timing to all forfeitures. If the 401(k) Plan
is subject to the ACP test and allocates any forfeiture as a Matching
Contribution, the following re-testing rules apply. If, under the Plan, the Plan
Administrator will allocate the forfeiture in the same Plan Year in which the
forfeiture occurs, the Plan Administrator will not re-run the ACP test. If the
Plan Administrator allocates the forfeiture in the Plan Year which follows the
Plan Year in which the forfeiture occurs, the Plan Administrator will include
the allocated forfeiture in the ACP test for the forfeiture allocation Plan
Year. If the Plan allocates any forfeiture as a Nonelective Contribution, the
allocation, in the forfeiture allocation Plan Year, is subject to any
nondiscrimination testing which applies to Nonelective Contributions for that
Plan Year.
     (2) Contribution amount and timing not relevant. The forfeiture allocation
timing rules in this Section 3.07(B) apply irrespective of when the Employer
makes its Employer Contribution for the forfeiture allocation Plan Year, and
irrespective of whether the Employer makes an Employer Contribution for that
Plan Year.
(C) Administration of Account Pending/Incurring Forfeiture. The Plan
Administrator will continue to hold the undistributed, non-Vested portion of the
Account of a Participant who has incurred a Separation from Service solely for
his/her benefit until a forfeiture occurs at the time specified in Section 5.07
or if applicable, until the time specified in Section 7.07.
(D) Participant Does Not Share in Own Forfeiture. A Participant will not share
in the allocation of a forfeiture of any portion of his/her Account, even if the
Participant otherwise is entitled to an allocation of Employer Contributions and
forfeitures in the forfeiture allocation Plan Year described in Section 3.07(B).
If the forfeiting Participant is entitled to an allocation of Employer
Contributions and forfeitures in the forfeiture allocation Plan Year, the Plan
Administrator only will allocate to the Participant a share of the allocable
forfeitures attributable to other forfeiting Participants.
(E) Plan Merger. In the event that the Employer merges another plan into this
Plan, and does not fully vest upon merger the participant accounts in the
merging plan, the Plan Administrator will allocate any post-merger forfeitures
attributable to the merging plan in accordance with the Employer’s elections in
its Adoption Agreement. The Employer may elect to limit any such forfeiture
allocation only to those Participants who were also participants in the merged
plan, but in the absence of such an election, all Participants who have
satisfied any applicable allocation conditions under Section 3.06 will share in
the forfeiture allocation.
     3.08 ROLLOVER CONTRIBUTIONS. The Plan Administrator will apply this
Section 3.08 in administering Rollover Contributions to the Plan, if any.
(A) Policy Regarding Rollover Acceptance. The Plan Administrator, operationally
and on a nondiscriminatory basis, may elect to permit or not to permit Rollover
Contributions to this Plan or may elect to limit an Eligible Employee’s right or
a Participant’s right to make a Rollover Contribution. The Plan Administrator
also may adopt, amend or terminate any policy regarding the Plan’s acceptance of
Rollover Contributions.
     (1) Rollover documentation. If the Plan Administrator permits Rollover
Contributions, any Participant (or as applicable, any Eligible Employee), with
the Plan Administrator’s written consent and after filing with the Plan
Administrator the form prescribed by the Plan Administrator, may make a Rollover
Contribution to the Trust. Before accepting a Rollover Contribution, the Plan
Administrator may require a Participant (or Eligible Employee) to furnish
satisfactory evidence the proposed transfer is in fact a “rollover contribution”
which the Code permits an employee to make to a qualified plan.
     (2) Declination/related expense. The Plan Administrator, in its sole
discretion, may decline to accept a Rollover Contribution of property which
could: (a) generate unrelated business taxable income; (b) create difficulty or
undue expense in storage, safekeeping or valuation; or (c) create other
practical problems for the Plan or Trust. The Plan Administrator also may accept
the Rollover Contribution on condition that the Participant’s or Employee’s
Account is charged with all expenses associated therewith.
(B) Limited Testing. A Rollover Contribution is not an Annual Addition under
Section 4.05(A) and is not subject to nondiscrimination testing except as a
“right or feature” within the meaning of Treas. Reg. §1.401(a)(4)-4.
(C) Pre-Participation Rollovers. If an Eligible Employee makes a Rollover
Contribution to the Trust prior to satisfying the Plan’s eligibility conditions
or prior to reaching his/her Entry Date, the Plan Administrator and Trustee must
treat the Employee as a limited Participant (as described in Rev. Rul. 96-48 or
in any Applicable Law). A limited Participant does not share in the Plan’s
allocation of Employer Contributions nor Participant forfeitures and may not
make Elective Deferrals if the Plan is a 401(k) Plan, until he/she actually
becomes a Participant in the Plan. If a limited Participant has a Separation
from Service prior to becoming a Participant in
© Copyright 2008 PRUDENTIAL RETIREMENT

31



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
the Plan, the Trustee will distribute his/her Rollover Contributions Account to
him/her in accordance with Section 6.01(A).
(D) May Include Employee Contributions and Roth Deferrals. A Rollover
Contribution may include Employee Contributions and Roth Deferrals made to
another plan, as adjusted for Earnings. In the case of Employee Contributions:
(1) such amounts must be directly rolled over into this Plan from another plan
which is qualified under Code §401(a); and (2) the Plan must account separately
for the Rollover Contribution, including the Employee Contribution and the
Earnings thereon. In the case of Roth Deferrals: (1) such amounts must be
directly rolled over into this Plan from another plan which is qualified under
Code §401(a) or from a 403(b) plan; (2) the Plan must account separately for the
Rollover Contribution, including the Roth Deferrals and the Earnings thereon;
and (3) as to rollovers which occur on or after April 30, 2007, this Plan must
be a 401(k) Plan which permits Roth Deferrals.
     3.09 EMPLOYEE CONTRIBUTIONS. An Employer must elect in its Adoption
Agreement whether to permit Employee Contributions. If the Employer elects to
permit Employee Contributions, the Employer also must specify in its Adoption
Agreement any limitations which apply to Employee Contributions. If the Employer
permits Employee Contributions, the Plan Administrator operationally will
determine if a Participant will make Employee Contributions through payroll
deduction or by other means.
(A) Testing. Employee Contributions must satisfy the nondiscrimination
requirements of Section 4.10(C) (ACP test).
(B) Matching. The Employer in its Adoption Agreement must elect whether the
Employer will make Matching Contributions as to any Employee Contributions and,
as applicable, the matching formula. Any Matching Contribution must satisfy the
nondiscrimination requirements of Section 4.10(C) (ACP test), unless the
Matching Contributions satisfy the ACP test safe harbor under a Safe Harbor
401(k) Plan.
     3.10 SIMPLE 401(k) CONTRIBUTIONS. The Employer in its Adoption Agreement
may elect to apply to its Plan the SIMPLE 401(k) provisions of this Section 3.10
if the Employer is eligible under Section 3.10(B). The provisions of this
Section 3.10 apply to an electing Employer notwithstanding any contrary
provision in the Plan.
(A) Plan Year. An Employer electing to apply this Section 3.10 must have a
12 month calendar year Plan Year except that in the case of an Employer adopting
a new SIMPLE 401(k) Plan, the Employer must adopt the Plan no later than October
1 with a calendar year Plan Year of at least 3 months.
(B) Eligible Employer. An Employer may elect to apply this Section 3.10 if:
(i) the Plan Year is the calendar year; (ii) the Employer (including Related
Employers under Section 1.23(C)) has no more than 100 Employees who received
Compensation of at least $5,000 in the immediately preceding calendar year; and
(iii) the Employer (including Related Employers under Section 1.23(C)) does not
maintain any other plan as described in Code §219(g)(5), to which contributions
were made or under which benefits were accrued for Service by an Eligible
Employee in the Plan Year to which the SIMPLE 401(k) provisions apply.
     (1) Loss of eligible employer status. If an electing Employer fails for any
subsequent calendar year to satisfy all of the Section 3.10(B) requirements,
including where the Employer is involved in an acquisition, disposition or
similar transaction under which the Employer satisfies Code §410(b)(6)(C)(i),
the Employer remains eligible to maintain the SIMPLE 401(k) Plan for two
additional calendar years following the last year in which the Employer
satisfied the requirements.
(C) Compensation. For purposes of this Section 3.10, Compensation is limited as
described in Section 1.11(E) and: (1) in the case of an Employee, means Code
§3401(a) Wages but increased by the Employee’s Elective Deferrals under this
Plan or any other 401(k) arrangement, SIMPLE IRA, SARSEP, 403(b) annuity or 457
plan of the Employer; and (2) in the case of a Self-Employed Individual, means
Earned Income determined by disregarding contributions made to this Plan.
(D) Participant Elective Deferrals. Each Participant may enter into a Salary
Reduction Agreement to make Elective Deferrals in each calendar year to the
SIMPLE 401(k) Plan in accordance with this Section 3.10(D).
     (1) Amount Table. A Participant’s annual Elective Deferrals may not exceed
the amount in the table below, and, commencing in 2006, such other amount as in
effect under Code §408(p)(2)(E) under which Treasury adjusts the limit in $500
increments.

           Year   Amount
2002
  $ 7,000  
2003
  $ 8,000  
2004
  $ 9,000  
2005
  $ 10,000  

     (2) Catch-Ups. If the Employer in its Adoption Agreement elects to permit
Catch-Up Deferrals, a Catch-Up Eligible Participant also may make Catch-Up
Deferrals to the SIMPLE 401(k) Plan in accordance with Section 3.02(D).
     (3) Election timing. A Participant may elect to make Elective Deferrals or
to modify a Salary Reduction Agreement at any time in accordance with the Plan
Administrator’s SIMPLE 401(k) Plan Salary Reduction Agreement form, but the form
must be provided at least 60 days prior to the beginning of each SIMPLE Plan
Year or at least 60 days prior to commencement of participation for the
Participant to make or modify his/her Salary Reduction Agreement. A Participant
also may at any time terminate prospectively his/her Salary Reduction Agreement
applicable to the Employer’s SIMPLE 401(k) Plan.
(E) Employer SIMPLE 401(k) contributions. An Employer which elects to apply this
Section 3.10 must make an annual SIMPLE Contribution to the Plan as described in
this Section 3.10(E). The Employer operationally must elect for each SIMPLE Plan
Year which type of SIMPLE Contribution the Employer will make.
© Copyright 2008 PRUDENTIAL RETIREMENT

32



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
     (1) Definition of SIMPLE Contribution. A SIMPLE Contribution is one of the
following Employer Contribution types: (a) a SIMPLE Matching Contribution equal
to 100% of each Participant’s Elective Deferrals but not exceeding 3% of Plan
Year Compensation or such lower percentage as the Employer may elect under Code
§408(p)(2)(C)(ii)(II); or (b) a SIMPLE Nonelective Contribution equal to 2% of
Plan Year Compensation for each Participant whose Compensation is at least
$5,000.
(F) SIMPLE 401(k) notice. The Plan Administrator must provide notice to each
Participant a reasonable period of time before the 60th day prior to the
beginning of each SIMPLE 401(k) Plan Year, describing the Participant’s Elective
Deferral rights and the Employer’s SIMPLE Contributions which the Employer will
make for the Plan Year described in the notice.
(G) Application of remaining Plan provisions.
     (1) Annual Additions. All contributions to the SIMPLE 401(k) Plan are
Annual Additions under Section 4.05(A) and subject to the Annual Additions
Limit.
     (2) No allocation conditions. The Employer in its Adoption Agreement may
not elect to apply any Section 3.06 allocation conditions to the Plan
Administrator’s allocation of SIMPLE Contributions.
     (3) No other contributions. No contributions other than those described in
this Section 3.10 or Rollover Contributions described in Section 3.08 may be
made to the SIMPLE 401(k) Plan.
     (4) Vesting. All SIMPLE Contributions and Accounts attributable thereto are
100% Vested at all times and in the event of a conversion of a non-SIMPLE 401(k)
Plan into a SIMPLE 401(k) Plan, all Account Balances in existence on the first
day of the Plan Year to which the SIMPLE 401(k) provisions apply, become 100%
Vested.
     (5) No nondiscrimination testing. A SIMPLE 401(k) Plan is not subject to
nondiscrimination testing under Section 4.10(B) (ADP test) or Section 4.10(C)
(ACP test) of the Plan.
     (6) No top-heavy. A SIMPLE 401(k) Plan is not subject to the top-heavy
provisions of Article X.
     (7) Remaining Plan terms. Except as otherwise described in this
Section 3.10, if an Employer has elected in its Adoption Agreement to apply the
SIMPLE 401(k) provisions of this Section 3.10, the Plan Administrator will apply
the remaining Plan provisions to the Employer’s Plan.
     3.11 USERRA CONTRIBUTIONS.
(A) Application. This Section 3.11 applies to an Employee who: (1) has completed
Qualified Military Service under USERRA; (2) the Employer has rehired under
USERRA; and (3) is a Participant entitled to make-up contributions under Code
§414(u).
(B) Employer Contributions. The Employer will make up any Employer Contribution
the Employer would have made and which the Plan Administrator would have
allocated to the Participant’s Account had the Participant remained employed by
the Employer during the period of Qualified Military Service.
(C) Compensation. For purposes of this Section 3.11, the Plan Administrator will
determine an effected Participant’s Compensation as follows. A Participant
during his/her period of Qualified Military Service is deemed to receive
Compensation equal to that which the Participant would have received had he/she
remained employed by the Employer, based on the Participant’s rate of pay that
would have been in effect for the Participant during the period of Qualified
Military Service. If the Compensation during such period would have been
uncertain, the Plan Administrator will use the Participant’s actual average
Compensation for the 12 month period immediately preceding the period of
Qualified Military Service, or if less, for the period of employment.
(D) Elective Deferrals/Employee Contributions. If the Plan provided for Elective
Deferrals or for Employee Contributions during a Participant’s period of
Qualified Military Service, the Plan Administrator must allow a Participant
under this Section 3.11 to make up such Elective Deferrals or Employee
Contributions to his/her Account. The Participant may make up the maximum amount
of Elective Deferrals or Employee Contributions which he/she under the Plan
terms would have been able to contribute during the period of Qualified Military
Service (less any such amounts the Participant actually contributed during such
period) and the Participant must be permitted to contribute any lesser amount as
the Plan would have permitted. The Participant must make up any contribution
under this Section 3.11(D) commencing on his/her Re-Employment Commencement Date
and not later than 5 years following reemployment (or if less, a period equal to
3 times the length of the Participant’s Qualified Military Service triggering
such make-up contribution).
(E) Matching Contributions. The Employer will make up any Matching Contribution
that the Employer would have made and which the Plan Administrator would have
allocated to the Participant’s Account during the period of Qualified Military
Service, but based on any make–up Elective Deferrals or make-up Employee
Contributions that the Participant makes under Section 3.11(D).
(F) Limitations/Testing. Any contribution made under this Section 3.11 does not
cause the Plan to violate and is not subject to testing under:
(1) nondiscrimination requirements including under Code §401(a)(4), the ADP
test, the ACP test, the safe harbor 401(k) rules or the SIMPLE 401(k) rules;
(2) top-heavy requirements under Article X; or (3) coverage under Code §410(b).
Contributions under this Section 3.11 are Annual Additions and are tested under
Section 4.10(A) (Elective Deferral Limit) in the year to which such
contributions are allocated, but not in the year in which such contributions are
made.
© Copyright 2008 PRUDENTIAL RETIREMENT

33



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
(G) No Earnings. A Participant receiving any make-up contribution under this
Section 3.11 is not entitled to an allocation of any Earnings on any such
contribution prior to the time that the Employer actually makes the contribution
(or timely deposits the Participant’s own make-up Elective Deferrals or Employee
Contributions) to the Trust.
(H) No Forfeitures. A Participant receiving any make-up allocation under this
Section 3.11 is not entitled to an allocation of any forfeitures allocated
during the Participant’s period of Qualified Military Service.
(I) Allocation Conditions. For purposes of applying any Plan allocation
conditions under Section 3.06, the Plan Administrator will treat any period of
Qualified Military Service as Service.
(J) Other Rules. The Plan Administrator in applying this Section 3.11 will apply
DOL Reg. §1002.259-267, and any other Applicable Law addressing the application
of USERRA to the Plan.
     3.12 DESIGNATED IRA CONTRIBUTIONS. The Employer in its Adoption Agreement
may elect to permit Participants to make Designated IRA Contributions to its
Plan. Designated IRA Contributions are subject to the provisions of this
Section 3.12.
(A) Effective Date. The Employer may elect in its Adoption Agreement to apply
the Designated IRA Contribution provisions to any Plan Years beginning after
December 31, 2002. For Plan Years commencing after 2003, the Employer may accept
Designated IRA Contributions during such Plan Year only if the Employer elects
to apply the provisions of this Section 3.12 (or otherwise adopted a good faith
amendment under Code §408(q)), prior to the Plan Year for which the Designated
IRA Contribution provisions will apply.
(B) Traditional or Roth IRA. The Employer in its Adoption Agreement may elect to
treat Designated IRA Contributions as traditional IRA contributions, as Roth IRA
contributions or as consisting of either type, at the Participant’s election.
(C) Account or Annuity. The Employer in its Adoption Agreement may elect to
establish Accounts to receive Designated IRA Contributions either as individual
retirement accounts, as individual retirement annuities or as consisting of
either type, at the Participant’s election.
     (1) Trustee or Custodian. A trustee or custodian satisfying the
requirements of Code §408(a)(2) must hold Designated IRA Contributions Accounts.
If the Trustee holding the Designated IRA Contribution assets is a non-bank
trustee, the Trustee, upon receipt of notice from the Commissioner of Internal
Revenue that substitution is required because the Trustee has failed to comply
with the requirements of Treas. Reg. §1.408-2(e), will substitute another
trustee in its place.
     (2) Additional IRA requirements. All Designated IRA Contributions: (a) must
be made in cash; (b) are subject to the IRA contribution limits under Code
§408(a)(1) set forth below, including cost-of living adjustments after 2008 in
$500 increments under Code §219(b)(5)(C) and as to Catch-Up Eligible
Participants to the IRA Catch-Up limits set forth below; and (c) must be 100%
Vested.

          Taxable Year   IRA contribution limit
2003
  $ 3,000  
2004
  $ 3,000  
2005
  $ 4,000  
2006
  $ 4,000  
2007
  $ 4,000  
2008 and beyond
  $ 5,000  

          Taxable year   IRA Catch-Up limit
2003
  $ 500  
2004
  $ 500  
2005
  $ 500  
2006 and beyond
  $ 1,000  

     (3) Not for deposit of SEP or SIMPLE IRA amounts/no Rollover Contributions.
An Employer which maintains a SEP or a SIMPLE IRA may not deposit contributions
under these arrangements to the Designated IRA Contribution Accounts under this
Section 3.12. A Participant may not make a Rollover Contribution to his/her
Designated IRA Contribution Account.
     (4) Designated Roth IRA Contributions.
          (a) Contribution Limit. A Participant’s contribution to the Designated
Roth IRA and to all other Roth IRAs for a Taxable Year may not exceed the lesser
of the amount described in Section 3.12(C)(2) or the Participant’s Compensation
under Section 3.12(C)(4)(c). However, if (i) and/or (ii) below apply, the
maximum (non-rollover) contribution that can be made to all the Participant’s
Roth IRAs (including to this Designated Roth IRA which must be a non-Rollover
Contribution) for a Taxable Year is the smaller amount determined under (i) or
(ii).
               (i) General. The maximum contribution is phased out ratably
between certain levels of modified adjusted gross income (“modified AGI,”
defined in Section 3.12(C)(4)(b)) as follows:

                  Filing   Full   Phase-out   No Status   Contribution   Range  
Contribution
Single/Head of Household
  $95,000 or less   $95,000-$110,000   $110,000 or more
Joint/Qualifying Widow(er)
  $150,000 or less   $150,000-$160,000   $160,000 or more
Married-Separate
  $ 0     $0-$10,000   $10,000 or more

If the Participant’s modified AGI for a Taxable Year is in the phase-out range,
the maximum contribution determined above for that Taxable Year is rounded up to
the next multiple of $10 and is not reduced below $200.
© Copyright 2008 PRUDENTIAL RETIREMENT

34



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
               (ii) Roth and non-Roth IRA contributions. If the Participant
makes (non-rollover) contributions to both Roth and non-Roth IRAs for a Taxable
Year, the maximum contribution that can be made to all of the Participant’s Roth
IRAs for that Taxable Year is reduced by the contributions made to the
Participant’s non-Roth IRAs for the Taxable Year.
               (iii) Conversion. A Participant may convert a Designated non-Roth
IRA Contributions Account to a Designated Roth IRA Contributions Account in
accordance with Treas. Reg. §1.408A-4 unless: (A) the Participant is married and
files a separate return, (B) the Participant is not married and has modified AGI
in excess of $100,000 or ( C) the Participant is married and together the
Participant and the Participant’s spouse have modified AGI in excess of
$100,000. For purposes of the preceding sentence, spouses are not treated as
married for a taxable year if they have lived apart at all times during that
Taxable Year and file separate returns for the Taxable Year. A Participant may
not effect a conversion by means of contributing a Rollover Contribution to
his/her Designated IRA under this Plan.
          (b) Modified AGI. For purposes of Section 3.12(C)(4)(a), a
Participant’s modified AGI for a Taxable Year is defined in Code
§408A(c)(3)(C)(i) and does not include any amount included in adjusted gross
income as a result of a non-Roth IRA conversion.
          (c) Compensation. For purposes of Section 3.12(C)(4)(a), Compensation
is defined as wages, salaries, professional fees, or other amounts derived from
or received for personal services actually rendered (including, but not limited
to commissions paid salesmen, compensation for services on the basis of a
percentage of profits, commissions on insurance premiums, tips, and bonuses) and
includes earned income, as defined in Code §401(c)(2) (reduced by the deduction
the Self-Employed Individual takes for contributions made to a self-employed
retirement plan). For purposes of this definition, Code §401(c)(2) shall be
applied as if the term “trade or business” for purposes of Code §1402 included
service described in subsection (c)(6). Compensation does not include amounts
derived from or received as earnings or profits from property (including but not
limited to interest and dividends) or amounts not includible in gross income.
Compensation also does not include any amount received as a pension or annuity
or as deferred compensation. Compensation includes any amount includible in the
Participant’s gross income under Code §71 with respect to a divorce or
separation instrument described in Code §71(b)(2)(A). In the case of a married
Participant filing a joint return, the greater compensation of his or her spouse
is treated as the Participant’s Compensation, but only to the extent that such
spouse’s compensation is not being used for purposes of the spouse making a
contribution to a Roth IRA or a deductible contribution to a non-Roth IRA.
(D) Accounting and Investments. The Plan Administrator may cause Designated IRA
Contributions to be held and invested: (1) in a separate trust for each
Participant; (2) as a single trust holding all Participant Designated IRA
Contributions; or (3) as part of a single trust holding all of the assets of the
Plan. If the Plan Administrator establishes a single trust under clause (2) or
(3), the Plan Administrator must account separately for each Participant’s
Designated IRA Contributions and for the Earnings attributable thereto. If the
Designated IRA Contributions are invested in an individual retirement annuity,
the Plan Administrator may establish separate annuity contracts for each
Participant’s Designated IRA Contributions or may establish a single annuity
contract for all Participants, with separate accounting for each Participant. If
the Plan Administrator establishes a single annuity contract, such contract must
be separate from any other annuity contract under the Plan. The Plan
Administrator also may invest Designated IRA Contributions in any common or
collective fund under Sections 8.02 or 8.09. The Trust provisions of
Article VIII otherwise apply to the investment of Designated IRA Contributions
except that no part of such contributions may be invested in life insurance
contracts and a Participant may not borrow from a Designated IRA Contributions
Account or take such amounts into account in determining the maximum amount
available for a loan from the Participant’s other Plan assets. The Plan
Administrator or Trustee/Custodian may not cause Designated IRA Contribution
Accounts to be commingled with any non-Plan assets. Any Designated IRA
Contribution Account is established for the exclusive benefit of the affected
Participant and his/her Beneficiaries. No part of the Trust attributable to
Designated IRA Contributions may be invested in collectibles as described in
Code §408(m), except as may be permitted under Code §408(m)(3).
(E) Participant Contribution and Designation. A Participant may make Designated
IRA Contributions directly or through payroll withholding as the Plan
Administrator may permit. At the time of the Participant’s contribution (or when
the Designated IRA Contribution is withheld from payroll), the Participant must
designate the contribution as a Designated IRA Contribution and if applicable,
also must designate whether the contribution is traditional or Roth and whether
the account is an individual retirement account or an individual retirement
annuity.
(F) Treatment as IRA. For all purposes of the Code except as otherwise provided
in this Section 3.12, Designated IRA Contributions are subject to the IRA rules
under Code §§408 and 408A as applicable. Designated IRA Contributions are not
Annual Additions under Section 4.05(A) and are not subject to any testing under
Article IV.
(G) Reporting. The Designated IRA Contribution Trustee or Custodian must comply
with all Code §408(i) reporting requirements, including providing required
information regarding RMDs.
(H) Distribution/RMDs. Designated IRA Contribution Accounts are distributable
under Section 6.01(C)(4)(g) and are subject to the RMD requirements of
Section 6.02 (and to the Adoption Agreement elections described therein) except
that: (1) the Participant’s RBD (only as it relates to the Designated IRA
Contribution Account) is determined under Section 6.02(E)(7)(a) referencing age
70 1/2 and without regard to 5% owner or continuing employment status; (2) if
the Designated IRA Contribution Account is a Roth Account, there are no lifetime
RMDs; and (3) to the extent that the provisions of Section 6.02 differ, RMDs
from Designated IRA Contribution Accounts otherwise are subject to the required
minimum distribution rules applicable to IRAs under Code §§408(a)(6) or
408A(c)(5) as applicable, and
© Copyright 2008 PRUDENTIAL RETIREMENT

35



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
under the corresponding Treasury Regulations, which are incorporated by
reference herein.
     3.13 DEDUCTIBLE EMPLOYEE CONTRIBU-TIONS (DECs). A DEC is a Deductible
Employee Contribution made to the Plan for a Taxable Year commencing prior to
1987. If a Participant has made DECs to the Plan, the Plan Administrator must
maintain a separate Account for the Participant’s DECs as adjusted for Earnings,
including DECs which are part of a Rollover Contribution described in
Section 3.08. The DECs Account is part of the Participant’s Account for all
purposes of the Plan, except for purposes of determining the Top-Heavy Ratio
under Section 10.01. The Plan Administrator may not use a Participant’s DECs
Account to purchase life insurance on the Participant’s behalf. DECs are
distributable under Section 6.01(C)(4)(e).
© Copyright 2008 PRUDENTIAL RETIREMENT

36



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
ARTICLE IV
LIMITATIONS AND TESTING
     4.01 ANNUAL ADDITIONS LIMIT – NO OTHER PLANS.
(A) Application of this Section. This Section 4.01 applies only to Participants
in this Plan who do not participate, and who have never participated, in another
qualified plan, individual medical account (as defined in Code §415(l)(2)),
simplified employee pension plan (as defined in Code §408(k)) or welfare benefit
fund (as defined in Code §419(e)) maintained by the Employer, which provides an
Annual Addition.
(B) Limitation. The amount of Annual Additions which the Plan Administrator may
allocate under this Plan to a Participant’s Account for a Limitation Year may
not exceed the Annual Additions Limit.
(C) Actions to Prevent Excess Annual Additions. If the Annual Additions the Plan
Administrator otherwise would allocate under the Plan to a Participant’s Account
for the Limitation Year would exceed the Annual Additions Limit, the Plan
Administrator will not allocate the Excess Amount, but instead will take any
reasonable, uniform and nondiscriminatory action the Plan Administrator
determines necessary to avoid allocation of an Excess Amount. Such actions
include, but are not limited to, those described in this Section 4.01(C). If the
Plan is a 401(k) Plan, the Plan Administrator may apply this Section 4.01 in a
manner which maximizes the allocation to a Participant of Employer Contributions
(exclusive of the Participant’s Elective Deferrals). Notwithstanding any
contrary Plan provision, the Plan Administrator, for the Limitation Year, may:
(1) suspend or limit a Participant’s additional Employee Contributions or
Elective Deferrals; (2) notify the Employer to reduce the Employer’s future Plan
contribution(s) as necessary to avoid allocation to a Participant of an Excess
Amount; or (3) suspend or limit the allocation to a Participant of any Employer
Contribution previously made to the Plan (exclusive of Elective Deferrals) or of
any Participant forfeiture. If an allocation of Employer Contributions
previously made (excluding a Participant’s Elective Deferrals) or of Participant
forfeitures would result in an Excess Amount to a Participant’s Account, the
Plan Administrator will allocate the Excess Amount to the remaining Participants
who are eligible for an allocation of Employer contributions for the Plan Year
in which the Limitation Year ends. The Plan Administrator will make this
allocation in accordance with the Plan’s allocation method as if the Participant
whose Account otherwise would receive the Excess Amount is not eligible for an
allocation of Employer Contributions. If the Plan Administrator allocates to a
Participant an Excess Amount, Plan Administrator must dispose of the Excess
Amount in accordance with Section 4.01(E).
(D) Estimated and Actual Compensation. Prior to the determination of the
Participant’s actual Compensation for a Limitation Year, the Plan Administrator
may determine the Annual Additions Limit on the basis of the Participant’s
estimated annual Compensation for such Limitation Year. The Plan Administrator
must make this determination on a reasonable and uniform basis for all
Participants similarly situated. The Plan Administrator must reduce the
allocation of any Employer Contributions (including any allocation of
forfeitures) based on estimated annual Compensation by any Excess Amounts
carried over from prior Limitation Years. As soon as is administratively
feasible after the end of the Limitation Year, the Plan Administrator will
determine the Annual Additions Limit for the Limitation Year on the basis of the
Participant’s actual Compensation for such Limitation Year.
(E) Disposition of Allocated Excess Amount. If a Participant receives an
allocation of an Excess Amount for a Limitation Year, the Plan Administrator
will dispose of such Excess Amount in accordance with this Section 4.01(E).
     (1) Employee Contributions. The Plan Administrator first will return to the
Participant any Employee Contributions (adjusted for Earnings) and will forfeit
any Associated Matching Contributions, to the extent necessary to reduce or
eliminate the Excess Amount.
     (2) Elective Deferrals. The Plan Administrator next will distribute to the
Participant any Elective Deferrals (adjusted for Earnings) and will forfeit any
Associated Matching Contributions, to the extent necessary to reduce or
eliminate the Excess Amount. If a Participant who will receive a distribution of
an Excess Amount has, in the Plan Year for which the corrective distribution is
made, contributed both Pre-Tax Deferrals and Roth Deferrals, the Plan
Administrator operationally will determine the source(s) from which it will
direct the Trustee to make the corrective distribution. The Plan Administrator
also may permit the affected Participants to elect the source(s) from which the
corrective distribution will be made. However, the amount of a corrective
distribution of an Excess Amount to any Participant from the Pre-Tax Deferral or
Roth Deferral sources under this Section 4.01(E)(2) may not exceed the amount of
the Participant’s Pre-Tax Deferrals or Roth Deferrals for the correction year.
     (3) Excess Amount remains/ Participant still covered. If, after the
application of Sections 4.01(E)(1) and (2), an Excess Amount still exists and
the Plan covers the Participant at the end of the Limitation Year, the Plan
Administrator then will use the Excess Amount(s) to reduce future Employer
Contributions (including any allocation of forfeitures) under the Plan for the
next Limitation Year and for each succeeding Limitation Year, as is necessary,
for the Participant. If the Employer’s Plan is a Profit Sharing Plan, a
Participant who is an HCE may elect to limit his/her Compensation for allocation
purposes to the extent necessary to reduce his/her allocation for the Limitation
Year to the Annual Additions Limit and to eliminate the Excess Amount. The Plan
Administrator under this Section 4.01(E)(3) will not distribute any Excess
Amount(s) to Participants or to former Participants.
     (4) Excess Amount remains/ Participant not covered/suspense account. If,
after the application of Sections 4.01(E)(1) and (2), an Excess Amount still
exists and the Plan does not cover the Participant at the end of the Limitation
Year, the Plan Administrator then will hold the
© Copyright 2008 PRUDENTIAL RETIREMENT

37



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
Excess Amount unallocated in a suspense account. The Plan Administrator will
apply the suspense account to reduce Employer Contributions (including the
allocation of forfeitures) for all remaining Participants in the next Limitation
Year, and in each succeeding Limitation Year if necessary. Neither the Employer
nor any Employee may contribute to the Plan for any Limitation Year in which the
Plan is unable to allocate fully a suspense account maintained pursuant to this
Section 4.01(E)(4). Amounts held unallocated in a suspense account will not
share in any allocation of Earnings. The Plan Administrator under this
Section 4.01(E)(4) will not distribute any Excess Amount(s) to Participants or
to former Participants.
     (5) Applicable Law. In addition to any other method described in this
Section 4.01(E), the Plan Administrator may dispose of any allocated Excess
Amount in accordance with Applicable Law.
     4.02 ANNUAL ADDITIONS LIMIT — OTHER 415 AGGREGATED PLANS.
(A) Application of this Section. This Section 4.02 applies only to Participants
who, in addition to this Plan, participate in one or more Code §415 Aggregated
Plans.
     (1) Definition of Code §415 Aggregated Plans. Code §415 Aggregated Plans
means M&P Defined Contribution Plans, welfare benefit funds (as defined in Code
§419(e)), individual medical accounts (as defined in Code §415(l)(2)), or
simplified employee pension plans (as defined in Code §408(k)) maintained by the
Employer and which provide an Annual Addition during the Limitation Year.
(B) Combined Plans Limitation. The amount of Annual Additions which the Plan
Administrator may allocate under this Plan to a Participant’s Account for a
Limitation Year may not exceed the Combined Plans Limitation.
     (1) Definition of Combined Plans Limitation. The Combined Plans Limitation
is the Annual Additions Limit, reduced by the sum of any Annual Additions
allocated to the Participant’s accounts for the same Limitation Year under the
Code §415 Aggregated Plans.
     (2) Prevention. If the amount the Employer otherwise would allocate to the
Participant’s Account under this Plan would cause the Annual Additions for the
Limitation Year to exceed this Section 4.02(B) Combined Plans Limitation, the
Employer will reduce the amount of its allocation to that Participant’s Account
in the manner described in Section 4.01(C), so the Annual Additions under all of
the Code §415 Aggregated Plans for the Limitation Year will equal the Annual
Additions Limit.
     (3) Correction. If the Plan Administrator allocates to a Participant an
amount attributed to this Plan under Section 4.02(D) which exceeds the Combined
Plans Limitation, the Plan Administrator must dispose of the Excess Amount in
accordance with Section 4.02(E).
(C) Estimated and Actual Compensation. Prior to the determination of the
Participant’s actual Compensation for the Limitation Year, the Plan
Administrator may determine the Combined Plans Limitation on the basis of the
Participant’s estimated annual Compensation for such Limitation Year. The Plan
Administrator will make this determination on a reasonable and uniform basis for
all Participants similarly situated. The Plan Administrator must reduce the
allocation of any Employer Contribution (including the allocation of Participant
forfeitures) based on estimated annual Compensation by any Excess Amounts
carried over from prior years. As soon as is administratively feasible after the
end of the Limitation Year, the Plan Administrator will determine the Combined
Plans Limitation on the basis of the Participant’s actual Compensation for such
Limitation Year.
(D) Ordering Rules. If a Participant’s Annual Additions under this Plan and the
Code §415 Aggregated Plans result in an Excess Amount, such Excess Amount will
consist of the Amounts last allocated. The Plan Administrator will determine the
Amounts last allocated by treating the Annual Additions attributable to a
simplified employee pension as allocated first, followed by allocation to a
welfare benefit fund or individual medical account, irrespective of the actual
allocation date. If the Plan Administrator allocates an Excess Amount to a
Participant on an allocation date of this Plan which coincides with an
allocation date of another plan, the Excess Amount attributed to this Plan will
equal the product of:
(1) the total Excess Amount allocated as of such date, multiplied by
(2) the ratio of (a) the Annual Additions allocated to the Participant as of
such date for the Limitation Year under the Plan to (b) the total Annual
Additions allocated to the Participant as of such date for the Limitation Year
under this Plan and the Code §415 Aggregated Plans.
(E) Disposition of Allocated Excess Amount Attributable to Plan. The Plan
Administrator will dispose of any allocated Excess Amounts described in and
attributed to this Plan under Section 4.02(D) as provided in Section 4.01(E).
     4.03 OTHER DEFINED CONTRIBUTION PLANS LIMITATION.
(A) Application of this Section. This Section 4.03 applies only to Participants
who, in addition to this Plan, participate in one or more qualified Defined
Contribution Plans maintained by the Employer during the Limitation Year, but
which are not M&P plans described in Section 4.02.
(B) Limitation. If a Participant is a participant in another Defined
Contribution Plan maintained by the Employer, but which plan is not an M&P plan
described in Section 4.02, the Plan Administrator must limit the allocation to
the Participant of Annual Additions under this Plan as provided in Section 4.02,
as though the other Defined Contribution Plan were an M&P plan.
     4.04 NO COMBINED DCP/DBP LIMITATION. If the Employer maintains a Defined
Benefit Plan, or has ever maintained a Defined Benefit Plan which the Employer
has terminated, this Plan does not calculate a combined 415 limit based on the
Defined Benefit Plan and this Plan.
© Copyright 2008 PRUDENTIAL RETIREMENT

38



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
     4.05 DEFINITIONS: SECTIONS 4.01-4.04. For purposes of Sections 4.01 through
4.04:
(A) Annual Additions. Annual Additions means the sum of the following amounts
allocated to a Participant’s Account for a Limitation Year: (1) Employer
Contributions (including Elective Deferrals); (2) forfeitures; (3) Employee
Contributions; (4) Excess Amounts reapplied to reduce Employer Contributions
under Section 4.01(E) or Section 4.02(E); (5) amounts allocated after March 31,
1984, to an individual medical account (as defined in Code §415(l)(2)) included
as part of a pension or annuity plan maintained by the Employer;
(6) contributions paid or accrued after December 31, 1985, for taxable years
ending after December 31, 1985, attributable to post-retirement medical benefits
allocated to the separate account of a key-employee (as defined in Code
§419A(d)(3)) under a welfare benefit fund (as defined in Code §419(e))
maintained by the Employer; (7) amounts allocated under a Simplified Employee
Pension Plan; and (8) corrected (distributed) Excess Contributions and corrected
(distributed) Excess Aggregate Contributions. Excess Deferrals which the Plan
Administrator corrects by distribution by April 15 of the following calendar
year, are not Annual Additions. Catch-up Contributions and Designated IRA
Contributions are not Annual Additions.
(B) Annual Additions Limit. Annual Additions Limit means the lesser of: (i)
$40,000 (or, if greater, the $40,000 amount as adjusted under Code §415(d)), or
(ii) 100% of the Participant’s Compensation paid or accrued for the Limitation
Year. If there is a short Limitation Year because of a change in Limitation Year
(other than as a result of the termination of the Plan), the Plan Administrator
will multiply the $40,000 (as adjusted) limitation by the following fraction:
Number of months (or fractional parts thereof) in the short Limitation Year
12
The 100% Compensation limitation in clause (ii) above does not apply to any
contribution for medical benefits within the meaning of Code §401(h) or Code
§419A(f)(2) which otherwise is an Annual Addition.
     (1) Single plan treatment of Defined Contribution Plans. For purposes of
applying the Annual Additions Limit, the Plan Administrator must treat all
Defined Contribution Plans (whether or not terminated) maintained by the
Employer as a single plan. Solely for purposes of Sections 4.01 through 4.04,
employee contributions made to a Defined Benefit Plan maintained by the Employer
is a separate Defined Contribution Plan. The Plan Administrator also will treat
as a Defined Contribution Plan an individual medical account (as defined in Code
§415(l)(2)) included as part of a Defined Benefit Plan maintained by the
Employer and a welfare benefit fund under Code §419(e) maintained by the
Employer to the extent there are post-retirement medical benefits allocated to
the separate account of a key employee (as defined in Code §419A(d)(3)).
     (2) Single plan treatment of Defined Benefit Plans. For purposes of
applying the Annual Additions Limit, the Plan Administrator will treat all
Defined Benefit Plans (whether or not terminated) maintained by the Employer as
a single plan.
(C) Compensation. Compensation for purposes of Code §415 testing means
Compensation as defined in Section 1.11(B)(1), (2), (3) or (4), except:
(i) Compensation includes Elective Deferrals under Section 1.11(D), irrespective
of whether the Employer has elected in its Adoption Agreement to include
Elective Deferrals in Compensation for allocation purposes; (ii) Compensation
for the entire Limitation Year is taken into account even if the Employer in its
Adoption Agreement has elected to include only Participating Compensation for
allocation purposes; (iii) Compensation excludes Post-Severance Compensation as
defined in Section 1.11(I) unless the Employer in Appendix B elects to include
it for purposes of this Section 4.05(C) (and regardless of the Employer’s
possible Post-Severance Compensation elections in Appendix B as they relate to
allocations); and (iv) any other Compensation adjustment or exclusion the
Employer has elected in its Adoption Agreement for allocation purposes does not
apply.
     (1) Effective Date 415 Post-Severance Compensation. The Post-Severance
Compensation provisions described in clause (iii) of Section 4.05(C) apply
effective as of the date the Employer elects in Appendix B, but may not be
effective earlier than January 1, 2005.
     (2) “First few weeks rule.” The Plan Administrator operationally, but on a
uniform and consistent basis as to similarly situated Participants, may elect to
include in Compensation for Code §415 purposes Compensation earned in such
Limitation Year but which, solely because of payroll timing, is paid in the
first few weeks of the next following Limitation Year as described in Treas.
Reg. §1.415-2(d)(5)(i) and in Prop. Treas. Reg. §1.415(c)-2(e)(2). This
Section 4.05(C)(2) applies to Code §415 testing Compensation but does not affect
Compensation for allocation purposes.
(D) Employer. Employer means the Employer and any Related Employer. Solely for
purposes of applying the Annual Additions Limit, the Plan Administrator will
determine Related Employer status by modifying Code §§414(b) and (c) in
accordance with Code §415(h).
(E) Excess Amount. Excess Amount means the excess of the Participant’s Annual
Additions for the Limitation Year over the Annual Additions Limit.
(F) Limitation Year. See Section 1.33.
(G) M&P Plan. M&P Plan means a Prototype Plan or a Master Plan. See
Section 1.48.
     4.06 ANNUAL TESTING ELECTIONS. The Plan Administrator may elect to test for
coverage and nondiscrimination by applying, as applicable, annual testing
elections under this Section 4.06.
(A) Changes and Uniformity. In applying any testing election, the Plan
Administrator may elect to apply or not to apply such election in any Testing
Year, consistent with this Section 4.06. However, the Plan Administrator will
apply the testing elections in effect within a Testing Year uniformly to all
similarly situated Participants.
© Copyright 2008 PRUDENTIAL RETIREMENT

39



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
(B) Plan Specific Elections. The Employer in its Adoption Agreement must elect
for the Plan Administrator to apply the following annual testing elections:
(1) nondiscrimination testing under the ADP and ACP tests as a Traditional
401(k) Plan; (2) no nondiscrimination testing as a Safe Harbor 401(k) Plan or
nondiscrimination testing under the ACP test as an ADP only Safe Harbor 401(k)
Plan; (3) no nondiscrimination testing as a SIMPLE 401(k) Plan; (4) the top-paid
group election under Code §414(q)(1)(B)(ii); (5) the calendar year data election
under Notice 97-45 or other Applicable Law; (6) Current or Prior Year Testing as
a Traditional 401(k) Plan or as an ADP only Safe Harbor 401(k) Plan under Treas.
Reg. §§1.401(k)-2(a)(2)(ii) and 1.401(m)-2(a)(2)(ii) and under Notice 98-1 as
applicable; and (7) any other testing election which the IRS in the future
specifies in written guidance as being subject to a requirement of the Employer
making a Plan (versus an operational) election.
(C) Operational Elections. The Plan Administrator operationally may apply any
testing election available under Applicable Law, other than those plan specific
elections described in 4.06(B), including but not limited to: (i) the “otherwise
excludible employees rule” (“OEE rule”) under Code §410(b)(4)(B); (ii) the
“early participation rule” (“EP rule”) under Code §§401(k)(3)(F) and
401(m)(5)(C); (iii) except as Section 4.07 may limit, the application of any
Code §414(s) nondiscriminatory definition of compensation for nondiscrimination
testing, regardless of the Plan’s definitions of Compensation for any other
purpose; (iv) application of the general nondiscrimination test under Treas.
Reg. §1.401(a)(4)-2(c); (v) application of the “compensation ratio test” under
Treas. Reg. §1.414(s)-1(d)(3); (vi) application of imputed permitted disparity
under Treas. Reg. §1.401(a)(4)-7; (vii) application of restructuring under
Treas. Reg. §1.401(a)(4)-9; (viii) application of the average benefit test under
Code §410(b)(2), except as limited under Section 3.06(F); (ix) application of
permissive aggregation under Code §410(b)(6)(B); (x) application of the
“qualified separate line of business rules” under Code §410(b)(5); (xi) shifting
Elective Deferrals from the ADP test to the ACP test; (xii) shifting QMACs from
the ACP test to the ADP test; or (xiii) application of the “21/2 month rule” in
the ADP test under Treas. Reg. §1.401(k)-2(a)(4)(i)(B)(2).
     (1) Application of otherwise excludible employees and early participation
rules. In applying the OEE and EP rules in clauses (i) and (ii) of
Section 4.06(C) above, the Plan Administrator will apply the following
provisions.
          (a) Definitions of Otherwise Excludible Employees and Includible
Employees. For purposes of this Section 4.06(C), an Otherwise Excludible
Employee means a Participant who has not reached the Cross-Over Date. For
purposes of this Section 4.06(C), an Includible Employee means a Participant who
has reached the Cross-Over Date.
          (b) Satisfaction of coverage. To apply the OEE or EP rules for
nondiscrimination testing, the Plan must satisfy coverage as to the
disaggregated plans under Code §410(b)(4)(B).
          (c) Definition of Cross-Over Date. The Cross-Over Date under the OEE
rule means when an Employee changes status from the disaggregated plan
benefiting the Otherwise Excludible Employees to the disaggregated “plan”
benefiting the Includible Employees. The Cross-Over Date has the same meaning
under the EP rule except it is limited only to NHCEs. Under the EP rule, all HCE
Participants remain subject to nondiscrimination testing.
          (d) Determination of Cross-Over Date. The Plan Administrator may elect
to determine the Cross-Over Date for an Employee by applying any date which is
not later than the maximum permissible entry date under Code §410(a)(4).
          (e) Amounts in testing in Cross-Over Plan Year. For purposes of the
OEE rule, the Plan Administrator will count the total Plan Year Elective
Deferrals, Matching Contributions, Employer Contributions and Compensation in
the Includible Employees plan test for the Employees who become Includible
Employees during such Plan Year. For purposes of applying the EP rule, the Plan
Administrator will count the Elective Deferrals, Matching Contributions,
Employer Contributions and Compensation in the single test for the Includible
Employees, but only such of these items as are attributable to the period on and
following the Cross-Over Date.
          (f) Application of other conventions. Notwithstanding
Sections 4.06(C)(1)(c), (d) and (e): (i) the Plan Administrator operationally
may apply Applicable Law; (ii) the Plan Administrator under a Restated Plan
operationally may apply the Plan terms commencing in the Plan Year beginning
after the Employer executes the Restated Plan in lieu of applying the Plan terms
retroactive to the Plan’s restated Effective Date; and (iii) the Plan
Administrator operationally may apply any other reasonable conventions,
uniformly applied within a Plan Year, provided that any such convention is not
inconsistent with Applicable Law.
          (g) Allocations not effected by testing. The Plan Administrator’s
election to apply the OEE or EP rules for testing does not control the Plan
allocations, or the Compensation or Elective Deferrals taken into account for
Plan allocations. The Plan Administrator will determine Plan allocations, and
Compensation and Elective Deferrals for Plan allocations, based on the
Employer’s Adoption Agreement elections including elections relating to
Participating Compensation or Plan Year Compensation. For this purpose, an
election of Participating Compensation means Compensation and Elective Deferrals
on and following the Cross-Over Date as to the allocations for the disaggregated
plan benefiting the Includible Employees..
(D) Election Timing. Except where the Plan or Applicable Law specifies another
deadline for making a Plan specific annual testing election under
Section 4.06(B), the Plan Administrator may make any such testing election, and
the Employer must amend the Plan as necessary to reflect the election, by the
end of the Testing Year. As to any Plan Year ending before the issuance of Rev.
Proc. 2005-66, the Plan Administrator may make any Plan specific testing
election under Section 4.06(B) and the Employer may make an amendment reflecting
such election, as provided under Applicable Law. The Plan Administrator may make
operational testing elections under Section 4.06(C) as provided under Applicable
Law. If the Employer is correcting
© Copyright 2008 PRUDENTIAL RETIREMENT

40



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
an operational Plan failure under EPCRS, the Employer may make an annual testing
election for any Testing Year at the time the Employer makes the correction.
(E) Coverage Transition Rule. The Plan Administrator in determining the Plan’s
compliance with the coverage requirements of Code §410(b), in the case of
certain acquisitions or dispositions described in Code §410(b)(6)(C) and in the
regulations thereunder, will apply the “coverage transition rule” described
therein.
     4.07 TESTING BASED ON BENEFITS. In applying the general nondiscrimination
test under Section 4.06(C) to any non-uniform Plan allocation, the Plan
Administrator may elect to test using allocation rates or using equivalent
accrual (benefit) rates (“EBRs”) as defined in Treas. Reg.
§1.401(a)(4)-(8)(b)(2). In the event that the Plan Administrator elects to test
using EBRs, the Plan must comply with this Section 4.07.
(A) Gateway Contribution. Except as provided in Section 4.07(A)(2), if the
Employer in its Nonstandardized Plan or Volume Submitter Plan elects an
allocation of its Nonelective Contribution which is: (i) based on
classifications under Section 3.04(B)(3); (ii) super integrated under
Section 3.04(B)(4); or (iii) age-based under Section 3.04(B)(5), and the Plan
Administrator will perform nondiscrimination testing using EBRs, the Employer
must make a Gateway Contribution. Except as provided in Section 4.07(A)(2), the
Employer also must make a Gateway Contribution where the Employer in its
Adoption Agreement has elected a non-uniform allocation and the Plan
Administrator performs nondiscrimination testing using EBRs.
     (1) Definition of Gateway Contribution. A Gateway Contribution is an
additional Employer Contribution or Nonelective Contribution in an amount
necessary to satisfy the minimum allocation gateway requirement described in
Treas. Reg. §1.401(a)(4)-8(b)(1)(vi).
     (2) Exception to Gateway Contribution requirement. An Employer is not
required to make any Gateway Contribution in the event that the Employer’s
elected allocation under Section 4.07(A) satisfies; (a) the “broadly available
allocation rate” requirements; (b) the “age-based allocation with a gradual age
or service schedule” requirements; or (c) the uniform target benefit allocation
requirements each as described in Treas. Reg. §1.401(a)(4)-8(b)(1)(B).
(B) Eligibility for Gateway Contribution. The Plan Administrator will allocate
any Gateway Contribution for a Plan Year to each NHCE Participant who receives
an allocation of any Employer Contribution or Nonelective Contribution for such
Plan Year. The Plan Administrator will allocate the Gateway Contribution without
regard to any allocation conditions under Section 3.06 otherwise applicable to
Employer Contributions or Nonelective Contributions under the Plan. However, if
the Plan Administrator disaggregates the Plan for testing pursuant to the OEE
rule under Section 4.06(C), the Otherwise Excludible Employees will not receive
an allocation of any Gateway Contribution unless such an allocation is necessary
to satisfy Code §401(a)(4).
(C) Amount of Gateway Contribution. The Plan Administrator will allocate any
Gateway Contribution pro rata based on the Compensation of each Participant who
receives a Gateway Contribution allocation for the Plan Year, but in no event
will an allocation of the Gateway Contribution to any Participant exceed the
lesser of: (1) 5% of Compensation; or (2) one-third (1/3) of the Highest
Allocation Rate for the Plan Year. The Plan Administrator will reduce
(offset) the Gateway Contribution allocation for a Participant under either the
5% or the 1/3 Gateway Contribution alternative, by the amount of any other
Employer Contributions or Nonelective Contributions the Plan Administrator
allocates (including forfeitures allocated as an Employer Contribution or
Nonelective Contribution and Safe Harbor Nonelective Contributions, but
excluding other QNECs, as defined under Section 1.37(C)) for the same Plan Year
to such Participant; provided that if an NHCE is receiving only a QNEC and the
QNEC amount equals or exceeds the Gateway Contribution, the QNEC satisfies the
Gateway Contribution requirement as to that NHCE. Notwithstanding the foregoing,
the Employer may increase the Gateway Contribution to satisfy the provisions of
Treas. Reg. §1.401(a)(4)-9(b)(2)(v)(D) if the Plan consists (for
nondiscrimination testing purposes) of one or more Defined Contribution Plans
and one or more Defined Benefit Plans.
(D) Compensation for 5% Gateway Contribution. For allocation purposes under the
5% Gateway Contribution alternative, “Compensation” means as the Employer elects
in the Adoption Agreement, except that the Plan Administrator: (1) will include
Elective Deferrals; (2) will limit Compensation to Participating Compensation;
and (3) will disregard any other modifications to Compensation the Employer
elects in its Adoption Agreement.
(E) Compensation for Determination of Highest Rate and 1/3 Gateway Contribution.
The Plan Administrator under the 1/3 Gateway Contribution alternative: (i) will
determine the Highest Allocation Rate and the resulting Gateway Contribution
rate for the NHCE Participants entitled to the Gateway Contribution; and
(ii) will allocate the Gateway Contribution, based on Compensation the Employer
elects in its Adoption Agreement, provided that such definition satisfies Code
§414(s) and if it does not, the Plan Administrator will allocate the Gateway
Contribution based on a Code §414(s) definition which the Plan Administrator
operationally selects.
     (1) Definition of Highest Allocation Rate. The Highest Allocation Rate
means the greatest allocation rate of any HCE Participant and is equal to the
Participant’s total Employer Contribution or Nonelective Contribution allocation
(including any QNECs, Safe Harbor Nonelective Contributions and forfeitures
allocated as a Nonelective Contribution or forfeitures allocated as a Money
Purchase Pension Contribution) divided by his/her Compensation, as described in
this Section 4.07(E).
(F) Employer Contribution Excludes Match. For purposes of this Section 4.07, an
Employer Contribution excludes Matching Contributions.
     4.08 AMENDMENT TO PASS TESTING. In the event that the Plan fails to satisfy
Code §§410 or 401(a)(4) in any Plan Year, the Employer may elect to amend the
Plan
© Copyright 2008 PRUDENTIAL RETIREMENT

41



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
consistent with Treas. Reg. §1.401(a)(4)-11(g) to correct the failure. The
Employer may make such an amendment in any form or manner as the Employer deems
reasonable, but otherwise consistent with Section 11.02. Any amendment under
this Section 4.08 will not affect reliance on the Plan’s Opinion Letter or
Advisory Letter.
     4.09 APPLICATION OF COMPENSATION LIMIT. The Plan Administrator in
performing any nondiscrimination testing under this Article IV will limit each
Participant’s Compensation to the amount described in Section 1.11(E).
     4.10 401(k) TESTING. The Plan Administrator will test Elective Deferrals,
Matching Contributions and Employee Contributions under the Employer’s 401(k)
Plan or other Plan as applicable, in accordance with this Section 4.10. The Plan
Administrator, in applying this Section 4.10 will apply the Final 401(k)
Regulations Effective Date.
(A) Annual Elective Deferral Limitation. A Participant’s Elective Deferrals for
a Taxable Year may not exceed the Elective Deferral Limit.
     (1) Definition of Elective Deferral Limit. The Elective Deferral Limit is
the Code §402(g) limitation on each Participant’s Elective Deferrals for each
Taxable Year. If the Participant’s Taxable Year is not a calendar year, the Plan
Administrator must apply the Code §402(g) limitation in effect for the calendar
year in which the Participant’s Taxable Year begins.
     (2) Definition of Excess Deferral. A Participant’s Excess Deferral is the
amount of Elective Deferrals for a Taxable Year which exceeds the Elective
Deferral Limit.
     (3) Elective Deferral Limit amount. The Elective Deferral Limit is the
following amount for each Taxable Year:

          Year   Amount
2002
  $ 11,000  
2003
  $ 12,000  
2004
  $ 13,000  
2005
  $ 14,000  
2006
  $ 15,000  

     (4) COLA after 2006. After the 2006 Taxable Year, the Elective Deferral
Limit is subject to adjustment in multiples of $500 under Code §402(g)(4).
     (5) Suspension after reaching limit. If, pursuant to a Salary Reduction
Agreement or pursuant to a CODA election, the Employer determines a
Participant’s Elective Deferrals to the Plan for a Taxable Year would exceed the
Elective Deferral Limit, the Employer will suspend the Participant’s Salary
Reduction Agreement, if any, until the following January 1 and will pay to the
Participant in cash the portion of the Elective Deferrals which would result in
the Participant’s Elective Deferrals for the Taxable Year exceeding the Elective
Deferral Limit.
     (6) Correction. If the Plan Administrator determines a Participant’s
Elective Deferrals already contributed to the Plan for a Taxable Year exceed the
Elective Deferral Limit, the Plan Administrator will distribute the Excess
Deferrals as adjusted for Allocable Income, no later than April 15 of the
following Taxable Year (or if later, the date permitted under Code §§7503 or
7508A). See Section 4.11(C)(1) as to Gap Period income.
     (7) 415 interaction. If the Plan Administrator distributes the Excess
Deferrals by the April 15 deadline under Section 4.10(A)(6), the Excess
Deferrals are not an Annual Addition under Section 4.05, and the Plan
Administrator may make the distribution irrespective of any other provision
under this Plan or under the Code. Elective Deferrals distributed to a
Participant as an Excess Amount in accordance with Sections 4.01 through 4.03
are not taken into account in determining the Participant’s Elective Deferral
Limit.
     (8) ADP interaction. The Plan Administrator will reduce the amount of
Excess Deferrals for a Taxable Year distributable to a Participant by the amount
of Excess Contributions (as determined in Section 4.10(B)), if any, previously
distributed to the Participant for the Plan Year beginning in that Taxable Year.
     (9) More than one plan. If a Participant participates in another plan
subject to the Code §402(g) limitation under which he/she makes elective
deferrals pursuant to a 401(k) Plan, elective deferrals under a SARSEP, elective
contributions under a SIMPLE IRA or salary reduction contributions to a
tax-sheltered annuity (irrespective of whether the Employer maintains the other
plan), the Participant may provide to the Plan Administrator a written claim for
Excess Deferrals made to the Plan for a Taxable Year. The Participant must
submit the claim no later than the March 1 following the close of the particular
Taxable Year and the claim must specify the amount of the Participant’s Elective
Deferrals under this Plan which are Excess Deferrals. The Plan Administrator may
require the Participant to provide reasonable evidence of the existence of and
the amount of the Participant’s Excess Deferrals. If the Plan Administrator
receives a timely claim which it approves, the Plan Administrator will
distribute the Excess Deferrals (as adjusted for Allocable Income under
Section 4.11(C)(1)) the Participant has assigned to this Plan, in accordance
with this Section 4.10(A). If a Participant has Excess Deferrals because of
making Elective Deferrals to this Plan and other plans of the Employer (but
where the Elective Deferral Limit is not exceeded based on Deferrals to any
single plan), the Participant for purposes of this Section 4.10(A)(9) is deemed
to have notified the Plan Administrator of this Plan of the Excess Deferrals.
     (10) Roth and Pre-Tax Deferrals. If a Participant who will receive a
distribution of Excess Deferrals, in the Taxable Year for which the corrective
distribution is made, has contributed both Pre-Tax Deferrals and Roth Deferrals,
the Plan Administrator operationally will determine the Elective Deferral
Account source(s) from which it will direct the Trustee to make the corrective
distribution. The Plan Administrator also may permit the affected Participant to
elect the source(s) from which the Trustee will make the corrective
distribution. However, the amount of a corrective distribution of Excess
Deferrals to any Participant from the Pre-Tax Deferral or Roth Deferral sources
under this Section 4.10(A)(10) may not exceed the amount of the Participant’s
© Copyright 2008 PRUDENTIAL RETIREMENT

42



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
Pre-Tax Deferrals or Roth Deferrals for the Taxable Year of the correction.
(B) Actual Deferral Percentage (ADP) Test. If the Employer in its Adoption
Agreement has elected to test its 401(k) Plan as a Traditional 401(k) Plan, a
Participant’s Elective Deferrals for a Plan Year may not exceed the ADP Limit.
     (1) Definition of ADP Limit. The ADP Limit is the maximum dollar amount of
Elective Deferrals each HCE Participant may defer under the Plan such that the
Plan passes the ADP test for that Plan Year.
     (2) Definition of Excess Contributions. Excess Contributions are the amount
of Elective Deferrals made by the HCEs which exceed the ADP Limit and which may
not be recharacterized as Catch-Up Contributions.
     (3) ADP test. For each Plan Year, Elective Deferrals satisfy the ADP test
if they satisfy either of the following tests:
          (a) 1.25 test. The ADP for the HCE Group does not exceed 1.25 times
the ADP of the NHCE Group; or
          (b) 2 percent test. The ADP for the HCE Group does not exceed the ADP
for the NHCE Group by more than two percentage points and the ADP for the HCE
Group is not more than twice the ADP for the NHCE Group.
     (4) Calculation of ADP. The ADP for either group is the average of the
separate ADRs calculated to the nearest one-hundredth of one percent for each
ADP Participant who is a member of that group. The Plan Administrator will
include in the ADP test as a zero an ADP Participant who elects not to make
Elective Deferrals to the Plan for the Testing Year.
          (a) Definition of ADR (actual deferral ratio). An ADP Participant’s
ADR for a Plan Year is the ratio of the ADP Participant’s Elective Deferrals,
but excluding Catch-Up Contributions, for the Plan Year to the ADP Participant’s
Compensation for the Plan Year.
          (b) Definitions of HCE and NHCE Groups. See Sections 4.11 (B), (G) and
(H).
          (c) Excess Deferrals interaction. In determining the ADP, the Plan
Administrator must include any HCE’s Excess Deferrals (whether or not
corrected), as described in Section 4.10(A), to this Plan or to any other Plan
of the Employer and the Plan Administrator will disregard any NHCE’s Excess
Deferrals.
          (d) QNECs and QMACs. The Plan Administrator operationally may include
in the ADP test QNECs and QMACs the Plan Administrator does not use in the ACP
test, provided that the Plan passes the ACP test before and after the shifting
of any amount from the ACP test to the ADP test. The Plan Administrator may use
QNECs or QMACs in the ADP test provided such amounts are not impermissibly
targeted under Section 4.10(D).
          (e) Shifting Elective Deferrals to ACP. The Plan Administrator will
not count in the ADP test any Elective Deferrals the Plan Administrator
operationally elects to shift to the ACP test; provided that the Plan must pass
the ADP test both taking into account and disregarding the Elective Deferrals
the Plan Administrator shifts to the ACP test.
          (f) Current/Prior Year Testing.
               (i) Election. In determining whether the Plan’s 401(k)
arrangement satisfies the ADP test, the Plan Administrator will use Current Year
Testing or Prior Year Testing as the Employer elects in its Adoption Agreement.
Any such election applies for such Testing Years as the Employer elects (and
retroactively as the Employer elects in the case of a Restated Plan).
               (ii) Permissible changes. The Employer may amend its Adoption
Agreement to change from Prior Year Testing to Current Year Testing at any time,
subject to Section 4.06(D). The Employer under Section 4.06(D) may amend its
Adoption Agreement to change from Current Year Testing to Prior Year Testing
only: (A) if the Plan has used Current Year Testing in at least the 5
immediately preceding Plan Years (or if the Plan has not been in existence for 5
Plan Years, the number of Plan Years the Plan has been in existence); (B) the
Plan is the result of aggregation of 2 or more plans and each of the aggregated
plans used Current Year Testing for the period described in clause (A); or (C) a
transaction occurs to which the coverage transition rule under Code
§410(b)(6)(C) applies and as a result, the Employer maintains a plan using Prior
Year Testing and a plan using Current Year Testing. Under clause (C), the
Employer may make an amendment to change to Prior Year Testing at any time
during the coverage transition period.
               (iii) Deferrals and QNEC/QMAC deadline/ limitation under Prior
Year Testing. The Plan Administrator may include Elective Deferrals, QNECs or
QMACs in determining the HCE or NHCE ADP only if the Employer makes such
contribution to the Plan within 12 months following the end of the Plan Year to
which the Elective Deferral relates or to which the Plan Administrator will
allocate the QNEC or QMAC. Under Prior Year Testing, to count the QNEC or QMAC
in the ADP test, the Employer must contribute a QNEC or QMAC by the end of the
Testing Year. If the Employer’s adoption of this Plan is a new Plan (and in the
case of a Restated Plan for Testing Years which begin after the date the
Employer executes the Restated Plan), the Employer may not make an Operational
QNEC or QMAC if the Plan uses Prior Year Testing.
               (iv) First Plan Year under Prior Year Testing. For the first Plan
Year the Plan permits Elective Deferrals, if the Plan is not a Successor Plan
and is using Prior Year Testing, the prior year ADP for the NHCE Group is equal
to the greater of 3% or the actual ADP for the NHCE Group in the first Plan
Year. If the Plan continues to use Prior Year Testing in the second Plan Year,
the Plan Administrator must use the actual first Plan Year ADP for the NHCE
Group in the ADP test for the second Plan Year.
               (v) Plan coverage changes under Prior Year Testing. If the
Employer’s Plan is using Prior Year Testing and the Plan experiences a plan
coverage change
© Copyright 2008 PRUDENTIAL RETIREMENT

43



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
under Treas. Reg. §1.401(k)-2(c)(4), the Plan Administrator will make any
adjustments such regulations may require to the NHCEs’ ADP for the prior year.
               (vi) Shifting contributions and switching from Current Year to
Prior Year. If the Plan Administrator is using Current Year Testing and shifts
an Elective Deferral to the ACP test or shifts a QMAC to the ADP test, then, in
the subsequent Testing Year for which the Plan Administrator switched to Prior
Year Testing, the Plan Administrator in applying Prior Year Testing must
disregard the shifted amount. As of the Final 401(k) Regulations Effective Date,
the Plan Administrator in applying Prior Year Testing in such subsequent Testing
Year will restore the ADP and ACP to their original amounts, leaving the shifted
amount in the original test without regard to the shift in the previous Testing
Year.
     (5) Special aggregation rule for HCEs. To determine the ADR of any HCE, the
Plan Administrator must take into account any Elective Deferrals made by the HCE
(and if used in the ADP test, any QNECs and QMACs allocated to the HCE) under
any other 401(k) Plan maintained by the Employer, unless the Elective Deferrals
are to an ESOP before the Final 401(k) Regulations Effective Date. If the 401(k)
Plans have different Plan Years, the Plan Administrator will determine the
combined Elective Deferrals on the basis of the Plan Years ending in the same
calendar year. For Plan Years beginning on or after the Final 401(k) Regulations
Effective Date, if the 401(k) Plans have different Plan Years, all Elective
Deferrals made during the Plan Year will be aggregated. Notwithstanding the
foregoing, the Plan Administrator will not apply the aggregation rule of this
Section 4.10(B)(5) to plans which may not be aggregated under Treas. Reg.
§1.401(k)-2(a)(3)(ii)(B).
     (6) Aggregation of certain 401(k) plans. If the Employer treats two or more
plans as a single plan for coverage or nondiscrimination purposes, the Employer
must combine the 401(k) Plans to determine whether the plans satisfy the ADP
test. This aggregation rule applies to the ADR determination for all ADP
Participants (and ADP participants under the other plans), irrespective of
whether an ADP Participant is an HCE or an NHCE. An Employer may not aggregate:
(a) plans with different Plan Years; (b) a Safe Harbor 401(k) Plan with a
non-Safe Harbor 401(k) Plan; (c) plans which use different testing methods
(Current Year Testing versus Prior Year Testing); or (d) any other plans which
must be disaggregated under Treas. Reg. §1.401(k)-1(b)(4)(iv). For Plan Years
prior to the Final 401(k) Regulations Effective Date, the Employer may not
aggregate an ESOP (or the ESOP portion of a plan) with a non-ESOP plan (or
non-ESOP portion of a plan). If the Employer aggregating 401(k) Plans under this
Section 4.10(B)(6) is using Prior Year Testing, the Plan Administrator must
adjust the NHCE Group ADP for the prior year as provided in Section
4.10(B)(4)(f)(v).
     (7) Characterization of Excess Contributions. If, pursuant to
Section 4.10(B)(4)(d), the Plan Administrator has elected to include QMACs in
the ADP test, any Excess Contributions are attributable proportionately to
Elective Deferrals and to QMACs in the ADP test allocated on the basis of those
Elective Deferrals. The Plan Administrator will reduce the amount of Excess
Contributions for a Plan Year distributable to an HCE by the amount of Excess
Deferrals (as determined in Section 4.10(A)), if any, previously distributed to
that Employee for the Employee’s Taxable Year ending in that Plan Year.
     (8) Distribution of Excess Contributions. If the Plan Administrator
determines the Plan fails to satisfy the ADP test for a Plan Year, the Trustee,
as directed by the Plan Administrator, by the end of the Plan Year which follows
the Testing Year (or any later date determined under Code §7508A), must
distribute the Excess Contributions, as adjusted for Allocable Income under
Section 4.11(C)(2).
          (a) Calculation of total Excess Contributions. The Plan Administrator
will determine the total amount of the Excess Contributions to the Plan by
starting with the HCE(s) who has the greatest ADR, reducing his/her ADR (but not
below the next highest ADR), then, if necessary, reducing the ADR of the HCE(s)
at the next highest ADR, including the ADR of the HCE(s) whose ADR the Plan
Administrator already has reduced (but not below the next highest ADR), and
continuing in this manner until the ADP for the HCE Group is equal to the ADP
Limit. All reductions under this Section 4.10(B)(8)(a) are to the ADR only and
do not result in any actual distributions.
          (b) Apportionment and distribution of Excess Contributions. After the
Plan Administrator has determined the total Excess Contribution amount, the
Trustee, as directed by the Plan Administrator, then will distribute to each HCE
his/her respective share of the Excess Contributions. The Plan Administrator
will determine each HCE’s share of Excess Contributions by starting with the
HCE(s) who has the highest dollar amount of Elective Deferrals, reducing his/her
Elective Deferrals (but not below the next highest dollar amount of Elective
Deferrals), then, if necessary, reducing the Elective Deferrals of the HCE(s) at
the next highest dollar amount of Elective Deferrals including the Elective
Deferrals of the HCE(s) whose Elective Deferrals the Plan Administrator already
has reduced (but not below the next highest dollar amount of Elective
Deferrals), and continuing in this manner until the Trustee has distributed all
Excess Contributions.
          (c) Roth and Pre-Tax Deferrals. If an HCE who will receive a
distribution of Excess Contributions, in the Plan Year for which the corrective
distribution is made, has contributed both Pre-Tax Deferrals and Roth Deferrals,
the Plan Administrator operationally will determine the Elective Deferral
Account source(s) from which it will direct the Trustee to make the corrective
distribution. The Plan Administrator also may permit the affected Participant to
elect the source(s) from which the Trustee will make the corrective
distribution. However, the amount of a corrective distribution of Excess
Contributions to any Participant from the Pre-Tax Deferral or Roth Deferral
sources under this Section 4.10(B)(8)(c) may not exceed the amount of the
Participant’s Pre-Tax Deferrals or Roth Deferrals for the Testing Year.
          (d) Catch-Up Deferrals re-characterized. If the Plan permits Catch-Up
Contributions and a Catch-Up Eligible Participant exceeds his/her ADP Limit and
the Plan Administrator otherwise would distribute the Participant’s Excess
Contributions, the Plan Administrator instead will
© Copyright 2008 PRUDENTIAL RETIREMENT

44



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
re-characterize as a Catch-Up Deferral the portion of such Excess Contributions
as is equal to the Participant’s unused Catch-Up Deferral Limit applicable to
the Testing Year. Any such re-characterized Excess Contribution, plus Allocable
Income, will remain in the Participant’s Account and the Plan Administrator, for
purposes of determining ADP test correction, will treat the re-characterized
amount, including Allocable Income, as having been distributed. If the Employer
in its Adoption Agreement has elected to match Catch-Up Deferrals, the Plan
Administrator will retain in the affected Participant’s Account any Matching
Contributions made with respect to any Excess Contributions which the Plan
Administrator re-characterizes under this Section 4.10(B)(8)(d).
     (9) Allocable Income/ Testing Year and Gap Period A corrective distribution
under Section 4.10(B)(8) must include Allocable Income. See Section 4.11(C)(2).
     (10) Treatment as Annual Additions. Distributed Excess Contributions are
Annual Additions under Sections 4.01 through 4.05 in the Limitation Year in
which such amounts were allocated.
     (11) Re-characterization as Employee Contributions. In addition to the
other correction methods under this Section 4.10(B), the Plan Administrator
operationally may elect to correct an ADP test failure by re-characterizing the
Elective Deferrals in excess of the ADP Limit as Employee Contributions in
accordance with Treas. Reg. §1.401(k)-2(b)(3).
(C) Actual Contribution Percentage (ACP) Test. If: (i) the Employer in its
Adoption Agreement has elected to test its Plan as a traditional 401(k) Plan;
(ii) the Employer under its 401(k) Plan has elected only ADP safe harbor plan
status and the Employer makes Matching Contributions; or (iii) under any Plan
there are Employee Contributions or Matching Contributions (not exempted from
ACP testing), a Participant’s Aggregate Contributions may not exceed the ACP
Limit.
     (1) Definition of ACP Limit. The ACP Limit is the maximum dollar amount of
Aggregate Contributions that each HCE may receive or may make under the Plan
such that the Plan passes the ACP test.
     (2) Definition of Aggregate Contributions. Aggregate Contributions are
Matching Contributions and Employee Contributions. Aggregate Contributions also
include any QMACs, QNECs and Elective Deferrals the Plan Administrator includes
in the ACP test.
     (3) Definition of Excess Aggregate Contributions. Excess Aggregate
Contributions are the amount of Aggregate Contributions allocated on behalf of
the HCEs which cause the Plan to fail the ACP test.
     (4) ACP test. For each Plan Year, Aggregate Contributions satisfy the ACP
test if they satisfy either of the following tests:
          (a) 1.25 test. The ACP for the HCE Group does not exceed 1.25 times
the ACP of the NHCE Group; or
          (b) 2 percent test. The ACP for the HCE Group does not exceed the ACP
for the NHCE Group by more than two percentage points and the ACP for the HCE
Group is not more than twice the ACP for the NHCE Group.
     (5) Calculation of ACP. The ACP for either group is the average of the
separate ACRs calculated to the nearest one-hundredth of one percent for each
ACP Participant who is a member of that group. The Plan Administrator will
include in the ACP test as a zero an ACP Participant who for the Testing Year:
(i) is eligible to make Employee Contributions but who does not do so; or
(ii) is eligible to make Elective Deferrals and to receive an allocation of any
Matching Contributions based on Elective Deferrals but who does not make any
Elective Deferrals. An Employee who fails to satisfy an allocation condition
applicable to Matching Contributions is excluded from the ACP test unless the
Employee is eligible to make Employee Contributions or the Plan Administrator
re-characterizes any of the Employee’s Elective Deferrals as Employee
Contributions.
          (a) Definition of ACR (actual contribution ratio). An ACP
Participant’s ACR for a Plan Year is the ratio of the ACP Participant’s
Aggregate Contributions for the Plan Year to the ACP Participant’s Compensation
for the Plan Year.
          (b) Definitions of ACP Participant and HCE and NHCE Groups. See
Section 4.11(A), (G) and (H).
          (c) QNECs and Elective Deferrals. The Plan Administrator operationally
may include in the ACP test QNECs and Elective Deferrals the Plan Administrator
does not use in the ADP test, provided that the Plan passes the ADP test before
and after the shifting of any amount from the ADP test to the ACP test. The Plan
Administrator may use QNECs in the ACP test provided such amounts are not
impermissibly targeted under Section 4.10(D).
          (d) Shifting QMACs to ADP. The Plan Administrator will not count in
the ACP test any QMACs the Plan Administrator operationally elects to shift to
the ADP test; provided that the Plan must pass the ACP test both taking into
account and disregarding the QMACs the Plan Administrator shifts to the ADP
test.
          (e) Current/Prior Year Testing.
               (i) Election. In determining whether the Plan’s 401(k)
arrangement satisfies the ACP test, the Plan Administrator will use Current Year
Testing or Prior Year Testing as the Employer elects in its Adoption Agreement.
Any such election applies for such Testing Years as the Employer elects (and
retroactively as the Employer elects in the case of a Restated Plan).
               (ii) Permissible changes. The Employer may amend its Adoption
Agreement to change from Prior Year Testing to Current Year Testing at any time,
subject to Section 4.06(D). The Employer, under Section 4.06(D) may amend its
Adoption Agreement to change from Current Year Testing to Prior Year Testing
only: (A) if the Plan has used Current Year Testing in at least the 5
immediately preceding Plan Years (or if the Plan has not been in existence for 5
Plan Years, the number of Plan Years the Plan has been in
© Copyright 2008 PRUDENTIAL RETIREMENT

45



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
existence); (B) the Plan is the result of aggregation of 2 or more plans and
each of the aggregated plans used Current Year Testing for the period described
in clause (A); or (C) a transaction occurs to which the coverage transition rule
under Code §410(b)(6)(C) applies and as a result, the Employer maintains a plan
using Prior Year Testing and a plan using Current Year Testing. Under clause
(C), the Employer may make an amendment to change to Prior Year Testing at any
time during the coverage transition period.
          (iii) Employee Contribution, Matching and QNEC deadline/ limitation
under Prior Year Testing. The Plan Administrator includes Employee Contributions
in the ACP test in the Testing Year in which the Employer withholds the Employee
Contributions from the Participant’s pay, provided such contributions are
contributed to the Trust within a reasonable period thereafter. The Plan
Administrator may include Matching Contributions and QNECs in determining the
HCE or NHCE ACP only if the Employer makes such contribution to the Plan within
12 months following the end of the Plan Year to which the Plan Administrator
will allocate the Matching Contribution, or QNEC Under Prior Year Testing, to
count the QNEC in the ACP test, the Employer must contribute a QNEC by the end
of the Testing Year. If the Employer’s adoption of this Plan is a new Plan (and
in the case of a restated Plan effective for Testing Years which begin after the
date the Employer executes the restated Plan), the Employer may not make an
Operational QNEC if the Plan uses Prior Year Testing.
          (iv) First Plan Year under Prior Year Testing. For the first Plan Year
the Plan permits Matching Contributions or Employee Contributions, if the Plan
is not a Successor Plan and is using Prior Year Testing, the prior year ACP for
the NHCE Group is equal to the greater of 3% or the actual ACP for the NHCE
Group in the first Plan Year. If the Plan continues to use Prior Year Testing in
the second Plan Year, the Plan Administrator must use the actual first Plan Year
ACP for the NHCE Group in the ACP test for the second Plan Year.
          (v) Plan coverage changes under Prior Year Testing. If the Employer’s
Plan is using Prior Year Testing and the Plan experiences a plan coverage change
under Treas. Reg. §1.401(m)-2(c)(4), the Plan Administrator will make any
adjustments such regulations may require to the NHCEs’ ACP for the prior year.
          (vi) Shifting contributions and switching from Current Year to Prior
Year. If the Plan Administrator is using Current Year Testing and shifts an
Elective Deferral to the ACP test or shifts a QMAC to the ADP test, then, in the
subsequent Testing Year for which the Plan Administrator switched to Prior Year
Testing, the Plan Administrator in applying Prior Year Testing must disregard
the shifted amount. As of the Final 401(k) Regulations Effective Date, the Plan
Administrator in applying Prior Year Testing in such subsequent Testing Year
will restore the ADP and ACP to their original amounts, leaving the shifted
amount in the original test without regard to the shift in the previous Testing
Year.
     (6) Special aggregation rule for HCEs. To determine the ACR of any HCE, the
Plan Administrator must take into account any Aggregate Contributions allocated
to the HCE under any other 401(m) Plan maintained by the Employer, unless the
Aggregate Contributions are to an ESOP before the Final 401(k) Regulations
Effective Date. If the 401(m) Plans have different Plan Years, the Plan
Administrator will determine the combined Aggregate Contributions on the basis
of the Plan Years ending in the same calendar year. For Plan Years beginning on
or after the Final 401(k) Regulations Effective Date, if the 401(m) Plans have
different Plan Years, all Aggregate Contributions made during the Plan Year will
be aggregated. Notwithstanding the foregoing, the Plan Administrator will not
apply the aggregation rule of this Section 4.10(C)(6) to plans which may not be
aggregated under Treas. Reg. §1.401(m)-2(a)(3)(ii)(B).
     (7) Aggregation of certain 401(m) plans. If the Employer treats two or more
plans as a single plan for coverage or nondiscrimination purposes, the Employer
must combine the 401(m) Plans under such plans to determine whether the plans
satisfy the ACP test. This aggregation rule applies to the ACR determination for
all ACP Participants (and ACP participants under the other plans), irrespective
of whether an ACP Participant is an HCE or an NHCE. An Employer may not
aggregate: (a) plans with different Plan Years; (b) a Safe Harbor 401(k) Plan
with a non-Safe Harbor 401(k) Plan; (c) plans which use different testing
methods (Current Year Testing versus Prior Year Testing); or (d) any other plans
which must be disaggregated under Treas. Reg. §1.401(k)-1(b)(4)(iv). For Plan
Years prior to the Final 401(k) Regulations Effective Date, the Employer may not
aggregate an ESOP (or the ESOP portion of a plan) with a non-ESOP plan (or
non-ESOP portion of a plan). If the Employer aggregating 401(m) Plans under this
Section 4.10(C)(7) is using Prior Year Testing, the Plan Administrator must
adjust the NHCE Group ACP for the prior year as provided in Section
4.10(C)(5)(e)(v).
     (8) Distribution of Excess Aggregate Contributions. If the Plan
Administrator determines the Plan fails to satisfy the ACP test for a Plan Year,
the Trustee, as directed by the Plan Administrator, by the end of the Plan Year
which follows the Testing Year (or any later date determined under Code §7508A),
must distribute the Vested Excess Aggregate Contributions, as adjusted for
Allocable Income under Section 4.11(C)(2).
          (a) Calculation of total Excess Aggregate Contributions. The Plan
Administrator will determine the total amount of the Excess Aggregate
Contributions by starting with the HCE(s) who has the greatest ACR, reducing
his/her ACR (but not below the next highest ACR), then, if necessary, reducing
the ACR of the HCE(s) at the next highest ACR level, including the ACR of the
HCE(s) whose ACR the Plan Administrator already has reduced (but not below the
next highest ACR), and continuing in this manner until the ACP for the HCE Group
satisfies the ACP test. All reductions under this Section 4.10(C)(8)(a) are to
the ACR only and do not result in any actual distributions.
          (b) Apportionment and distribution of Excess Aggregate Contributions.
After the Plan Administrator has determined the total Excess Aggregate
Contribution amount, the Trustee, as directed by the Plan Administrator, then
will distribute (to the extent Vested) to each HCE his/her respective share of
the Excess Aggregate Contributions. The Plan Administrator will determine each
© Copyright 2008 PRUDENTIAL RETIREMENT

46



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
HCE’s share of Excess Aggregate Contributions by starting with the HCE(s) who
has the highest dollar amount of Aggregate Contributions, reducing the amount of
his/her Aggregate Contributions (but not below the next highest dollar amount of
the Aggregate Contributions), then, if necessary, reducing the amount of
Aggregate Contributions of the HCE(s) at the next highest dollar amount of
Aggregate Contributions, including the Aggregate Contributions of the HCE(s)
whose Aggregate Contributions the Plan Administrator already has reduced (but
not below the next highest dollar amount of Aggregate Contributions), and
continuing in this manner until the Trustee has distributed all Excess Aggregate
Contributions.
     (9) Allocable Income/Testing Year and Gap Period. The Plan Administrator
will calculate and will distribute Excess Aggregate Contribution Allocable
Income in the same manner as described in Section 4.10(B)(9) for Excess
Contributions.
     (10) Testing and correction ordering. If the Plan Administrator must
perform both the ADP and ACP tests in a given Plan Year, the Plan Administrator
may perform the tests and undertake correction of a failed test in any order
that the Plan Administrator determines and which is not inconsistent with
Applicable Law, with a view toward preserving Plan benefits, maximizing Employer
Contributions in the Plan versus Employee Contributions or Elective Deferrals,
and minimizing forfeitures. Toward this end, the Plan Administrator may treat an
HCE’s allocable share of Excess Aggregate Contributions in the following
priority: (a) first as attributable to his/her Employee Contributions and
Matching Contaributions thereon, if any; (b) then as attributable to Matching
Contributions allocable as to Excess Contributions determined under the ADP test
such that the Plan Administrator distributes any Vested Excess Aggregate
Contribution to reduce the amount of Associated Matching Contribution subject to
forfeiture (irrespective of vesting). See Section 3.07(B)(1) as to testing or
re-testing related to forfeiture allocations. To the extent that distributed
Excess Aggregate Contributions include Elective Deferrals, and the Participant
in that Testing Year made both Pre-Tax Deferrals and Roth Deferrals, the
ordering rules under Sections 4.10(A)(10) and 4.10(B)(8)(c) apply.
     (11) Vesting/forfeiture of non-Vested Excess Aggregates. To the extent an
HCE’s Excess Aggregate Contributions are attributable to Matching Contributions,
and he/she is not 100% Vested in his/her Matching Contribution Account, the Plan
Administrator will distribute only the Vested portion and will forfeit the
non-Vested portion. The Vested portion of the HCE’s Excess Aggregate
Contributions attributable to Employer Matching Contributions is the total
amount of such Excess Aggregate Contributions (as adjusted for allocable income)
multiplied by his/her Vested percentage (determined as of the last day of the
Plan Year for which the Employer made the Matching Contribution).
     (12) Treatment as Annual Addition. Distributed Excess Aggregate
Contributions are Annual Additions under Sections 4.01 through 4.05 in the
Limitation Year in which such amounts were allocated.
(D) QNEC, Matching and QMAC Targeting Restrictions. The Plan Administrator in
performing the ADP or ACP tests may not include in the tests any impermissibly
targeted QNEC or Matching Contribution as described in this Section 4.10(D).
These targeting restrictions apply as of the Final 401(k) Regulations Effective
Date to Matching Contributions, to Plan-Designated and Operational QNECs and to
Plan-Designated and Operational QMACs. The Employer will not contribute
Operational QNECs or QMACs which would violate the targeting restrictions.
     (1) QNEC targeting rules. The Plan Administrator may include in the ADP
test or in the ACP test only such amounts of any QNEC as are not impermissibly
targeted. A QNEC is impermissibly targeted if the QNEC amount allocated to any
NHCE exceeds the greater of: (a) 5% of Compensation; or (b) 2 times the Plan’s
Representative Contribution Rate.
          (a) Definition of Representative Contribution Rate.
               (i) ADP. The Plan’s ADP Representative Contribution Rate is the
lowest ADP Applicable Contribution Rate of any ADP Participants who are NHCEs in
a group consisting of: (A) any one-half of the ADP Participants who are NHCEs
for the Plan Year; or (B) if it would result in a greater Representative
Contribution Rate than under clause (A), all of the ADP Participants who are
NHCEs and who are employed by the Employer on the last day of the Plan Year.
               (ii) ACP. The Plan’s ACP Representative Contribution Rate is the
lowest ACP Applicable Contribution Rate of any ACP Participants who are NHCEs in
a group consisting of: (A) any one-half of the ACP Participants who are NHCEs
for the Plan Year; or (B) if it would result in a greater Representative
Contribution Rate than under clause (A), all of the ACP Participants who are
NHCEs and who are employed by the Employer on the last day of the Plan Year.
          (b) Definition of Applicable Contribution Rate.
               (i) ADP. The Applicable Contribution Rate of an ADP Participant
who is an NHCE for the ADP test is the sum of the NHCE’s QNECs and QMACs used in
the ADP test, divided by the NHCE’s Compensation.
               (ii) ACP. The Applicable Contribution Rate of an ACP Participant
who is an NHCE for the ACP test is the sum of the NHCE’s Matching Contributions
and QNECs used in the ACP test, divided by the NHCE’s Compensation.
          (c) QNEC in ACP test. The Plan Administrator may not use in the ADP
test or take into account in determining the Plan’s Representative Contribution
Rate, any QNEC the Plan Administrator applies to the ACP test.
          (d) Prevailing Wage Contribution. Notwithstanding Section 4.10(D)(1),
the Plan Administrator may count in the ADP test QNECs which are Prevailing Wage
Contributions to the extent that such QNECs do not exceed 10% of Compensation.
The Plan Administrator also may count in the ACP test a QNEC which is a
Prevailing Wage Contribution up to an additional 10% of Compensation, such that
the combined QNEC amount does
© Copyright 2008 PRUDENTIAL RETIREMENT

47



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
not exceed 20% of Compensation and not more than 10% in either test.
     (2) Matching Contribution targeting rules. The Plan Administrator may
include in the ACP test only such Matching Contribution amounts (including
QMACs) as are not impermissibly targeted. A Matching Contribution is
impermissibly targeted if the Matching Contribution amount allocated to any NHCE
exceeds the greatest of: (i) 5% of Compensation; (ii) the amount of the NHCE’s
Elective Deferrals; or (iii) the product of 2 times the Plan’s Representative
Matching Rate and the NHCE’s Elective Deferrals for the Plan Year.
          (a) Definition of Representative Matching Rate. The Plan’s
Representative Matching Rate is the lowest Matching Rate for any ACP
Participants who are NHCEs in a group consisting of: (i) any one-half of the ACP
Participant NHCEs who make Elective Deferrals for the Plan Year; or if it would
result in a greater Representative Matching Rate, (ii) all of the ACP
Participant NHCEs who make Elective Deferrals for the Plan Year and who are
employed by the Employer on the last day of the Plan Year.
          (b) Definition of Matching Rate. The Matching Rate for an NHCE is the
NHCE’s Matching Contributions divided by his/her Elective Deferrals; provided
that if the Matching Rate is not the same for all levels of Elective Deferrals,
the Plan Administrator will determine each NHCE’s Matching Rate by assuming an
Elective Deferral equal to 6% of Compensation.
          (c) Employee Contributions. If the Plan permits Employee
Contributions, the Plan Administrator will apply this Section 4.10(D)(2) by
adding together an NHCE’s Employee Contributions and Elective Deferrals. If the
Plan provides a Matching Contribution only as to Employee Contributions, the
Plan Administrator will apply this Section 4.10(D)(2) by substituting the
Employee Contributions for Elective Deferrals.
     (3) Accrued fixed contributions. The Employer must contribute any accrued
fixed contribution, even if any or all of such contribution is impermissibly
targeted under this Section 4.10(D).
     4.11 DEFINITIONS: SECTIONS 4.06-4.10. For purposes of Sections 4.06 through
4.10:
(A) ACP Participant. ACP Participant means an Eligible Employee who has
satisfied the eligibility requirements under Article II and the allocation
conditions under Section 3.06 applicable to Matching Contributions such that the
Participant would be entitled to a Matching Contribution allocable to the
Testing Year if he/she makes an Elective Deferral. An ACP Participant also
includes an Eligible Employee who has satisfied the eligibility requirements
under Article II applicable to Employee Contributions and who has the right at
any time during the Testing Year to make Employee Contributions. Any Employee
with zero Compensation for the Testing Year is not an ACP Participant.
(B) ADP Participant. ADP Participant means an Eligible Employee who has
satisfied the eligibility requirements under Article II applicable to any
Elective Deferrals and who has the right at any time during the Testing Year to
make Elective Deferrals. Any Employee with zero Compensation for the Testing
Year is not an ADP Participant. A Participant is an ADP Participant even if
he/she may not make Elective Deferrals for all or any part of the Testing Year
because of the Annual Additions Limit or suspension based on a hardship
distribution under Section 6.07.
(C) Allocable Income. Allocable Income means as follows:
     (1) Excess Deferrals. For purposes of making a distribution of Excess
Deferrals pursuant to Section 4.10(A), Allocable Income means Earnings allocable
to the Excess Deferrals for the Taxable Year in which the Participant made the
Excess Deferral. The Plan Administrator also will distribute Gap Period income
with respect to Excess Deferrals in Taxable Years which began on or after
January 1, 2007, if the Plan Administrator in accordance with the Plan terms
otherwise would allocate the Gap Period Allocable Income to the Participant’s
Account. The Plan Administrator will not distribute Gap Period income with
respect to Excess Deferrals occurring before the above date unless the Employer
elects otherwise in Appendix B.
          (a) Reasonable or alternative (pro rata) method. To calculate such
Allocable Income for the Taxable Year, the Plan Administrator will use: (i) a
uniform and nondiscriminatory method which reasonably reflects the manner used
by the Plan Administrator to allocate Earnings to Participants’ Accounts; or
(ii) the “alternative method” under Treas. Reg. §1.402(g)-1(e)(5)(iii). See
Section 4.11(C)(2)(a) as to the alternative method except the Plan Administrator
will apply such modifications as are necessary to determine Taxable Year
Allocable Income with respect to the Excess Deferrals.
          (b) Gap Period. To calculate Gap Period Allocable Income, the Plan
Administrator may use either of the Section 4.11(C)(1)(a) methods, or may apply
the “safe harbor method” under Treas. Reg. §1.402(g)-1(e)(5)(iv). See
Section 4.11(C)(2)(b) as to the safe harbor method except the Plan Administrator
will apply such modifications as are necessary to determine Gap Period Allocable
Income with respect to the Excess Deferrals. Under a reasonable method described
in Section 4.11(C)(1)(a), clause (i), the Plan Administrator may determine the
Allocable Income as of a date which is no more than 7 days prior to the date of
the corrective distribution.
     (2) Excess Contributions/Aggregates. For purposes of making a distribution
of Excess Contributions under Section 4.10(B) and Excess Aggregate Contributions
under Section 4.10(C), Allocable Income means Earnings allocable to such
amounts. For Plan Years beginning on or after the Final 401(k) Regulations
Effective Date, the Plan Administrator must calculate Allocable Income for the
Testing Year and also for the Gap Period; provided that the Plan Administrator
will calculate and distribute the Gap Period Allocable Income only if the Plan
Administrator in accordance with the Plan terms otherwise would allocate the Gap
Period Allocable Income to the Participant’s Account. For Plan Years beginning
prior to the Final 401(k) Regulations Effective Date, the Plan Administrator
will not distribute Gap Period income with respect to Excess Contributions or
Excess Aggregate Contributions occurring
© Copyright 2008 PRUDENTIAL RETIREMENT

48



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
before the above date unless the Employer elects otherwise in Appendix B.
          (a) Reasonable or alternative (pro rata) method. To calculate such
Allocable Income for the Testing Year, the Plan Administrator will use: (i) a
uniform and nondiscriminatory method which reasonably reflects the manner used
by the Plan Administrator to allocate Earnings to Participants’ Accounts; or
(ii) the “alternative method” under Treas. Reg. §§1.401(k)-2(b)(2)(iv)(C) and
1.401(m)-2(b)(2)(iv)(C). Under the alternative method, the Plan Administrator
will determine the Allocable Income for the Testing Year by multiplying the
Testing Year income with respect to Participant’s Excess Contributions (or
Excess Aggregate Contributions) by a fraction, the numerator of which is the
Participant’s Excess Contributions (or Excess Aggregate Contributions) and the
denominator of which is the Participant’s end of the Testing Year Account
Balance attributable to Elective Deferrals (or Matching Contributions and
Employee Contributions) and any other amounts included in the ADP test (or ACP
test), but disregarding Earnings on such amounts for the Testing Year.
          (b) Gap Period. To calculate Gap Period Allocable Income, the Plan
Administrator may use either of the Section 4.11(C)(2)(a) “reasonable method” or
“alternative method” (but as modified to include the Gap Period), or may apply
the “safe harbor method” under Treas. Reg. §§1.401(k)-2(b)(2)(iv)(D) and
1.401(m)-2(b)(2)(iv)(D). Under the safe harbor method, the Gap Period Allocable
Income is equal to 10% of the Testing Year income determined under alternative
method, multiplied by the number of calendar months in the Gap Period. If a
corrective distribution is made on or before the 15th day of a month, that month
is disregarded in determining the number of months in the Gap Period. If the
corrective distribution is made after the 15th day of the month, that month is
included in such calculation. Under a reasonable method described in Section
4.11(C)(2)(a), clause (i), the Plan Administrator may determine the Allocable
Income as of a date which is no more than 7 days prior to the date of the
corrective distribution.
(D) Compensation. Compensation means, except as otherwise provided in this
Article IV, Compensation as defined for nondiscrimination purposes in
Section 1.11(F).
(E) Current Year Testing. Current Year Testing means for purposes of the ADP
test described in Section 4.10(B) and the ACP test described in Section 4.10(C),
the use of data from the Testing Year in determining the ADP or ACP for the NHCE
Group.
(F) Gap Period. Gap Period means the period commencing on the first day of the
next Plan Year following the Testing Year and ending on the date the Plan
Administrator distributes Excess Contributions or Excess Aggregate Contributions
for the Testing Year. As to Excess Deferrals, Gap Period means the period
commencing on the first day of the next Taxable Year following the Taxable Year
in which the Participant made the Excess Deferrals and ending on the date the
Plan Administrator distributes the Excess Deferrals.
(G) HCE Group. HCE Group means the group of ADP Participants or ACP Participants
(as the context requires) who are HCEs for the Testing Year.
(H) NHCE Group. NHCE Group means the group of ADP Participants or ACP
Participants (as the context requires) who are NHCEs for the Testing Year, or
for the immediately prior Plan Year under Prior Year Testing, except as the
Testing Year may apply in the first Plan Year.
(I) Prior Year Testing. Prior Year Testing means for purposes of the ADP test
described in Section 4.10(B) and the ACP test described in Section 4.10(C), the
use of data from the Plan Year immediately prior to the Testing Year in
determining the ADP or ACP for the NHCE Group.
(J) Testing Year. Testing Year means the Plan Year for which the Plan
Administrator is performing coverage or nondiscrimination testing including the
ADP test or the ACP test.
© Copyright 2008 PRUDENTIAL RETIREMENT

49



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
ARTICLE V
VESTING
     5.01 NORMAL/EARLY RETIREMENT AGE. The Employer in its Adoption Agreement
must specify the Plan’s Normal Retirement Age. If the Employer fails to specify
the Plan’s Normal Retirement Age in its Adoption Agreement, the Employer is
deemed to have elected age 65 as the Plan’s Normal Retirement Age. The Employer
in its Adoption Agreement may specify an Early Retirement Age. A Participant’s
Account Balance derived from Employer contributions is 100% Vested upon and
after his/her attaining Normal Retirement Age (or if applicable, Early
Retirement Age) if the Participant is employed by the Employer on or after that
date and regardless of the Participant’s Years of Service for vesting or the
Employer’s Adoption Agreement elected vesting schedules.
     5.02 PARTICIPANT DEATH OR DISABILITY. The Employer must elect in its
Adoption Agreement whether a Participant’s Account Balance derived from Employer
Contributions is 100% Vested if the Participant’s Separation from Service is a
result of his/her death or Disability.
     5.03 VESTING SCHEDULE.
(A) General. Except as provided in Sections 5.01 and 5.02, or unless the
Employer in its Adoption Agreement elects immediate vesting, for each Year of
Service as described in Section 5.05, a Participant’s Vested percentage of
his/her Account Balance derived from Nonelective Contributions, Regular Matching
Contributions, Additional Matching Contributions, Money Purchase Pension
Contributions or Target Benefit equals the percentage under the appropriate
vesting schedule the Employer has elected in its Adoption Agreement.
     (1) Matching/ top-heavy schedule. The Employer must elect to apply a
top-heavy (or modified top-heavy) vesting schedule to the Regular Matching
Contributions and to the Additional Matching Contributions. The top-heavy
vesting schedule applies to all Regular Matching Contributions Accounts and
Additional Matching Contributions Accounts of all Participants who have at least
one Hour of Service in a Plan Year beginning after December 31, 2001, regardless
of when the Matching Contributions were made. However, the Employer in
Appendix B: (a) may elect to apply the top-heavy vesting schedule only to
Regular Matching Contributions and Additional Matching Contributions made in
Plan Years beginning after December 31, 2001 and to the associated Earnings; and
(b) may elect to apply top-heavy vesting to the affected Matching Contributions
for all Participants even if they do not have one Hour of Service in a Plan Year
beginning after December 31, 2001. If the Employer elects in its Adoption
Agreement to apply a non-top-heavy schedule to Employer Contributions other than
Matching Contributions, the Employer must also elect in its Adoption Agreement,
that in the event that the Plan becomes top-heavy and then later becomes
non-top-heavy, whether to return to the elected non-top-heavy schedule
commencing in the non-top-heavy Plan Year. If the Employer elects a
non-compliant top-heavy schedule, the Plan Administrator will apply a top-heavy
schedule under the Plan which most closely approximates the Employer’s elected
schedule (graded or cliff).
     (2) Election of different schedules. Subject to Section 5.03(A)(1), the
Employer in its Adoption Agreement must elect whether the Plan will apply the
same vesting schedule or a different vesting schedule to Employer Contributions
(other than Matching Contributions), Regular Matching Contributions and
Additional Matching Contributions.
(B) Vesting Schedules. For purposes of the Employer’s elections under its
Adoption Agreement, “6-year graded,” “3-year cliff,” “7-year graded” or “5-year
cliff” means an Employee’s Vested percentage, based on each included Year of
Service, under the following applicable schedule:

          6-year graded   7-year graded
0-1 year / 0%
  0-2 years / 0%
2 years / 20%
  3 years / 20%
3 years / 40%
  4 years / 40%
4 years / 60%
  5 years / 60%
5 years / 80%
  6 years / 80%
6 years / 100%
  7 years / 100%   3-year cliff   5-year cliff
0-2 years / 0%
  0-4 years / 0%
3 years / 100%
  5 years / 100%

(C) ”Grossed-Up” Vesting Formula. If the Trustee makes a distribution (other
than a Cash-Out Distribution described in Section 5.04) to a Participant from an
Account which is not fully Vested, and the Participant has not incurred a
Forfeiture Break in Service, the provisions of this Section 5.03(C) apply to the
Participant’s Account Balance.
     (1) Separate Account/formula. The Plan Administrator will establish a
separate account for the Participant’s Account Balance at the time of the
distribution. At any relevant time following the distribution, the Plan
Administrator will determine the Participant’s Vested Account Balance in such
separate account derived from Employer Contributions in accordance with the
following formula: P(AB + D) — D. To apply this formula, “P” is the
Participant’s current vesting percentage at the relevant time, “AB” is the
Participant’s Employer-derived Account Balance at the relevant time and “D” is
the amount of the earlier distribution. If, under a Restated Plan, the Plan has
made distribution to a partially-Vested Participant prior to its restated
Effective Date and is unable to apply the cash-out provisions of Section 5.04 to
that prior distribution, this special vesting formula also applies to that
Participant’s remaining Account Balance.
     (2) Alternative formula. The Employer, in Appendix B, may elect to modify
this formula to read as follows: P(AB + (R x D)) — (R x D). For purposes of this
alternative formula, “R” is the ratio of “AB” to the Participant’s
Employer-derived Account Balance immediately following the earlier distribution.
© Copyright 2008 PRUDENTIAL RETIREMENT

50



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
     (3) Application to Contribution Type. If a Participant will receive a
distribution from a particular Contribution Type, the Plan Administrator in
applying this Section 5.03(C) will determine the Participant’s Vested Account
Balance for the Participant’s Contribution Type separately.
(D) Special Vesting Elections. The Employer in its Adoption Agreement may elect
other specified vesting provisions which are consistent with Code §411 and
Applicable Law.
(E) Fully Vested Amounts. A Participant has a 100% Vested interest at all times
in his/her Accounts attributable to Elective Deferrals, Employee Contributions,
QNECs, QMACs, Safe Harbor Contributions, SIMPLE Contributions, Rollover
Contributions, DECs and Designated IRA Contributions. A Participant has a 100%
Vested interest at all times in his/her Account attributable to Prevailing Wage
Contributions unless the Prevailing Wage Contract does not provide for 100%
vesting in which event vesting is in accordance with the Prevailing Wage
Contract. However, a Participant has a 100% Vested interest at all times in
his/her Account attributable to Prevailing Wage Contributions which are used as
QNECs or which are used to offset QNECs, QMACs, Safe Harbor Contributions, or
SIMPLE Contributions.
(F) Mergers/Transfers. A merger or Transfer of assets from another Defined
Contribution Plan to this Plan does not result, solely by reason of the merger
or Transfer, in 100% vesting of the merged or transferred assets. The Plan
Administrator operationally and on a uniform and nondiscriminatory basis will
determine in the case of a merger or other Transfer to the Plan whether: (1) to
vest immediately all transferred assets; (2) to vest the transferred assets in
accordance with the Plan’s vesting schedule applicable to the Contribution Type
being transferred but subject to the requirements of Section 5.08; or (3) to
vest the transferred assets in accordance with the transferor plan’s vesting
schedule(s) applicable to the Contribution Types being transferred, as such
schedules existed on the date of the Transfer. The Employer may elect to record
such information in its Adoption Agreement as a special vesting election.
     5.04 CASH-OUT DISTRIBUTION/ POSSIBLE RESTORATION.
(A) Effect of Cash-Out Distribution. If, pursuant to Article VI, a
partially-Vested Participant receives a Cash-Out Distribution before he/she
incurs a Forfeiture Break in Service the Participant will incur an immediate
forfeiture of the non-Vested portion of his/her Account Balance.
     (1) Definition of Cash-Out Distribution. A Cash-Out Distribution is a
distribution to the Participant or a Direct Rollover for the Participant
(whether a Mandatory Distribution or a Distribution Requiring Consent as
described in Article VI), of his/her entire Vested Account Balance (including
Elective Deferrals and Employee Contributions if any) due to the Participant’s
Separation from Service or Severance from Employment.
     (2) Allocation in Cash-Out Year. If a partially-Vested Participant’s
Account is entitled to an allocation of Employer Contributions or Participant
forfeitures for the Plan Year in which he/she otherwise would incur a forfeiture
by reason of a Cash-Out Distribution, the Plan Administrator will make the
additional allocation of Employer Contributions and forfeitures without regard
to whether the Participant previously received a Cash-Out Distribution;
provided, that the Plan Administrator, in accordance with Section 3.07(D), will
not allocate to such Participant any of his/her own forfeiture resulting from
the Cash-Out Distribution. A partially-Vested Participant is a Participant whose
Vested percentage determined under Section 5.03 is more than 0% but is less than
100%.
(B) Forfeiture Restoration and Conditions for Restoration. A partially-Vested
Participant re-employed by the Employer after receiving a Cash-Out Distribution
of the Vested percentage of his/her Account Balance may repay to the Trust the
entire amount of the Cash-Out Distribution (including Elective Deferrals and
Employee Contributions if any) without any adjustment for Earnings, unless the
Participant no longer has a right to restoration under this Section 5.04(B).
     (1) Restoration. If a re-employed Participant repays his/her Cash-Out
Distribution, the Plan Administrator, subject to the conditions of this
Section 5.04(B), must restore the Participant’s Account Balance to the same
dollar amount as the dollar amount of his/her Account Balance on the Accounting
Date, or other Valuation Date, immediately preceding the date of the Cash-Out
Distribution, unadjusted for any Earnings occurring subsequent to that
Accounting Date (and prior to the Participant’s repayment or the Employer’s
restoration) or other Valuation Date.
     (2) Source of repayment. A re-employed Participant may make repayment from
any source, including an IRA Rollover Contribution, permissible under Applicable
Law.
     (3) No restoration. The Plan Administrator will not restore a re-employed
Participant’s Account Balance under this Section 5.04 (B) if:
          (a) 5 Years. 5 years have elapsed since the Participant’s first
re-employment date with the Employer following the Cash-Out Distribution;
          (b) Not employed. The Employer does not employ the Participant on the
date the Participant repays his/her Cash-Out Distribution; or
          (c) Forfeiture Break. The Participant has incurred a Forfeiture Break
in Service. This condition also applies if the Participant makes repayment
within the Plan Year in which he/she incurs the Forfeiture Break in Service and
that Forfeiture Break in Service would result in a complete forfeiture of the
amount the Plan Administrator otherwise would restore.
     (4) Restoration timing. If none of the conditions in Section 5.04(B)(3)
preventing restoration of the Participant’s Account Balance apply, the Plan
Administrator will restore the Participant’s Account Balance as of the Plan Year
Accounting Date coincident with or immediately following the repayment.
© Copyright 2008 PRUDENTIAL RETIREMENT

51



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
     (5) Source of restoration. To restore the Participant’s Account Balance,
the Plan Administrator, to the extent necessary, will allocate to the
Participant’s Account:
          (a) Forfeitures. First, from the amount, if any, of Participant
forfeitures the Plan Administrator otherwise would allocate in that Plan Year
under Section 3.07;
          (b) Earnings. Second, from the amount, if any, of the Earnings for the
Plan Year, except to the extent Earnings are allocable to specific
Participant-Directed Accounts under Section 7.04(A)(2)(b) ; and
          (c) Employer Contribution. Third, from the amount of a discretionary
Employer Contribution for the Plan Year.
     The Employer in Appendix B may eliminate as a source of restoration any of
the amounts described in clauses (a), (b) and (c) or may change the order of
priority of these amounts.
     (6) Multiple restorations. If, for a particular Plan Year, the Plan
Administrator must restore the Account Balance of more than one re-employed
Participant, the Plan Administrator will make the restoration allocations from
the amounts described in Section 5.04(B)(5), clauses (a), (b) and (c) to each
such Participant’s Account in the same proportion that a Participant’s restored
amount for the Plan Year bears to the restored amount for the Plan Year of all
re-employed Participants.
     (7) Employer must make-up shortfall. To the extent the amounts described in
Section 5.04(B)(5) are insufficient to enable the Plan Administrator to make the
required restoration, the Employer must contribute, without regard to any
requirement or condition of Article III, the additional amount necessary to
enable the Plan Administrator to make the required restoration.
     (8) Not an Annual Addition. A cash-out restoration allocation is not an
Annual Addition under Article IV.
(C) Deemed Cash-Out of 0% Vested Participant. Except as the Employer may elect
in Appendix B, the “deemed cash-out rule” of this Section 5.04(C) applies to any
0% Vested Participant. Under a deemed cash-out, a Participant does not receive
an actual Plan distribution but the Plan Administrator treats the Participant as
having received an actual Cash-Out Distribution. A Participant is not 0% Vested
if, at the time that the Plan Administrator applies the deemed cash-out rule;
(i) the Participant has nay existing Account Balance attributable to Elective
Deferrals, Employee Contributions, Safe Harbor Contributions, Prevailing Wage
Contributions (unless the Prevailing Wage Contributions are not immediately
Vested), QNECs, QMACs or DECs; or (ii) the Participant has any vesting in
accordance with the vesting schedule applicable to any other Contribution Type,
even if the Participant has a zero balance in that Account. A Participant is 0%
Vested if the Participant is eligible to make or to receive any of the
contributions described in clause (i) above, but has not made or received such
contributions and if the Participant has no vesting as to Contribution Types
described in clause (ii) above.
     (1) If not entitled to allocation. If a 0% Vested Participant’s Account is
not entitled to an allocation of Employer Contributions for the Plan Year in
which the Participant has a Severance from Employment, the Plan Administrator
will apply the deemed cash-out rule as if the 0% Vested Participant received a
Cash-Out Distribution on the date of the Participant’s Severance from
Employment.
     (2) If entitled to allocation. If a 0% Vested Participant’s Account is
entitled to an allocation of Employer contributions or Participant forfeitures
for the Plan Year in which the Participant has a Severance from Employment, the
Plan Administrator will apply the deemed cash-out rule as if the 0% Vested
Participant received a Cash-Out Distribution on the first day of the first Plan
Year beginning after his/her Severance from Employment.
     (3) Timing of “deemed repayment.” For purposes of applying the restoration
provisions of this Section 5.04, the Plan Administrator will treat a re-employed
0% Vested Participant as repaying his/her cash-out “distribution” on the date of
the Participant’s re-employment with the Employer.
     (4) Pension plans. If the Plan is a Money Purchase Pension Plan or a Target
Benefit Plan, all references in this Section 5.04(C) to “Severance from
Employment” mean “Separation from Service.”
(D) Accounting for Cash-Out Repayment.
     (1) Pending restoration. As soon as is administratively practicable, the
Plan Administrator will credit to the Participant’s Account the Cash-Out
Distribution amount a Participant has repaid to the Plan. Pending the
restoration of the Participant’s Account Balance, the Plan Administrator under
Section 7.04(A)(2)(c) may direct the Trustee to place the Participant’s Cash-Out
Distribution repayment in a Segregated Account.
     (2) Accounting by contribution source. The Plan Administrator will account
for a Participant’s restored balance by treating the Account as consisting of
the same Contribution Types and amounts as existed on the date of the Cash-Out
Distribution. The Employer in Appendix B may elect an alternative accounting for
a restored Account, either under the “nonelective rule” or under the “rollover
rule.” Under the nonelective rule, the Plan Administrator will treat the portion
of the Participant’s restored balance attributable to the Participant’s cash-out
repayment as a Nonelective Contribution (or other Employer Contributions as
applicable) for purposes of any subsequent distribution. Under the rollover
rule, the Plan Administrator will treat the portion of the Participant’s
restored balance attributable to the Participant’s cash-out repayment as a
Rollover Contribution for purposes of any subsequent distribution; provided
however that if the cash-out repayment does not qualify as a Rollover
Contribution or if the Plan does not permit Rollover Contributions, the Plan
Administrator will apply the nonelective rule. Under either the nonelective rule
or the rollover rule. the portion of the Participant’s restored balance
attributable to the Plan Administrator’s restoration under Section 5.04(B)(1),
consists of the same Contribution Types and amounts as existed as of the date of
the Cash-out Distribution.
© Copyright 2008 PRUDENTIAL RETIREMENT

52



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
     (3) Return if failed repayment. Unless the cash-out repayment qualifies as
a Participant Rollover Contribution, the Plan Administrator will direct the
Trustee to repay to the Participant as soon as is administratively practicable,
the full amount of the Participant’s Cash-Out Distribution repayment if the Plan
Administrator determines any of the conditions of Section 5.04(B)(3) prevents
restoration as of the applicable Accounting Date, notwithstanding the
Participant’s repayment.
     5.05 YEAR OF SERVICE – VESTING.
(A) Definition of Year of Service. A Year of Service, for purposes of
determining a Participant’s vesting under Section 5.03, means the Vesting
Computation Period during which an Employee completes the number of Hours of
Service (not exceeding 1,000) the Employer specifies in its Adoption Agreement,
without regard to whether the Employer continues to employ the Employee during
the entire Vesting Computation Period.
(B) Definition of Vesting Computation Period. A Vesting Computation Period is a
12-consecutive month period the Employer elects in its Adoption Agreement.
(C) Counting Years of Service. For purposes of a Participant’s vesting in the
Plan, the Plan counts all of an Employee’s Years of Service except:
     (1) Forfeiture Break in Service; Cash-Out. For the sole purpose of
determining a Participant’s Vested percentage of his/her Account Balance derived
from Employer Contributions which accrued for his/her benefit prior to a
Forfeiture Break in Service or receipt of a Cash-Out Distribution, the Plan
disregards any Year of Service after the Participant first incurs a Forfeiture
Break in Service or receives a Cash-Out Distribution (except where the Plan
Administrator restores the Participant’s Account under Section 5.04(B)).
     (2) Rule of parity and one-year hold-out rule. If the rule of parity under
Section 5.06(C) or the one-year hold-out rule under Section 5.06(D) applies, the
Plan disregards pre-break Service as described therein.
     (3) Other exclusions. Consistent with Code §411(a)(4), any Year of Service
the Employer elects to exclude under its Adoption Agreement, including Service
during any period for which the Employer did not maintain the Plan or a
Predecessor Plan. See Section 1.44(B).
(D) Elapsed Time. If the Employer in its Adoption Agreement elects to apply the
Elapsed Time Method in applying the Plan’s vesting schedule, the Plan
Administrator will credit Service in accordance with Section 1.31(A)(3).
     5.06 BREAK IN SERVICE AND FORFEITURE BREAK IN SERVICE – VESTING.
(A) Definition of Break in Service. For purposes of this Article V, a
Participant incurs a Break in Service if during any Vesting Computation Period
he/she does not complete more than 500 Hours of Service. If the Plan applies the
Elapsed Time Method of crediting Service, a Participant incurs a Break in
Service if the Participant has a Period of Severance of at least 12 consecutive
months. If, pursuant to Section 5.05(A), the Plan does not require more than 500
Hours of Service to receive credit for a Year of Service, a Participant incurs a
Break in Service in a Vesting Computation Period in which he/she fails to
complete a Year of Service.
(B) Definition of Forfeiture Break in Service. A Participant incurs a Forfeiture
Break in Service when he/she incurs 5 consecutive Breaks in Service.
(C) Rule of Parity-Vesting. The Employer in its Adoption Agreement may elect to
apply the “rule of parity” under Code §411(a)(6)(D) for purposes of determining
vesting Years of Service. Under the rule of parity, the Plan Administrator
excludes a Participant’s Years of Service before a Break in Service if: (1) the
number of the Participant’s consecutive Breaks in Service equals or exceeds 5;
and (2) the Participant is 0% Vested in his/her Account Balance at the time
he/she has the Breaks in Service. A Participant is not 0% Vested if at the time
that the Plan Administrator applies the rule of parity the Participant is not 0%
vested as described in Section 5.04(C).
(D) One-Year Hold-out Rule-Vesting. The “one-year hold-out rule” under Code
§411(a)(6)(B) will not apply to this Article V unless the Employer elects
otherwise. in Appendix B. If the one-year hold-out rule applies, an Employee who
has a one-year Break in Service will not be credited for vesting purposes with
any Years of Service earned before such one-year Break in Service, until the
Employee has completed a Year of Service after the one-year Break in Service.
     5.07 FORFEITURE OCCURS.
(A) Timing. A Participant’s forfeiture of his/her non-Vested Account Balance
derived from Employer Contributions occurs under the Plan on the earlier of:
     (1) Forfeiture Break. The last day of the Vesting Computation Period in
which the Participant first incurs a Forfeiture Break in Service; or
     (2) Cash-Out. The date the Participant receives a Cash-Out Distribution.
(B) Vesting Schedule/Plan Correction/Lost Participants. The Plan Administrator
determines the percentage of a Participant’s Account Balance forfeiture, if any,
under this Section 5.07 solely by reference to the vesting schedule the Employer
elected in its Adoption Agreement. A Participant does not forfeit any portion of
his/her Account Balance for any other reason or cause except as expressly
provided by this Section 5.07 or as provided under Sections 3.07 or 7.07.
     5.08 AMENDMENT TO VESTING SCHEDULE. The Employer under Section 11.02 may
amend the Plan’s vesting schedule(s) under Section 5.03 at any time, subject to
this Section 5.08. For purposes of this Section 5.08, an amendment to the
vesting schedule includes any Plan amendment which directly or indirectly
affects the computation of the Vested percentage of a Participant’s Account
Balance. In addition, any shift in the Plan’s vesting schedule under Article X,
due to a change in the Plan’s
© Copyright 2008 PRUDENTIAL RETIREMENT

53



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
top-heavy status, is an amendment to the vesting schedule for purposes of this
Section 5.08.
(A) No Reduction. The Plan Administrator will not apply the amended vesting
schedule to reduce any Participant’s existing Vested percentage (determined on
the later of the date the Employer adopts the amendment, or the date the
amendment becomes effective) in the Participant’s existing and future Account
Balance attributable to Employer Contributions, to a percentage less than the
Vested percentage computed under the Plan without regard to the amendment.
(B) Hour of Service Required. Except as the Plan otherwise expressly provides,
an amended vesting schedule will apply to a Participant only if the Participant
receives credit for at least one Hour of Service after the new vesting schedule
becomes effective.
(C) Election. If the Employer amends the Plan’s vesting schedule, each
Participant having completed at least 3 Years of Service (as described in
Section 5.05) with the Employer prior to the expiration of the election period
described below, may elect irrevocably to have the Plan Administrator determine
the Vested percentage of his/her Account Balance without regard to the
amendment.
     (1) Notice of amendment. The Plan Administrator will forward an appropriate
notice of any amendment to the vesting schedule to each affected Participant,
together with the appropriate form upon which the Participant may make an
election to remain under the pre-amendment vesting schedule and notice of the
time within which the Participant must make an election to remain under the
pre-amendment vesting schedule.
     (2) Election timing. The Participant must file his/her election with the
Plan Administrator within 60 days of the latest of: (a) the Employer’s adoption
of the amendment; (b) the effective date of the amendment; or (c) the
Participant’s receipt of a notice of the amendment.
     (3) No election if no adverse effect. The election described in this
Section 5.08(C) does not apply to a Participant if the amended vesting schedule
provides for vesting at least as rapid at any time as the vesting schedule in
effect prior to the amendment.
© Copyright 2008 PRUDENTIAL RETIREMENT

54



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
ARTICLE VI
DISTRIBUTIONS
     6.01 TIMING OF DISTRIBUTION. The Plan Administrator will direct the Trustee
to commence distribution of a Participant’s Vested Account Balance in accordance
with this Section 6.01 upon the Participant’s Separation from Service (or
Severance from Employment) for any reason, upon the Participant’s death, or if
the Participant exercises an In-Service Distribution right under the Plan. The
Trustee may make Plan distributions on any administratively practical date
during the Plan Year, consistent with the Employer’s elections in its Adoption
Agreement. For purposes of this Article VI, the Plan applies Severance from
Employment in place of Separation from Service where distribution is of
Restricted 401(k) Accounts. Section 6.01(A) is controlling as to distribution of
all Accounts upon Separation from Service or Severance from Employment. Section
6.01(B) is controlling as to distribution of all Accounts upon death (whether
death occurs before or after Separation from Service or Severance from
Employment). Section 6.01(C) applies only while a Participant remains employed
by the Employer and only to such Accounts described in the Plan and as the
Employer elects in its Adoption Agreement.
(A) Distribution upon Separation from Service/ Severance from Employment (other
than death).
     (1) Mandatory Distributions. The Employer in its Adoption Agreement will
elect whether the Plan will make Mandatory Distributions and will elect the
timing of the mandatory Distribution. If the Employer elects no Mandatory
Distributions, then all distributions require consent under Section 6.01(A)(2).
The timing of any Mandatory Distribution must comply with Code §401(a)(14).
          (a) Definition of Mandatory Distribution. A Mandatory Distribution is
a Plan required distribution without the Participant’s consent upon the
Participant’s Separation from Service. A Mandatory Distribution does not include
a distribution based on the Participant’s death or on account of Plan
termination.
               (i) Distribution after 62/NRA; unlimited amount. A Mandatory
Distribution in the case of a Participant who will receive the distribution
after the Participant attains the later of age 62 or Normal Retirement Age
includes a distribution of any amount.
               (ii) Distribution before 62/NRA; amount limit and Rollovers. A
Mandatory Distribution in the case of a Participant who will receive the
distribution before the Participant attains the later of age 62 or Normal
Retirement Age may not exceed the amount (not exceeding $5,000) the Employer
elects in its Adoption Agreement. In applying the elected Mandatory Distribution
amount, the Plan Administrator will include or exclude a Participant’s Rollover
Contributions Account as the Employer elects in its Adoption Agreement. The Plan
Administrator will disregard accumulated DECs.
               (iii) Remaining Installments. A Mandatory Distribution does not
include the remaining balance of any Installment distribution (originally
subject to Participant consent), but where the remaining Account Balance
presently is less than the Mandatory Distribution amount.
          (b) Distribution of Mandatory Distribution before 62/NRA; method and
timing. If a Participant will receive a Mandatory Distribution before attaining
the later of age 62 or Normal Retirement Age, the Plan Administrator will direct
the Trustee to distribute the Mandatory Distribution to the Participant in a
Lump-Sum (without regard to Section 6.04) consisting of the Participant’s entire
Vested Account Balance (including any Rollover Contribution Account even if the
Plan disregards a Rollover Contribution Account in determining Mandatory
Distribution status). The Plan Administrator will direct the Trustee to make a
Mandatory Distribution at the time the Employer elects in its Adoption
Agreement, but in no event later than the 60th day following the close of the
Plan Year in which the Participant attains Normal Retirement Age or age 65 if
earlier. See Section 6.08(D) regarding potential Automatic Rollover of Mandatory
Distributions. The Plan Administrator, in accordance with Section 6.08(B) will
give a rollover notice to a Participant who will receive a Mandatory
Distribution. The notice will explain the Automatic Rollover under
Section 6.08(D) as applicable in the case of the Participant’s failure to
respond timely to the rollover notice.
          (c) Distribution of Mandatory Distribution if 62/NRA; method and
timing.
               (i) Balance not exceeding $5,000. If a Participant will receive a
Mandatory Distribution after attaining the later of age 62 or Normal Retirement
Age, and the Participant’s Vested Account Balance (including any Rollover
Contributions Account) does not exceed $5,000 (or such lesser amount the
Employer elects in Appendix B), the Plan Administrator will direct the Trustee
to distribute a Mandatory Distribution to the Participant in a Lump-Sum (without
regard to Section 6.04) consisting of the Participant’s entire Vested Account
Balance. The Plan Administrator will direct the Trustee to make a Mandatory
Distribution at the time the Employer elects in its Adoption Agreement, but not
later than the 60th day following the close of the Plan Year in which the
Participant incurs a Separation from Service.
               (ii) Balance exceeds $5,000. If a Participant will receive a
Mandatory Distribution after attaining the later of age 62 or Normal Retirement
Age, and the Participant’s Vested Account Balance (including any Rollover
Contributions Account) exceeds $5,000 (or such lesser amount the Employer elects
in Appendix B), the Participant may elect any method or form of distribution
available under the Plan and the Plan Administrator in accordance with
Section 6.01(A)(2)(c) will provide the Participant with a distribution notice.
If under Section 6.01(A)(2)(f) the Plan permits a Participant receiving a
Distribution Requiring Consent to postpone distribution to any specified date
(not beyond the Participant’s DCD as described in Section 6.02), a Participant
receiving a Mandatory Distribution under this Section 6.01(A)(1)(c)(ii) also may
elect to postpone distribution. If a Participant may not elect to postpone
© Copyright 2008 PRUDENTIAL RETIREMENT

55



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
distribution or fails to elect to postpone distribution, the Plan Administrator
will direct the Trustee to distribute the Participant’s Account at the time the
Employer elects in its Adoption Agreement, but not later than the 60th day
following the close of the Plan Year in which the Participant incurs a
Separation from Service.
               (iii) Rollover notice but no Automatic Rollover. The Plan
Administrator, in accordance with Section 6.08(B) will give a rollover notice to
a Participant who will receive a Mandatory Distribution under this
Section 6.01(A)(1)(c). However, the Automatic Rollover under Section 6.08(D), in
the case of the Participant’s failure to respond timely to the rollover notice,
does not apply under this Section 6.01(A)(1)(c).
     (2) Distributions Requiring Consent.
          (a) Definition of Distribution Requiring Consent. A Distribution
Requiring Consent is a distribution upon the Participant’s Separation from
Service other than on account of death and which is not a Mandatory
Distribution,
          (b) Distribution of Distribution Requiring Consent. The Plan
Administrator, subject to this Section 6.01(A)(2) regarding Participant
elections or the absence thereof, will direct the Trustee to commence or make a
Distribution Requiring Consent, at the time or times and in the form the
Adoption Agreement specifies.
          (c) Distribution notice. At least 30 days and not more than 90 days
prior to the Participant’s Annuity Starting Date, the Plan Administrator must
provide a written distribution notice (or a summary notice as permitted under
Treasury regulations) to a Participant who is eligible to receive a Distribution
Requiring Consent. The distribution notice must explain the optional forms of
benefit in the Plan, including the material features and relative values of
those options, and the Participant’s right to postpone distribution until the
applicable date described in Section 6.01(A)(2)(f). Also see Section 6.08(B) for
provisions relating to a rollover notice.
          (d) Consent requirements. A Participant must consent, in writing,
following receipt of the distribution notice, to any Distribution Requiring
Consent, The Participant’s spouse also must consent, in writing, to any
distribution, for which Section 6.04 requires the spouse’s consent. The consent
requirements of this Section 6.01(A)(2)(d) do not apply to defaulted loans
described in Section 7.06(B), to RMDs under Section 6.02 or to corrective
distributions under Article IV. See Section 11.05(D) as to consent requirements
related to distributions following Plan termination.
          (e) Distribution election/reconsideration. A Participant eligible to
receive a Distribution Requiring Consent, consistent with the Adoption Agreement
and subject to Sections 6.02, 6.03 and 6.04, may elect the time and method of
distribution of his/her Account (or portion thereof) following receipt of the
distribution notice. Unless the Plan Administrator in a distribution form,
notice, or other Plan disclosure indicates otherwise, a Participant may
reconsider his/her distribution election at any time prior to the Annuity
Starting Date and may elect to commence distribution as of any other
distribution date permitted under the Plan or under the Adoption Agreement. A
Participant may elect to receive a distribution at any administratively
practical time which is earlier than 30 days following the Participant’s receipt
of the distribution notice, by waiving in writing the balance of the 30 days.
However, if the requirements of Section 6.04 apply, the Participant may not
elect to commence distribution during the 7 days immediately following the date
of the Participant’s receipt of the distribution notice.
          (f) Election to postpone. A Participant eligible to receive a
Distribution Requiring Consent prior to his/her Annuity Starting Date, may elect
to postpone distribution beyond the time the Employer has elected in its
Adoption Agreement, to any specified date including, but not beyond the
Participant’s RBD as described in Section 6.02, unless the Employer, in its
Adoption Agreement, specifically limits a Participant’s right to postpone
distribution of his/her Account Balance only to the later of the date the
Participant attains age 62 or Normal Retirement Age. The Plan Administrator will
reapply the notice and consent requirements of Section 6.01(A)(2) to any
distribution a Participant postpones under this Section 6.01(A)(2)(f).
          (g) No election /deemed elected distribution date. In the absence of a
Participant’s consent and distribution election (as described in
Sections 6.01(A)(2)(d) and (e)) or in the absence of the Participant’s election
under Section 6.01(A)(2)(f) made prior to his/her Annuity Starting Date, to
postpone distribution, the Plan Administrator, consistent with the Employer’s
elections in its Adoption Agreement, will treat the Participant as having
elected (in accordance with the Treasury Regulations under Code §§411 and
401(a)(14)) to postpone his/her distribution until the later of the date the
Participant attains age 62 or Normal Retirement Age. At the applicable date, the
Plan Administrator then will direct the Trustee to distribute the Participant’s
Vested Account Balance in a Lump-Sum (or, if applicable, the annuity form of
distribution required under Section 6.04). The provisions Section 6.01(A)(2)(e)
regarding reconsideration of distribution elections apply to any election or
deemed election in this Section 6.01(A)(2)(g).
          (h) Definition of Annuity Starting Date. See Section 1.06(A).
     (3) Disability. If the Participant’s Separation from Service is because of
his/her Disability, except to the extent the Employer elects in its Adoption
Agreement to accelerate distribution, the Plan Administrator will direct the
Trustee to distribute the Participant’s Vested Account Balance at the same time
and in the same form as if the Participant had incurred a Separation from
Service without Disability.
     (4) Determination of Vested Account Balance. For purposes of the consent
requirements under this Article VI and of determining whether a distribution is
a Mandatory Distribution, the Plan Administrator determines a Participant’s
Vested Account Balance as of the most recent Valuation Date immediately prior to
the distribution date, and takes into account the Participant’s entire Account
Balance, including Elective Deferrals, but including or excluding the
Participant’s Rollover Contributions Account as the Employer elects in its
Adoption Agreement. The Plan Administrator in determining the Participant’s
Vested
© Copyright 2008 PRUDENTIAL RETIREMENT

56



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
Account Balance at the relevant time, will disregard a Participant’s Vested
Account Balance existing on any prior date, except as related to Installment
distributions under Section 6.01(A)(1).
     (5) Consent to cash-out/forfeiture. If a Participant is partially Vested in
his/her Account Balance, a Participant’s election under Section 6.01(A)(2) to
receive distribution prior to the Participant’s incurring a Forfeiture Break in
Service, must be in the form of a Cash-Out Distribution.
     (6) Return to employment. A Participant may not receive a distribution
based on Separation from Service, or continue any Installment distribution based
on a prior Separation from Service, if, prior to the time the Trustee actually
makes the distribution, the Participant returns to employment with the Employer.
(B) Distribution upon Death. In the event of the Participant’s death (whether
death occurs before or after Separation from Service or Severance from
Employment), the Plan Administrator will direct the Trustee, in accordance with
this Section 6.01(B) to distribute to the Participant’s Beneficiary the
Participant’s Vested Account Balance remaining in the Trust at the time of the
Participant’s death.
     (1) Timing of commencement. The Plan Administrator must direct the Trustee
to distribute or commence distribution of the deceased Participant’s Vested
Account Balance following the date on which the Plan Administrator receives
notification of, or otherwise confirms, the Participant’s death. The actual
timing of distribution will be in accordance with: (a) the Employer’s Adoption
Agreement elections; (b) any Participant or Beneficiary permitted and timely
made election under Section 6.03(B); and (c) the Plan terms including
Section 6.02.
     (2) Distribution method. The Plan Administrator must direct the Trustee to
distribute or commence distribution of the deceased Participant’s Vested Account
Balance under a method which is in accordance with: (a) the Employer’s Adoption
Agreement elections; (b) any Participant or Beneficiary permitted and timely
made election under Section 6.03(B); and (c) the Plan terms including
Section 6.04.
(C) In-Service Distribution. The Employer in its Adoption Agreement must elect
the Participants’ In-Service Distribution rights, if any. If the Employer elects
to permit any In-Service Distributions, the Employer will elect the eligible
Contribution Type or Contribution Type Accounts and the age or other events
which entitle a Participant to an In-Service Distribution. The Employer’s
elections under this Section 6.01(C) are subject to the restrictions of Section
6.01(C)(4) and any other restrictions under Applicable Law.
     (1) Definition of In-Service Distribution. An In-Service distribution means
distribution of a Participant’s Account or any portion thereof prior to his/her
Separation from Service.
     (2) Conditions.
          (a) Vesting. The Employer must elect in its Adoption Agreement whether
a partially-Vested Participant may receive an In-Service Distribution. If a
Participant receives an In-Service Distribution as to a partially-Vested
Account, and the Participant has not incurred a Forfeiture Break in Service, the
Plan Administrator will apply the vesting provisions of Section 5.03(C).
          (b) Other Conditions. The Employer in its Adoption Agreement may elect
other conditions applicable to In-Service Distributions as are not inconsistent
with Applicable Law.
     (3) Administration.
          (a) Participant election. A Participant must make any permitted
In-Service Distribution election under this Section 6.01(C) in writing and on a
form prescribed by the Plan Administrator which specifies the percentage or
dollar amount of the distribution and the Participant’s Contribution Type or
Account to which the election applies.
          (b) Frequency, timing and method. If the Plan permits In-Service
Distributions: (i) the Plan Administrator may adopt a policy imposing frequency
limitations or other reasonable administrative conditions; and (ii) a
Participant may elect as many In-Service Distributions per Plan Year as the
election form prescribed by the Plan Administrator allows, or as any In-Service
Distribution policy permits, with a minimum of one In-Service Distribution
permitted each Plan Year. If the Plan Administrator’s form or policy does not
specify the permitted number of Plan Year In-Service Distributions, the number
is not limited. The Trustee, as directed by the Plan Administrator and subject
to Section 6.04, will distribute the amount(s) a Participant elects in a single
distribution, as soon as administratively practical after the Participant files
his/her properly completed In-Service Distribution election with the Plan
Administrator. The Trustee will distribute the Participant’s remaining Account
Balance in accordance with the other provisions of this Article VI.
     (4) Account restrictions.
          (a) Nonelective, Regular Matching, Additional Matching and SIMPLE
Contribution distribution events. The Employer in its Adoption Agreement may
elect to permit an In-Service Distribution of the Nonelective, Regular Matching,
Additional Matching and SIMPLE Contribution Accounts upon a Participant’s
attainment of a stated age, based on a fixed number of years or based upon some
other specified event, such as hardship under Section 6.07. Such Adoption
Agreement elections include, but are not limited to, the following:
               (i) Two year “seasoned” contributions. The contributions which
the Plan Administrator will distribute were made at least 2 years (or such other
greater period as the Employer elects in its Adoption Agreement) prior to the
date on which the distribution will occur. Such distributions may include
Earnings on the “seasoned” contributions.
               (ii) 60 months of participation. The Participant has been a
Participant for at least 60 months (or for such other greater period as the
Employer elects in its Adoption Agreement) prior to the date on which the Plan
Administrator will make the distribution. This election
© Copyright 2008 PRUDENTIAL RETIREMENT

57



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
applies to all applicable contributions, regardless of when made.
          (b) 401(k) Plans.
               (i) Limitation. A Participant may not receive a distribution of
the Participant’s Restricted 401(k) Accounts except in the event of the
Participant’s death, Disability, Severance from Employment, attainment of age
591/2, hardship in accordance with Section 6.07 or Plan termination (as limited
under Section 11.05(F)).
               (ii) Definition of Restricted 401(k) Accounts. A Participant’s
Restricted 401(k) Accounts are the Participant’s Elective Deferral Account, QNEC
Account, QMAC Account and Safe Harbor Contributions Account.
          (c) Money Purchase Pension/Target Benefit Plans.
               (i) Limitation. A Participant may not receive an In-Service
Distribution of a Participant’s Restricted Pension Accounts except in the event
of the Participant’s attainment of Normal Retirement Age (or any later age), the
Participant’s Disability or Plan termination under Section 11.05.
               (ii) Definition of Restricted Pension Accounts. A Participant’s
Restricted Pension Accounts are the Participant’s Money Purchase Pension Plan or
Target Benefit Plan Accounts.
          (d) Prevailing Wage Contributions. For purposes of In-Service
Distributions, a Participant’s Prevailing Wage Contribution Account is treated
as a Nonelective or other Employer Contribution Account as applicable, unless
the Prevailing Wage Contract provides for other In-Service Distribution rights.
However, if the Employer in its Adoption Agreement elects to offset other
Contribution Types with the Prevailing Wage Contribution, for purposes of
In-Service Distributions, the Plan Administrator will treat that portion of the
Prevailing Wage Contribution Account which offsets another Contribution Type, as
the other Contribution Type.
          (e) Rollover Contributions, Employee Contributions and DECs. A
Participant may elect to receive an In-Service Distribution of his/her Accounts
attributable to Rollover Contributions, Employee Contributions and DECs at any
time subject to Section 6.01(C)(3). Distribution of a Rollover Contribution is
subject to Section 6.04 if Section 6.04 otherwise applies to the Participant.
          (f) Transferred amounts/distribution restrictions and Protected
Benefits
               (i) Distribution restrictions: transfers from pension plans to
non-pension plans. Except in the case of certain Elective Transfers, if this
Plan is a Profit Sharing Plan or a 401(k) Plan, the Plan, except in accordance
with Section 6.01(C)(4)(c), may not make any In-Service Distribution to the
Participant of his/her Restricted Pension Accounts (including post-transfer
Earnings on those Accounts) previously transferred, within the meaning of Code
§414(l), to this Plan from a Money Purchase Pension Plan or from a Target
Benefit Plan. This limitation applies only to such transferred balances
consisting of Restricted Pension Accounts.
               (ii) Distribution restrictions: transfers from 401(k) Plans to
other plans. Except in the case of certain Elective Transfers, if this Plan is a
Profit Sharing Plan, Money Purchase Pension Plan or a Target Benefit Plan, the
Plan, except in accordance with Section 6.01(C)(4)(b), may not make any
In-Service Distribution to the Participant of his/her Restricted 401(k) Accounts
(including post-transfer Earnings on those Accounts) previously transferred,
within the meaning of Code §414(l), to this Plan from a 401(k) Plan. This
limitation applies only to such transferred balances consisting of Restricted
401(k) Accounts.
               (iii) Protected Benefit/ Separate Accounting. See Section 11.06
regarding preservation of Protected Benefits with regard to transferred amounts.
The Plan Administrator must apply proper separate accounting of transferred
amounts to comply with this Section 6.01(C)(4)(f).
          (g) Designated IRA. A Participant may request and receive distribution
of his/her Designated IRA Account at any time, subject the requirements of Code
§401(a)(9) and the regulations thereunder as applicable to IRAs. Section 6.04
does not apply to Designated IRA Contributions.
     (5) Hardship. See Section 6.07 regarding requirements for In-Service
Distributions and for post-Separation from Service or Severance from Employment
distribution accelerations, based on hardship.
     6.02 REQUIRED MINIMUM DISTRIBUTIONS.
(A) Lifetime RMDs.
     (1) RBD. The Plan Administrator will direct the Trustee to distribute or to
commence distribution to the Participant of the Participant’s entire Vested
Account Balance no later than the Participant’s RBD.
     (2) Amount of RMD for each DCY. During the Participant’s lifetime, the RMD
that will be distributed for each DCY is the lesser of:
          (a) ULT amount. The quotient obtained by dividing the Participant’s
RMD Account Balance by the distribution period in the ULT, using the
Participant’s age as of the Participant’s birthday in the DCY; or
          (b) SLT/younger spouse. If the Participant’s sole Designated
Beneficiary for the DCY is the Participant’s spouse who is more than 10 years
younger than the Participant, the quotient obtained by dividing the
Participant’s RMD Account Balance by the distribution period in the JLT using
the Participant’s and spouse’s attained ages as of the Participant’s and
spouse’s birthdays in the DCY.
     (3) Lifetime RMDs continue through year of Participant’s death. RMDs will
be determined under this Section 6.02(A) beginning with the first DCY and up to
and including the DCY that includes the Participant’s date of
© Copyright 2008 PRUDENTIAL RETIREMENT

58



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
death or until the Participant’s Vested Account Balance is completely
distributed.
(B) Death RMDs.
     (1) Death of Participant before DCD. If the Participant dies before the
DCD, the Plan Administrator will direct the Trustee to distribute or commence
distribution to the Participant of the Participant’s Vested Accrued Benefit no
later than as follows:
          (a) Spouse sole Designated Beneficiary. Except as otherwise provided
in Section 6.02(B)(1)(e), if the Participant’s surviving spouse is the
Participant’s sole Designated Beneficiary, then distributions to the surviving
spouse will begin by December 31 of the calendar year immediately following the
calendar year in which the Participant died, or by December 31 of the calendar
year in which the Participant would have attained age 701/2, if later.
               (i) Death of spouse. If the Participant’s surviving spouse is the
Participant’s sole Designated Beneficiary and the surviving spouse dies after
the Participant but before distributions to the surviving spouse are required to
begin, then this Section 6.02(B)(1) (other than Section 6.02(B)(1)(a)) will
apply as if the surviving spouse were the Participant.
          (b) Other Designated Beneficiary. Except as otherwise provided in
Section 6.02(B)(1)(e), if the Participant’s surviving spouse is not the
Participant’s sole Designated Beneficiary, then distributions to the Designated
Beneficiary will begin by December 31 of the calendar year immediately following
the calendar year in which the Participant died.
          (c) No Designated Beneficiary/“5-year rule.” If there is no Designated
Beneficiary as of September 30 of the year following the calendar year of the
Participant’s death, the Participant’s entire interest will be distributed by
December 31 of the calendar year containing the fifth anniversary of the
Participant’s death.
          (d) Participant survived by Designated Beneficiary/ “Life Expectancy
rule.” If there is a Designated Beneficiary, the RMD for each DCY after the year
of the Participant’s death is the quotient obtained by dividing the
Participant’s RMD Account Balance by the remaining Life Expectancy of the
Participant’s Designated Beneficiary, determined as provided in Section
6.02(B)(2)(a).
          (e) 5-year or Life Expectancy rule; possible election. The Employer in
its Adoption Agreement will elect whether distribution of the Participant’s
Account in the case of death before the DCD will be made in accordance with the
Life Expectancy rule under Section 6.02(B)(1)(d) or the 5-year rule under
Section 6.02(B)(1)(c). The Employer’s election may permit a Designated
Beneficiary to elect which of these rules will apply or may specify which rule
applies. However, the Life Expectancy rule (whether subject to election or not)
applies only in the case of a Designated Beneficiary. The 5-year rule applies as
to any Beneficiary who is not a Designated Beneficiary. A permitted election
under this Section 6.02(B)(1)(e) must be made no later than the earlier of
September 30 of the calendar year in which distribution would be required to
begin under Section 6.02(B)(1), or by September 30 of the calendar year which
contains the fifth anniversary of the Participant’s (or, if applicable,
surviving spouse’s) death. In the absence of a timely election, the Life
Expectancy rule applies unless the Employer in Appendix B elects to apply the
5-year rule.
     (2) Death on or after DCD. This Section 6.02(B)(2) applies if the
Participant dies on or after his/her DCD.
          (a) Participant survived by Designated Beneficiary. If there is a
Designated Beneficiary, the RMD for each DCY after the year of the Participant’s
death is the quotient obtained by dividing the Participant’s RMD Account Balance
by the longer of the Participant’s remaining Life Expectancy or the Designated
Beneficiary’s remaining Life Expectancy, determined as follows:
               (i) Participant’s life expectancy. The Participant’s remaining
Life Expectancy is calculated using the age of the Participant in the year of
death, reduced by one for each subsequent year.
               (ii) Spouse as sole Designated Beneficiary. If the Participant’s
surviving spouse is the Participant’s sole Designated Beneficiary, the remaining
Life Expectancy of the surviving spouse is calculated for each DCY after the
year of the Participant’s death using the surviving spouse’s age as of the
spouse’s birthday in that year. For DCYs after the year of the surviving
spouse’s death, the remaining Life Expectancy of the surviving spouse is
calculated using the age of the surviving spouse as of the spouse’s birthday in
the calendar year of the spouse’s death, reduced by one for each subsequent
calendar year.
               (iii) Non-Spouse Designated Beneficiary. If the Participant’s
surviving spouse is not the Participant’s sole Designated Beneficiary, the
Designated Beneficiary’s remaining Life Expectancy is calculated using the age
of the Beneficiary in the year following the year of the Participant’s death,
reduced by one for each subsequent year.
          (b) No Designated Beneficiary. If there is no Designated Beneficiary
as of September 30 of the year after the year of the Participant’s death, the
RMD for each DCY after the year of the Participant’s death is the quotient
obtained by dividing the Participant’s Account Balance by the Participant’s
remaining Life Expectancy calculated using the age of the Participant in the
year of death, reduced by one for each subsequent year.
(C) Distribution Methods. Nothing in this Section 6.02 gives any Participant or
any Beneficiary the right to receive a distribution of the Participant’s Account
under any method or at a time which the Plan does not permit. Unless the
Participant’s Vested Account Balance is distributed in the form of an annuity
purchased from an insurance company or in a Lump Sum on or before the RBD, as of
the first DCY, distributions will be made in accordance with Section 6.02(A) and
(B), but subject to the Employer’s Adoption Agreement elections regarding the
method of distribution. If the Participant’s interest is distributed in the form
of an annuity purchased from an insurance company, distributions thereunder will
be made in accordance with the requirements of Code §401(a)(9) and the
applicable Treasury regulations. If
© Copyright 2008 PRUDENTIAL RETIREMENT

59



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
the Adoption Agreement limits distributions to a Lump Sum, the Plan will
distribute the Participant’s entire Vested Account Balance in the form of a Lump
Sum on or before the Participant’s RBD, or if applicable, at the time determined
in Section 6.02(B), but subject to the Employer’s Adoption Agreement elections
regarding timing of the distribution. See Section 6.03(B) regarding Participant
and Beneficiary elections.
(D) Operating Rules
     (1) Precedence. The requirements of this Section 6.02 will take precedence
over any inconsistent provisions of the Plan.
     (2) Requirements of Treasury regulations incorporated. All distributions
required under this Section 6.02 will be determined and made in accordance with
the Treasury regulations under Code §401(a)(9) and the minimum distribution
incidental benefit requirement of Code §401(a)(9)(G).
     (3) TEFRA Section 242(b)(2) elections. Notwithstanding the other provisions
of this Section 6.02, distributions may be made under Section 6.10.
     (4) 2002 DCY election. This Section 6.02 applies to RMDs for the 2002 DCY
unless the Employer in Appendix B elects that 2002 RMDs are to be determined in
accordance with the RMD rules in effect under the 1987 or 2001 proposed Treasury
regulations under Code §401(a)(9), in lieu of this Section 6.02. Any such
election applies to the 2002 DCY only and the provisions of this Section 6.02
apply for DCYs beginning after 2002.
(E) Definitions. The following definitions apply to this Section 6.02.
     (1) Designated Beneficiary. A “Designated Beneficiary” means an individual
who is a Beneficiary under Section 7.05 and who is a designated beneficiary
under Code §401(a)(9) of the Internal Revenue Code and Treas. Reg.
§1.401(a)(9)-4, Q&As-4 and -5.
     (2) DCY. A DCY is a distribution calendar year for which an RMD is
required. For RMDs beginning before the Participant’s death, the first DCY is
the calendar year immediately preceding the calendar year which contains the
Participant’s RBD. For RMDs beginning after the Participant’s death, the first
DCY is the calendar year in which distributions are required to begin under
Section 6.02(B). The RMD for the Participant’s first DCY will be made on or
before the Participant’s RBD. The RMD for other DCYs, including the RMD for the
DCY in which the Participant’s RBD occurs, will be made on or before December 31
of that DCY.
     (3) DCD. A DCD is a distribution commencement date and generally means the
Participant’s RBD. However, if Section 6.02(B)(1)(a)(i) applies, the DCD is the
date distributions are required to begin to the surviving spouse under
Section 6.02(B)(1)(a). If distributions under an annuity purchased from an
insurance company irrevocably commence to the Participant before the otherwise
applicable DCD, then the DCD is the date distributions actually commence.
     (4) JLT. The JLT is the Joint and Last Survivor Table set forth in Treas.
Reg. §1.401(a)(9)-9, Q/A-3.
     (5) Life Expectancy. Life Expectancy refers to life expectancy as computed
under the SLT.
     (6) Participant’s RMD Account Balance. A Participant’s RMD Account Balance
is the account balance as of the last Valuation Date in the VCY increased by the
amount of any contributions made and allocated or forfeitures allocated to the
Account Balance as of dates in the VCY after the Valuation Date and decreased by
distributions made in the VCY after the Valuation Date. The Account Balance for
the VCY includes any amounts rolled over or transferred to the Plan either in
the VCY or in the DCY if distributed or transferred in the VCY.
     (7) RBD. A Participant’s RBD is his/her required beginning date determined
as follows:
          (a) More than 5% owner. A Participant’s RBD is the April 1 of the
calendar year following the close of the calendar year in which the Participant
attains age 701/2 if the Participant is a more than 5% owner (as defined in Code
§416(i)(B)) as to the Plan Year ending in that calendar year. If a Participant
is a more than 5% owner at the close of the relevant calendar year, the
Participant may not discontinue RMDs notwithstanding the Participant’s
subsequent change in ownership status.
          (b) Other Participants. If the Participant is not a more than 5%
owner, his/her RBD is the April 1 of the calendar year following the close of
the calendar year in which the Participant incurs a Separation from Service or,
if later, the April 1 following the close of the calendar year in which the
Participant attains age 701/2.
          (c) Election as to RBD. The Employer in Appendix B may elect that the
Plan Administrator continue to apply (indefinitely or to a specified date) the
RBD definition in effect prior to 1997 (“pre-SBJPA RBD”). A Participant’s
pre-SBJPA RBD (if applicable) is April 1 following the close of the calendar
year in which the Participant attains age 701/2.
     (8) RMD. An RMD is the required minimum distribution the Plan must make to
a Participant or Beneficiary for a DCY. The Plan Administrator determines an RMD
without regard to vesting, but in accordance with Treas. Reg. §1.401(a)(9)-5,
the Plan only will distribute an RMD to the extent that the amount distributed
is Vested.
     (9) SLT. The SLT is the Single Life Table set forth in Treas. Reg.
§1.401(a)(9)-9, Q/A-1.
     (10) ULT. The ULT is the Uniform Lifetime Table set forth in Treas. Reg.
§1.401(a)(9)-9, Q/A-2.
     (11) VCY. A VCY is a valuation calendar year, which is the calendar year
immediately preceding a DCY.
     6.03 POST-SEPARATION (SEVERANCE), LIFETIME RMD AND BENEFICIARY DISTRIBUTION
METHODS. Distribution of a Participant’s Account: (i) after
© Copyright 2008 PRUDENTIAL RETIREMENT

60



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
Separation from Service (or Severance from Employment); (ii) during employment
but where the lifetime RMD requirements under Section 6.02(A) apply; and
(iii) to a Beneficiary after the Participant’s death, are subject to the
distribution methods in this Section 6.03.
(A) Plan Available Methods.
     (1) Participant methods. The Employer in its Adoption Agreement will elect
one or more of the following distribution methods applicable to a Participant:
(i) Lump-Sum; (ii) Installments; (iii) Installments but only if the Participant
is required to receive RMDs under Section 6.02; (iv) Alternative Annuity;
(v) Ad-Hoc; or (vi) any other method the Employer describes in its Adoption
Agreement which is not inconsistent with Applicable Law. If Section 6.04
applies, the distribution must be a QJSA unless waived. In the event of a QJSA
waiver, the distribution will be made under the alternative method the
Participant elects, in accordance with this Section 6.03.
     (2) Beneficiary Methods. The Employer in its Adoption Agreement will elect
one or more of the following distribution methods applicable to a Beneficiary:
(i) Lump-Sum; (ii) Installments, provided any Installment is in an amount at
least equal to the RMD for a DCY; (iii) Ad-Hoc, provided the Beneficiary must
receive a distribution in an amount at least equal to the RMD for a DCY; or
(iv) QPSA if the Plan is subject to Section 6.04. Under a Plan subject to
Section 6.04, a surviving spouse Beneficiary may elect to waive the QPSA in
favor of another Beneficiary distribution method the Plan permits. See
Section 6.04(B)(5). See Sections 6.02(B)(1)(e) and 6.02(C) as to distribution
timing elections and elections relating to death of the Participant before the
DCD.
     (3) Definition of Lump–Sum. A Lump-Sum means a single payment and includes,
but is not limited to, a “lump-sum distribution” under Code §402(d)(4). If the
Employer in its Adoption Agreement elects to limit distributions to a Lump-Sum,
all Plan distributions must be made in this form, including all RMDs under
Section 6.02.
     (4) Definition of Installments. Installments means payment in monthly,
quarterly, semi-annual, annual or other installments over a fixed reasonable
period of time, not exceeding the Life Expectancy of the Participant, or the
joint life and last survivor expectancy of the Participant and his/her
designated Beneficiary. To facilitate an Installment distribution the Plan
Administrator under Section 7.04(A)(2)(c) may direct the Trustee to place all or
any part of the Participant’s Account Balance in a Segregated Account.
          (a) Installments only for Lifetime RMDs. If the Employer in its
Adoption Agreement elects Installments only if a Participant is subject to
lifetime RMDs under Section 6.02(A), and does not elect Installments generally,
only the affected Participants are entitled to an Installment distribution under
the Plan. Any such Installment must satisfy Section 6.02(A).
          (b) Installment acceleration. A Participant or Beneficiary receiving
an Installment distribution may, at any time, elect to accelerate the payment of
all, or any portion, of the Participant’s unpaid Vested Account Balance.
     (5) Definition of Alternative Annuity. An Alternative Annuity means
distribution of an Annuity Contract which is not a QJSA or a QPSA. The
Alternative Annuity must be based on the life of the Participant or upon the
joint lives of the Participant and a Designated Beneficiary. The Employer in its
Adoption Agreement will describe the material characteristics of any Alternative
Annuity available under the Plan. If Section 6.04 does not apply to the overall
Plan, the Employer will not elect an Alternative Annuity.
     (6) Definition of Ad-Hoc. Ad-Hoc means the Participant or Beneficiary may
at any time after Separation from Service (or Severance from Employment) elect
distribution of all or any part of his/her Account or of specified Accounts
under the Plan. The Plan Administrator may adopt a policy regarding Ad-Hoc
distributions imposing a reasonable minimum distribution amount, frequency
limitations or other reasonable administrative conditions.
(B) Participant and Beneficiary Elections. Subject to any contrary requirements
imposed by Sections 6.01, 6.02, this Section 6.03 or 6.04, and also subject to
Section 8.04 as to the form of distribution (cash or property), a Participant or
Beneficiary may elect any method or timing of distribution the Plan permits.
     (1) Participant election as to Beneficiary. The Participant, on a form
prescribed by the Plan Administrator, may elect the distribution method which
will apply to any Beneficiary, including his/her surviving spouse. The
Participant’s election may limit any Beneficiary’s right to increase or to
reduce the frequency or the amount of any payments.
     (2) If no election. If a Participant or Beneficiary does not make a timely
election as to the distribution method and timing as the Plan may permit, the
Plan Administrator will direct the Trustee to distribute a Lump-Sum as soon as
is practical and at the earliest date the Plan permits distribution but not
later than the date the Plan requires distribution. If the Plan does not permit
a Lump-Sum distribution, the Plan Administrator will direct distribution under
any other method the Plan permits. If the Plan permits an election as to cash or
property, in the absence of an election, the Plan Administrator will direct the
Trustee to distribute cash, subject to Section 8.04.
     (3) Combination of methods. If the Employer in its Adoption Agreement
elects to permit more than one distribution method under this Section 6.03, a
Participant or Beneficiary may elect any combination of the available methods
either as to different Accounts or as to specified amounts subject to
distribution.
     (4) No third party discretion. No third party, including the Employer, the
Plan Administrator and the Trustee, may exercise discretion over any Participant
or Beneficiary election of the method of distribution, provided the election is
made in accordance with the Plan.
     (5) Lump-Sum only if Account does not exceed $5,000. Any distribution
elections permitted under this Section 6.03 are available only if the
Participant’s Vested Account Balance, as determined under Section 6.01(A)(4),
© Copyright 2008 PRUDENTIAL RETIREMENT

61



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
exceeds $5,000, unless the Employer elects to apply any lesser amount in
Appendix B. If the Participant’s Vested Account Balance does not exceed $5,000
(or such lesser amount the Employer elects in Appendix B), the Trustee will
distribute the balance in a Lump-Sum (which will be a Cash-Out Distribution if
the Participant’s Account Balance is not 100% Vested) without regard to
Section 6.04.
     (6) Sourcing election. If a Participant or Beneficiary who will receive a
partial (non-corrective) distribution of his/her Plan Account has both a Roth
Deferral Account (or some other Account with tax basis) and one or more pre-tax
Accounts including a Pre-Tax Deferral Account, the Participant or Beneficiary
may elect the Account source(s) and composition (contributions or Earnings) of
the distribution unless such elections are contrary to Applicable Law. This
Section 6.03(B)(6) as to election of Account sources from among multiple sources
does not apply to the extent that a Participant or Beneficiary is eligible under
the Plan terms to receive a distribution only from one specific Account source.
In the absence of a Participant or Beneficiary election, the Plan Administrator
operationally will determine the Account source(s) from which the Trustee will
make the distribution and will determine whether such amounts distributed
consist of the Account contributions or of Account Earnings or both, unless such
Plan Administrator determinations are contrary to Applicable Law.
     (7) Application to alternate payees. This Section 6.03 applies to an
alternate payee in the same manner as if the alternate payee were the
Participant. See Section 6.05 as to the right of a QDRO alternate payee to elect
the distribution method applicable to the alternate payee’s distribution.
(C) Modification. The Employer in its Adoption Agreement may elect to modify the
methods of payment available under the Plan, consistent with this Section 6.03.
If the Employer’s Plan is a Restated Plan, the Employer in its Adoption
Agreement and in accordance with Treas. Reg. §1.411(d)-4, may elect to eliminate
from the prior Plan certain Protected Benefits.
     6.04 ANNUITY DISTRIBUTIONS TO PARTICIPANTS AND TO SURVIVING SPOUSES.
(A) Qualified Joint and Survivor Annuity (QJSA). The Plan Administrator must
direct the Trustee to distribute a married or unmarried Participant’s Vested
Account Balance in the form of a QJSA, unless the Participant, and spouse if the
Participant is married, waive the QJSA in accordance with this Section 6.04(A)
or unless Section 6.04(H) applies.
     (1) Definition of QJSA if married. If, as of the Annuity Starting Date, the
Participant is married (even if the Participant has not been married throughout
the one year period ending on the Annuity Starting Date), a QJSA is an immediate
Annuity Contract which is purchasable with the Participant’s Vested Account
Balance and which provides a Life Annuity for the Participant and a Survivor
Annuity payable for the remaining life of the Participant’s surviving spouse
equal to 50% of the amount of the annuity payable during the life of the
Participant.
     (2) Definition of QJSA if not married. If, as of the Annuity Starting Date,
the Participant is not married, a QJSA is an immediate Life Annuity Contract for
the Participant which is purchasable with the Participant’s Vested Account
Balance.
     (3) Modification of QJSA benefit. The Employer in Appendix B may elect a
different percentage (more than 50% but not exceeding 100%) for the Survivor
Annuity.
     (4) Definitions of Life/Survivor Annuity. A Life Annuity means an Annuity
Contract payable to the Participant in equal installments for the life of the
Participant that terminates upon the Participant’s death. A Survivor Annuity
means an Annuity Contract payable to the Participant’s surviving spouse in equal
installments for the life of the surviving spouse that terminates upon the death
of the surviving spouse.
     (5) QJSA notice/timing. A Participant may elect distribution of the QJSA at
the earliest retirement age under the Plan, which is the earliest date on which
the Participant could elect to receive retirement benefits. At least 30 days and
not more than 90 days before the Participant’s Annuity Starting Date, the Plan
Administrator must provide the Participant a written explanation of the terms
and conditions of the QJSA, the Participant’s right to make, and the effect of,
an election to waive the QJSA benefit, the rights of the Participant’s spouse
regarding the waiver election and the Participant’s right to make, and the
effect of, a revocation of a waiver election.
     (6) Waiver frequency and timing. The Plan does not limit the number of
times the Participant may revoke a waiver of the QJSA or make a new waiver
during the election period. The Participant (and his/her spouse, if the
Participant is married), may revoke an election to receive a particular form of
benefit at any time until the Annuity Starting Date.
     (7) Married Participant waiver. A married Participant’s QJSA waiver
election is not valid unless: (i) the Participant’s spouse (to whom the Survivor
Annuity is payable under the QJSA), after the Participant has received the QJSA
notice, has consented in writing to the waiver election, the spouse’s consent
acknowledges the effect of the election, and a notary public or the Plan
Administrator (or his/her representative) witnesses the spouse’s consent;
(ii) the spouse consents to the alternative method of payment designated by the
Participant or to any change in that designated method of payment; and
(iii) unless the spouse is the Participant’s sole primary Beneficiary, the
spouse consents to the Participant’s Beneficiary designation or to any change in
the Participant’s Beneficiary designation.
          (a) Effect of spousal consent/blanket waiver. The spouse’s consent to
a waiver of the QJSA is irrevocable, unless the Participant revokes the waiver
election. The spouse may execute a blanket consent to the Participant’s future
payment form election or Beneficiary designation, if the spouse acknowledges the
right to limit his/her consent to a specific designation but, in writing, waives
that right.
          (b) Spousal consent not required. The Plan Administrator will accept
as valid a waiver election which does not satisfy the spousal consent
requirements if the Plan Administrator establishes: (i) the Participant does not
have a spouse; (ii) the spouse cannot be located; (iii) the Participant
© Copyright 2008 PRUDENTIAL RETIREMENT

62



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
is legally separated or has been abandoned (within the meaning of applicable
state law) and the Participant has a court order to that effect; or (iv) other
circumstances exist under which Applicable Law excuses the spousal consent
requirement. If the Participant’s spouse is legally incompetent to give consent,
the spouse’s legal guardian (even if the guardian is the Participant) may give
consent.
(B) Qualified Preretirement Survivor Annuity (QPSA). If a married Participant
dies prior to his/her Annuity Starting Date, the Plan Administrator will direct
the Trustee to distribute a portion of the Participant’s Vested Account Balance
to the Participant’s surviving spouse in the form of a QPSA, unless the
Participant has a valid waiver election in effect. The Employer in its Adoption
Agreement will elect whether to apply the “one-year marriage rule.” If the
Employer elects to apply the one-year marriage rule, the QPSA benefit does not
apply unless the Participant and his/her spouse were married throughout the one
year period ending on the date of the Participant’s death.
     (1) Definition of QPSA. A QPSA is an Annuity Contract which is purchasable
with 50% of the Participant’s Vested Account Balance (determined as of the date
of the Participant’s death) and which is payable for the life of the
Participant’s surviving spouse.
     (2) Modification of QPSA. The Employer in Appendix B may elect a different
percentage (more than 50% but not exceeding 100%) for the QPSA.
     (3) Ordering rule. The value of the QPSA is attributable to Employer
Contributions, to Pre-Tax Deferrals, to Roth Deferrals, and to Employee
Contributions in the same proportion as the Participant’s Vested Account Balance
is attributable to those contributions.
     (4) Disposition of remaining balance. The portion of the Participant’s
Vested Account Balance not payable as a QPSA is payable to the Participant’s
Beneficiary, in accordance with the remaining provisions of this Article VI.
     (5) Surviving spouse elections. If the Participant’s Vested Account Balance
which the Trustee would apply to purchase the QPSA exceeds $5,000, the
Participant’s surviving spouse may elect to have the Trustee commence payment of
the QPSA at any time following the date of the Participant’s death, but not
later than Section 6.02 requires, and may elect any of the methods of payment
described in Section 6.03, in lieu of the QPSA. In the absence of an election by
the surviving spouse, the Plan Administrator must direct the Trustee to
distribute the QPSA on the earliest administratively practicable date following
the close of the Plan Year in which the latest of the following events occurs:
(a) the Participant’s death; (b) the date the Plan Administrator receives
notification of or otherwise confirms the Participant’s death; (c) the date the
Participant would have attained Normal Retirement Age; or (d) the date the
Participant would have attained age 62.
     (6) QPSA notice/timing. The Plan Administrator must provide a written
explanation of the QPSA to each married Participant within the following period
which ends last: (a) the period beginning on the first day of the Plan Year in
which the Participant attains age 32 and ending on the last day of the Plan Year
in which the Participant attains age 34; (b) a reasonable period after an
Employee becomes a Participant; or (c) a reasonable period after Section 6.04 of
the Plan becomes applicable to the Participant. A “reasonable period” described
in clauses (b) and (c) is the period beginning one year before and ending one
year after the applicable event. If the Participant inclurs a Separation from
Service before attaining age 35, clauses (a), (b), and (c) do not apply and the
Plan Administrator must provide the QPSA notice within the period beginning one
year before and ending one year after the Separation from Service. If the
Participant thereafter returns to employment with the Employer, the Plan
Administrator will redetermine the applicable period. The QPSA notice must
describe, in a manner consistent with Treasury regulations, the terms and
conditions of the QPSA and of the waiver of the QPSA, comparable to the QJSA
notice required under Section 6.04(A)(5).
     (7) Waiver frequency and timing. The Plan does not limit the number of
times the Participant may revoke a waiver of the QPSA or make a new waiver
during the election period. The election period for waiver of the QPSA ends on
the date of the Participant’s death. A Participant’s QPSA waiver election is not
valid unless the Participant makes the waiver election after the Participant has
received the QPSA notice and no earlier than the first day of the Plan Year in
which he/she attains age 35. However, if the Participant incurs a Separation
from Service prior to the first day of the Plan Year in which he/she attains age
35, the Plan Administrator will accept a waiver election as to the Participant’s
Account Balance attributable to his/her Service prior to his/her Separation from
Service. In addition, if a Participant who has not incurred a Separation from
Service makes a valid waiver election, except for the age 35 Plan Year timing
requirement above, the Plan Administrator will accept that election as valid,
but only until the first day of the Plan Year in which the Participant attains
age 35.
     (8) Spousal consent to waiver. A Participant’s QPSA waiver is not valid
unless the Participant’s spouse (to whom the QPSA is payable) satisfies or is
excused from the consent requirements as described in Section 6.04(A)(7), except
the spouse need not consent to the form of benefit payable to the designated
Beneficiary. The spouse’s consent to the waiver of the QPSA is irrevocable,
unless the Participant revokes the waiver election. The spouse also may execute
a blanket consent as described in Section 6.04(A)(7)(a).
(C) Effect of Waiver. If the Participant has in effect a valid waiver election
regarding the QJSA or the QPSA, the Plan Administrator must direct the Trustee
to distribute the Participant’s Vested Account Balance in accordance with
Sections 6.01, 6.02 and 6.03.
(D) Loan Offset. The Plan Administrator will reduce the Participant’s Vested
Account Balance by any security interest (pursuant to any offset rights
authorized by Section 6.06) held by the Plan by reason of a Participant loan, to
determine the value of the Participant’s Vested Account Balance distributable in
the form of a QJSA or QPSA, provided the loan satisfied the spousal consent
requirement described in
Section 7.06(D).
© Copyright 2008 PRUDENTIAL RETIREMENT

63



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
(E) Effect of QDRO. For purposes of applying this Article VI, a former spouse
(in lieu of the Participant’s current spouse) is the Participant’s spouse or
surviving spouse to the extent provided under a QDRO described in Section 6.05.
The provisions of this Section 6.04 apply separately to the portion of the
Participant’s Vested Account Balance subject to a QDRO and to the portion of the
Participant’s Vested Account Balance not subject to the QDRO.
(F) Vested Account Balance Not Exceeding $5,000. The Trustee must distribute in
a Lump-Sum a Participant’s Vested Account Balance which the Trustee otherwise
under Section 6.04 would apply to provide a QJSA or QPSA benefit, where the
Participant’s Vested Account Balance determined under Section 6.01(A)(4) does
not exceed $5,000, unless the Employer elects to apply any lesser amount in
Appendix B.
(G) Profit Sharing Plan Exception. If this Plan is a Profit Sharing Plan, the
Employer in its Adoption Agreement must elect whether the preceding provisions
of Section 6.04 apply to all Participants or only to Participants who are not
Exempt Participants.
     (1) Definition of Exempt Participants. All Participants are Exempt
Participants except the following Participants to whom Section 6.04 must be
applied: (a) a Participant as respects whom the Plan is a direct or indirect
transferee from a plan subject to the Code §417 requirements and the Plan
received the Transfer after December 31, 1984, unless the Transfer is an
Elective Transfer described in Section 11.06(E); (b) a Participant who elects a
Life Annuity distribution (if Section 11.02(C)(3) of the Plan requires the Plan
to provide a Life Annuity distribution option); or (c) a Participant whose
benefits under a Defined Benefit Plan maintained by the Employer are offset by
benefits provided under this Plan.
     (2) Transfers. If a Participant receives a Transfer under
Section 6.04(G)(1), clause (a) above, the Plan Administrator may elect to apply
Section 6.04 only to the Participant’s transferred balance and not to the
Participant’s remaining Account Balance provided that the Plan Administrator
accounts properly for such balances.
     (3) Distribution to Exempt Participant. The Plan Administrator must direct
the Trustee to distribute the Exempt Participant’s Vested Account Balance in
accordance with Sections 6.01, 6.02 and 6.03.
     (4) Exempt Participant Beneficiary designation. See Section 7.05(A)(3) as
to requirements relating to a married Exempt Participant’s Beneficiary
designation.
     6.05 QDRO DISTRIBUTIONS. Notwithstanding any other provision of this Plan,
the Trustee, in accordance with the direction of the Plan Administrator, must
comply with the provisions of a QDRO, as defined in Code §414(p)(1)(A), which is
issued with respect to the Plan.
(A) Distribution at Any Time. This Plan specifically permits distribution to an
alternate payee under a QDRO at any time, irrespective of whether the
Participant has attained his/her earliest retirement age (as defined under Code
§414(p)(4)(B)) under the Plan. However, a distribution to an alternate payee
prior to the Participant’s attainment of earliest retirement age is available
only if: (1) the QDRO specifies distribution at that time or permits an
agreement between the Plan and the alternate payee to authorize an earlier
distribution; and (2) if the present value of the alternate payee’s benefits
under the Plan exceeds $5,000, and the QDRO requires the alternate payee’s
consent to any distribution occurring prior to the Participant’s attainment of
earliest retirement age, the alternate payee gives such consent.
(B) Plan Terms Otherwise Apply. Except as to timing of distribution commencement
under Section 6.05(A), nothing in this Section 6.05 gives a Participant or an
alternate payee a right to receive a type or method of distribution, to receive
any option, or to increase benefits in a manner that the Plan does not permit.
(C) QDRO Procedures. The Plan Administrator must establish reasonable procedures
to determine the qualified status of a domestic relations order (as defined
under Code §414(p)(1)(B).
     (1) Notices and order status. Upon receiving a domestic relations order,
the Plan Administrator promptly will notify the Participant and any alternate
payee named in the order, in writing, of the receipt of the order and the Plan’s
procedures for determining the qualified status of the order. Within a
reasonable period of time after receiving the domestic relations order, the Plan
Administrator must determine the qualified status of the order and must notify
the Participant and each alternate payee, in writing, of the Plan
Administrator’s determination. The Plan Administrator must provide notice under
this Section 6.05(C)(1) by mailing to the individual’s address specified in the
domestic relations order, or in a manner consistent with DOL regulations.
     (2) Interim amounts payable. If any portion of the Participant’s Vested
Account Balance is payable under the domestic relations order during the period
the Plan Administrator is making its determination of the qualified status of
the domestic relations order, the Plan Administrator must maintain a separate
accounting of the amounts payable. If the Plan Administrator determines the
order is a QDRO within 18 months of the date amounts first are payable following
receipt of the domestic relations order, the Plan Administrator will direct the
Trustee to distribute the payable amounts in accordance with the QDRO. If the
Plan Administrator does not make its determination of the qualified status of
the order within the 18-month determination period, the Plan Administrator will
direct the Trustee to distribute the payable amounts in the manner the Plan
would distribute if the order did not exist and will apply the order
prospectively if the Plan Administrator later determines the order is a QDRO.
     (3) Segregated Account. To the extent it is not inconsistent with the
provisions of the QDRO, the Plan Administrator under Section 7.04(A)(2)(c) may
direct the Trustee to segregate the QDRO amount in a Segregated Account. The
Trustee will make any payments or distributions required under this Section 6.05
by separate benefit checks or other separate distribution to the alternate
payee(s).
     6.06 DEFAULTED LOAN – TIMING OF OFFSET. If a Participant or a Beneficiary
defaults on a Plan loan, the Plan
© Copyright 2008 PRUDENTIAL RETIREMENT

64



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
Administrator will determine the timing of the reduction (offset) of the
Participant’s Vested Account Balance in accordance with this Section 6.06 and
the Plan Administrator’s loan policy.
(A) Offset if Distributable Event. If, under the loan policy a loan default also
is a distributable event under the Plan, the Trustee, at the time of the loan
default, will offset the Participant’s Vested Account Balance by the lesser of
the amount in default (including accrued interest) or the Plan’s security
interest in that Vested Account Balance.
(B) Restricted Accounts. If the loan is from a Restricted Pension Account and
the loan default is a distributable event under the loan policy, the Trustee
will offset the Participant’s Account Balance in the manner described in
Section 6.06(A) only if the Participant has incurred a Separation from Service
or has attained Normal Retirement Age. If a 401(k) Plan makes the loan, to the
extent the loan is attributable to the Participant’s Restricted 401(k) Accounts,
the Trustee will not offset the Participant’s Vested Account Balance prior to
the earlier of the date the Participant incurs a Severance from Employment or
the date the Participant attains age 591/2. Consistent with its loan policy, the
Plan Administrator also may offset a Participant’s defaulted loan upon Plan
termination, provided the Participant’s Account Balance is distributable upon
Plan termination.
     6.07 HARDSHIP DISTRIBUTIONS. The Employer in its Adoption Agreement may
elect to permit a hardship distribution to an electing Participant. If the
Employer elects to permit hardship distributions, the Employer, consistent with
the Adoption Agreement and Applicable Law, will elect: (i) which Accounts are
available for a hardship distribution; (ii) whether the Plan Administrator will
administer the hardship distributions in accordance with the safe harbor
provisions of Section 6.07(A) or, as may be permitted by Applicable Law, under
the non-safe harbor provisions of Section 6.07(B); and (iii) whether the
hardship distribution is an In-Service Distribution, an acceleration of a
distribution occurring after Severance from Employment/Separation from Service,
or both. The Employer in its Profit Sharing Plan Adoption Agreement may elect to
apply the safe harbor rules.
(A) Safe Harbor Need/Necessity.
     (1) Deemed immediate and heavy need. For purposes of this Plan, a safe
harbor hardship distribution is a distribution on account of one or more of the
following immediate and heavy financial needs: (a) expenses for (or necessary to
obtain) medical care for the Participant, for the Participant’s spouse, or for
any of the Participant’s dependents that would be deductible under Code §213(d)
(determined without regard to whether the expenses exceed 7.5% of adjusted gross
income); (b) costs directly related to the purchase (excluding mortgage
payments) of a principal residence of the Participant; (c) payment of
post-secondary education tuition and related educational fees (including room
and board), for the next 12-month period, for the Participant, for the
Participant’s spouse, for the Participant’s children, or for any of the
Participant’s dependents; (d) payments necessary to prevent the eviction of the
Participant from his/her principal residence or the foreclosure of the mortgage
on the Participant’s principal residence; (e) payments for the funeral or burial
expenses for the Participant’s deceased parent, spouse, child, or dependent; or
(f) expenses to repair damage to the Participant’s principal residence that
would qualify for a casualty loss deduction under Code §165 (determined without
regard to whether the loss exceeds 10% of adjusted gross income). Clauses
(e) and (f) only apply as of the Final 401(k) Regulations Effective Date. As
used in this Section 6.07(A)(1), the term “dependent” means a dependent as
defined in Code §152 but for Taxable Years beginning after 2004 as applied to
clause (e), means without regard to Code §152(d)(1)(B) and, for purposes of
clause (c), means as applied without regard to Code §§152(b)(1) or (2) and
152(d)(1)(B). Notwithstanding the immediately preceding sentence, the Plan
Administrator in applying this Section 6.07 may elect to limit the term
“dependent” to those persons whom the Participant may claim as a dependent on
IRS Form 1040. The administrative forms related to hardship distributions will
reflect which of these definitions of “dependent” the Plan Administrator has
elected to apply.
     (2) Deemed necessity. The following restrictions apply to a Participant who
receives a safe harbor hardship distribution: (a) the Participant may not make
Elective Deferrals or Employee Contributions to the Plan and other plans
(described below) maintained by the Employer for the 6-month period (or any
longer period the Plan Administrator may specify in a hardship distribution
policy) following the date of his/her hardship distribution; (b) the
distribution may not exceed the amount of the Participant’s immediate and heavy
financial need (including any amounts necessary to pay any federal, state or
local income taxes or penalties reasonably anticipated to result from the
distribution); and (c) the Participant must have obtained all distributions
(including distribution of Code §404(k) ESOP dividends), other than hardship
distributions, and all nontaxable loans (determined at the time of the loan)
currently available under the Plan and all other plans (described below)
maintained by the Employer. “Other plans” for purposes of clauses (a) and (c)
means all other qualified plans and all nonqualified plans of deferred
compensation maintained by the Employer including a cash or deferred arrangement
that is part of a cafeteria plan under Code §125 (but excluding the mandatory
employee contribution portion of a Defined Benefit Plan or a health or welfare
benefit plan, including one that is part of a cafeteria plan). For purposes of
clause (a), “other plans” also includes stock option, stock purchase and other
similar plans maintained by the Employer.
(B) Non-safe Harbor Need/Necessity. For purposes of this Plan, a non-safe harbor
hardship distribution is a distribution on account of an immediate and heavy
financial need. The distribution cannot exceed the amount necessary to satisfy
the need (including any amounts necessary to pay any federal, state, or local
income taxes or penalties reasonably anticipated to result from the
distribution). The Plan will not make a non-safe harbor hardship distribution if
the Participant may relieve the need from other resources that are reasonably
available to the Participant. The Plan Administrator will administer a hardship
distribution under this Section 6.07(B) in accordance with Treas. Reg.
§1.401(k)-1(d)(3)(iv), but excluding paragraph (E) thereof.
(C) Policy/Reliance. The Plan Administrator may adopt a uniform and
nondiscriminatory policy regarding hardship distributions including objective
standards for determining
© Copyright 2008 PRUDENTIAL RETIREMENT

65



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
whether a Participant has an immediate and heavy financial need and for
substantiating the extent of the Participant’s need. The Plan Administrator,
absent actual contrary knowledge, may rely on a Participant’s written
representation that the distribution is on account of hardship (as defined in
Section 6.07(A)(1)), that the distribution satisfies Section 6.07(B) and/or that
the distribution satisfies clause (b) under 6.07(A)(2).
(D) No Counterproductive Actions. A Participant, to establish necessity under
either Sections 6.07(A)(2) or 6.07(B) need not take counterproductive actions as
would increase the financial need. Such actions include, but are not limited to,
being required to first take a Participant loan to purchase a principal
residence where such a loan would result in the Participant’s disqualification
from obtaining other necessary financing.
(E) Restrictions on Amount; Grandfathered Amounts. The maximum amount
distributable from Elective Deferrals as a hardship distribution may not exceed
the amount equal to the Participant’s total Elective Deferrals as of the
hardship distribution date, reduced by the amount of any Elective Deferrals
previously distributed to the Participant based on hardship or otherwise. QMACs
and QNECs, and any Earnings on such contributions, and Earnings on the
Participant’s Elective Deferrals, credited as of December 31, 1988
(collectively, “grandfathered amounts”), increase the amount of the maximum
available hardship distribution only if the Employer in Appendix B elects to
include such amounts. The restrictions of this Section 6.07(E) do not apply to
hardship distributions from Nonelective Contributions Regular Matching
Contributions or Additional Matching Contributions and such distributions also
may include Earnings on such Accounts. No hardship distribution is available
from Safe harbor Contribution Accounts.
(F) Ordering. If the Plan permits a hardship distribution from more than one
Account type, the Participant or the Plan Administrator in accordance with
Section 6.03(B)(6) will determine the ordering of a Participant’s hardship
distribution from the hardship distribution eligible Accounts, including
ordering as between the Participant’s Pre-Tax Deferral Account and Roth Deferral
Account, if any, provided that any ordering is consistent with any restriction
on hardship distributions under this Section 6.07.
(G) Prototype and Volume Submitter Plans. A Participant’s hardship distribution
made from Elective Deferrals under a Prototype Plan must comply with the safe
harbor rules of Section 6.07(A). A Participant’s hardship distribution made from
the Nonelective Contribution, Regular Matching Contribution or Additional
Matching Contribution Accounts under a Prototype Plan, as the Employer elects in
its Adoption Agreement, may comply with the safe harbor rules of Section 6.07(A)
or the non-safe harbor rules of Section 6.07(B). A Volume Submitter Plan, as the
Employer elects in its Adoption Agreement, may provide hardship distributions
under the safe harbor rules of Section 6.07(A) or under the non-safe harbor
hardship distribution rules of Section 6.07(B).
     6.08 DIRECT ROLLOVER OF ELIGIBLE ROLLOVER DISTRIBUTIONS.
(A) Participant Election. A Participant (including for this purpose, a former
Employee) may elect, at the time and in the manner prescribed by the Plan
Administrator, to have any portion of his/her Eligible Rollover Distribution
from the Plan paid directly to an Eligible Retirement Plan specified by the
Participant in a Direct Rollover. For purposes of this Section 6.08, a
Participant includes as to their respective interests, a Participant’s surviving
spouse and the Participant’s spouse or former spouse who is an alternate payee
under a QDRO.
(B) Rollover and Withholding Notice. At least 30 days but not more than 90 days
prior to the Trustee’s distribution of an Eligible Rollover Distribution, the
Plan Administrator must provide a written notice (including a summary notice as
permitted under applicable Treasury regulations) explaining to the distributee
the rollover option, the applicability of mandatory 20% federal withholding to
any amount not directly rolled over, and the recipient’s right to roll over the
distribution within 60 days after the date of receipt of the distribution
(“rollover notice”). If applicable, the rollover notice also must explain the
availability of income averaging and the exclusion of net unrealized
appreciation. A recipient of an Eligible Rollover Distribution (whether he/she
elects a Direct Rollover or elects to receive the distribution), also may elect
to receive distribution at any administratively practicable time which is
earlier than 30 days (but more than 7 days if Section 6.04 applies) following
receipt of the rollover notice.
(C) Default Rollover. The Plan Administrator, in the case of a Participant who
does not respond timely to the rollover notice, may make a Direct Rollover of
the Participant’s Account (as described in Revenue Ruling 2000-36 or in any
successor guidance, or in any DOL guidance) in lieu of distributing the
Participant’s Account.
(D) Automatic Rollover. If the Employer elects in its Adoption Agreement to
provide for Mandatory Distributions described in Section 6.01(A), the Plan
Administrator will apply this Section 6.08(D) to all Mandatory Distributions
made before the Participant attains the later of age 62 or Normal Retirement
Age. The Employer in its Adoption Agreement will elect whether the Plan
Administrator will apply this Section 6.08(D) regardless of amount or will apply
this Section only to such Mandatory Distributions which exceed $1,000. In the
event of any Mandatory Distribution subject to this Section 6.08(D) and made on
or after March 28, 2005, if the Participant does not elect to have such
distribution paid directly to an Eligible Retirement Plan the Participant
specifies in a Direct Rollover or to receive the distribution directly in
accordance with Section 6.01(A), then the Plan Administrator will pay the
distribution in a Direct Rollover to an Individual Retirement Plan the Plan
Administrator designates (“Automatic Rollover”). In the case of a Restated Plan
with a restated Effective Date before March 29, 2005, as to any Mandatory
Distribution which otherwise would be subject to this Section 6.08(D) except
that the distribution occurred before March 29, 2005, the terms of the prior
plan document control as to the disposition of the Account.
© Copyright 2008 PRUDENTIAL RETIREMENT

66



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
     (1) Determination of Mandatory Distribution amount.
          (a) Rollovers count. The Plan Administrator, in determining whether a
Mandatory Distribution is greater than $1,000 for purposes of this
Section 6.08(D), will include the portion of the Participant’s distribution
attributable to any Rollover Contribution, regardless of the Employer’s Adoption
Agreement election to include or exclude Rollover Contributions in determining a
Mandatory Distribution.
          (b) Roth and Pre-Tax Deferrals. In determining the Mandatory
Distribution amount under this Section 6.08(D), the Plan Administrator will
aggregate a Participant’s Roth Deferral and Pre-Tax Deferral Accounts if each
Account Balance exceeds $200. If either the Roth Deferral Account or the Pre-Tax
Deferral Account is less than $200, the Plan Administrator will apply this
Section 6.08(D) only to the other Account and will not aggregate the Account
Balance under $200 with the other Account Balance.
     (2) Beneficiaries, alternate payees and termination. The Automatic Rollover
provisions of this Section 6.08(D) do not apply to spousal Beneficiaries, to
alternate payees under a QDRO or to distributions upon Plan termination.
(E) Limitation on Employee Contribution and Roth Rollovers.
     (1) Employee Contributions. A Participant’s Employee Contribution Account
only may be transferred by means of a Direct Rollover to a qualified Defined
Contribution Plan described in Code §§401(a) or 403(a) that agrees to account
separately for amounts so transferred, including accounting separately for the
portion of such distribution which is includible in gross income and the portion
of such distribution which is not includible in gross income. A Participant’s
Employee Contributions also may be transferred by a Direct Rollover or by a
60-day rollover to an Individual Retirement Plan. For purposes of a rollover of
a distribution which includes both Employee Contributions and pre-tax amounts,
the Plan Administrator will treat the first amounts rolled over as attributable
to the pre-tax amounts.
     (2) Roth Deferrals. A Participant’s Roth Deferral Account only may be
transferred by means of a Direct Rollover to a qualified Defined Contribution
Plan described in Code §401(k), or to a Code §403(b) plan that permits Roth
deferrals. A Participant also may transfer the taxable portion of his/her Roth
Deferral Account by a 60-day rollover to a qualified Defined Contribution Plan
under Code §401(k) or to a Code §403(b) plan. A Participant’s Roth Deferral
Account Contributions also may be transferred by a Direct Rollover or by a
60-day rollover to a Roth Individual Retirement Plan.
(F) Definitions. The following definitions apply to this Section 6.08:
     (1) Direct Rollover. A Direct Rollover is a payment by the Plan to the
Eligible Retirement Plan the distributee specifies in his/her Direct Rollover
election or in the case of an Automatic Rollover, to the Individual Retirement
Plan that the Plan Administrator designates.
     (2) Eligible Retirement Plan. An Eligible Retirement Plan is an individual
retirement account described in Code §408(a), an individual retirement annuity
described in Code §408(b), an annuity plan described in Code §403(a), a
qualified trust described in Code §401(a), an arrangement described in Code
§403(b), or an eligible deferred compensation plan described in Code §457(b)
sponsored by a governmental employer which accepts the Participant’s or
alternate payee’s Eligible Rollover Distribution. However, with regard to a
Participant’s Roth Deferral Account, an Eligible Retirement Plan is a Roth IRA
described in Code §408A, a Roth account in another 401(k) plan which permits
Roth deferrals or a Roth account in a 403(b) plan which permits Roth deferrals.
     (3) Eligible Rollover Distribution. An Eligible Rollover Distribution is
any distribution of all or any portion of the Participant’s Vested Account
Balance, except: (a) any distribution which is one of a series of substantially
equal periodic payments (not less frequently than annually) made for the life
(or life expectancy) of the Participant or the joint lives (or joint life
expectancies) of the Participant and the Participant’s Designated Beneficiary,
or for a specified period of ten years or more; (b) any RMD under Section 6.02;
(c) the portion of any distribution which is not includible in gross income
(except for Roth Deferral Accounts, Employee Contributions and determined
without regard to the exclusion of net unrealized appreciation with respect to
employer securities); (d) any hardship distribution; (e) a corrective
distribution made under Article IV; (f) a deemed distribution resulting from a
defaulted Participant loan which is not also an offset distribution; (g) any
other distributions described in Treas. Reg. §1.402(c)-2; and (h) as to a Direct
Rollover, any distribution which otherwise would be an Eligible Rollover
Distribution, but where the total distributions to the Participant during that
calendar year are reasonably expected to be less than $200. For purposes of
clause (h), a Participant’s Roth Deferral Account is deemed to constitute a
separate plan that is subject to a separate $200 limit. The Plan Administrator,
in a form on which a Participant may elect a Direct Rollover, may restrict a
Participant from directly rolling over only a part of an Eligible Rollover
Distribution where the distribution amount does not exceed $500. In the case of
such distribution exceeding $500, the Plan Administrator’s form may require that
any amount the Participant elects to directly roll over be equal to $500 or a
lesser specified amount.
     (4) Individual Retirement Plan. An Individual Retirement Plan is an
individual retirement account described in Code §408(a) or an individual
retirement annuity described in Code §408(b).
     6.09 REPLACEMENT OF $5,000 AMOUNT. If the Employer in its Adoption
Agreement under Section 6.01(A)(1) elects no Mandatory Distributions or elects a
Mandatory Distribution amount which is less than $5,000, all other Plan
references to “$5,000” remain unchanged unless the Employer in Appendix B elects
to apply any lesser amount. However, any such override election does not apply
to Sections 3.02(D) (relating to Catch-Up Deferrals, 3.10 (relating to SIMPLE
Plans) and 3.12(C)(2) (relating to Designated IRAs) and references therein
remain at $5,000. If this Plan is a Restated Plan, any Employer election under
this Section 6.09 must be consistent with the Plan
© Copyright 2008 PRUDENTIAL RETIREMENT

67



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
Administrator’s operation of the Plan prior to the Employer’s execution of its
Restated Plan.
     6.10 TEFRA ELECTIONS.
(A) Application of Election in Lieu of Other Provisions. Notwithstanding the
provisions of Sections 6.01, 6.02 and 6.03, if the Participant (or Beneficiary)
signed a written distribution designation prior to January 1, 1984 (“TEFRA
election”), the Plan Administrator must direct the Trustee to distribute the
Participant’s Vested Account Balance in accordance with that election, subject
however, to the Survivor Annuity requirements, if applicable, of Section 6.04.
(B) Non-application. This Section 6.10 does not apply to a TEFRA election, and
the Plan Administrator will not comply with that election, if any of the
following applies: (1) the elected method of distribution would have
disqualified the Plan under Code §401(a)(9) as in effect on December 31, 1983;
(2) the Participant did not have an Account Balance as of December 31, 1983; (3)
the election does not specify the timing and form of the distribution and the
death Beneficiaries (in order of priority); (4) the substitution of a
Beneficiary modifies the distribution payment period; or, (5) the Participant
(or Beneficiary) modifies or revokes the election. In the event of a revocation,
the Trustee must distribute, no later than December 31 of the calendar year
following the year of revocation, the amount which the Participant would have
received under Section 6.02 if the distribution designation had not been in
effect or, if the Beneficiary revokes the distribution designation, the amount
which the Beneficiary would have received under Section 6.02 if the distribution
designation had not been in effect. The Plan Administrator will apply this
Section 6.10 to rollovers and Transfers in accordance with Treasury Reg.
§1.401(a)(9)-8.

          © Copyright 2008 PRUDENTIAL RETIREMENT           68    





--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
ARTICLE VII
ADMINISTRATIVE PROVISIONS
     7.01 EMPLOYER ADMINISTRATIVE PROVISIONS
(A) Information to Plan Administrator. The Employer must supply current
information to the Plan Administrator, including the name, date of birth, date
of employment, Compensation, leaves of absence, Years of Service and date of
Separation from Service of each Employee who is, or who will be eligible to
become, a Participant under the Plan, together with any other information which
the Plan Administrator considers necessary to administer the Plan. The
Employer’s records as to the information the Employer furnishes to the Plan
Administrator are conclusive as to all persons.
(B) Plan Contributions. The Employer is solely responsible to determine the
proper amount of any Employer Contribution it makes to the Plan and for the
timely deposit to the Trust of the Employer Contributions.
(C) Employer Action. The Employer must take any action under the Plan in
accordance with applicable Plan provisions and with proper authority such that
the action is valid under Applicable Law and is binding upon the Employer.
(D) No Responsibility for Others. Except as required under ERISA, the Employer
has no responsibility or obligation under the Plan to Employees, Participants or
Beneficiaries for any act required of the Plan Administrator, the Trustee, the
Custodian, or any other service provider to the Plan (unless the Employer also
serves in such capacities).
(E) Indemnity of Certain Fiduciaries. The Employer will indemnify, defend and
hold harmless the Plan Administrator from and against any and all loss, damages
or liability to which the Plan Administrator may be subjected by reason of any
act or omission (except willful misconduct or gross negligence) in its official
capacities in the administration of this Plan or Trust or both, including
attorneys’ fees and all other expenses reasonably incurred in the Plan
Administrator’s defense, in case the Employer fails to provide such defense. The
indemnification provisions of this Section 7.01(E) do not relieve the Plan
Administrator from any liability the Plan Administrator may have under ERISA for
breach of a fiduciary duty. The Plan Administrator and the Employer may execute
a written agreement further delineating the indemnification agreement of this
Section 7.01(E), provided the agreement does not violate ERISA or other
Applicable Law. The indemnification provisions of this Section 7.01(E) do not
extend to any Trustee, third party administrator, Custodian or other Plan
service provider unless so provided in a written agreement executed by such
persons and the Employer.
(F) Settlor Expenses. The Employer will pay all reasonable Plan expenses that
the Plan Administrator under Section 7.04(C) determines are “settlor expenses”
under ERISA.
     7.02 PLAN ADMINISTRATOR.
(A) Compensation and Expenses. The Plan Administrator (and any individuals
serving as Plan Administrator) will serve without compensation for services as
such (unless the Plan Administrator is not the Employer or an Employee), but the
Employer or the Plan will pay all reasonable expenses of the Plan Administrator,
in accordance with Section 7.04(C)(2).
(B) Resignation and Removal. If the Employer, under Section 1.41, appoints one
or more persons to serve as Plan Administrator, such person(s) shall serve until
they resign by written notice to the Employer or until the Employer removes them
by written notice. In case of a vacancy in the position of Plan Administrator,
the Employer will exercise any and all of the powers, authority, duties and
discretion conferred upon the Plan Administrator pending the filling of the
vacancy.
(C) General Powers and Duties. The Plan Administrator has the following general
powers and duties which are in addition to those the Plan otherwise accords to
the Plan Administrator:
     (1) Eligibility/benefit determination. To determine the rights of
eligibility of an Employee to participate in the Plan, all factual questions
that arise in the course of administering the Plan, the value of a Participant’s
Account Balance (based on the value of the Trust assets, as determined by the
Trustee, the Custodian or the Named Fiduciary) and the Vested percentage of each
Participant’s Account Balance.
     (2) Rules/policies. To adopt rules of procedure and regulations or policies
the Plan Administrator considers reasonable or necessary for the proper and
efficient administration of the Plan, provided the rules are not inconsistent
with the terms of the Plan, the Code, ERISA or other Applicable Law. The Plan
Administrator may, but is not required to reduce such rules, regulations or
policies to writing, unless otherwise required under Applicable Law. The Plan
Administrator at any time may amend or terminate prospectively any Plan policy
without the requirement of a formal Plan amendment. The Employer or Plan
Administrator also may create and modify from time to time one or more
administrative checklists which are not part of the Plan, but which are for the
purpose of tracking certain plan operational features to generate written
policies and plan forms, and to facilitate proper administration of the Plan.
     (3) Construction/enforcement. To construe and enforce the terms of the Plan
and the rules, regulations and policies the Plan Administrator adopts, including
discretion to interpret the basic plan document, the Adoption Agreement and any
document related to the Plan’s operation.
     (4) Distribution/valuation. To direct the Trustee regarding the crediting
and distribution of the Trust Fund, to establish additional Valuation Dates, and
to direct the Trustee to conduct interim valuations on such Valuation Dates
under Section 8.02(C)(4).
     (5) Claims. To review and render decisions regarding a claim for (or denial
of a claim for) a benefit under the Plan.
     (6) Information to Employer. To furnish the Employer with information which
the Employer may require for tax or other purposes.

          © Copyright 2008 PRUDENTIAL RETIREMENT           69    

 



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
     (7) Service providers. To engage the service of agents whom the Plan
Administrator may deem advisable to assist it with the performance of its
duties.
     (8) Investment Manager. If the Plan Administrator is the Named Fiduciary
(or the Named Fiduciary otherwise designates the Plan Administrator to do so),
to engage the services of an Investment Manager or Managers (as defined in ERISA
§3(38)), each of whom will have full power and authority to manage, acquire or
dispose (or direct the Trustee with respect to acquisition or disposition) of
any Plan asset under such Investment Manager’s control.
     (9) Funding. As the Code or ERISA may require, to establish and maintain a
funding policy and a funding standard account and to make credits and charges to
that account. The Plan Administrator will review, not less often than annually,
all pertinent Employee information and Plan data in order to establish the
funding policy of the Plan and to determine the appropriate methods of carrying
out the Plan’s objectives. The Plan Administrator must communicate periodically,
as it deems appropriate, to the Trustee and to any Plan Investment Manager the
Plan’s short-term and long-term financial needs for the coordination of the
Plan’s investment policy with Plan financial requirements.
     (10) Records. To maintain Plan records and records of the Plan
Administrator’s activities, as necessary or appropriate for the proper
administration of the Plan.
     (11) Tax returns and other filings. To file with DOL or IRS as may be
required, the Plan’s informational tax return, and to make such other filings as
the Plan Administrator deems necessary or appropriate.
     (12) Notices and disclosures. To give and to make to Participants and to
other parties, all Plan related notices and disclosures required by Applicable
Law.
     (13) Overpayment. To seek return from a Participant or Beneficiary of any
distributed amount which exceeds the distributable Vested Account Balance (or
exceeds the amount which otherwise should have been distributed) and to allocate
any recovered overpayment in accordance with the Plan terms.
     (14) Catch-all. To make any other determinations and undertake any other
actions the Plan Administrator in its discretion believes are necessary or
appropriate for the administration of the Plan (except to the extent that the
Employer provides express contrary direction) and to otherwise administer the
Plan in accordance with the Plan terms and Applicable Law.
(D) 401(k) Plan Elective Deferrals. If the Plan is a 401(k) Plan, the Plan
Administrator may adopt such policies regarding Elective Deferrals as it deems
necessary or appropriate to administer the Plan. The Plan Administrator also
will prescribe a Salary Reduction Agreement form for use by Participants. See
Section 1.54.
(E) Limitations on Plan Administrator Responsibility.
     (1) Acts of others. Except as required under ERISA, the Plan Administrator
has no responsibility or obligation under the Plan to Participants or
Beneficiaries for any act required of the Employer, the Trustee, the Custodian
or any other service provider to the Plan (unless the Plan Administrator also
serves in such capacities).
     (2) Plan contributions. The Plan Administrator is not responsible for
collecting any required Plan contribution or to determine the correctness or
deductibility of any Employer Contribution.
     (3) Reliance on information. The Plan Administrator in administering the
Plan is entitled to, but is not required to rely upon, information which a
Participant, Beneficiary, Trustee, Custodian, the Employer, a Plan service
provider or representatives thereof provide to the Plan Administrator.
     7.03 DIRECTION OF INVESTMENT.
(A) Employer Direction of Investment. The Employer has the right to direct the
discretionary Trustee with respect to the investment and re-investment of assets
comprising the Trust Fund only if and to the extent the discretionary Trustee
consents in writing to permit such direction. The Employer will direct a
nondiscretionary Trustee as to the Trust Fund investments in accordance with
Article VIII unless an Investment Manager, the Participants or the Named
Fiduciary are directing the nondiscretionary Trustee as to such investments.
(B) Participant Direction of Investment. The Plan Administrator may adopt a
policy to permit Participants to direct the investment of one or more of their
Plan Accounts, subject to the provisions of this Section 7.03(B). The Plan
Administrator may impose reasonable and nondiscriminatory administrative
conditions on the Participants’ ability to direct their Account investments. For
purposes of this Section 7.03(B), a Participant includes a Beneficiary where the
Beneficiary has succeeded to the Participant’s Account and where the Plan
Administrator’s policy affords the Beneficiary self-direction rights. However,
under the Plan Administrator’s policy a Beneficiary may or may not have the same
direction of investment rights as a Participant.
     (1) Trustee authorization and procedures. Under any Plan Administrator
policy permitting Participant direction of investment, the Trustee must consent
in writing to permit such direction. If the Employer, in its Adoption Agreement,
designates the Trustee as a nondiscretionary Trustee, the Employer may direct
the Trustee to consent to Participant direction of investment. If the Trustee
consents to Participant direction of investment, the Trustee only will accept
direction from each Participant (or from the Participant’s properly appointed
independent investment adviser, financial planner or legal representative) on a
written direction of investment form the Plan Administrator or Trustee provides
or otherwise approves for this purpose. The Trustee may establish written
procedures relating to Participant direction of investment under this
Section 7.03(B) as are not inconsistent with the Plan Administrator’s policy
regarding Participant direction, including procedures or conditions for
electronic transfers or for changes in investments by Participants or by their
properly appointed independent investment advisers, financial planners or legal
representatives. The Plan Administrator will maintain, or direct the Trustee to
maintain, an appropriate Account designated in the name of the Plan or Trust and
for the benefit

          © Copyright 2008 PRUDENTIAL RETIREMENT           70    

 



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
of the Participant, to the extent a Participant’s Account is subject to
Participant self-direction. Such an Account is a Participant—Directed Account
under Section 7.04(A)(2)(b).
     (2) ERISA §404(c). No Plan fiduciary (including the Employer and Trustee)
is liable for any loss or for any breach resulting from a Participant’s or
Beneficiary’s direction of the investment of any part of his/her directed
Account to the extent the Participant’s or Beneficiary’s exercise of his/her
right to direct the investment of his/her Account satisfies the requirements of
ERISA §404(c).
     (3) Participant loans. As part of any loan policy the Plan Administrator
establishes under Section 7.06, the Plan Administrator under Section 7.06(E) may
treat a Plan loan made to a Participant as a Participant direction of
investment, even if the Plan Administrator has not adopted a policy permitting
Participants to direct their own Account investments.
     (4) Investment services programs. The Plan Administrator, as part of its
Participant direction policy under this Section 7.03(B), may permit Participants
to appoint an Investment Manager or Managers, which may be the Trustee,
Custodian or an affiliate thereof, to render investment allocation services,
investment advice or management services (collectively, an “investment services
program”) to the appointing Participants, provided that any such appointment and
the operation of any such investment services program are not in violation of
Applicable Law.
(C) Direction Consistent with Plan and ERISA. To constitute a proper direction,
any direction of investment given to the Trustee or Custodian under the Plan
must be in accordance with the Plan terms and must not be contrary to Applicable
Law.
     7.04 ACCOUNT ADMINISTRATION, VALUATION AND EXPENSES.
(A) Individual Accounts. The Plan Administrator, as necessary for the proper
administration of the Plan, will maintain, or direct the Trustee to maintain, a
separate Account, or multiple Accounts, in the name of each Participant to
reflect the Participant’s Account Balance under the Plan. The Plan Administrator
will make its allocations of Employer Contributions and of Earnings, or will
request the Trustee to make such allocations, to the Accounts of the
Participants as necessary to maintain proper Plan records and in accordance with
the applicable: (i) Contribution Types under Section 7.04(A)(1); (ii) allocation
conditions under Section 3.06; (iii) investment account types under
Section 7.04(A)(2); and (iv) Earnings allocation methods under Section 7.04(B).
     (1) By Contribution Type. The Plan Administrator, will establish Plan
Accounts for each Participant to reflect his/her Accounts attributable to the
following Contribution Types and the Earnings attributable thereto: Pre-Tax
Deferrals, Roth Deferrals, Regular Matching Contributions, Nonelective and other
Employer Contributions, QNECs, QMACs, Safe Harbor Contributions, Additional
Matching Contributions, Rollover Contributions (including Roth versus pre-tax
amounts), Transfers, SIMPLE Contributions, Prevailing Wage Contributions,
Employee Contributions, DECs and Designated IRA Contributions.
     (2) By investment account type. The Plan Administrator will establish
separate Accounts for each Participant to reflect his/her investment account
types as described below:
          (a) Pooled Accounts. A Pooled Account is an Account which for
investment purposes is not a Segregated Account or a Participant-Directed
Account. If any or all Plan investment Accounts are Pooled Accounts, each
Participant’s Account has an undivided interest in the assets comprising the
Pooled Account. In a Pooled Account, the value of each Participant’s Account
Balance consists of that proportion of the net worth (at fair market value) of
the Trust Fund which the net credit balance in his/her Account (exclusive of the
cash value of incidental benefit insurance contracts) bears to the total net
credit balance in the Accounts (exclusive of the cash value of the incidental
benefit insurance contracts) of all Participants plus the cash surrender value
of any incidental benefit insurance contracts held by the Trustee on the
Participant’s life.
          (b) Participant-Directed Accounts. A Participant-Directed Account is
an Account that the Plan Administrator establishes and maintains or directs the
Trustee to establish and maintain for a Participant to invest in one or more
assets that are not pooled assets held by the Trust, such as assets in a
brokerage account or other property in which other Participants do not have any
interest. As the Plan Administrator determines, a Participant-Directed Account
may provide for a limited number and type of investment options or funds, or may
be open-ended and subject only to any limitations imposed by ERISA or other
Applicable Law. A Participant may have one or more Participant-Directed Accounts
in addition to Pooled or Segregated Accounts. A Participant-Directed Account is
credited and charged with the Earnings under Section 7.04(B)(4)(e). As of each
Valuation Date, the Plan Administrator must reduce a Participant-Directed
Account for any forfeiture arising from Section 5.07 after the Plan
Administrator has made all other allocations, changes or adjustments to the
Account for the valuation period.
          (c) Segregated Accounts. A Segregated Account is an Account the Plan
Administrator establishes and maintains or directs the Trustee to establish and
maintain for a Participant: (i) as the result of a cash-out repayment under
Section 5.04; (ii) to facilitate installment payments under Section 6.03;
(iii) to hold a QDRO amount under Section 6.05; (iv) to prevent a distortion of
Plan Earnings allocations; or (v) for such other purposes as the Plan
Administrator may direct. A Segregated Account receives all income it earns and
bears all expense or loss it incurs. The Trustee will invest the assets of a
Segregated Account consistent with the purpose for which the Plan Administrator
or Trustee established the Account. As of each Valuation Date, the Plan
Administrator must reduce a Segregated Account for any forfeiture arising under
Section 5.07 after the Plan Administrator has made all other allocations,
changes or adjustments to the Account for the Valuation Period.

          © Copyright 2008 PRUDENTIAL RETIREMENT           71    

 



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
     (3) Value of Account/distributions. The value of a Participant’s Account is
equal to the sum of all contributions, Earnings and other additions credited to
the Account, less all distributions (including distributions to Beneficiaries
and to alternate payees and also including disbursement of Plan loan proceeds),
expenses and other charges against the Account as of a Valuation Date or other
relevant date. For purposes of a distribution under the Plan, the value of a
Participant’s Account Balance is its value as of the Valuation Date immediately
preceding the date of the distribution. If any or all Plan investment Accounts
are Participant-Directed Accounts, the directing Participant’s Account Balance
consists of the assets held within the Participant-Directed Account and the
value of the Account is the fair market value of such assets.
     (4) Account statements. As soon as practicable after the Accounting Date of
each Plan Year and any other date that ERISA requires, the Plan Administrator
will deliver within any time prescribed by ERISA, to each Participant (and to
each Beneficiary) a statement reflecting the amount of his/her Account Balance
in the Trust as of the statement date or most recent Valuation Date. The
statement will also include any and all other information as of that date that
ERISA may require. No Participant, except the Plan Administrator/Participant or
Trustee/Participant, has the right to inspect the records reflecting the Account
of any other Participant.
(B) Allocation of Earnings. This Section 7.04(B) applies solely to the
allocation of Earnings of the Trust Fund. The Plan Administrator will allocate
Employer Contributions and Participant forfeitures, if any, in accordance with
Article III.
     (1) Allocate as of Valuation Date. As of each Valuation Date, the Plan
Administrator must adjust Accounts to reflect Earnings for the Valuation Period
since the last Valuation Date.
     (2) Definition of Valuation Date. A Valuation Date under this Plan is each:
(a) Accounting Date; (b) Valuation Date the Employer elects in its Adoption
Agreement; or (c) Valuation Date the Plan Administrator establishes under
Section 7.02(C)(4). The Employer in its Adoption Agreement or the Plan
Administrator may elect alternative Valuation Dates for the different
Contribution Types which the Plan Administrator maintains under the Plan.
     (3) Definition of Valuation Period. The Valuation Period is the period
beginning on the day after the last Valuation Date and ending on the current
Valuation Date.
     (4) Allocation methods. The Plan Administrator will allocate Earnings to
the Participant Accounts in accordance with the daily valuation method, balance
forward method, balance forward with adjustment method, weighted average method,
Participant-directed Account method, or other method the Employer elects under
its Adoption Agreement. The Employer in its Adoption Agreement may elect
alternative methods under which the Plan Administrator will allocate the
Earnings to the Accounts reflecting different Contribution Types or investment
Account types which the Plan Administrator maintains under the Plan. The Plan
Administrator first will adjust the Participant Accounts, as those Accounts
stood at the beginning of the current Valuation Period, by reducing the Accounts
for any forfeitures arising under the Plan, for amounts charged during the
Valuation Period to the Accounts in accordance with Section 7.04(C)(2)(b)
(relating to distributions and to loan disbursement payments) and Section 9.01
(relating to insurance premiums), and for the cash value of incidental benefit
insurance contracts. The Plan Administrator then, subject to the restoration
allocation requirements of the Plan, will allocate Earnings under the applicable
valuation method.
          (a) Daily valuation method. If the Employer in its Adoption Agreement
elects to apply the daily valuation method, the Plan Administrator will allocate
Earnings on each day of the Plan Year for which Plan assets are valued on an
established market and the Trustee is conducting business.
          (b) Balance forward method. If the Employer in its Adoption Agreement
elects to apply the balance forward method, the Plan Administrator will allocate
Earnings pro rata to the adjusted Participant Accounts, since the last Valuation
Date.
          (c) Balance forward with adjustment method. If the Employer in its
Adoption Agreement elects to apply the balance forward with adjustment method,
the Plan Administrator will allocate pursuant to the balance forward method,
except it will treat as part of the relevant Account at the beginning of the
Valuation Period the percentage of the contributions made as the Employer elects
in its Adoption Agreement, during the Valuation Period the Employer elects in
its Adoption Agreement.
          (d) Weighted average method. If the Employer in its Adoption Agreement
elects to apply a weighted average allocation method, the Plan Administrator
will allocate pursuant to the balance forward method, except it will treat a
weighted portion of the applicable contributions as if includible in the
Participant’s Account as of the beginning of the Valuation Period. The weighted
portion is a fraction, the numerator of which is the number of months in the
Valuation Period, excluding each month in the Valuation Period which begins
prior to the contribution date of the applicable contributions, and the
denominator of which is the number of months in the Valuation Period. The
Employer in its Adoption Agreement may elect to substitute a weighting period
other than months for purposes of this weighted average allocation.
          (e) Participant-Directed Account method. The Employer in its Adoption
Agreement must elect to apply the Participant-Directed Account method to any
Participant-Directed Account under the Plan. See Sections 7.03(B) and
7.04(A)(2)(b). Under the Participant-Directed Account method: (i) each
Participant-directed Account is credited and charged with the Earnings such
Account generates; (ii) the Employer’s election, if any, in its Adoption
Agreement of another method for the allocation of Earnings will not apply to any
Participant-Directed Account; and (iii) the Participant-Directed Account will be
valued at least annually.
     (5) Special Earnings allocation rules.
          (a) Code §415 Excess Amounts. An Excess Amount or suspense account
described in Article IV does not share in the allocation of Earnings described
in this Section 7.04(B).

          © Copyright 2008 PRUDENTIAL RETIREMENT           72    

 



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
          (b) Contributions prior to accrual or precise determination. If the
Employer in its Adoption Agreement elects to impose one or more allocation
conditions under Section 3.06 and the Employer contributes to the Plan amounts
which at the time of the contribution have not accrued under the Plan terms
(“pre-accrual contributions”), the Trustee may hold the pre-accrual
contributions in the Trust and may invest such contributions as the Trustee
determines, pending accrual and allocation to Participant Accounts. When the
Plan Administrator allocates to Participants who have satisfied the Plan’s
allocation conditions the Employer’s pre-accrual contributions, the Plan
Administrator also will allocate the Earnings thereon pro rata in relation to
each Participant’s share of the pre-accrual contribution. The Plan Administrator
also may elect to apply this Section 7.04(B)(5)(b) to any other situation in
which the Plan Administrator cannot determine precisely the amount a
Participant’s allocation as of the date that the Employer makes an Employer
Contribution (excluding Elective Deferrals) to the Trust. The Employer in
Appendix B may elect an alternative nondiscriminatory method to allocate the
Earnings attributable to contributions described in this Section 7.04(B)(5)(b).
          (c) Forfeitures prior to accrual. The Plan Administrator may maintain,
or may direct the Trustee to maintain, a separate temporary forfeiture Account
in the name of the Plan to account for Participant forfeitures which occur
during the Plan Year. The Trustee will direct the investment of any separate
temporary forfeiture Account. As of each Accounting Date, or interim Valuation
Date, if applicable, the Plan Administrator will allocate the Earnings from the
temporary forfeiture Account, if any, to the Accounts of the Participants in
accordance with the provisions of Section 7.04(B)(4) or will allocate such
Earnings in the same manner as Earnings on pre-accrual contributions under
Section 7.04(B)(5)(b).
          (d) Accounting after Forfeiture Break in Service. If a Participant
re-enters the Plan subsequent to his/her having a Forfeiture Break in Service
(as defined in Section 5.06(B)), the Plan Administrator, or the Trustee, must
maintain a separate Account for the Participant’s pre-Forfeiture Break in
Service Account Balance and a separate Account for his post-Forfeiture Break in
Service Account Balance, unless the Participant’s entire Account Balance under
the Plan is 100% Vested.
          (e) Coordination of allocation and valuation elections. If the Plan is
a 401(k) Plan that provides for Elective Deferrals, if the Plan permits Employee
Contributions, or if the Plan allocates Nonelective or Matching Contributions as
of any date other than the last day of the Plan Year, the Employer in its
Adoption Agreement must elect the method the Plan Administrator will apply to
allocate Earnings to such contributions made during the Plan Year and must elect
any alternative Valuation Dates for the different Account types which the Plan
Administrator maintains under the Plan.
(C) Plan Expenses. The Plan Administrator consistent with ERISA and Applicable
Law must determine whether a particular Plan expense is a settlor expense which
the Employer must pay.
     (1) Employer election as to non-settlor expenses. The Employer will direct
the Plan Administrator as to whether the Employer will pay any or all
non-settlor reasonable Plan expenses or whether the Plan must bear the expense.
     (2) Allocation of Plan expense. As to any and all non-settlor reasonable
Plan expenses, including Trustee fees, which the Employer determines that the
Plan will pay, the Plan Administrator has discretion: (i) to determine which of
such expenses will charged to the Plan as a whole and the method of allocating
such Plan expenses under Section 7.04(C)(2)(a); (ii) to determine which of such
expenses the Plan will charge to an individual Participant’s Account under
Section 7.04(C)(2)(b); and (iii) to adopt an expense policy regarding the
foregoing. The Plan Administrator must exercise its discretion under this
Section 7.04(C)(2) in a reasonable, uniform and nondiscriminatory manner. The
Plan Administrator will direct the Trustee to pay from the Trust and to charge
to the overall Plan or to particular Participant Accounts the expenses under
this Section 7.04(C)(2) in accordance with the Plan Administrator’s election of
expense charging method or policy.
          (a) Charge to overall Plan (pro rata or per capita). If the Plan
Administrator charges a Plan expense to the Accounts of all Participants, the
Plan Administrator may allocate the Plan expense either pro rata in relation to
the total balance in each Account on the date the expense is allocated (using
the balance determined as of the most recent Valuation Date) or per capita (an
equal amount) to each Participant’s Account.
          (b) Charge to individual Participant Accounts. The Plan Administrator,
except as prohibited by Applicable Law, may charge a Participant’s Account for
any reasonable Plan expenses directly related to that Account, including, but
not limited to the following categories of fees or expenses: distribution, loan,
acceptance of rollover, QDRO, “lost Participant” search, account maintenance,
brokerage accounts, investment management and benefit calculations. The Plan
Administrator may charge a Participant’s Account for the reasonable expenses
incurred in connection with the maintenance of or a distribution from that
Account even if the charging of such expenses would result in the elimination of
the Participant’s Account or in the Participant’s not receiving an actual
distribution. However, if the actual Account expenses exceed the Participant’s
Account Balance, the Plan Administrator will not charge the Participant outside
of the Plan for such excess expenses.
          (c) Participant’s direct payment of investment expenses. The Plan
Administrator may permit Participants to pay directly to the service provider,
outside the Plan, Plan expenses such as investment management fees, provided
such expenses: (i) would be properly payable either by the Employer or the Plan
and are not “settlor” expenses payable exclusively by the Employer; (ii) are not
paid by the Employer or by the Plan; and (iii) are not intrinsic to the value of
the Plan assets as described in Rev. Rul. 86-142 or in any successor ruling.
This Section 7.04(C)(2)(c) does not permit a Participant to reimburse the Plan
for expenses the Plan previously has paid. To the extent a Participant does not
pay an expense the Participant may pay according to this Section 7.04(C)(2)(c),
the Plan Administrator will charge the expense

          © Copyright 2008 PRUDENTIAL RETIREMENT           73    

 



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
under Sections 7.04(C)(2)(a) or 7.04(C)(2)(b) in accordance with the Plan
Administrator’s expense policy.
          (d) Charges to former Employee-Participants. The Plan Administrator
may charge reasonable Plan expenses to the Accounts of former Employee-
Participants, even if the Plan Administrator does not charge Plan expenses to
the Accounts of current Employee-Participants. The Plan Administrator may charge
the Accounts of former Employee-Participants by applying one of the
Section 7.04(C)(2)(a) or (b) methods.
          (e) ERISA compliance. This Section 7.04(C) does not authorize the Plan
to charge a Participant for information that ERISA requires the Plan to furnish
free of charge upon the Participant’s request. In addition, the Plan
Administrator as ERISA or other Applicable Law may require, must disclose the
nature of any Plan expenses and the manner of charging of any Plan expenses to
the Plan or to particular Participant Accounts and must apply its expense policy
in a manner which is consistent with ERISA and other Applicable Law.
     7.05 PARTICIPANT ADMINISTRATIVE PROVISIONS.
(A) Beneficiary Designation. A Participant from time to time may designate, in
writing, any person(s) (including a trust or other entity), contingently or
successively, to whom the Trustee will pay all or any portion of the
Participant’s Vested Account Balance (including any life insurance proceeds
payable to the Participant’s Account) in the event of death. A Participant under
Section 6.03(B)(1) also may designate the method of distribution of his/her
Account to the Beneficiary. The Plan Administrator will prescribe the form for
the Participant’s written designation of Beneficiary and, upon the Participant’s
proper completion and filing of the form with the Plan Administrator the form
effectively revokes all designations filed prior to that date by the same
Participant. This Section 7.05(A) also applies to the interest of a deceased
Beneficiary or a deceased alternate payee where the Beneficiary or alternate
payee has designated a Beneficiary.
     (1) Automatic revocation of spousal designation. A divorce decree, or a
decree of legal separation, revokes the Participant’s prior designation, if any,
of his/her spouse or former spouse as his/her Beneficiary under the Plan unless:
(a) a QDRO provides otherwise; or (b) the Employer in Appendix B elects
otherwise. This Section 7.05(A)(1) applies solely to a Participant whose divorce
or legal separation becomes effective on or after the date the Employer executes
this Plan unless: (i) the Plan is a Restated Plan and the prior Plan contained a
provision to the same effect; or (ii) regardless of the application of (i), the
Employer in Appendix A provides for a special Effective Date for this
Section 7.05(A)(1).
     (2) Coordination with QJSA/QPSA requirements. If Section 6.04 applies to
the Participant, this Section 7.05 does not impose any special spousal consent
requirements on the Participant’s Beneficiary designation unless the Participant
waives the QJSA or QPSA benefit. If the Participant waives the QJSA or QPSA
benefit without spousal consent to the Participant’s Beneficiary designation:
(a) any waiver of the QJSA or of the QPSA is not valid; and (b) if the
Participant dies prior to his/her Annuity Starting Date, the Participant’s
Beneficiary designation will apply only to the portion of the death benefit
which is not payable as a QPSA. Regarding clause (b), if the Participant’s
surviving spouse is a primary Beneficiary under the Participant’s Beneficiary
designation, the Trustee will satisfy the spouse’s interest in the Participant’s
death benefit first from the portion which is payable as a QPSA.
     (3) Profit Sharing Plan exception. If the Plan is a Profit Sharing Plan
which the Employer under Section 6.04(G) has elected in its Adoption Agreement
to exempt all Exempt Participants from the QJSA and QPSA requirements of
Section 6.04, the Beneficiary designation of a married Exempt Participant, as
described in Section 6.04(G), is not valid unless the Participant’s spouse
consents (in a manner described in Section 6.04(A)(7)) to the Beneficiary
designation. The spousal consent requirement in this Section 7.05(A)(3) does not
apply if the Participant’s spouse is the Participant’s sole primary Beneficiary.
The Employer in its Adoption Agreement will elect whether to apply the “one-year
marriage rule,” If the Employer elects to apply the one-year marriage rule, the
spousal consent requirement of this Section 7.05(A)(3) does not apply unless the
Exempt Participant and his/her spouse were married throughout the one year
period ending on the date of the Participant’s death. If the Employer elects to
apply the one-year marriage rule under this Section 7.05(A)(3), but the
Participant is not an Exempt Participant (such that the QJSA and QPSA
requirements apply to the Participant), the one-year marriage rule under
Section 6.04(B) applies to the QPSA.
     (4) Limitation on frequency of Designated Beneficiary changes. A
Participant may change his/her Designated Beneficiary in accordance with this
Section 7.05(A) as often as the Participant wishes, unless the Employer in
Appendix B elects to impose a minimum time interval between changes, but with an
exception for certain major life events, such as death of a Beneficiary, divorce
and other such events as the Plan Administrator reasonably may determine.
     (5) Definition of spouse. The Employer in Appendix B may define the term
“spouse” for all Plan purposes provided such definition is consistent with
Applicable Law. In the absence of such an Appendix B definition, the Plan
Administrator will interpret and apply the term “spouse” in a manner which is
consistent with Applicable Law.
(B) Default Beneficiary. If: (i) a Participant fails to name a Beneficiary in
accordance with Section 7.05(A); or (ii) the Beneficiary (and all contingent or
successive Beneficiaries) whom the Participant designates predecease the
Participant, are invalid for any reason, or disclaim the Participant’s Vested
Account Balance and the Plan Administrator has accepted the disclaimers as valid
under Applicable Law, then the Trustee (subject to any contrary provision in
Appendix B under Section 7.05(C)) will distribute the Participant’s Vested
Account Balance in accordance with Section 6.03 in the following order of
priority to:
     (1) Spouse. The Participant’s surviving spouse (without regard to the
one-year marriage rule of Sections 6.04(B) and 7.05(A)(3)); and if no surviving
spouse to

          © Copyright 2008 PRUDENTIAL RETIREMENT           74    

 



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
     (2) Descendants. The Participant’s children (including adopted children),
in equal shares by right of representation (one share for each surviving child
and one share for each child who predeceases the Participant with living
descendents); and if none to
     (3) Parents. The Participant’s surviving parents, in equal shares; and if
none to
     (4) Estate. The Participant’s estate.
(C) Administration of Default Provision. The Employer in Appendix B may specify
a different list or ordering of the list of default beneficiaries than under
Section 7.05(B); provided however, that if the Plan is a Profit Sharing Plan,
and the Plan includes Exempt Participants, as to such Exempt Participants, the
Employer may not specify a different default Beneficiary list or order unless
the Participant’s surviving spouse will be the sole primary Beneficiary. The
Plan Administrator will direct the Trustee as to the distribution method and to
whom the Trustee will make the distribution under Section 7.05(B).
(D) Death of Beneficiary. If the Beneficiary survives the Participant, but dies
prior to distribution of the Participant’s entire Vested Account Balance, the
Trustee will distribute the remaining Vested Account Balance in the same manner
as described in Section 7.05(B) and (C) (applied as though the Beneficiary were
the Participant) unless: (1) the Participant’s Beneficiary designation provides
otherwise; or (2) the Beneficiary has properly designated a beneficiary. A
Beneficiary only may designate a beneficiary for the Participant’s Account
Balance remaining at the Beneficiary’s death if the Participant has not
previously designated a successive contingent beneficiary and the Beneficiary’s
designation otherwise complies with the Plan terms.
(E) Simultaneous Death of Participant and Beneficiary. If a Participant and
his/her Beneficiary should die simultaneously, or under circumstances that
render it difficult or impossible to determine who predeceased the other, then
unless the Participant’s Beneficiary designation otherwise specifies, the Plan
Administrator will presume conclusively that the Beneficiary predeceased the
Participant.
(F) Incapacitated Participant or Beneficiary. If, in the opinion of the Plan
Administrator, a Participant or Beneficiary entitled to a Plan distribution is
not able to care for his/her affairs because of a mental condition, a physical
condition, or by reason of age, at the direction of the Plan Administrator, the
Trustee will make the distribution to the Participant’s or Beneficiary’s
guardian, conservator, trustee, custodian (including under a Uniform Transfers
or Gifts to Minors Act) or to his/her attorney-in-fact or to other legal
representative, upon furnishing evidence of such status satisfactory to the Plan
Administrator and to the Trustee. The Plan Administrator and the Trustee do not
have any liability with respect to payments so made and neither the Plan
Administrator nor the Trustee has any duty to make inquiry as to the competence
of any person entitled to receive payments under the Plan.
(G) Assignment or Alienation. Except as provided in Code §414(p) relating to
QDROs (or a domestic relations order entered into before January 1, 1985) and in
Code §401(a)(13) relating to certain voluntary, revocable assignments, judgments
and settlements, neither a Participant nor a Beneficiary may anticipate, assign
or alienate (either at law or in equity) any benefit provided under the Plan,
and the Trustee will not recognize any such anticipation, assignment or
alienation. Except as provided by Code §401(a)(13) or other Applicable Law, a
benefit under the Plan is not subject to attachment, garnishment, levy,
execution or other legal or equitable process.
(H) Information Available. Any Participant or Beneficiary without charge may
examine the Plan description, copy of the latest annual report, any bargaining
agreement, this Plan and Trust, and any contract or any other instrument which
relates to the establishment or administration of the Plan or Trust. The Plan
Administrator will maintain all of the items listed in this Section 7.05(H) in
its office, or in such other place or places as it may designate from time to
time in order to comply with ERISA, for examination during reasonable business
hours. Upon the written request of a Participant or a Beneficiary, the Plan
Administrator must furnish the Participant or Beneficiary with a copy of any
item listed in this Section 7.05(H). The Plan Administrator may impose a
reasonable copying charge upon the requesting person.
(I) Claims Procedure for Denial of Benefits. A Participant or a Beneficiary may
file with the Plan Administrator a written claim for benefits, if the
Participant or the Beneficiary disputes the Plan Administrator’s determination
regarding the Participant’s or Beneficiary’s Plan benefit. However, the Plan
will distribute only such Plan benefits to Participants or Beneficiaries as the
Plan Administrator in its discretion determines a Participant or Beneficiary is
entitled to receive. The Plan Administrator will maintain a separate written
document as part of (or which accompanies) the Plan’s summary plan description
explaining the Plan’s claims procedure. This Section 7.05(I) specifically
incorporates the written claims procedure as from time to time published by the
Plan Administrator as a part of the Plan. If the Plan Administrator pursuant to
the Plan’s written claims procedure makes a final written determination denying
a Participant’s or Beneficiary’s benefit claim, the Participant or Beneficiary
to preserve the claim must file an action with respect to the denied claim not
later than 180 days following the date of the Plan Administrator’s final
determination.
(J) Inability to Determine Beneficiary. In the event that the Plan Administrator
is unable to determine the identity of a Participant’s Beneficiary under
circumstances of competing claims or otherwise, the Plan Administrator may file
an interpleader action seeking an order of the court as to the determination of
the Beneficiary. The Plan Administrator, the Trustee and other Plan fiduciaries
may act in reliance upon any proper order issued under this Section 7.05(J) in
maintaining, distributing or otherwise disposing of a Participant’s Account
under the Plan terms, to any Beneficiary specified in the court’s order.
     7.06 PLAN LOANS.
(A) Loan Policy. The Plan Administrator, at any time and in its sole discretion,
may establish, amend or terminate a policy which the Trustee must observe in
making Plan loans, if any, to Participants and to Beneficiaries. If the Plan
Administrator adopts a loan policy, the loan policy must be nondiscriminatory
and must be in writing. The policy must

          © Copyright 2008 PRUDENTIAL RETIREMENT           75    

 



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
include: (1) the identity of the person or positions authorized to administer
the Participant loan program; (2) the procedure for applying for a loan; (3) the
criteria for approving or denying a loan; (4) the limitations, if any, on the
types and amounts of loans available; (5) the procedure for determining a
reasonable rate of interest; (6) the types of collateral which may secure the
loan; and (7) the events constituting default and the steps the Plan will take
to preserve Plan assets in the event of default. A loan policy the Plan
Administrator adopts under this Section 7.06(A) is part of the Plan, except that
the Plan Administrator may amend or terminate the policy without regard to
Section 11.02.
(B) Requirements for Plan Loans. The Trustee, as directed by the Plan
Administrator will make a Plan loan to a Participant or to a Beneficiary in
accordance with the loan policy, under Section 7.06(A), provided: (1) loans are
available to all Participants and Beneficiaries on a reasonably equivalent basis
and are not available in a greater amount for HCEs than for NHCEs; (2) any loan
is adequately secured and bears a reasonable rate of interest; (3) the loan
provides for repayment within a specified time (except that the loan policy may
suspend loan payments pursuant to Code §414(u)(4) or otherwise in accordance
with Applicable Law); (4) the default provisions of the note permit offset of
the Participant’s Vested Account Balance only at the time when the Participant
has a distributable event under the Plan, but without regard to whether the
Participant consents to distribution as otherwise may be required under
Section 6.01(A)(2); (5) the amount of the loan does not exceed (at the time the
Plan extends the loan) the present value of the Participant’s Vested Account
Balance; and (6) the loan otherwise conforms to the exemption provided by Code
§4975(d)(1).
(C) Default as Distributable Event. The loan policy may provide a Participant’s
loan default is a distributable event with respect to the defaulted amount,
irrespective of whether the Participant otherwise has incurred a distributable
event at the time of default, except as to Restricted 401(k) Accounts or
Restricted Pension Accounts under Section 6.01(C)(4) which the Participant used
to secure his/her loan and which are not then distributable at the time of
default. See Section 6.06.
(D) QJSA/QPSA Requirements. If the QJSA/QPSA requirements of Section 6.04 apply
to the Participant, the Participant may not pledge any portion of his/her
Account Balance that is subject to such requirements as security for a loan
unless, within the 90 day period ending on the date the pledge becomes
effective, the Participant’s spouse, if any, consents (in a manner described in
Section 6.04 other than the requirement relating to the consent of a subsequent
spouse) to the security or, by separate consent, to an increase in the amount of
security. See Section 6.04(D) regarding the affect of an outstanding loan pledge
on the QJSA or QPSA benefit.
(E) Treatment of Loan as Participant-Directed. The Plan Administrator, to the
extent provided in a written loan policy and consistent with Section 7.03(B)(3),
will treat a Plan loan made to a Participant as a Participant-directed
investment, even if the Plan otherwise does not permit a Participant to direct
his/her Account investments. Where a loan is treated as a directed investment,
the borrowing Participant’s Account alone shares in any interest paid on the
loan, and the Account alone bears any expense or loss it incurs in connection
with the loan. The Trustee may retain any principal or interest paid on the
borrowing Participant’s loan in a Segregated Account (as described in
Section 7.04(A)(2)(c)) on behalf of the borrowing Participant until the Trustee
(or the Named Fiduciary, in the case of a nondiscretionary Trustee) deems it
appropriate to add the loan payments to the Participant’s Account under the
Plan.
     7.07 LOST PARTICIPANTS. If the Plan Administrator is unable to locate any
Participant or Beneficiary whose Account becomes distributable under the Plan or
if the Plan has made a distribution, but the Participant for any reason does not
cash the distribution check (a “lost Participant”), the Plan Administrator will
apply the provisions of this Section 7.07. The provisions of this Section 7.07
no longer apply if the Plan Administrator, prior to taking action to dispose of
the lost Participant’s Account under Section 7.07(A)(2) or 7.07(B)(2), is able
to complete the distribution.
(A) Ongoing Plan. The provisions of this Section 7.07(A) apply if the Plan is
ongoing.
     (1) Attempt to Locate. The Plan Administrator must conduct a reasonable and
diligent search for the Participant, using one or more of the search methods
described in Section 7.07(C).
     (2) Failure to locate/disposition of Account. If a lost Participant remains
unlocated after 6 months following the date the Plan Administrator first
attempts to locate the lost Participant using any of the search methods
described in Section 7.07(C), the Plan Administrator may forfeit the lost
Participant’s Account, provided the Account is not subject to the Automatic
Rollover rules of Section 6.08(D), unless forfeiture is contrary to Applicable
Law. If the Plan Administrator forfeits the lost Participant’s Account, the
forfeiture occurs at the end of the above-described 6-month period and the Plan
Administrator will allocate the forfeiture in accordance with Section 3.07. The
Plan Administrator under this Section 7.07(A)(2) will forfeit the entire Account
of the lost Participant, including Elective Deferrals and Employee
Contributions.
     (3) Subsequent restoration of forfeiture. If a lost Participant whose
Account was forfeited thereafter at any time but before the Plan has been
terminated makes a claim for his/her forfeited Account, the Plan Administrator
will restore the forfeited Account to the same dollar amount as the amount
forfeited, unadjusted for Earnings occurring subsequent to the forfeiture. The
Plan Administrator will make the restoration in the Plan Year in which the lost
Participant makes the claim, first from the amount, if any, of Participant
forfeitures the Plan Administrator otherwise would allocate for the Plan Year,
and then from the amount or additional amount the Employer contributes to the
Plan for the Plan Year. The Employer in Appendix B may provide that the Plan
Administrator will use Trust Fund Earnings for the Plan Year, if any, as a
source of the restoration, or may modify the order of priority of the sources of
restoration described in the previous sentence. The Plan Administrator will
distribute the restored Account to the lost Participant not later than 60 days
after the close of the Plan Year in which the Plan Administrator restores the
forfeited Account.

          © Copyright 2008 PRUDENTIAL RETIREMENT           76    

 



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
(B) Terminating plan. The provisions of this Section 7.07(B) apply if the Plan
is terminating.
     (1) Attempt to locate. The Plan Administrator, to attempt to locate a lost
Participant when the plan is terminating, must conduct a reasonable and diligent
search for the Participant, using all four search methods described in clauses
(1) through (4) of Section 7.07(C). In addition, the Plan Administrator may use
a search method described in clause (5) of Section 7.07(C).
     (2) Failure to locate/disposition of Account. If a lost Participant remains
unlocated after a reasonable period the Plan Administrator will distribute the
Participant’s Account under Sections 7.07(B)(2)(a), (b) or (c) as applicable.
          (a) No Annuity Contract/no other Defined Contribution Plan. If the
terminating Plan does not provide for an Annuity Contract as a method of
distribution and the Employer does not maintain another Defined Contribution
Plan, the Plan Administrator will distribute the lost Participant’s Account in
an Automatic Rollover to an individual retirement plan under Section 6.08(D),
unless the Plan Administrator determines it is impractical to complete an
Automatic Rollover or is unable to locate an individual retirement plan provider
willing to accept the rollover distribution. In such event, the Plan
Administrator may: (i) distribute the Participant’s Account to an
interest-bearing insured bank account the Plan Administrator establishes in the
Participant’s name; or (ii) distribute the Participant’s Account to the
unclaimed property fund of the state of the Participant’s last known address.
          (b) Plan provides Annuity Contract/no other Defined Contribution Plan.
If the terminating Plan provides for an Annuity Contract as a method of
distribution and the Employer does not maintain another Defined Contribution
Plan, the Plan Administrator will purchase an Annuity Contract payable to the
lost Participant for delivery to the Participant’s last known address reflected
in the Plan’s records.
          (c) Employer maintains another Defined Contribution Plan. If the
Employer maintains another Defined Contribution Plan, the Plan Administrator
may, in lieu of taking the actions described in Sections 7.07(B)(2)(a) or (b),
transfer the lost Participant’s Account to the other Defined Contribution Plan.
(C) Search methods. The search methods described in this Section 7.07 are:
(1) provide a distribution notice to the lost Participant at the Participant’s
last known address by certified or registered mail; (2) check with other
employee benefit plans of the Employer that may have more up-to-date information
regarding the Participant’s whereabouts; (3) identify and contact the
Participant’s designated Beneficiary under Section 7.05; (4) use the IRS letter
forwarding program under Rev. Proc. 94-22 or the Social Security Administration
search program; and (5) use a commercial locator service, credit reporting
agencies, the internet or other search method. Regarding search methods (2) and
(3) above, if the Plan Administrator encounters privacy concerns, the Plan
Administrator may request that the Employer or other plan fiduciary (under (2)),
or the designated Beneficiary (under (3)), contact the Participant or forward a
letter requesting that the Participant contact the Plan Administrator.
(D) Uniformity. The Plan Administrator will apply Section 7.07 in a reasonable,
uniform and nondiscriminatory manner, but in determining a specific course of
action as to a particular Account, reasonably may take into account differing
circumstances such as the amount of a lost Participant’s Account, the expense in
attempting to locate a lost Participant, the Plan Administrator’s ability to
establish and the expense of establishing a rollover IRA, and other factors.
(E) Expenses of search. The Plan Administrator, in accordance with
Section 7.04(C)(2)(b), may charge to the Account of a Participant the reasonable
expenses incurred under this Section 7.07 and which are associated with the
Participant’s Account, without regard to whether or when the Plan Administrator
actually locates or makes a distribution to the Participant.
(F) Alternative Disposition. The Plan Administrator under Sections 7.07(A) or
(B) operationally may dispose of a lost Participant’s Account in any reasonable
manner which is not inconsistent with Applicable Law. The Plan Administrator may
adopt a policy under this Section 7.07 as it deems reasonable or appropriate to
administer the Accounts of lost Participants, provided that: (1) the terms of
any such policy must be uniform and nondiscriminatory; (2) the Plan
Administrator must administer the policy in a uniform and nondiscriminatory
manner; and (3) the policy must not be inconsistent with Applicable Law. The
Plan Administrator also may administer lost Participant Accounts consistent with
Applicable Law which is contrary to any provision of Section 7.07, unless such
Applicable Law requires a Plan amendment, in which case the Employer within any
required deadline will amend the Plan to comply.
     7.08 PLAN CORRECTION. The Plan Administrator, in conjunction with the
Employer and Trustee, as applicable, may undertake such correction of Plan
failures as the Plan Administrator deems necessary, including correction to
preserve tax qualification of the Plan under Code §401(a), to correct a
fiduciary breach under ERISA or to unwind (correct) a prohibited transaction
under the Code or ERISA. Without limiting the Plan Administrator’s authority
under the prior sentence, the Plan Administrator, as it determines to be
reasonable and appropriate, may undertake or assist the Employer in undertaking
correction of Plan document, operational, demographic and employer eligibility
failures under a method described in the Plan or under the Employee Plans
Compliance Resolution System (“EPCRS”) or any successor program to EPCRS. The
Plan Administrator, as it determines to be reasonable and appropriate, also may
undertake or assist the Employer, the Trustee of other appropriate Plan
fiduciary or Plan official in undertaking correction of a fiduciary breach,
including correction under the Voluntary Fiduciary Correction Program (“VFCP”)
or any successor program to VFCP. If the Plan is a 401(k) Plan, the Plan
Administrator to correct an operational failure other than a failure of Code
§415 or Code §402(g) limitations or a failure of the ADP or ACP tests (or to
correct such listed failures beyond the time permitted under regulations), may
require the Trustee to distribute from the Plan Elective Deferrals, including
Earnings thereon, and the Plan Administrator will treat any Matching
Contributions and

          © Copyright 2008 PRUDENTIAL RETIREMENT           77    

 



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
Earnings thereon relating to the distributed Elective Deferrals, as an
Associated Matching Contribution under Section 3.07(A)(1).
     7.09 PROTOTYPE/VOLUME SUBMITTER PLAN STATUS. If the Plan fails initially to
qualify or to maintain qualification or if the Employer makes any amendment or
modification to a provision of the Plan (other than a proper completion of an
elective provision under the Adoption Agreement or an Appendix), the Employer no
longer may participate under this Prototype or Volume Submitter Plan. The
Employer also may not participate (or continue to participate) in this Prototype
or Volume Submitter Plan if the Trustee or Custodian is not the Sponsor or
Practitioner and does not have the written consent of the Sponsor or
Practitioner required under Section 1.65, if any, to serve in the capacity of
Trustee or Custodian. If the Employer is not entitled to participate under this
Prototype or Volume Submitter Plan, the Plan is an individually-designed plan
and the reliance procedures specified in the applicable Adoption Agreement no
longer apply.
     7.10 PLAN COMMUNICATIONS, INTERPRETA-TION AND CONSTRUCTION.
(A) Plan Administrator’s Discretion/ Nondiscriminatory Administration. The Plan
Administrator has total and complete discretion to interpret and construe the
Plan and to determine all questions arising in the administration,
interpretation and application of the Plan. Any determination the Plan
Administrator makes under the Plan is final and binding upon any affected
person. The Plan Administrator must exercise all of its Plan powers and
discretion, and perform all of its duties in a uniform and nondiscriminatory
manner.
(B) Written Communications. All Plan-related communications by any party must be
in writing (which subject to Section 7.10(C) may include an electronic
communication). All Participant or Beneficiary notices, designations, elections,
consents or waivers must be made in a form the Plan Administrator (or, as
applicable, the Trustee) specifies or otherwise approves. Any person entitled to
notice under the Plan may waive the notice or shorten the notice period unless
such actions are contrary to Applicable Law.
(C) Use of Electronic Media The Plan Administrator using any electronic medium
may give or receive any Plan notice, communicate any Plan policy, conduct any
written Plan communication, satisfy any Plan filing or other compliance
requirement and conduct any other Plan transaction to the extent permissible
under Applicable Law. A Participant or a Participant’s spouse, to the extent
authorized by the Plan Administrator, may use any electronic medium to provide
any Beneficiary designation, election, notice, consent or waiver under the Plan,
to the extent permissible under Applicable Law. Any reference in this Plan to a
“form,” a “notice,” an “election,” a “consent,” a “waiver,” a “designation,” a
“policy” or to any other Plan-related communication includes an electronic
version thereof as permitted under Applicable Law.
(D) Evidence. Anyone, including the Employer, required to give data, statements
or other information relevant under the terms of the Plan (“evidence”) may do so
by certificate, affidavit, document or other form which the person to act in
reliance may consider pertinent, reliable and genuine, and to have been signed,
made or presented by the proper party or parties. The Plan Administrator and the
Trustee are protected fully in acting and relying upon any evidence described
under the immediately preceding sentence.
(E) Plan Terms Binding. The Plan is binding upon the Employer, Trustee, Plan
Administrator, Custodian (and all other service providers to the Plan), upon
Participants, Beneficiaries and all other persons entitled to benefits, and upon
the successors and assigns of the foregoing persons. See Section 8.11(C) as to
the Trust where the Employer in its Adoption Agreement elects to use a separate
trust agreement.
(F) Employment Not Guaranteed. Nothing contained in this Plan, or with respect
to the establishment of the Trust, or any modification or any amendment to the
Plan or Trust, or in the creation of any Account, or with respect to the payment
of any benefit, gives any Employee, Participant or any Beneficiary any right to
employment or to continued employment by the Employer, or any legal or equitable
right against the Employer, the Trustee, the Plan Administrator or any employee
or agent thereof, except as expressly provided by the Plan, the Trust, or
Applicable Law.
(G) Word Usage. Words used in the masculine also apply to the feminine where
applicable, and wherever the context of the Plan dictates, the plural includes
the singular and the singular includes the plural. Titles of Plan and Adoption
Agreement sections are for reference only.
(H) State Law. The law of the state of the Employer’s principal place of
business will determine all questions arising with respect to the provisions of
the Plan and Trust, except to the extent superseded by Applicable Law. The
Employer in Appendix B and subject to Applicable Law, may elect to apply the law
of another state or appropriate legal jurisdiction.
(I) Parties to Litigation. Except as otherwise provided by Applicable Law, a
Participant or a Beneficiary is not a necessary party or required to receive
notice of process in any court proceeding involving the Plan, the Trust Fund or
any fiduciary of the Plan. Any final judgment (not subject to further appeal)
entered in any such proceeding will be binding upon the Employer, the Plan
Administrator, the Trustee, Custodian, Participants and Beneficiaries and upon
their successors and assigns.
(J) Fiduciaries Not Insurers. The Trustee, the Plan Administrator and the
Employer in no way guarantee the Trust Fund from loss or depreciation. The
Employer does not guarantee the payment of any money which may be or becomes due
to any person from the Trust Fund. The liability of the Employer, the Plan
Administrator and the Trustee to make any distribution from the Trust Fund at
any time and all times is limited to the then available assets of the Trust.

          © Copyright 2008 PRUDENTIAL RETIREMENT           78    

 



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
(K) Construction/Severability. The Plan, the Adoption Agreement, the Trust and
all other documents to which they refer, will be interpreted consistent with and
to preserve tax qualification of the Plan under Code §401(a) and tax exemption
of the Trust under Code §501(a) and also consistent with ERISA and other
Applicable Law. To the extent permissible under Applicable Law, any provision
which a court (or other entity with binding authority to interpret the Plan)
determines to be inconsistent with such construction and interpretation, is
deemed severed and is of no force or effect, and the remaining Plan terms will
remain in full force and effect.

          © Copyright 2008 PRUDENTIAL RETIREMENT           79    

 



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
ARTICLE VIII
TRUSTEE AND CUSTODIAN, POWERS AND DUTIES
     8.01 ACCEPTANCE. By its signature on the Adoption Agreement, the Trustee or
Custodian accepts the Trust created under the Plan and agrees to perform the
obligations the Plan imposes on the Trustee or Custodian.
     8.02 INVESTMENT POWERS AND DUTIES.
(A) Discretionary Trustee Powers. If the Employer in its Adoption Agreement
designates the Trustee as a discretionary Trustee, then the Trustee has full
discretion and authority with regard to the investment of the Trust Fund, except
as to a Plan asset: (i) properly under the control or the direction of an
Investment Manager, ancillary trustee or other Plan fiduciary; (ii) subject to
proper Employer or Named Fiduciary direction of investment; or (iii) subject to
proper Participant direction of investment. The Trustee is authorized and
empowered, but not by way of limitation, with the following powers:
     (1) General powers. To invest consistent with and subject to Applicable Law
any part or all of the Trust Fund in any common or preferred stocks, open-end or
closed-end mutual funds (including proprietary funds), put and call options
traded on a national exchange, United States retirement plan bonds, corporate
bonds, debentures, convertible debentures, commercial paper, U.S. Treasury
bills, U.S. Treasury notes and other direct or indirect obligations of the
United States Government or its agencies, improved or unimproved real estate
situated in the United States, limited partnerships, insurance contracts of any
type, mortgages, notes or other property of any kind, real or personal, to buy
or sell options on common stock on a nationally recognized exchange with or
without holding the underlying common stock, to open and to maintain margin
accounts, to engage in short sales, to buy and sell commodities, commodity
options and contracts for the future delivery of commodities, and to make any
other investments the Trustee deems appropriate.
     (2) Cash/liquidity. To retain in cash so much of the Trust Fund as it may
deem advisable to satisfy liquidity needs of the Plan and to deposit any cash
held in the Trust Fund in a bank account at reasonable interest or without
interest if the Trustee determines that such deposits are reasonable or
necessary to facilitate a Plan transaction or for other purposes, but consistent
with the Trustee’s duties under Section 8.02(C).
     (3) Trustee’s common/collective funds. To invest, if the Trustee is a bank
or similar financial institution supervised by the United States or by a state,
in any type of deposit of the Trustee (or of a bank related to the Trustee
within the meaning of Code §414(b)) at a reasonable rate of interest or in a
common trust fund, as described in Code §584, or in a collective investment
fund, the provisions of which govern the investment of such assets and which the
Plan incorporates by this reference, which the Trustee (or its affiliate, as
defined in Code §1504) maintains exclusively for the collective investment of
money contributed by the bank (or the affiliate) in its capacity as Trustee and
which conforms to the rules of the Comptroller of the Currency.
     (4) Transact in real/personal property. To manage, sell, contract to sell,
grant options to purchase, convey, exchange, transfer, abandon, improve, repair,
insure, lease for any term even though commencing in the future or extending
beyond the term of the Trust, and otherwise deal with all property, real or
personal, in such manner, for such considerations and on such terms and
conditions as the Trustee decides.
     (5) Borrowing. To borrow money, to assume indebtedness, extend mortgages
and encumber by mortgage or pledge.
     (6) Claims. To compromise, contest, arbitrate or abandon claims and demands
affecting the investment of Trust assets, in the Trustee’s discretion. However,
nothing in this Section 8.02(A)(6) requires a Participant or Beneficiary to
arbitrate any claim under the Plan.
     (7) Voting/tender/exercise. To have with respect to the Trust all of the
rights of an individual owner, including the power to exercise any and all
voting rights associated with Trust assets, to give proxies, to participate in
any voting trusts, mergers, consolidations or liquidations, to tender shares and
to exercise or sell stock subscriptions or conversion rights.
     (8) Mineral rights. To lease for oil, gas and other mineral purposes and to
create mineral severances by grant or reservation; to pool or unitize interests
in oil, gas and other minerals; and to enter into operating agreements and to
execute division and transfer orders.
     (9) Title. To hold any securities or other property in the name of the
Trustee or its nominee, with depositories or agent depositories or in another
form as it may deem best, with or without disclosing the trust relationship.
However, any securities held in a nominee or street name must be held on behalf
of the Plan by: (a) a bank or trust company that is subject to supervision by
the United States or a State or a nominee of such bank or trust company; (b) a
broker or dealer registered under the Securities Exchange Act of 1934 or a
nominee of such broker or dealer; or (c) a clearing agency as defined in
Securities Exchange Act of 1934, Section 3(a)(23), or its nominee.
     (10) Hold pending dispute resolution. To retain any funds or property
subject to any dispute without liability for the payment of interest, and to
decline to make payment or delivery of the funds or property until a court of
competent jurisdiction makes final adjudication.
     (11) Litigation. To begin, maintain or defend any litigation necessary in
connection with the administration of the Plan, except the Trustee is not
obliged nor required to do so unless indemnified to its satisfaction.
     (12) Agents/reliance. The Trustee may employ and pay from the Trust Fund
reasonable compensation to agents, attorneys, accountants and other persons to
advise the Trustee

          © Copyright 2008 PRUDENTIAL RETIREMENT           80    

 



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
as in its opinion may be necessary. The Trustee reasonably may delegate to any
agent, attorney, accountant or other person selected by it any non-Trustee power
or duty vested in it by the Plan, and the Trustee may act reasonably or refrain
from acting on the advice or opinion of any agent, attorney, accountant or other
person so selected.
     (13) Employer stock/real property. The Trustee (or as applicable,
Investment Manager, Employer or Participant) may invest in qualifying Employer
securities or in qualifying Employer real property, as defined in and as limited
by ERISA.
          (a) Profit Sharing Plans/401(k) Plans. If the Employer’s Plan is a
Profit Sharing Plan or a 401(k) Plan, the aggregate investments in (acquisitions
and holdings of)qualifying Employer securities and in qualifying Employer real
property may comprise up to 100% of the value of Plan assets, unless the
Employer in Appendix B elects to restrict such investments to 10% of the value
of Plan assets determined immediately after the acquisition (or to some other
percentage of value which is less than 100%). Notwithstanding the foregoing,
except where permitted under ERISA §407(b)(2), if the Plan includes a 401(k)
arrangement, a Participant’s Elective Deferral Account accumulated in Plan Years
beginning after December 31, 1998, including earnings thereon, may not be
invested more than 10% by value in qualifying employer securities and qualifying
employer real property, unless such investments are directed by the Participant
or the Participant’s Beneficiary.
          (b) Voting/distribution. If the Plan invests in qualifying Employer
securities, the Plan Administrator may adopt a uniform and nondiscriminatory
policy providing for the exercise of voting rights, distribution restrictions,
repurchase, put, call or right of first refusal rules, or other rights and
restrictions affecting the qualifying Employer securities. Any such policy may
not be contrary to Applicable Law.
     (14) Orphaned plan. If the Trustee in accordance with Applicable Law
determines that the Employer has abandoned the Plan, the Trustee (if qualified
to so act) may appoint itself as a Qualified Termination Administrator (“QTA”)
under Section 11.05(B) for purposes of terminating the Plan and distributing all
Plan Accounts. As a QTA, the Trustee may undertake all acts authorized under
Applicable Law to wind-up the Plan, including causing the Trust to pay from
Trust assets to the QTA and to other service providers a reasonable fee for
services rendered.
     (15) Catch-all. To perform any and all other acts which in the Trustee’s
judgment are necessary or appropriate for the proper and advantageous
management, investment and distribution of the Trust and which are not contrary
to Applicable Law.
(B) Nondiscretionary (directed) Trustee/Custodian Powers. The Employer in its
Adoption Agreement may designate the Trustee as a nondiscretionary Trustee. The
Employer in its Adoption Agreement in addition to designating a discretionary or
nondiscretionary Trustee, may appoint a Custodian to hold all or any portion of
the Trust Assets. Except as otherwise provided herein: (i) a Custodian has all
of the same powers and duties as a nondiscretionary Trustee; (ii) the
nondiscretionary Trustee or Custodian has all of the same powers as a
discretionary Trustee in Section 8.02(A) except that the nondiscretionary
Trustee or Custodian only may exercise such powers pursuant to a proper written
direction; and (iii) the nondiscretionary Trustee or Custodian has all the same
duties as a discretionary Trustee under Section 8.02(C). A “proper written
direction” means the written direction of a Plan fiduciary or of a Participant
with authority over the Trust asset which is the subject of the direction and
which is consistent with the Plan terms and Applicable Law.
     (1) Modification of powers/duties. The Employer and the nondiscretionary
Trustee (or the Custodian) in a Nonstandardized Plan or Volume Submitter
Adoption Agreement, on Appendix C may limit the powers or duties of the
Custodian or the nondiscretionary Trustee to any combination of powers under
Section 8.02(A) and to any combination of duties under Section 8.02(C) or
otherwise may amend the Trust as described in Section 8.11.
     (2) Limited responsibility. If there is a Custodian or a nondiscretionary
Trustee under the Plan, then the Employer, in adopting this Plan, acknowledges
and agrees:
          (a) No discretion over Trust assets. The nondiscretionary Trustee or
Custodian does not have any discretion as to the investment or the re-investment
of the Trust Fund and the nondiscretionary Trustee or Custodian is acting solely
as a directed fiduciary as to the assets comprising the Trust Fund.
          (b) No review or recommendations. The nondiscretionary Trustee or the
Custodian does not have any duty to review or to make recommendations regarding
investments made pursuant to a proper written direction, except in accordance
with Applicable Law.
          (c) No action unless direction. The nondiscretionary Trustee or the
Custodian must retain any investment obtained upon a proper written direction
until receipt of another proper written direction to dispose of such investment,
except as may be contrary to Applicable Law.
          (d) No liability for following orders. The nondiscretionary Trustee or
the Custodian is not liable in any manner or for any reason for making,
retaining or disposing of any investment pursuant to any proper written
direction.
          (e) Indemnity. The Employer will indemnify, defend and hold the
nondiscretionary Trustee or the Custodian harmless from any damages, costs or
expenses, including reasonable attorneys’ fees, which the nondiscretionary
Trustee or the Custodian may incur as a result of any claim asserted against the
nondiscretionary Trustee, the Custodian or the Trust arising out of the
nondiscretionary Trustee’s or Custodian’s full and timely compliance with any
proper written direction.
     (3) Limitation of powers of certain Custodians. If a Custodian is a bank
which, under its governing state law, does not possess trust powers, then
Sections 8.02(A)(1), (3) as it relates to common trust funds or collective
investment funds, Sections 8.02(A)(4), (5), (7) and (8), Section 8.09 and
Article IX do not apply and the Custodian only has the power

          © Copyright 2008 PRUDENTIAL RETIREMENT           81    

 



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
and the authority to exercise the remaining powers under Section 8.02(A) and to
perform the duties under Section 8.02(C).
     (4) QTA. Notwithstanding any other provision of this Section 8.02(B), a
nondiscretionary Trustee or a Custodian, in accordance with Applicable Law, may
serve as a QTA under Section 8.02(A)(14) without regard to receipt of any proper
written direction.
     (5) Trustee references. Except as the Plan or the context otherwise
require, “Trustee” includes nondiscretionary Trustee and Custodian.
(C) Duties. The Trustee or Custodian has the following duties:
     (1) ERISA. If ERISA applies to the Plan and to the extent that ERISA so
requires, to act: (a) solely in the interest of Participants and Beneficiaries
for the exclusive purposes of providing benefits under the Plan and defraying
the reasonable expenses of Plan administration; (b) with the care, skill,
prudence and diligence under the circumstances then prevailing as would a
prudent person acting in a like capacity and familiar with such matters; (c) by
diversifying Trust investments so as to minimize the risk of large losses unless
not prudent under the circumstances to do so; and (d) in accordance with the
Plan to the extent that the Plan is consistent with ERISA.
     (2) Investment policy. To coordinate its investment policy with Plan
financial needs as communicated to it by the Plan Administrator.
     (3) Trust accounting. To furnish to the Employer and to the Plan
Administrator an annual (or more frequently as required by Applicable Law)
statement of account showing the condition of the Trust Fund and all
investments, receipts, disbursements and other transactions effected by the
Trustee during the Plan Year covered by the statement and also stating the
assets of the Trust held at the end of the Plan Year, which accounts are
conclusive on all persons, including the Employer and the Plan Administrator,
except as to any act or transaction concerning which the Employer or the Plan
Administrator files with the Trustee written exceptions or objections within
90 days after the receipt of the accounts or for which ERISA authorizes a longer
period within which to object. The Trustee also may agree with the Employer or
Plan Administrator to provide the information described in this Section 8.02(C)
more frequently than annually.
     (4) Trust valuation. If the Trustee is a discretionary Trustee, to value
the Trust Fund as of each Accounting Date to determine the fair market value of
each Participant’s Account Balance in the Trust. The Trustee also must value the
Trust Fund on such other Valuation Dates as directed in writing by the Plan
Administrator or as the Adoption Agreement or Applicable Law may require. If the
Trustee is a nondiscretionary Trustee (or in the case of Trust assets held by a
Custodian) the Named Fiduciary will value the assets and will provide the
valuation to the Trustee (Custodian) unless the Trustee (Custodian) and the
Named Fiduciary agree that the Trustee (Custodian) will conduct the valuation.
The Trustee (Custodian) may reasonably rely on any valuation the Named Fiduciary
conducts and provides.
     (5) Distributions. To credit and distribute the Trust Fund as the Plan
Administrator directs. The Trustee is not obliged to inquire as to whether any
payee or distributee is entitled to any payment or whether the distribution is
proper or within the terms of the Plan, or as to the manner of making any
payment or distribution. The Trustee is accountable only to the Plan
Administrator for any payment or distribution made by it in good faith on the
order or direction of the Plan Administrator. The Trustee must promptly notify
the Plan Administrator of any unclaimed Plan payment or distribution and then
dispose of the distribution in accordance with the Plan Administrator’s
subsequent direction.
     (6) Fees/expenses. To pay from the Trust Fund all reasonable Plan fees and
expenses, and to allocate the fees and expenses to Plan Accounts, both as the
Plan Administrator directs under Section 7.04(C)(2). Any fee or expense that the
Employer pays, directly or indirectly, is not an Employer contribution to the
Plan, provided the fee or the expense relates to the ordinary and necessary
administration of the Trust Fund.
     (7) Loans. To make loans to a Participant or to a Beneficiary in accordance
with the Plan Administrator’s direction under Section 7.06.
     (8) Records/statements. To keep the Trustee’s Plan records open to the
inspection of the Plan Administrator and the Employer at all reasonable times
and to permit the review or audit of such records from time to time by any
person or persons as the Employer or Plan Administrator may specify in writing.
The Trustee must furnish the Plan Administrator with whatever information
relating to the Trust Fund the Plan Administrator considers necessary to perform
its duties as Plan Administrator.
     (9) Tax returns. To file all information and tax returns required of the
Trustee under Applicable Law.
     (10) Incapacity. To follow the direction of the Plan Administrator with
regard to distributions in the latter’s determination of any Participant or
Beneficiary incapacity under Section 7.05(F). The Trustee also will provide any
reasonable information and take any reasonable action that the Plan
Administrator requests relating to a determination of incapacity or otherwise
pertaining to the administration of the Account of any incapacitated person.
     (11) Bond. The Trustee must provide a bond for the faithful performance of
its duties under the Trust to the extent required by Applicable Law.
(D) Limitations Applicable to all Trustees.
     (1) Receipt of contributions. The Trustee is accountable to the Employer
for the Plan contributions made by the Employer, but the Trustee does not have
any duty to ensure that the contributions received comply with the provisions of
the Plan. Except as may be required by Applicable Law, the Trustee is not
obliged to collect any contributions from the Employer, nor is the Trustee
obliged to ensure that funds deposited with it are deposited according to the
provisions of the Plan.

          © Copyright 2008 PRUDENTIAL RETIREMENT           82    

 



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
     (2) Co-fiduciary liability. Each fiduciary under the Plan is responsible
solely for his/her or its own acts or omissions. A fiduciary does not have any
liability for another fiduciary’s breach of fiduciary responsibility with
respect to the Plan and the Trust unless the fiduciary: (a) participates
knowingly in or undertakes to conceal the breach; (b) has actual knowledge of
the breach and fails to take reasonable remedial action to remedy the breach; or
(c) through negligence in performing his/her or its own specific fiduciary
responsibilities that give rise to fiduciary status, the fiduciary has enabled
the other fiduciary to commit a breach of the latter’s fiduciary responsibility.
     (3) Limitation of Trustee liability.
          (a) Apportionment of duties. The Named Fiduciary, the Trustee(s) and
any properly appointed Investment Manager may execute a written agreement as a
part of this Plan delineating the duties, responsibilities and liabilities of
the Investment Manager or Trustee(s) with respect to any part of the Trust Fund
under the control of the Investment Manager or the Trustee(s).
          (b) If Investment Manager. The Trustee is not liable for the acts or
omissions of any Investment Manager the Named Fiduciary may appoint, nor is the
Trustee under any obligation to invest or otherwise to manage any asset of the
Trust Fund which is subject to the management of a properly appointed Investment
Manager.
          (c) If other appointed fiduciaries. The Trustee is not liable for the
acts or omissions of any ancillary trustee or independent fiduciary properly
appointed under Section 8.07. However, if a discretionary Trustee, pursuant to
the delegation described in Section 8.07, appoints an ancillary trustee, the
discretionary Trustee is responsible for the periodic review of the ancillary
trustee’s actions and must exercise its delegated authority in accordance with
the terms of the Plan and in a manner consistent with ERISA.
          (d) Indemnity. The Employer and any Trustee may execute a written
agreement as a part of this Plan and which is not contrary to Applicable Law,
delineating any indemnification agreement among the parties.
(E) Multiple Trustees.
     (1) Majority decisions. If more than two persons act as Trustee, a decision
of the majority of such persons controls with respect to any decision regarding
the administration or the investment of the Trust Fund or of any portion of the
Trust Fund with respect to which such persons act as Trustee. If there is more
than one Trustee, the Trustees jointly will manage and control the assets of the
Trust Fund (or those Trust assets as to which they act as Trustee).
     (2) Allocation. Multiple Trustees may allocate among themselves specific
responsibilities or obligations or may authorize one or more of them, either
individually or in concert, to exercise any or all of the powers granted to the
Trustee, or to perform any or all of the duties assigned to the Trustee under
Article VIII.
     (3) Signature. The signature of only one Trustee is necessary to effect any
transaction on behalf of the Trust (or as to those Trust assets as to which the
signatory acts as Trustee).
     8.03 NAMED FIDUCIARY.
(A) Definition of Named Fiduciary. See Section 1.36.
(B) Duty of Named Fiduciary. The Named Fiduciary under the Plan has the sole
responsibility to control and to manage the operation and administration of the
Plan. If the Named Fiduciary is also the Trustee, the Named Fiduciary is solely
responsible for the management and the control of the Trust Fund, except Trust
assets properly: (1) under the control or the direction of an Investment
Manager, ancillary trustee or other Plan fiduciary; or (2) subject to Employer
or Participant direction of investment.
(C) Appointment of Investment Manager. The Named Fiduciary may appoint an
Investment Manager.
     8.04 DISTRIBUTION OF CASH OR PROPERTY. The Trustee will make Plan
distributions in the form of cash except where: (1) the required form of
distribution is a QJSA or QPSA which has not been waived; (2) the Plan is a
Restated Plan and under the prior Plan, distribution in the form of property
(“in-kind distribution”) is a Protected Benefit which the Employer has not
eliminated by a Plan amendment under Section 11.02(C); (3) the Plan
Administrator adopts a written policy which provides for in-kind distribution;
or (4) the Employer is terminating the Plan, and in the reasonable judgment of
the Trustee, some or all Plan assets, within a reasonable time for making final
distribution of Plan assets, may not be liquidated to cash or may not be so
liquidated without undue loss in value. The Plan Administrator’s policy under
clause (3) may restrict in-kind distributions to certain types of Trust
investments or specify any other reasonable and nondiscriminatory condition or
restriction applicable to in-kind distributions. Under clause (4), the Trustee
will make Plan termination distributions to Participants and Beneficiaries in
cash, in-kind or in a combination of these forms, in a reasonable and
nondiscriminatory manner which may take into account the preferences of the
distributees. All in-kind distributions will be made based on the current fair
market value of the property, as determined by the Trustee, Custodian or Named
Fiduciary.
     8.05 TRUSTEE/ CUSTODIAN FEES AND EXPENSES. A Trustee or a Custodian will
receive reasonable compensation and reimbursement for reasonable Trust expenses
actually incurred as Trustee or Custodian, as may be agreed upon from time to
time by the Employer and the Trustee or the Custodian. No person who is
receiving full pay from the Employer may receive compensation (except for
reimbursement of Plan expenses) for services as Trustee or as Custodian. As the
Plan Administrator directs following direction from the Employer under
Section 7.04(C), such fees and expenses will be paid by the Employer, or the
Trustee or Custodian will charge the Trust for the fees or expenses. If, within
a reasonable time after a Plan related fee or expense is incurred (or if within
the time specified in any agreement between the Plan and the Trustee regarding
payment of a fee or expense) the Plan Administrator does not communicate the
Employer’s decision regarding payment or if the Employer does not pay the fee or
expense, the Trustee or Custodian

          © Copyright 2008 PRUDENTIAL RETIREMENT           83    

 



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
may charge the Trust for such reasonable fees and expenses as are not settler
expenses.
     8.06 THIRD PARTY RELIANCE. A person dealing with the Trustee is not
obligated to see to the proper application of any money paid or property
delivered to the Trustee, or to inquire whether the Trustee has acted pursuant
to any of the terms of the Plan. Each person dealing with the Trustee may act
upon any notice, request or representation in writing by the Trustee, or by the
Trustee’s duly authorized agent, and is not liable to any person in so acting.
The certificate of the Trustee that it is acting in accordance with the Plan is
conclusive in favor of any person relying on the certificate.
     8.07 APPOINTMENT OF ANCILLARY TRUSTEE OR INDEPENDENT FIDUCIARY.
(A) Appointment. The Employer, in writing, may appoint any qualified person in
any state to act as ancillary trustee with respect to a designated portion of
the Trust Fund, subject to any consent required under Section 1.65. An ancillary
trustee must acknowledge in a writing separate from the Employer’s Adoption
Agreement its acceptance of the terms and conditions of its appointment as
ancillary trustee and its fiduciary status under ERISA.
(B) Powers. The ancillary trustee has the rights, powers, duties and discretion
as the Employer may delegate, subject to any limitations or directions specified
in the agreement appointing the ancillary trustee and to the terms of the Plan
or of ERISA. The Employer may delegate its responsibilities under this
Section 8.07 to a discretionary Trustee under the Plan (subject to the
acceptance by such discretionary Trustee of that delegation), but the Employer
may not delegate its responsibilities to a nondiscretionary Trustee or to a
Custodian. The investment powers delegated to the ancillary trustee may include
any investment powers available under Section 8.02. The delegated investment
powers may include the right to invest any portion of the assets of the Trust
Fund in a common trust fund, as described in Code §584, or in any collective
investment fund, the provisions of which govern the investment of such assets
and which the Plan incorporates by this reference, but only if the ancillary
trustee is a bank or similar financial institution supervised by the United
States or by a state and the ancillary trustee (or its affiliate, as defined in
Code §1504) maintains the common trust fund or collective investment fund
exclusively for the collective investment of money contributed by the ancillary
trustee (or its affiliate) in a trustee capacity and which conforms to the rules
of the Comptroller of the Currency. The Employer also may appoint as an
ancillary trustee, the trustee of any group trust fund designated for investment
pursuant to the provisions of Section 8.09.
(C) Resignation/Removal. The ancillary trustee may resign its position and the
Employer may remove an ancillary trustee as provided in Section 8.08 regarding
resignation and removal of the Trustee or Custodian. In the event of such
resignation or removal, the Employer may appoint another ancillary trustee or
may return the assets to the control and management of the Trustee.
(D) Independent Fiduciary. If the DOL requires engagement of an independent
fiduciary to have control or management of all or a portion of the Trust Fund,
the Employer will appoint such independent fiduciary, as directed by the DOL.
The independent fiduciary will have the duties, responsibilities and powers
prescribed by the DOL and will exercise those duties, responsibilities and
powers in accordance with the terms, restrictions and conditions established by
the DOL and, to the extent not inconsistent with ERISA, the terms of the Plan.
The independent fiduciary must accept its appointment in writing and must
acknowledge its status as a fiduciary of the Plan.
     8.08 RESIGNATION AND REMOVAL.
(A) Resignation. The Trustee or the Custodian may resign its position by giving
written notice to the Employer and to the Plan Administrator. The Trustee’s
notice must specify the effective date of the Trustee’s resignation, which date
must be at least 30 days following the date of the Trustee’s notice, unless the
Employer consents in writing to shorter notice.
(B) Removal. The Employer may remove a Trustee or a Custodian by giving written
notice to the affected party. The Employer’s notice must specify the effective
date of removal which date must be at least 30 days following the date of the
Employer’s notice, except where the Employer reasonably determines a shorter
notice period or immediate removal is necessary to protect Plan assets.
(C) Successor Appointment. In the event of the resignation or the removal of a
Trustee, where no other Trustee continues to serve, the Employer must appoint a
successor Trustee if it intends to continue the Plan. If two or more persons
hold the position of Trustee, in the event of the removal of one such person,
during any period the selection of a replacement is pending, or during any
period such person is unable to serve for any reason, the remaining person or
persons will act as the Trustee.
     (1) Default Successor Trustee. If the Employer fails to appoint a successor
Trustee as of the effective date of the Trustee resignation or removal and no
other Trustee remains, the Trustee will treat the Employer as having appointed
itself as Trustee and as having filed the Employer’s acceptance of appointment
as successor Trustee with the former Trustee. If state law prohibits the
Employer from serving as successor Trustee, the appointed successor Trustee is
the president of a corporate Employer, the managing partner of a partnership
Employer, the managing member of a limited liability company Employer, the sole
proprietor of a proprietorship Employer, or in the case of any other entity
type, such other person with title and responsibilities similar to the
foregoing.
     (2) Default Successor Custodian. If the Employer removes and does not
replace a Custodian, the Trustee will assume possession of Plan assets held by
the former Custodian.
(D) Acceptance. Each successor Trustee succeeds its predecessor Trustee by
accepting in writing its appointment as successor Trustee and by filing the
acceptance with the former Trustee and the Plan Administrator without the
signing or filing of any further statement.
© Copyright 2008 PRUDENTIAL RETIREMENT

84



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
(E) Outgoing Trustee. The resigning or removed Trustee, upon receipt of
acceptance in writing of the Trust by the successor Trustee, must execute all
documents and must perform all acts necessary to vest the title to Plan assets
of record in any successor Trustee. In addition, to the extent reasonably
necessary for the ongoing administration of the Plan, at the request of the Plan
Administrator and the successor Trustee, the resigning or removed Trustee must
transfer records, provide information and otherwise cooperate in effecting the
change of Trustees.
(F) Successor Powers. Each successor Trustee has and enjoys all of the powers,
both discretionary and ministerial, conferred under the Plan upon its
predecessor.
(G) No Liability for Predecessor. A successor Trustee is not personally liable
for any act or failure to act of any predecessor Trustee, except as required
under ERISA. With the approval of the Employer and the Plan Administrator, a
successor Trustee, with respect to the Plan, may accept the account rendered and
the property delivered to it by a predecessor Trustee without liability.
     8.09 INVESTMENT IN GROUP TRUST FUND. The Employer, by adopting this Plan,
specifically authorizes the Trustee to invest all or any portion of the assets
comprising the Trust Fund in any group trust fund which at the time of the
investment provides for the pooling of the assets of plans qualified under Code
§401(a), including a group trust fund that also permits the pooling of qualified
plan assets with assets of an individual retirement account that is exempt from
taxation under Code §408(e) or assets of an eligible governmental plan under
Code §457(b) that is exempt from taxation under Code §457(g). This authorization
applies solely to a group trust fund exempt from taxation under Code §501(a) and
the trust agreement of which satisfies the requirements of Revenue Ruling 81-100
(as modified and clarified by Revenue Ruling 2004-67), or any successor thereto.
The provisions of the group trust fund agreement, as amended from time to time,
are by this reference incorporated within this Plan and Trust. The provisions of
the group trust fund will govern any investment of Plan assets in that fund. To
comply with Code §4975(d)(8) as to any group trust fund maintained by a
disqualified person, including the Trustee, the following provisions apply:
(A) a discretionary Trustee or a nondiscretionary Trustee may invest in any such
fund at the direction of the Named Fiduciary who is independent of the Trustee
and the Trustee’s affiliates; (B) a discretionary Trustee or a nondiscretionary
Trustee (the latter as directed) may invest in any such fund which the Employer
specifies in Appendix C; and (C) notwithstanding (A) and (B) a discretionary
Trustee may invest in its own funds as described in Section 8.02(A)(3).
     8.10 COMBINING TRUSTS OF EMPLOYER’S PLANS. At the Employer’s direction, the
Trustee, for collective investment purposes, may combine into one trust fund the
Trust created under this Plan with the trust created under any other qualified
retirement plan the Employer maintains. However, the Trustee must maintain
separate records of account for the assets of each Trust in order to reflect
properly each Participant’s Account Balance under the qualified plans in which
he/she is a participant.
8.11 AMENDMENT/SUBSTITUTION OF TRUST.
(A) Amendment/Standardized Plan. The Employer in its Standardized Plan may not
amend any provision of Article VIII (or any other provision of the Plan related
to the Trust) except the Employer in Appendix C (or in its Adoption Agreement as
applicable) may specify the Trust year, the names of the Plan, the Employer, the
Trustee, the Custodian, the Plan Administrator, other fiduciaries or the name of
any pooled trust in which the Trust will participate.
(B) Amendment/Nonstandardized or Volume Submitter Plan. The Employer in its
Nonstandardized or Volume Submitter Plan, in Appendix C (or in its Adoption
Agreement as applicable): (1) may amend the Plan or Trust as described in
Section 8.11(A); or (2) may amend or override the administrative provisions of
Article VIII (or any other provision of the Plan related to the Trust),
including provisions relating to Trust investment and Trustee powers or duties.
     (1) Limitation. Any Trust amendment under clause (2) of Section 8.11(B):
(a) must not conflict with any other provisions of the Plan (except as expressly
are intended to override an existing Trust provision); (b) must not cause the
Plan to violate Code §401(a); and (c) must be made in accordance with Rev. Proc.
2005-16 or any successor thereto.
(C) Substitution of Approved Trust. The Employer subject to the conditions under
Section 8.11(B)(1), may elect to substitute in place of Article VIII and the
remaining trust provisions of the basic plan document, any other trust or
custodial account agreement that the IRS has approved for use with this Plan. If
the Employer elects to substitute an approved trust, the Trustee will not
execute the Adoption Agreement but will instead execute the substituted trust.
The Trustee of the substituted trust agrees to be bound by all remaining Plan
terms, other than those terms which the substituted trust governs.
(D) Formalities. All Section 8.11 Trust amendments or substitutions are subject
to Section 11.02 and require the written consent or signature of the Trustee.

© Copyright 2008 PRUDENTIAL RETIREMENT

85



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
ARTICLE IX
PROVISIONS RELATING TO INSURANCE AND INSURANCE COMPANY
     9.01 INSURANCE BENEFIT.
(A) General. The Employer may elect to provide incidental life insurance
benefits for Insurable Participants who consent to life insurance benefits by
executing the appropriate insurance company application form. The Trustee will
not purchase any incidental life insurance benefit for any Participant prior to
a contribution allocation to the Participant’s Account. At an insured
Participant’s written direction, the Trustee will use all or any portion of the
Participant’s Employee Contributions, if any, to pay insurance premiums covering
the Participant’s life.
(B) Insurance on Others. Unless the Plan is a Money Purchase Pension Plan, the
Trustee may purchase life insurance for the benefit of the Participant on the
life of a family member of the Participant.
(C) Amount and Type of Coverage. The Employer will direct the Trustee as to the
insurance company and insurance agent through which the Trustee is to purchase
the Contracts, the amount of the coverage and the applicable Dividend plan.
(D) Ownership. Each application for a Contract, and the Contracts themselves,
must designate the Trustee as sole owner, with the right reserved to the Trustee
to exercise any right or option contained in the Contracts, subject to the terms
and provisions of this Plan. The Trustee must be the Contract named beneficiary
for the Account of the insured Participant. The Trustee will hold all Contracts
issued under the Plan as Trust assets.
(E) Distribution. Proceeds of Contracts paid to the Participant’s Account under
this Article IX are subject to the distribution requirements of Article VI. The
Trustee will not retain any such proceeds for the benefit of the Trust.
(F) Premiums/Directed Investment. The Trustee will charge the premiums on any
Contract covering the life of a Participant against the Account of that
Participant and will treat the Contract as a directed investment of the
Participant’s Account, even if the Plan otherwise does not permit a Participant
to direct the investment of his/her own Account.
(G) Uniformity. The Trustee must arrange, where possible, for all Contracts
issued on the lives of Participants under the Plan to have the same premium due
date and all ordinary life insurance Contracts to contain guaranteed cash values
with as uniform basic options as are possible to obtain.
(H) Custodians. The provisions of this Article IX are not applicable, and the
Plan may not invest in Contracts, if a Custodian signatory to the Adoption
Agreement is a bank which does not have trust powers from its governing state
banking authority.
     9.02 LIMITATIONS ON COVERAGE.
(A) Incidental Insurance Benefits. The aggregate of life insurance premiums paid
for the benefit of a Participant, at all times, may not exceed the following
percentages of the aggregate of the Employer Contributions (including Elective
Deferrals and forfeitures) allocated to any Participant’s Account: (1) 49% in
the case of the purchase of ordinary life insurance Contracts; or (2) 25% in the
case of the purchase of term life insurance or universal life insurance
Contracts. If the Trustee purchases a combination of ordinary life insurance
Contract(s) and term life insurance or universal life insurance Contract(s),
then the sum of one-half of the premiums paid for the ordinary life insurance
Contract(s) and the premiums paid for the term life insurance or universal life
insurance Contract(s) may not exceed 25% of the Employer Contributions allocated
to any Participant’s Account.
(B) Exception for Certain Profit Sharing Plans. If the Plan is a Profit Sharing
Plan or a 401(k) Plan, the incidental insurance benefits requirement of
Section 9.02(A) does not apply to the Plan if the Plan purchases life insurance
benefits only from Employer Contributions accumulated in the Participant’s
Account for at least two years, measured from the allocation date.
(C) Exception for Other Amounts. The incidental insurance benefit requirement of
Section 9.02(A) does not apply to Contracts purchased: (1) with Employee
Contributions; (2) with Rollover Contributions; or (3) with Earnings on Employer
Contributions.
     9.03 DISPOSITION OF LIFE INSURANCE PROTECTION.
(A) Timing. The Trustee will not continue any life insurance protection beyond
the later of the Participant’s: (1) Annuity Starting Date under
Section 6.01(A)(2)(h), or (2) Separation from Service. The Trustee, at the
direction of the Plan Administrator, will make any transfer of Contract(s) as
soon as administratively practicable after the date specified under this Section
9.03(A).
(B) Method. The Trustee may not transfer any Contract under this Section 9.03
which contains a method of payment not specifically authorized by Article VI or
which fails to comply with the QJSA requirements, if applicable, of
Section 6.04. In this regard, the Trustee either must convert such a Contract to
cash and distribute the cash instead of the Contract, or before making the
transfer, must require the Issuing Company to delete the unauthorized method of
payment option from the Contract.
     9.04 DIVIDENDS. Dividends are applied to the Participant’s Account on whose
life the Issuing Company has issued the Contract. Dividends are applied to
premium reduction unless the Plan Administrator directs the Trustee to purchase
insurance benefits or additional insurance benefits for the Participant.
     9.05 LIMITATIONS ON INSURANCE COMPANY DUTIES.
(A) Not a Party to Plan. An insurance company, solely in its capacity as an
Issuing Company: (1) is not a party to the Plan; and (2) is not responsible for
the Plan’s validity.
© Copyright 2008 PRUDENTIAL RETIREMENT

86



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
(B) No Responsibility for Others. Except as required by Applicable Law, an
Issuing Company has no responsibility or obligation under the Plan to
Participants or Beneficiaries for any act required of the Employer, the Plan
Administrator, the Trustee, the Custodian or any other service provider to the
Plan (unless the Issuing Company also serves in such capacities).
(C) Plan Terms. No insurance company, solely in its capacity as an Issuing
Company, need examine the terms of this Plan.
(D) Reliance/Discharge. For the purpose of making application to an Issuing
Company and in the exercise of any right or option contained in any Contract,
the Issuing Company may rely upon the signature of the Trustee and is held
harmless and completely discharged in acting at the direction and authorization
of the Trustee. An Issuing Company is discharged from all liability for any
amount paid to the Trustee or paid in accordance with the direction of the
Trustee, and is not obliged to see to the distribution or further application of
any amounts the Issuing Company so pays.
     9.06 RECORDS/INFORMATION. An Issuing Company must keep such records and
supply to the Plan Administrator or Trustee such information regarding its
Contracts as may be reasonably necessary for the proper administration of the
Plan.
     9.07 CONFLICT WITH PLAN. In the event of any conflict between the
provisions of this Plan and the terms of any Contract issued in accordance with
this Article IX, the provisions of the Plan control.
     9.08 APPENDIX B OVERRIDE. The Employer in Appendix B may amend the
provisions of this Article IX in any manner except as would be inconsistent with
any other Plan provision or with Applicable Law.
     9.09 DEFINITIONS. For purposes of this Article IX:
(A) Contract(s). Contract or Contracts means an ordinary life, term life or
universal life insurance contract issued by an Issuing Company on the life of a
Participant or other person as authorized under this Article IX.
(B) Dividends. Dividends means Contract dividends, refunds of premiums and other
credits.
(C) Insurable Participant. Insurable Participant means a Participant to whom an
insurance company, upon an application being submitted in accordance with the
Plan, will issue insurance coverage, either as a standard risk or as a risk in
an extra mortality classification.
(D) Issuing Company. Issuing Company is any life insurance company which has
issued a policy upon application by the Trustee under the terms of this Plan.
© Copyright 2008 PRUDENTIAL RETIREMENT

87



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
ARTICLE X
TOP-HEAVY PROVISIONS
     10.01 DETERMINATION OF TOP-HEAVY STATUS.
(A) Only Employer Plan. If this Plan is the only qualified plan maintained by
the Employer, the Plan is top-heavy for a Plan Year if the Top-Heavy Ratio as of
the Determination Date exceeds 60%.
(B) If Other Plans. If the Employer maintains other qualified plans (including a
simplified employee pension plan), or maintained another such plan now
terminated, this Plan is top-heavy only if it is part of the Required
Aggregation Group, and the Top-Heavy Ratio for the Required Aggregation Group
and for the Permissive Aggregation Group, if any, each exceeds 60%.
     (1) Count all aggregated plans. The Plan Administrator will calculate the
Top-Heavy Ratio in the same manner as required by Section 10.06(K) taking into
account all plans within the Aggregation Group. The Plan Administrator will
calculate the Top-Heavy Ratio with reference to the Determination Dates that
fall within the same calendar year. If an aggregated plan does not have a
Valuation Date coinciding with the Determination Date, the Plan Administrator
must value the Account Balance in the aggregated plan as of the most recent
Valuation Date falling within the twelve-month period ending on the
Determination Date, except as Code §416 and applicable Treasury regulations
require for the first and for the second plan year of a Defined Benefit Plan.
     (2) Terminated plans. To the extent the Plan Administrator must take into
account distributions to a Participant, the Plan Administrator must include
distributions from a terminated plan which would have been part of the Required
Aggregation Group if it were in existence on the Determination Date.
     (3) Defined Benefit Plans/SEPs. The Plan Administrator will calculate the
present value of accrued benefits under Defined Benefit Plans or the account
balances under simplified employee pension plans included within the Aggregation
Group in accordance with the terms of those plans and Code §416 and the
applicable Treasury regulations.
(C) Defined Benefit Plans.
     (1) Use of uniform accrual. If a Participant in a Defined Benefit Plan is a
Non-Key Employee, the Plan Administrator will determine his/her accrued benefit
under the accrual method, if any, which is applicable uniformly to all Defined
Benefit Plans maintained by the Employer or, if there is no uniform method, in
accordance with the slowest accrual rate permitted under the fractional rule
accrual method described in Code §411(b)(1)(C).
     (2) Actuarial assumptions. If the Employer maintains a Defined Benefit
Plan, the Plan Administrator will use the actuarial assumptions (interest and
mortality only) stated in that plan to calculate the present value of benefits
from the Defined Benefit Plan.
(D) Application of Top-Heavy Rules. The top-heavy provisions of the Plan apply
only for Plan Years in which Code §416 requires application of the top-heavy
rules. If applicable, the provisions of this Article X supersede any conflicting
Plan or Adoption Agreement provisions, except as the context may otherwise
require.
     10.02 TOP-HEAVY MINIMUM ALLOCATION. The Top-Heavy Minimum Allocation
requirement applies to the Plan only in a Plan Year for which the Plan is
top-heavy.
(A) Allocation to Non-Keys. If the Plan is top-heavy in any Plan Year each
Non-Key Employee who is a Participant (as described in Section 10.06(H)) and
employed by the Employer on the last day of the Plan Year will receive a
Top-Heavy Minimum Allocation for that Plan Year.
(B) Additional Contribution/Allocation as Required. The Plan Administrator first
will allocate the Employer Contributions (and Participant forfeitures, if any)
for the Plan Year in accordance with the provisions of its Adoption Agreement.
The Employer then will contribute an additional amount for the Account of any
Participant entitled under Section 10.02(A) to a Top-Heavy Minimum Allocation
and whose contribution rate for the Plan Year is less than the Top-Heavy Minimum
Allocation. The additional amount is the amount necessary to increase the
Participant’s allocation rate to the Top-Heavy Minimum Allocation. The Plan
Administrator will allocate the additional contribution to the Account of the
Participant on whose behalf the Employer makes the contribution.
(C) No Plan Allocations. If, for a Plan Year, there are no allocations of
Employer Contributions or of forfeitures for any Key Employee, the Plan does not
require any Top-Heavy Minimum Allocation for the Plan Year, unless a Top-Heavy
Minimum Allocation applies because of the maintenance by the Employer of more
than one plan.
     10.03 PLAN WHICH WILL SATISFY TOP-HEAVY.
If the Plan is top-heavy, the Plan Administrator will determine if the Plan
satisfies the Top-Heavy Minimum Allocation requirement under this Section 10.03.
(A) Aggregation of Plans to Satisfy. The Plan Administrator will aggregate all
qualified plans the Employer maintains to determine if the Plan satisfies the
Top-Heavy Minimum Allocation requirement.
(B) More Than One Defined Contribution Plan. If the Employer maintains more than
one Defined Contribution Plan in which a Non-Key Employee participates and the
Non-Key Employee receives less than the Top-Heavy Minimum Allocation for a Plan
Year in which the Plan is top-heavy, the Plan Administrator operationally will
determine to which plan the Employer will make the necessary additional
contribution. If the Plan Administrator elects for the Employer to make the
additional contribution to this Plan, the Plan Administrator will allocate the
contribution in accordance with Section 10.02(B). If the Plan Administrator
elects for the Employer to make the additional
© Copyright 2008 PRUDENTIAL RETIREMENT

88



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
contribution to another plan, the Plan Administrator must determine that the
additional contribution is sufficient to satisfy the Top-Heavy Minimum
Allocation.
(C) Defined Benefit Plan(s). If the Employer maintains one or more Defined
Benefit Plans in addition to this Plan and a Non-Key Employee participates in
both types of plans, the Plan Administrator operationally will determine if the
Employer will make the necessary additional contribution to the Plan to satisfy
the top-heavy Minimum Allocation Rate or if the Employer will provide a required
top-heavy minimum benefit in the Defined Benefit Plan. If the Plan Administrator
elects for the Employer to make the additional contribution to this Plan, the
Top-Heavy Minimum Allocation is 5%, irrespective of the Highest Contribution
Rate, and the Plan Administrator will allocate the contribution in accordance
with Section 10.02(B). If the Plan Administrator elects for the Employer to
satisfy the top-heavy minimum benefit in a Defined Benefit Plan, the Plan
Administrator must determine that such top-heavy minimum benefit is sufficient
to satisfy the top-heavy requirements in the Plan.
     10.04 TOP-HEAVY VESTING. If the Employer in its Adoption Agreement does not
elect immediate vesting, the Employer must elect a top-heavy (or modified
top-heavy) vesting schedule. The specified top-heavy vesting schedule applies to
all Accounts and Contribution Types not already subject to greater vesting and
applies to the Plan’s first top-heavy Plan Year and to all subsequent Plan
Years, except as the Employer in its Adoption Agreement otherwise elects. If the
Employer elects in its Adoption Agreement to apply the specified top-heavy
vesting schedule only in Plan Years in which the Plan is top-heavy, any change
in the Plan’s vesting schedule resulting from this election is subject to
Section 5.08, relating to vesting schedule amendments. As such, a Participant’s
vested percentage may not decrease as a result of a change in the Plan’s
top-heavy status in a subsequent Plan Year. When applicable, the relevant
top-heavy vesting schedule applies to a Participant’s entire Account Balance
except as to those amounts which are already 100% Vested, and applies to such
amounts accrued before the Plan became top-heavy.
     10.05 SAFE HARBOR/SIMPLE PLAN EXEMPTION.
(A) Safe Harbor 401(k) Plan. If in any Plan Year: (1) the Plan Administrator
allocates only Safe Harbor Contributions, Additional Matching Contributions and
Elective Deferrals to the Plan; and (2) there are no forfeitures to allocate for
the Plan Year or the Plan Administrator allocates forfeitures in the manner
Section 3.07(A)(4) describes, the Plan will not be subject to the top-heavy
requirements of this Article X for that Plan Year. In accordance with
Section 3.07(A)(4), the Employer in its Adoption Agreement may elect to apply
forfeitures in such a manner so as to preserve the top-heavy exemption under
this Section 10.05(A). This Section 10.05(A) does not apply if the Employer in
its Adoption Agreement elects eligibility for Elective Deferrals which is
earlier than the one Year of Service and age 21 eligibility requirements the
Employer elects to apply for the Safe Harbor Contributions, using the OEE rule
under Section 4.06(C).
(B) SIMPLE 401(k) Plan. A SIMPLE 401(k) Plan under Section 3.10 is not subject
to the provisions of this Article X.
     10.06 DEFINITIONS. For purposes of applying the top-heavy provisions of the
Plan:
(A) Compensation. Compensation means Compensation as determined under
Section 4.05(C) for Code §415 purposes and includes Compensation for the entire
Plan Year.
(B) Determination Date. Determination Date means for any Plan Year, the
Accounting Date of the preceding Plan Year or, in the case of the first Plan
Year of the Plan, the Accounting Date of the first Plan Year.
(C) Determination (look-back) Period. Determination Period means the 1-year
period ending on the Determination Date. In the case of distributions made for a
reason other than Severance from Employment, death or Disability, the
determination period means the 5-year period ending on the Determination Date.
(D) Employer. Employer means the Employer that adopts this Plan and any Related
Employer.
(E) Highest Contribution Rate. Highest Contribution Rate means for any Key
Employee, all Employer Contributions (including Elective Deferrals, but not
including Employer contributions to Social Security and not including Catch-Up
Deferrals) and forfeitures allocated to the Participant’s Account for the Plan
Year, divided by his/her Compensation for the entire Plan Year. To determine a
Key Employee’s contribution rate, the Plan Administrator must treat all
qualified top-heavy Defined Contribution Plans maintained by the Employer (or by
any Related Employer) as a single plan.
(F) Key Employee. Key Employee means, as of any Determination Date, any Employee
or former Employee (including a deceased former Employee) who, at any time
during the Determination Period: (i) has annual Compensation exceeding $130,000
(as adjusted under Code §416(i)(1)(A)) and is an officer of the Employer;
(ii) is a more than 5% owner of the Employer; or (iii) is a more than 1% owner
of the Employer and has annual Compensation exceeding $150,000.
     (1) Attribution. The constructive ownership rules of Code §318 as modified
by Code §416(i)(1)(B)(i) (or the principles of that Code section, in the case of
an unincorporated Employer) will apply to determine ownership in the Employer.
     (2) Maximum Officers. The number of officers taken into account under
Section 10.06(F) clause (i) will not exceed the greater of 3 or 10% of the total
number (after application of the Code §414(q) exclusions) of Employees, and in
no event will exceed 50 officers.
     (3) Applicable Law. The Plan Administrator will make the determination of
who is a Key Employee in accordance with Code §416(i)(1), the applicable
Treasury regulations and other Applicable Law.
© Copyright 2008 PRUDENTIAL RETIREMENT

89



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
(G) Non-Key Employee. Non-Key Employee means an Employee who is not a Key
Employee.
(H) Participant. Participant means any Employee otherwise eligible to
participate in the Plan, even if the Participant would not be entitled to other
Plan allocations or would receive a lesser allocation under the Plan terms.
(I) Permissive Aggregation Group. Permissive Aggregation Group means the
Required Aggregation Group plus any other qualified plans maintained by the
Employer, but only if such group would satisfy in the aggregate the
nondiscrimination requirements of Code §401(a)(4) and the coverage requirements
of Code §410. The Plan Administrator will determine the Permissive Aggregation
Group.
(J) Required Aggregation Group. Required Aggregation Group means: (1) each
qualified plan of the Employer in which at least one Key Employee participates
or participated at any time during the Determination Period (including
terminated plans); and (2) any other qualified plan of the Employer which
enables a plan described in clause (1) to meet the requirements of Code
§401(a)(4) or of Code §410.
(K) Top-Heavy Ratio. Top-Heavy Ratio means a fraction, the numerator of which is
the sum of the Account Balances of all Key Employees as of the Determination
Date and the denominator of which is the sum of the Account Balances for all
Employees as of the Determination Date. The Plan Administrator will include
Catch-Up Deferrals and will disregard DECs in determining the Top-Heavy Ratio.
     (1) Amounts included. The Plan Administrator must include in the Top-Heavy
Ratio, as part of the Account Balances, any contribution not made as of the
Determination Date but includible under Code §416 and the applicable Treasury
regulations, and distributions made within the Determination Period.
     (2) Former Key Employees. The Plan Administrator must calculate the
Top-Heavy Ratio by disregarding the Account Balance (and distributions, if any,
of the Account Balance) of any Non-Key Employee who was formerly a Key Employee.
     (3) No Service during 1-year look-back. The Plan Administrator must
calculate the Top-Heavy Ratio by disregarding the Account Balance (including
distributions, if any, of the Account Balance) of an individual who has not
received credit for at least one Hour of Service with the Employer during the
Determination Period, which for purposes of this Section 10.06(K)(3), means the
1-year period described in Section 10.06(C).
     (4) Distributions, Rollover Contributions and Transfers. The Plan
Administrator must calculate the Top-Heavy Ratio, including the extent to which
it must take into account distributions, Rollover Contributions and Transfers,
in accordance with Code §416 and the applicable Treasury regulations.
(L) Top-Heavy Minimum Allocation. Top-Heavy Minimum Allocation means an
allocation equal to the lesser of 3% of the Non-Key Employee’s Compensation for
the Plan Year or the highest contribution rate for the Plan Year made on behalf
of any Key Employee multiplied by the Non-Key Employee’s Plan Year Compensation.
For purposes of satisfying the Employer’s Top-Heavy Minimum Allocation
requirement, the Plan Administrator disregards the Elective Deferrals allocated
to a Non-Key Employee’s Account in determining the Non-Key Employee’s allocation
rate. To determine a Non-Key Employee’s allocation rate, the Plan Administrator
must treat all qualified top-heavy Defined Contribution Plans maintained by the
Employer (or by any Related Employer) as a single plan. If a Defined Benefit
Plan maintained by the Employer which benefits a Key Employee depends on this
Plan to satisfy the nondiscrimination rules of Code §401(a)(4) or the coverage
rules of Code §410 (or another plan benefiting the Key Employee so depends on
such Defined Benefit Plan), the top-heavy minimum allocation is 3% of the
Non-Key Employee’s Compensation regardless of the contribution rate for the Key
Employees.
© Copyright 2008 PRUDENTIAL RETIREMENT

90



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
ARTICLE XI
EXCLUSIVE BENEFIT, AMENDMENT AND TERMINATION
     11.01 EXCLUSIVE BENEFIT.
(A) No Reversion/Diversion. Except as provided under Section 3.01(H), the
Employer does not have any beneficial interest in any asset of the Trust Fund
and no part of any asset in the Trust Fund may ever revert to or be repaid to
the Employer, either directly or indirectly; nor, prior to the satisfaction of
all liabilities with respect to the Participants and their Beneficiaries under
the Plan, may any part of the corpus or income of the Trust Fund, or any asset
of the Trust Fund, be (at any time) used for, or diverted to, purposes other
than the exclusive benefit of the Participants or their Beneficiaries and for
defraying reasonable expenses of administering the Plan.
(B) Initial Qualification. If the IRS, upon the Employer’s application for
initial approval of this Plan, determines the Trust created under the Plan is
not a qualified trust exempt from Federal income tax, the Trustee, upon written
notice from the Employer, will return the Employer Contributions and the
Earnings thereon to the Employer. This Section 11.01(B) applies only if the
Employer makes the application for the determination by the time prescribed by
law for filing the Employer’s tax return for the Taxable Year in which the
Employer adopted the Plan, or by such later date as the Secretary of the
Treasury may prescribe. The Trustee must make the return of the Employer
contribution under this Section 11.01(B) within one year of a final disposition
of the Employer’s request for initial approval of the Plan. The Employer’s Plan
and Trust will terminate upon the Trustee’s return of the Employer
Contributions.
     11.02 AMENDMENT BY EMPLOYER.
(A) Permitted Amendments. The Employer, consistent with this Section 11.02 and
other applicable Plan provisions, has the right, at any time to amend or to
restate the Plan including the Trust.
     (1) Adoption Agreement/Appendix B overrides. The Employer may: (a) restate
its Adoption Agreement (including converting the Plan to another type of plan
using a different Adoption Agreement approved for use with the Prototype or
Volume Submitter Plan and as not inconsistent with Applicable Law); (b) amend
the elective provisions of the Adoption Agreement (changing an existing election
or making a new election) in any manner the Employer deems necessary or
advisable and as not inconsistent with Applicable Law; and (c) elect in
Appendix B any or all of the basic plan overrides specified therein, including
adding language to satisfy Code §§415 or 416 because of the required aggregation
of multiple plans.
     (2) Model amendments. The Employer may adopt model amendments published by
the IRS (the adoption of which the IRS provides will not cause the Plan to be
individually designed).
     (3) Interim amendments. The Employer may make such good faith amendments as
the Employer considers necessary to maintain the Plan’s tax-qualified status or
to otherwise keep the Plan in compliance with Applicable Law.
     (4) Corrections. The Employer may amend the Plan to correct typographical
errors and cross-references, provided that these corrections do not change the
original intended meaning or impact any qualification requirements.
(B) Amendment Formalities.
     (1) Writing. The Employer must make all Plan amendments in writing. Each
amendment must specify the amendment execution date and, if different from its
execution date, must specify the amendment’s retroactive, current or prospective
Effective Date.
     (2) Restatement. An Employer may amend its Plan by means of a complete
restatement of its Adoption Agreement. To restate its Plan, the Employer must
complete, and the Employer and Trustee or Custodian must execute, a new Adoption
Agreement. See Section 8.11(C) if the Employer elects in its Adoption Agreement
to adopt a separate approved trust agreement.
     (3) Amendment (without restatement). An Employer may amend its Plan without
completion of a new Adoption Agreement by either: (a) completion and
substitution of one or more Adoption Agreement pages including a new Adoption
Agreement Execution Page executed by the Employer and if applicable, executed by
the Trustee or Custodian; or (b) other written instrument amending the Adoption
Agreement executed by the Employer and if applicable, executed by the Trustee or
Custodian. Except under Sections 4.08 or 8.11, to preserve the Plan’s
pre-approved status under Section 7.09, the substantive language of any
amendment under Section 11.02(B)(3), clause (b) (amendment other than by
substituted Adoption Agreement page) must reproduce without alteration, the
relevant portion(s) of the Adoption Agreement text and elections which the
Employer is amending or must have the substantive effect of doing so such as
incorporating by reference the Adoption Agreement text into the amendment.
     (4) Effect of certain alterations. Any restatement or amendment which is
not permitted under this Section 11.02 or elsewhere in the Plan may result in
the IRS treating the Plan as an individually designed plan. See Section 7.09 for
the effect of certain amendments adopted by the Employer which will result in
the Employer’s Plan losing Prototype Plan or Volume Submitter Plan status.
     (5) Operational discretion and policy not an amendment. A Plan amendment
does not include the Plan Administrator’s exercise of any operational discretion
the Plan accords to the Administrator, including but not limited to, the Plan
Administrator’s adoption, modification or termination of any policy, rule or
regulation in accordance with the Plan or any change to any Adoption Agreement
Administrative checklist.
© Copyright 2008 PRUDENTIAL RETIREMENT

91



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
     (6) Trustee/Custodian signature to amendment. The Trustee or Custodian must
execute any Adoption Agreement for a Restated Plan and also must execute any
Plan amendment which alters the Trust provisions of Article VIII or which
otherwise affects the Trustee’s or Custodian’s duties under the Plan.
     (7) Signatory Employer authority. If the Plan has Participating Employers,
only the Signatory Employer need execute any Plan amendment under this
Section 11.02. See Section 1.23(A).
(C) Impermissible Amendment/Protected Benefits
     (1) Exclusive benefit/no reversion. The Employer may not amend the Plan to
permit any of the Trust Fund (other than as required to pay any Trust taxes and
reasonable Plan administrative expenses) to be used for or diverted to purposes
other than for the exclusive benefit of the Participants and Beneficiaries. An
amendment may not cause any portion of the Trust Fund to revert to the Employer
or to become the Employer’s property.
     (2) Alteration of Plan Administrator or Trustee/Custodian duties. The
Employer may not amend the Plan in any manner which affects the powers, duties
or responsibilities of the Plan Administrator, the Trustee or the Custodian
without the written consent of the affected party. See Section 11.02(B)(6).
     (3) No cut-backs. An amendment (including the adoption of this Plan as a
restatement of an existing plan) may not decrease a Participant’s Account
Balance, except to the extent permitted under Code §412(c)(8), and except as
provided under Applicable Law, may not reduce or eliminate Protected Benefits
determined immediately prior to the adoption date (or, if later, the Effective
Date) of the amendment. An amendment reduces or eliminates Protected Benefits if
the amendment has the effect of either: (a) eliminating or reducing an early
retirement benefit or a retirement-type subsidy (as defined in Treasury
regulations); or (b) except as provided under Applicable Law, eliminating an
optional form of benefit. An amendment does not impermissibly eliminate a
Protected Benefit relating to the method of distribution if after the amendment
a Participant may receive a single sum payment at the same time or times as the
method of distribution eliminated by the amendment and such payment is based on
the same or a greater portion of the Participant’s Account as the eliminated
method of distribution. This Section 11.02(C)(3) applies to Transfers under
11.06 except as to certain Elective Transfers under 11.06(E).
     (4) Disregard of amendment/Tracking Protected Benefits. The Plan
Administrator must disregard an amendment to the extent application of the
amendment would fail to satisfy this Section 11.02(C). The Plan Administrator,
in an Adoption Agreement Administrative checklist, may maintain a list of
Protected Benefits it must retain.
     11.03 AMENDMENT BY PROTOTYPE SPONSOR/ VOLUME SUBMITTER PRACTITIONER.
(A) General. The Sponsor (or the M&P Mass Submitter under Section 4.08 of Rev.
Proc. 2005-16) or the Practitioner, without the Employer’s consent, may amend
the Plan and Trust, from time to time: (1) to conform the Plan and Trust to any
changes to the Code, regulations, revenue rulings, other statements published by
the IRS (including adoption of model, sample or other required good faith
amendments that specifically provide that their adoption will not cause such
plan to be individually designed); or (2) to make corrections to the approved
Plan.
(B) Notice to Employers. The Sponsor or Practitioner must make reasonable and
diligent efforts to ensure adopting Employers have actually received and are
aware of all Sponsor or Practitioner generated Plan amendments and that such
Employers complete and sign new Adoption Agreements when necessary.
(C) Prohibited Amendments. Except under Section 11.03(A), the Sponsor or
Practitioner may not amend the Plan in any manner which would modify any
adopting Employer’s Plan existing Adoption Agreement election without the
Employer’s written consent. In addition, the Sponsor or Practitioner may not
amend the Plan in any manner which would violate Section 11.02(C).
(D) Volume Submitter Practitioner limitations. A Practitioner may no longer
amend the Plan as to any adopting Employer which has amended its Plan in a
manner as would result in the type of plan not permitted under the Volume
Submitter program or which would render the Plan an individually designed plan
not entitled to the Volume Submitter remedial amendment period cycle. If an
Employer, because of a modification to the Plan is required to obtain a
favorable determination letter to have reliance, the Practitioner may not amend
the Plan on behalf of the adopting Employer unless the Employer obtains such a
letter. If the Employer adopts this Plan as a restated Plan, the provisions of
this Section 11.03 permitting a Practitioner to amend the Plan apply on and
after the date the Employer executes the restated Plan; provided that such
provisions may have applied on an earlier date (but not before February 17,
2005) if the prior Plan document provided for such Practitioner amendments.
(E) Mass Submitter Amendment. If the Sponsor does not adopt the amendments made
by the Mass Submitter, the Sponsor will no longer be the sponsor of an identical
or minor modifier Prototype Plan of the Mass Submitter.
     11.04 FROZEN PLAN.
(A) Employer Action to Freeze. The Employer subject to Section 11.02(C) and by
proper Employer action has the right, at any time, to suspend or discontinue all
contributions under the Plan and thereafter to continue to maintain the Plan as
a Frozen Plan (subject to such suspension or discontinuance) until the Employer
terminates the Plan. During any period while the Plan is frozen, the Plan
Administrator will continue to: (1) allocate forfeitures, if any, in accordance
with Section 3.07, irrespective of when the forfeitures occur and (2) operate
© Copyright 2008 PRUDENTIAL RETIREMENT

92



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
the Plan in accordance with its terms other than those related to the making and
allocation of additional (new) contributions. If the Employer under a Profit
Sharing Plan or a 401(k) Plan completely discontinues contributions (including
Elective Deferrals), the Plan Administrator will treat the Plan as a Frozen
Plan.
(B) Vesting. Upon the Employer’s freezing under Section 11.04(A) of the Plan
which is a Profit Sharing Plan or 401(k) Plan, an affected Participant’s right
to his/her Account Balance is 100% Vested, irrespective of the Vested percentage
which otherwise would apply under Article V.
(C) Not a Termination. A resolution or an amendment to discontinue all future
contributions, but otherwise to continue maintenance of this Plan, is not a Plan
termination for purposes of Section 11.05.
     11.05 PLAN TERMINATION.
(A) Employer Action to Terminate. The Employer subject to Section 11.02(C) and
by proper Employer action has the right, at any time, to terminate this Plan and
the Trust created and maintained under the Plan. Any termination of the Plan
under this Section 11.05(A) is not effective until compliance with applicable
notice requirements under ERISA, if any. The Plan will terminate upon the first
to occur of the following:
     (1) Specified date. The Effective Date of termination specified by proper
Employer action; or
     (2) Employer no longer exists. The Effective Date of dissolution or merger
of the Employer, unless a successor makes provision to continue the Plan, in
which event the successor must substitute itself as the Employer under this
Plan.
(B) QTA Action to Terminate Abandoned Plan.
     (1) Definition of Qualified Termination Administrator (QTA). A QTA is an
entity which: (a) is eligible to serve as trustee or issuer of an individual
retirement account or of an individual retirement annuity; and (b) holds the
assets of the abandoned Plan.
     (2) QTA procedure. A QTA, after making reasonable efforts to contact the
Employer, may make a determination that the Employer has abandoned the Plan and
give notice thereof to the DOL. The QTA then may: (i) update Plan records;
(ii) calculate benefits; (iii) allocate assets and expenses; (iv) report to DOL
any delinquent contributions; (v) engage service providers and pay reasonable
Plan expenses; (vi) provide required notice to Participants and Beneficiaries
regarding the Plan termination; (vii) distribute Plan benefits; (viii) file the
Form 5500 terminal report and give notice to DOL of completion of the
termination ; and (ix) take all other reasonable and necessary actions to
wind-up and terminate the Plan. A QTA will undertake all actions under this
Section 11.05(B) in accordance with Applicable Law, including Prohibited
Transaction Class Exemption 2006-06, relating to the QTA’s services and
compensation for services.
(C) Vesting. Upon either full or partial termination of the Plan, an affected
Participant’s right to his/her Account Balance is 100% Vested, irrespective of
the Vested percentage which otherwise would apply under Article V.
(D) General Procedure upon Termination. Upon termination of the Plan, the
distribution provisions of Article VI remain operative, with the following
exceptions:
     (1) If no consent required. If the Participant’s Vested Account Balance
does not exceed $5,000 (or exceeds $5,000 but the Participant has attained the
later of age 62 or Normal Retirement Age), the Plan Administrator will direct
the Trustee to distribute in cash (subject to Section 8.04) the Participant’s
Vested Account Balance to him/her in a Lump-Sum as soon as administratively
practicable after the Plan terminates.
     (2) If consent required. If Participant’s Vested Account Balance exceeds
$5,000 and the Participant has not attained the later of age 62 or Normal
Retirement Age, the Participant or the Beneficiary may elect to have the Trustee
commence distribution in cash (subject to Section 8.04) of his/her Vested
Account Balance in a Lump-Sum as soon as administratively practicable after the
Plan terminates. If a Participant with consent rights under this
Section 11.05(D)(2) does not elect an immediate Lump-Sum distribution with
spousal consent if required, to liquidate the Trust, the Plan Administrator will
instruct the Trustee or Custodian to purchase a deferred Annuity Contract for
the Participant which protects the Participant’s distribution rights under the
Plan.
     (3) Lower dollar amount. As provided in Section 6.09, the Employer in
Appendix B may provide for a lower dollar threshold than $5,000 under this
Section 11.05(D).
(E) Profit Sharing Plan. If the Plan is a Profit Sharing Plan, in lieu of
applying Section 11.05(D) and the distribution provisions of Article VI, the
Plan Administrator will direct the Trustee to distribute in cash (subject to
Section 8.04) each Participant’s Vested Account Balance, in a Lump-Sum, as soon
as administratively practicable after the termination of the Plan, irrespective
of the amount of the Participant’s Vested Account Balance, the Participant’s age
and whether the Participant consents to the distribution.
     (1) Limitations. This Section 11.05(E) does not apply if: (a) the Plan at
termination provides for distribution of an Annuity Contract which is a
Protected Benefit and which the Employer may not (or does not) eliminate by Plan
amendment; or (b) as of the period between the Plan termination date and the
final distribution of assets, the Employer maintains any other Defined
Contribution Plan (other than an ESOP). If clause (b) applies, the Plan
Administrator to facilitate Plan termination may direct the Trustee to transfer
the Account of any non-consenting Participant to the other Defined Contribution
Plan.
(F) 401(k) Plan Distribution Restrictions. If the Plan is a 401(k) Plan or if
the Plan as the result of a Transfer holds Restricted 401(k) Accounts under
Section 6.01(C)(4)(b), a
© Copyright 2008 PRUDENTIAL RETIREMENT

93



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
Participant’s Restricted 401(k) Accounts are distributable on account of Plan
termination, as described in this Section 11.05, only if: (i) the Employer
(including any Related Employer, determined as of the Effective Date of Plan
termination) does not maintain an Alternative Defined Contribution Plan and the
Plan Administrator distributes the Participant’s entire Vested Account Balance
in a Lump- Sum; or (ii) the Participant otherwise is entitled under the Plan to
a distribution of his/her Vested Account Balance.
     (1) Definition of Alternative Defined Contribution Plan. An Alternative
Defined Contribution Plan is a Defined Contribution Plan (other than an ESOP,
simplified employee pension plan, 403(b) plan, SIMPLE IRA or 457 plan) the
Employer (or a Related Employer) maintains beginning at the Plan termination
Effective Date of the Plan and ending twelve months after the final distribution
of assets. However, a plan is not an Alternative Defined Contribution Plan if
less than 2% of the Employees eligible to participate in the terminating Plan
are eligible to participate (beginning 12 months prior to and ending 12 months
after the Plan’s termination Effective Date) in the potential Alternative
Defined Contribution Plan.
(G) Continuing Trust Provisions. The Trust will continue until the Trustee in
accordance with the direction of the Plan Administrator has distributed all of
the benefits under the Plan. On each Valuation Date, the Plan Administrator will
credit any part of a Participant’s Account Balance retained in the Trust with
its share of Earnings. Upon termination of the Plan, any suspense account under
Section 4.01 will revert to the Employer, subject to the conditions of the
Treasury regulations permitting such a reversion.
(H) Lost Participants. The Trustee will distribute the Accounts of lost
Participants in a terminating Plan in accordance with the Plan Administrator’s
direction under Section 7.07(B).
     11.06 MERGER/DIRECT TRANSFER.
(A) Authority. The Trustee, at the direction of the Plan Administrator,
possesses the specific authority to enter into merger agreements or direct
transfer of assets agreements with the trustees of other retirement plans
described in Code §401(a), and to accept the direct transfer of plan assets to
the Trust, or to transfer Plan assets, as a party to any such agreement. This
authority includes Nonelective Transfers described in Section 11.06(D) and
Elective Transfers described in Section 11.06(E).
(B) Code §414(l) Requirements. The Trustee may not consent to, or be a party to,
any merger or consolidation with another plan, or to a transfer of assets or
liabilities to another plan (or from the other plan to this Plan), unless
immediately after the merger, consolidation or transfer, the surviving plan
provides each Participant a benefit equal to or greater in amount than the
benefit each Participant would have received had the transferring plan
terminated immediately before the merger or the consolidation or the transfer;
provided that 100% immediate vesting is not required upon merger, consolidation
or transfer, except if an Elective Transfer is made under Section 11.06(E)(3).
(C) Administration of Transferred Amount. The Trustee will hold, administer and
distribute the transferred assets as a part of the Trust Fund and the Trustee
must maintain a separate Employer Contribution Account for the benefit of the
Employee on whose behalf the Trustee accepted the Transfer in order to reflect
the value of the transferred assets and as necessary to preserve Protected
Benefits.
(D) Nonelective Transfers. The Trustee may enter into an agreement with the
trustee of any other plan described in Section 11.06(A) to transfer as a
Nonelective Transfer all or a portion of the Account(s) of one or more
Participants to the other plan, or to receive Nonelective Transfers into the
Plan. A Nonelective Transfer is a transfer without the consent or election of
the affected Participant(s). In the event of a Nonelective Transfer, the trustee
of the transferee plan must preserve all Protected Benefits under the transferor
plan, unless the trustee or other appropriate party takes proper action to
eliminate any of such Protected Benefits as Applicable Law may permit.
(E) Elective Transfers. The Trustee may enter into an agreement with the trustee
of any other plan described in Section 11.06(A) to transfer as an Elective
Transfer all or a portion of the Account of a Participant or if applicable a
Beneficiary who elects to transfer his/her Account or a portion thereof to the
other plan or to receive Elective Transfers into the Plan. The specific
requirements for an Elective Transfer depend upon the type of Elective Transfer
that the Trustee will utilize to effect the Transfer, as described herein.
     (1) Code §411(d)(6)(D) Transfer. A Code §411(d)(6)(D) Transfer means a
Transfer under Code §411(d)(6)(D) between Defined Contribution Plans, and which
a Participant or Beneficiary elects following required statutory notice. Under
this Section 11.06(E)(1), the Account need not be distributable at the time of
Transfer and Protected Benefits specifically relating to distribution methods do
not carry over to the transferee plan, except under Section 6.04 if applicable.
     (2) Acquisition or employment change Transfer. An acquisition or employment
change Transfer means a Transfer under Treas. Reg. §1.411(d)-4 Q/A-3(b), between
such Defined Contribution Plans as described therein, and which a Participant
elects. Under this Section 11.06(E)(2), the Account need not be distributable at
the time of Transfer and Protected Benefits do not carry over to the transferee
plan, except under Section 6.04 if applicable.
     (3) Distributable event Transfer. A distributable event Transfer means a
Transfer under Treas. Reg. §1.411(d)-4 Q/A-3(c), between Code §401(a) plans, and
which a Participant elects. Under this Section 11.06(E)(3), the Account must be
distributable at the time of Transfer, but not entirely as a Lump-Sum which is
an Eligible Rollover Distribution. Protected Benefits do not carry over to the
transferee plan.
© Copyright 2008 PRUDENTIAL RETIREMENT

94



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
(F) Pre-Participation Transfers. The Trustee under this Section 11.06 may accept
a Transfer of plan assets on behalf of an Employee prior to the date the
Employee satisfies the Plan’s eligibility conditions or prior to reaching the
Entry Date. If the Trustee accepts such a direct Transfer of plan assets, the
Plan Administrator and the Trustee must treat the Employee as a limited
Participant as described in Section 3.08 (C).
© Copyright 2008 PRUDENTIAL RETIREMENT

95



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
ARTICLE XII
MULTIPLE EMPLOYER PLAN
[VOLUME SUBMITTER ONLY]
     12.01 ELECTION/OVERRIDING EFFECT. This Article XII does not apply unless
the Employer establishes the Plan as a Multiple Employer Plan described in Code
§413(c) under a Volume Submitter Adoption Agreement. Article XII does not apply
if the Plan is a Prototype Plan. If the Employer elects in its Adoption
Agreement that the Plan is a Multiple Employer Plan, then the provisions of this
Article XII will apply as of the Effective Date the Employer elects in its
Adoption Agreement to apply this Article XII. The provisions of Article XII, if
in effect, supersede any contrary provisions in the Plan or the Employer’s
Adoption Agreement.
     12.02 DEFINITIONS. The following definitions apply to this Article XII and
supersede any conflicting definition in the Plan.
(A) Employee. Employee means any common law employee, Self-Employed Individual,
Leased Employee or other person the Code treats as an employee of a
Participating Employer for purposes of the Participating Employer’s qualified
plan. The Employer in its Adoption Agreement or in a Participation Agreement may
designate any Employee, or class or group of Employees, as an Excluded Employee
under Section 1.21(D).
(B) Lead Employer. The Lead Employer means the Signatory Employer to the
Adoption Agreement Execution Page, and does not include any Related Employer or
Participating Employer except as described in the next sentence. The Lead
Employer will be a Participating Employer only if the Lead Employer executes a
Participation Agreement to the Adoption Agreement. The Lead Employer has the
same meaning as the Signatory Employer for purposes of making Plan amendments
and other purposes as described in Section 1.23(A) regardless of whether the
Lead Employer is also a Participating Employer under this Article XII. As to the
right of a Lead Employer to terminate the participation of a Participating
Employer, see Section 12.12.
(C) Participating Employer. A “Participating Employer” is a trade or business
which, with the consent of the Lead Employer, executes a Participation Agreement
to the Adoption Agreement. A Participating Employer is an Employer for all
purposes of the Plan except as provided in Section 1.23. A Participating
Employer may, but need not be a Related Employer.
(D) Professional Employer Organization (PEO). A Professional Employer
Organization (PEO) means an organization described in Rev. Proc. 2002-21. Plan
references to Rev. Proc. 2002-21 also include any successor thereto. The
Employer in its Adoption Agreement will specify whether the Lead Employer is a
PEO, and in such event, the term PEO is synonymous with the Lead Employer. If
the Lead Employer is a PEO, then:
     (1) Client Organization (“CO”). Each Participating Employer (other than the
PEO) is a Client Organization as that term is used in Rev. Proc. 2002-21.
     (2) Worksite Employee. A Worksite Employee means a person on the PEO’s
payroll who receives amounts from the PEO for providing services to a CO
pursuant to a service agreement between the PEO and the CO. For all purposes of
this Plan, a Worksite Employee will be deemed to be the Employee of the CO for
whom the Worksite Employee performs services, and not an Employee of the PEO.
     12.03 PARTICIPATING EMPLOYER ELECTIONS. In its Adoption Agreement, the Lead
Employer will specify: (A) whether a Participating Employer may modify any of
the Adoption Agreement elections; (B) which elections the Participating Employer
may modify; and (C) any restrictions on the modifications. Any such modification
will apply only to the Employees of that Participating Employer. The
Participating Employer will make any such modification by election on its
Participation Agreement to the Lead Employer’s Adoption Agreement. To the extent
that the Adoption Agreement does not permit modification of an election, any
attempt by a Participating Employer to modify the election has no effect on the
Plan and the Participating Employer is bound by the Adoption Agreement terms as
completed by the Lead Employer.
     12.04 HCE STATUS. The Plan Administrator will determine HCE status under
Section 1.21(E) separately with respect to each Participating Employer.
     12.05 TESTING.
(A) Separate Status. The Plan Administrator will perform the tests listed in
this Section 12.05(A) separately for each Participating Employer, with respect
to the Employees of that Participating Employer. For this purpose, the Employees
of a Participating Employer, and their allocations and Accounts, will be treated
as though they were in separate plan. Any Plan correction under Section 7.08
will only affect the Employees of the Participating Employer. The tests subject
to this separate treatment are:
     (1) ADP. The ADP test in Section 4.10(B).
     (2) ACP. The ACP test in Section 4.10(C).
     (3) Nondiscrimination. Nondiscrimination testing as described in Code
§401(a)(4), the applicable Treasury regulations, and Sections 4.06 and 4.07.
     (4) Coverage. Coverage testing as described in Code §410(b), the applicable
Treasury regulations, and Sections 3.06(F) and 4.06.
(B) Joint Status. The Plan Administrator will perform the following tests for
the Plan as whole, without regard to an Employee’s employment by a particular
Participating Employer:
     (1) Annual Additions Limit. Applying the Annual Additions Limit in
Section 4.05(B).
© Copyright 2008 PRUDENTIAL RETIREMENT

96



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
     (2) Elective Deferral Limit. Applying the Elective Deferral Limit in
Section 4.10(A).
     (3) Catch-Up Limit. Applying the limit on Catch-Up Deferrals in
Section 3.02(D).
     12.06 TOP-HEAVY. The Plan will apply the provisions of Article X separately
to each Participating Employer. The Plan will be considered separate plans for
each Participating Employer and its Employees for purposes of determining
whether such a separate plan is top-heavy or is entitled to the exemption
described in Section 10.05. For purposes of applying Article X to a
Participating Employer, the Participating Employer and any business which is a
Related Employer to that Participating Employer are the “Employer.” For purposes
of Article X, the terms “Key Employee” and “Non-Key Employee” will refer only to
the Employees of that Participating Employer and/or its Related Employers. If
such a Participating Employer’s separate Plan is top-heavy, then:
(A) Highest Contribution Rate. The Plan Administrator will determine the Highest
Contribution Rate under Section 10.06(E) by reference to the Key Employees and
their allocations in the separate plan of that Participating Employer;
(B) Top-Heavy Minimum Allocation. The Plan Administrator will determine the
amount of any required Top-Heavy Minimum Allocation under Section 10.06(L)
separately for that separate plan; and
(C) Plan Which Will Satisfy. The Participating Employer will make any additional
contributions Section 10.03 requires.
     12.07 COMPENSATION.
(A) Separate Determination. For the following purposes, described in this
Section 12.07(A), the Plan Administrator will determine separately a
Participant’s Compensation for each Participating Employer. Under this
determination, except as provided below, Compensation from a Participation
Employer includes Compensation paid by a Related Employer of that Participating
Employer.
     (1) Nondiscrimination and coverage. All of the separate tests listed in
Section 12.05(A).
     (2) Top-Heavy. Application of the top-heavy rules in Article X.
     (3) Allocations. Application of allocations under Article III. However, the
Employer’s Adoption Agreement elections control the extent to which Compensation
for this purpose includes Compensation of Related Employers.
     (4) HCE determination. The determination of an Employee’s status as an HCE.
(B) Joint Status. For all Plan purposes other than those described in
Section 12.07(A), including but not limited to determining the Annual Additions
Limit in Section 4.05(B), Compensation includes all Compensation paid by or for
any Participating Employer or Related Employer.
     12.08 SERVICE. An Employee’s Service includes all Hours of Service and
Years of Service with any and all Participating Employers and their Related
Employers. An Employee who terminates employment with one Participating Employer
and immediately commences employment with another Participating Employer has not
incurred a Separation from Service or a Severance from Employment.
     12.09 REQUIRED MINIMUM DISTRIBUTIONS. If a Participant is a more than 5%
Owner (under Code §416(i) and Section 6.02(E)(7)(a)) of any Participating
Employer for which the Participant is an Employee in the Plan Year the
Participant attains age 701/2, then the Participant’s RBD under
Section 6.02(E)(7) will be the April 1 following the close of the calendar year
in which the Participant attains
age 701/2.
     12.10 COOPERATION AND INDEMNIFICATION.
(A) Cooperation. Each Participating Employer agrees to timely provide to the
Plan Administrator upon request all information the Plan Administrator deems
necessary to ensure the Plan is operated in accordance with Applicable Law. Each
Participating Employer will cooperate fully with the Plan Administrator, the
Lead Employer, and with Plan fiduciaries and other proper Plan representatives
in maintaining the qualified status of the Plan. Such cooperation will include
payment of such amounts into the Plan, to be allocated to Employees of the
Participating Employer, which are reasonably required to maintain the
tax-qualified status of the Plan.
(B) Indemnity. Each Participating Employer will indemnify and hold harmless the
Plan Administrator, the Lead Employer, the Plan, the Trustee, other Plan
fiduciaries, other Participating Employers, Participants and Beneficiaries, and
as applicable, their subsidiaries, officers, directors, shareholders, employees,
and agents, and their respective successors and assigns, against any cause of
action, loss, liability, damage, cost, or expense of any nature whatsoever
(including, but not limited to, attorney’s fees and costs, whether or not suit
is brought), as well as all IRS or DOL Plan disqualification, fiduciary breach
or other sanctions, compliance fees or penalties) arising out of or relating to:
(1) the Participating Employer’s noncompliance with any of the Plan’s terms or
requirements; or (2) the Participating Employer’s intentional or negligent act
or omission with regard to the Plan.
     12.11 PEO TRANSITION RULES. If the Lead Employer is a PEO, and the
Article XII Effective Date is after the later of the Plan’s Effective Date or
Restated Effective Date, then the following transition rules will apply to the
Transition Year:
(A) Definition of Transition Year. The Transition Year is the Plan Year which
includes the Article XII Effective Date.
(B) Definition of Look-Back Year. The Look-Back Year is the Plan Year
immediately prior to the Transition Year.
© Copyright 2008 PRUDENTIAL RETIREMENT

97



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
(C) Employee Status. Unless the PEO designates otherwise in Appendix B, for Plan
Years ending prior to the Transition Year the Worksite Employees will be deemed
to be Employees of the PEO, except as otherwise specified in this Article XII.
(D) Distribution. The limitations of Section 6.01(C)(4) will not prohibit making
any distribution required by Rev. Proc. 2002-21.
(E) Top-heavy. The Determination Date under Section 10.06(B) for the Transition
Year is the last day of the Transition Year. In its Adoption Agreement, the PEO
will specify whether Employer Contributions for Worksite Employees for Plan
Years prior to the Transition Year will be treated as contributions by the PEO,
or as contributions by the CO. If the contributions are treated as PEO
contributions, then the Plan Administrator will disregard Account Balances
relating to those contributions (i.e., Employer Contribution Account Balances
prior to the Transition Year and Earnings thereon) in determining whether the
separate plan of a Participating Employer is top-heavy for the Transition Year
and later Plan Years under Section 12.06.
(F) ADP/ACP Testing. The Plan Administrator will treat the Transition Year as
the first Plan Year of the Plan for purposes of ADP and ACP testing of a CO’s
separate plan under Section 12.05.
(G) HCE Determination. If the Worksite Employee performed services for the CO
during the Look-Back Year, then only for purposes of determining HCE status, the
Worksite Employee will be deemed to be an Employee of the CO for the Transition
Year and the CO will be deemed to have paid to the Worksite Employee any
Compensation the PEO paid to the Worksite Employee during the Transition Year.
(H) Required Minimum Distributions. The following rules apply with regard to
each Worksite Employee who, prior to January 1, 2004: (i) attained age 701/2
(ii) was still on the payroll of the PEO, and (iii) had not commenced receiving
RMDs under Section 6.02.
     (1) Determination of 5% owner status. The Plan Administrator will determine
whether such a Worksite Employee is a more than 5% owner under
Section 6.02(E)(7)(a) based on whether the Worksite Employee is a more than 5%
owner on the first day of the Transition Year. Alternatively, in Appendix B, the
PEO may specify that the determination is made with reference to the Plan Year
ending in the calendar year the Worksite Employee attained age 701/2.
     (2) Required Beginning Date. The Required Beginning Date under
Section 6.02(E)(7) of a more than 5% owner under Section 12.11(H)(1) will be
April 1, 2005.
     12.12 INVOLUNTARY TERMINATION. Unless the Lead Employer provides otherwise
in Appendix B, the Lead Employer may terminate the participation of any
Participating Employer (hereafter, “Terminated Employer”) in this Plan. If the
Lead Employer acts under this Section 12.12, the following will occur:
(A) Notice. The Lead Employer will give the Terminated Employer a notice of the
Lead Employer’s intent to terminate the Terminated Employer’s status as a
Participating Employer of the Plan. The Lead Employer will provide such notice
not less than 30 days prior to the Effective Date of termination unless the Lead
Employer determines that the interests of Plan Participants requires earlier
termination.
(B) Spin-off. The Lead Employer will establish a new Defined Contribution Plan,
using the provisions of this Plan with any modifications contained in the
Terminated Employer’s Participation Agreement, as a guide to establish a new
Defined Contribution Plan (the “Spin-off Plan”). The Lead Employer will direct
the Trustee to transfer (in accordance with the rules of Code §414(l) and the
provisions of Section 11.06) the Accounts of the Employees of the Terminated
Employer to the Spin-off Plan. The Terminated Employer will be the Employer,
Plan Administrator, and Sponsor of the Spin-off Plan. The Trustee of the
Spin-off Plan will be the person or entity designated by the Terminated
Employer, or, in the absence of any such designation, the Terminated Employer
itself. If state law prohibits the Terminated Employer from serving as Trustee,
the Trustee is the president of a corporate Terminated Employer, the managing
partner of a partnership Terminated Employer, the managing member of a limited
liability company Terminated Employer, the sole proprietor of a proprietorship
Terminated Employer, or in the case of any other entity type, such other person
with title and responsibilities similar to the foregoing. Notwithstanding the
preceding sentence, the Lead Employer may designate a financial institution as
Trustee if the Lead Employer, in its sole discretion, deems it necessary to
protect the interests of the Participants. The Lead Employer may charge the
Terminated Employer or the Accounts of the Employees of the Terminated Employer
with the reasonable expenses of establishing the Spin-off Plan.
(C) Alternatives. The Terminated Employer, in lieu of the Lead Employer’s
creation of the Spin-off Plan under Section 12.12(B), may elect one of the two
other alternatives under Sections 12.12(C)(1) or (2) to effect the termination
of its status as a Participating Employer. To elect an alternative, the
Terminated Employer must give notice to the Lead Employer of its choice, and
must supply any documentation which the Lead Employer reasonably may require as
soon as is practical and before the Effective Date of termination. If the Lead
Employer has not received such notice and any required documentation within
5 days prior to the Effective Date of termination, the Lead Employer may proceed
with the Spin-off Plan under Section 12.12(B).
     (1) Distribution. The Lead Employer will direct the Trustee to distribute
the Account Balances of the Employees of the Terminated Employer as soon as
practical after termination. However, if such an Employee also is employed by
another Participating Employer, the Trustee will not distribute, but will
continue to hold that Employee’s Account Balance pursuant to the terms of the
Plan. All Account Balances distributed under this Section 12.12(C)(1) will be
100% Vested. However, no such distribution may violate the restrictions of
Sections 6.01(C)(4)(b) and (c). If this Plan includes Restricted 401(k) Accounts
under Section 6.01(C)(4)(b), the termination of the Participating Employer’s
sponsorship of this Plan will be deemed to be a
© Copyright 2008 PRUDENTIAL RETIREMENT

98



--------------------------------------------------------------------------------



 



Defined Contribution Prototype Plan
termination of the Plan and the Plan Year as to the Employees receiving
distributions under this Section 12.12(C)(1); however, the Terminated Employer
must deliver to the Lead Employer such documentation or other assurances that
the Plan Administrator reasonably requires to affirm that the Terminated
Employer has neither established nor will establish a Alternative Defined
Contribution Plan in violation of
Section 11.05(F).
     (2) Transfer. The Lead Employer will direct the Trustee to transfer (in
accordance with the rules of Code §414(l) and the provisions of Section 11.06)
the Accounts of the Employees of the Terminated Employer to a qualified plan the
Terminated Employer maintains. Under this Section 12.12(C)(2), the Terminated
Employer must deliver to the Lead Employer in writing such identifying and other
relevant information regarding the transferee plan and must provide such
assurances as the Lead Employer may reasonably require that the transferee plan
is a qualified plan.
(D) Participants. The Employees of the Terminated Employer will cease to be
eligible to accrue additional benefits under the Plan with respect to
Compensation paid by the Terminated Employer, as of the Effective Date of the
termination. To the extent that these Employees have accrued but unpaid
contributions as of such Effective Date, the Terminated Employer will pay such
amounts to the Plan or to the Spin-off Plan no later than 30 days after the
Effective Date of termination, unless the Terminated Employer has elected the
transfer alternative under Section 12.12(C)(2).
(E) Consent. By its execution of the Participation Agreement, the Terminated
Employer specifically consents to the provisions of this Article XII, and in
particular, this Section 12.12 and agrees to perform its responsibilities with
regard to the Spin-off Plan, if necessary.
     12.13 VOLUNTARY TERMINATION. A Participating Employer (hereafter
“Withdrawing Employer”) may voluntarily withdraw from participation in the Plan
at any time. If and when a Withdrawing Employer wishes to withdraw, the
following will occur:
(A) Notice. The Withdrawing Employer will inform the Lead Employer and the Plan
Administrator of its intention to withdraw from the Plan. The Withdrawing
Employer must give the notice not less than 30 days prior to the Effective Date
of its withdrawal.
(B) Procedure. The Withdrawing Employer and the Lead Employer will agree upon
procedures for the orderly withdrawal of the Withdrawing Employer from the Plan.
Such procedures, as they relate to the Accounts of the Employees of the
Withdrawing Employer, may include any alternative described in Sections 12.12(B)
and (C).
(C) Costs. The Withdrawing Employer will bear all reasonable costs associated
with withdrawal and transfer under this Section 12.13.
(D) Participants. The Employees of the Withdrawing Employer will cease to be
eligible to accrue additional benefits under the Plan as to Compensation paid by
the Withdrawing Employer, as of the Effective Date of withdrawal. To the extent
that such Employees have accrued but unpaid contributions as of such Effective
Date, the Withdrawing Employer will contribute such amounts to the Plan or the
Spin-off Plan promptly after the Effective Date of withdrawal, unless the
Accounts are transferred to a qualified plan the Withdrawing Employer maintains.
© Copyright 2008 PRUDENTIAL RETIREMENT
*  *   * *  *  *  *  *  *  *  *  *  *  *  *

99